Exhibit 10.84

 

 

LOAN AND SECURITY AGREEMENT

 

 

Dated as of August 18, 2004

 

 

Between

 

 

CNL RESORT HOTEL, LP,

CNL RESORT SILVER PROPERTIES, LP,

CNL GRAND WAILEA RESORT, LP,

CNL BILTMORE RESORT, LP,

CNL CLAREMONT RESORT, LP, and

CNL DESERT RESORT, LP,

 

 

as Borrower

 

 

and

 

 

GERMAN AMERICAN CAPITAL CORPORATION,

 

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

Section 1.1

Definitions

 

 

Section 1.2

Principles of Construction

 

 

 

 

 

II.

GENERAL TERMS

 

 

Section 2.1

Loan; Disbursement to Borrower

 

 

Section 2.2

Interest; Loan Payments; Late Payment Charge

 

 

Section 2.3

Prepayments

 

 

Section 2.4

Regulatory Change; Taxes

 

 

Section 2.5

Conditions Precedent to Closing

 

 

 

 

 

III.

CASH MANAGEMENT

 

 

Section 3.1

Cash Management

 

 

 

 

 

IV.

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.1

Borrower Representations

 

 

Section 4.2

Survival of Representations

 

 

 

 

 

V.

BORROWER COVENANTS

 

 

Section 5.1

Affirmative Covenants

 

 

Section 5.2

Negative Covenants

 

 

 

 

 

VI.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

 

Section 6.1

Insurance Coverage Requirements

 

 

Section 6.2

Condemnation and Insurance Proceeds

 

 

 

 

 

VII.

IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

 

 

Section 7.1

Borrower to Pay Impositions and Other Charges

 

 

Section 7.2

No Liens

 

 

Section 7.3

Contest

 

 

 

 

 

VIII.

TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

 

 

Section 8.1

Restrictions on Transfers and Indebtedness

 

 

Section 8.2

Sale of Building Equipment

 

 

Section 8.3

Immaterial Transfers and Easements, etc.

 

 

Section 8.4

Transfers of Interests in Borrower

 

 

Section 8.5

Loan Assumption

 

 

Section 8.6

Notice Required; Legal Opinions

 

 

Section 8.7

Leases

 

 

i

--------------------------------------------------------------------------------


 

IX.

INTEREST RATE CAP AGREEMENT

 

 

Section 9.1

Interest Rate Cap Agreement

 

 

Section 9.2

Pledge and Collateral Assignment

 

 

Section 9.3

Covenants

 

 

Section 9.4

Representations and Warranties.

 

 

Section 9.5

Payments

 

 

Section 9.6

Remedies

 

 

Section 9.7

Sales of Rate Cap Collateral

 

 

Section 9.8

Public Sales Not Possible

 

 

Section 9.9

Receipt of Sale Proceeds

 

 

Section 9.10

Extension Interest Rate Cap Agreement

 

 

 

 

 

X.

MAINTENANCE OF PROPERTY; ALTERATIONS

 

 

Section 10.1

Maintenance of Property

 

 

Section 10.2

Alterations and Expansions.

 

 

 

 

 

XI.

BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

 

 

Section 11.1

Books and Records

 

 

Section 11.2

Financial Statements

 

 

 

 

 

XII.

ENVIRONMENTAL MATTERS

 

 

Section 12.1

Representations

 

 

Section 12.2

Covenants

 

 

Section 12.3

Environmental Reports

 

 

Section 12.4

Environmental Indemnification

 

 

Section 12.5

Recourse Nature of Certain Indemnifications

 

 

 

 

 

XIII.

THE GROUND LEASE

 

 

Section 13.1

Leasehold Representations, Warranties

 

 

Section 13.2

Cure by Lender

 

 

Section 13.3

Option to Renew or Extend the Ground Lease

 

 

Section 13.4

Ground Lease Covenants

 

 

Section 13.5

Lender Right to Participate

 

 

Section 13.6

No Liability

 

 

 

 

 

XIV.

SECURITIZATION AND PARTICIPATION

 

 

Section 14.1

Sale of Note and Securitization

 

 

Section 14.2

Cooperation

 

 

Section 14.3

Securitization Financial Statements

 

 

Section 14.4

Securitization Indemnification

 

 

Section 14.5

Retention of Servicer

 

 

Section 14.6

Rating Agency Surveillance Fees and Trustee Fees

 

 

ii

--------------------------------------------------------------------------------


 

 

Section 14.7

Other Loan Closing, Securitization and Syndication Costs

 

 

 

 

 

XV.

ASSIGNMENTS AND PARTICIPATIONS

 

 

Section 15.1

Assignment and Acceptance

 

 

Section 15.2

Effect of Assignment and Acceptance

 

 

Section 15.3

Content

 

 

Section 15.4

Register

 

 

Section 15.5

Substitute Notes

 

 

Section 15.6

Participations

 

 

Section 15.7

Disclosure of Information

 

 

Section 15.8

Security Interest in Favor of Federal Reserve Bank

 

 

Section 15.9

Costs

 

 

 

 

 

XVI.

RESERVE ACCOUNTS

 

 

Section 16.1

Tax Reserve Account

 

 

Section 16.2

Insurance Reserve Account

 

 

Section 16.3

Intentionally Omitted

 

 

Section 16.4

Low DSCR Reserve Accounts

 

 

Section 16.5

Intentionally Deleted.

 

 

Section 16.6

Intentionally Deleted.

 

 

Section 16.7

Intentionally Deleted.

 

 

Section 16.8

Grand Wailea Refund Reserve Account

 

 

Section 16.9

Letter of Credit Provisions

 

 

 

 

 

XVII.

DEFAULTS

 

 

Section 17.1

Event of Default

 

 

Section 17.2

Remedies

 

 

Section 17.3

Remedies Cumulative; Waivers

 

 

Section 17.4

Costs of Collection

 

 

 

 

 

XVIII.

SPECIAL PROVISIONS

 

 

Section 18.1

Exculpation

 

 

 

 

 

XIX.

MISCELLANEOUS

 

 

Section 19.1

Survival

 

 

Section 19.2

Lender’s Discretion

 

 

Section 19.3

Governing Law

 

 

Section 19.4

Modification, Waiver in Writing

 

 

Section 19.5

Delay Not a Waiver

 

 

Section 19.6

Notices

 

 

Section 19.7

Trial By Jury

 

 

Section 19.8

Headings

 

 

Section 19.9

Severability

 

 

iii

--------------------------------------------------------------------------------


 

 

Section 19.10

Preferences

 

 

Section 19.11

Waiver of Notice

 

 

Section 19.12

Expenses; Indemnity

 

 

Section 19.13

Exhibits and Schedules Incorporated

 

 

Section 19.14

Offsets, Counterclaims and Defenses

 

 

Section 19.15

Liability of Assignees of Lender

 

 

Section 19.16

No Joint Venture or Partnership; No Third Party Beneficiaries

 

 

Section 19.17

Publicity

 

 

Section 19.18

Waiver of Marshalling of Assets

 

 

Section 19.19

Waiver of Counterclaim and other Actions

 

 

Section 19.20

Conflict; Construction of Documents; Reliance

 

 

Section 19.21

Prior Agreements

 

 

Section 19.22

Counterparts

 

 

Section 19.23

Disclosure

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBIT A

TITLE INSURANCE REQUIREMENTS

EXHIBIT B

SURVEY REQUIREMENTS

EXHIBIT C

SINGLE PURPOSE ENTITY PROVISIONS

EXHIBIT D

ENFORCEABILITY OPINION REQUIREMENTS

EXHIBIT E

NON-CONSOLIDATION OPINION REQUIREMENTS

EXHIBIT F

COUNTERPARTY OPINION REQUIREMENTS

EXHIBIT G

FORM OF TENANT ESTOPPEL LETTER

EXHIBIT H

BORROWER ORGANIZATIONAL STRUCTURE

EXHIBIT I

INTEREST RATE CAP AGREEMENT REQUIREMENTS

EXHIBIT J

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT K

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT L

INTENTIONALLY DELETED

EXHIBIT M

COUNTERPARTY ACKNOWLEDGMENT

EXHIBIT N

ARTICLE 8 OPT-IN LANGUAGE

EXHIBIT O

FORM OF INDEPENDENT DIRECTOR CERTIFICATE

EXHIBIT P

FORMS OF PARTIAL RELEASE AND SUBORDINATION TO EASEMENT

EXHIBIT Q

FORM OF TRADEMARK SECURITY AGREEMENT

EXHIBIT R-1 - R-8

RELEASE PARCELS

EXHIBIT S

INTENTIONALLY DELETED

 

 

SCHEDULE I

LITIGATION SCHEDULE

SCHEDULE II

APPROVED BASE BUILDING WORK

SCHEDULE III

PRE-APPROVED TRANSFEREES

SCHEDULE IV

ACCEPTABLE PROPERTY MANAGERS

SCHEDULE V

ALLOCATED LOAN AMOUNTS

SCHEDULE VI

INTENTIONALLY OMITTED

SCHEDULE VII

BORROWERS’ TAX IDENTIFICATION NUMBERS

SCHEDULE VIII

BORROWERS’ OTHER ASSETS

SCHEDULE IX

INTENTIONALLY OMITTED

SCHEDULE X

CARVEOUT TO REPRESENTATION 4.1.29(a)

SCHEDULE XI

CARVEOUT TO REPRESENTATION 4.1.37

SCHEDULE XII

CARVEOUT TO REPRESENTATION 4.1.11

SCHEDULE XIII

FORM OF GROUND LEASE ESTOPPELS

SCHEDULE XIV

REVIEW LETTER

SCHEDULE XV

MEMBERSHIP AGREEMENTS

SCHEDULE XVI

EXISTING PROJECTS

SCHEDULE XVII

SUMMARY OF MEMBERSHIP DEPOSITS

SCHEDULE XVIII

GRAND WAILEA MEMBERSHIP DEPOSITS

 

v

--------------------------------------------------------------------------------


 

SCHEDULE XIX

MEMBERSHIP DEPOSITS IN THE MEMBERSHIP DEPOSIT ACCOUNT

SCHEDULE XX

TITLE COMPANY INDEMNITY AGREEMENTS

 

vi

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT, dated as of August 18, 2004 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
Agreement), between CNL RESORT HOTEL, LP, CNL RESORT SILVER PROPERTIES, LP, CNL
GRAND WAILEA RESORT, LP, CNL BILTMORE RESORT, LP, CNL CLAREMONT RESORT, LP, and
CNL DESERT RESORT, LP, each a Delaware limited partnership (each, if
individually, and all if collectively, as the context requires, Borrower) each
having an office at c/o CNL Hotels & Resorts, Inc., Center at City Commons, 450 
South Orange Avenue, Orlando, Florida 32801, and GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, having an address at 60 Wall Street, New
York, New York 10005 (together with its successors and assigns, Lender).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I.              DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

I.1            Definitions.

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

Acceptable Counterparty shall mean a bank or other financial institution which
has a long-term unsecured debt or counterparty rating of “A+” or higher by S&P
and its equivalent by Moody’s and, if the counterparty is rated by Fitch, by
Fitch.

 

Acceptable Management Agreement shall mean, with respect to each Property, a new
or amended management agreement with the Manager which agreement (as applicable)
shall be upon terms and conditions no less favorable in all material respects to
the Borrower, Affiliate Tenant, and Lender than those contained in the
applicable Management Agreement or

 

--------------------------------------------------------------------------------


 

any new or amended management agreement entered into by Borrower and/or
Affiliate Tenant with respect to the Property in accordance with the terms of
Section 5.2.14 hereof.

 

Acceptable Manager shall mean (i) the current Manager as of the Closing Date or
any Close Affiliate thereof, (ii) at any time after the Closing Date, the
property managers listed under “Acceptable Manager” on Schedule IV hereto,
provided each such property manager continues to be Controlled by substantially
the same Persons Controlling such property manager as of the Closing Date (or if
such Manager is a publicly traded company, such Manager continues to be publicly
traded on an established securities market), (iii) any other hotel management
company that manages a system of at least six (6) hotels or resorts of a class
and quality at least as comparable to the Property (as reasonably determined by
Manager and Affiliate Tenant; provided, however, Affiliate Tenant shall obtain
Lender’s prior approval of such determination, not to be unreasonably withheld),
and containing not fewer than 1,500 hotel rooms (including condominium units
under management) in the aggregate, (iv) any Close Affiliate of any of the
foregoing Persons or (v) any other reputable and experienced professional hotel
management company (A) whose competence, qualifications, and experience in
managing properties of a quality equal to or exceeding the quality of the
Property are comparable to, or greater than that of the current Manager as of
the Closing Date, or a Close Affiliate thereof and (B) with respect to which a
Rating Agency Confirmation has been obtained.

 

Account Agreement shall mean the Account and Control Agreement, dated the date
hereof, among Lender, Borrower and Cash Management Bank.

 

Account Collateral shall have the meaning set forth in Section 3.1.2.

 

Acknowledgment shall mean the Acknowledgment, dated on or about the date hereof
made by Counterparty, or as applicable, Acceptable Counterparty in the form of
Exhibit M.

 

Additional Non-Consolidation Opinion shall have the meaning set forth in Section
4.1.29(b).

 

Affiliate shall mean, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person.

 

Affiliate Leases shall mean, collectively, (i) with respect to the Doral
Property, that certain Amended and Restated Lease Agreement, dated as of the
date hereof, by and between CNL Resort Hotel, LP, CNL Resort Silver Properties,
LP, and CNL Resort Lodging Tenant Corp., (ii) with respect to the Grand Wailea
Property, that certain Amended and Restated Lease Agreement, dated as of the
date hereof, by and between CNL Grand Wailea Resort, LP and CNL Resort Lodging
Tenant Corp., (iii) with respect to the La Quinta Property, (a) that certain
Amended and Restated Lease Agreement, dated as of the date hereof, by and
between CNL

 

2

--------------------------------------------------------------------------------


 

Desert Resort, LP and CNL Resort Lodging Tenant Corp., and (b) that certain
Amended and Restated Private Golf Courses Lease Agreement, dated as of the date
hereof, by and between CNL Desert Resort, LP and CNL Resort Ancillary Tenant
Corp., (iv) with respect to the Claremont Property, that certain Amended and
Restated Lease Agreement, dated as of the date hereof, by and between CNL
Claremont Resort, LP and CNL Resort Lodging Tenant Corp., and (v) with respect
to the Biltmore Property, that certain Amended and Restated Lease Agreement,
dated as of the date hereof, by and between CNL Biltmore Resort, LP and CNL
Resort Lodging Tenant Corp.

 

Affiliate Tenant shall mean each of CNL Resort Lodging Tenant Corp. and CNL
Resort Ancillary Tenant Corp., each a Delaware corporation.

 

Agreement shall mean this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

Allocated Loan Amount shall mean the principal amount of the Loan allocated to
each individual Property as set forth on Schedule V attached hereto.

 

ALTA shall mean American Land Title Association, or any successor thereto.

 

Alteration shall mean any demolition, alteration, installation, improvement or
decoration of or to the Property or any part thereof or the Improvements
(including FF&E) thereon.

 

Applicable Principal Balance Ratio shall (i) as used hereunder mean a fraction,
the numerator of which is the then current Principal Amount and the denominator
of which is the sum of (x) the then current Principal Amount and (y) the then
current principal amount of each of the Mezzanine Loans, and (ii) as used in
each Mezzanine Loan mean a fraction, the numerator of which is the then current
principal amount of such Mezzanine Loan and the denominator of which is the sum
of (x) the then current principal amount of such Mezzanine Loan and (y) the then
current Principal Amount of the Loan and each of the other Mezzanine Loans.

 

Approved Bank shall have the meaning set forth in the Account Agreement.

 

Approved Base Building Work shall mean the work described in Schedule II, and
such other items of a capital or structural repair nature required to repair and
maintain the Property.

 

Approved Capital Expenditures shall mean the monthly Capital Expenditures that
are not otherwise funded through the FF&E Reserve Account and as set forth on
the Budget provided to or approved by Lender pursuant to Section 11.2.6 or
otherwise approved by Lender in writing; provided, however, that if such Budget
has not been so approved by Lender, then the

 

3

--------------------------------------------------------------------------------


 

term Approved Capital Expenditures shall mean the Capital Expenditures set forth
on the then current Budget in effect.

 

Approved Operating Expenses shall mean the monthly Operating Expenses as set
forth on the Budget approved by Lender pursuant to Section 11.2.6 (b) or (c), if
applicable; provided, however, that if such Budget has not been so approved by
Lender, then the term Approved Operating Expenses shall mean the amount of
Operating Expenses set forth on the then current Budget in effect).

 

Aqua View Parcel shall have the meaning set forth in Section 2.3.5(a).

 

Assignment and Acceptance shall mean an assignment and acceptance entered into
by Lender and an assignee, and accepted by Lender in accordance with Article XV
and in substantially the form of Exhibit J or such other form customarily used
by Lender in connection with the participation or syndication of mortgage loans
at the time of such assignment.

 

Assignment of Leases shall mean that certain first priority Assignment of
Leases, Rents, Hotel Revenue and Security Deposits, dated as of the date hereof,
from Borrower, as assignor, to Lender, as assignee, assigning to Lender all of
Borrower’s interest in and to the Leases, Rents, Hotel Revenue and Security
Deposits as security for the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

Assignment of Management Agreement shall mean, collectively, (i) with respect to
the Biltmore Property, the Claremont Property, the Grand Wailea Property, and
the La Quinta Property, that certain Manager’s Consent, Subordination of
Management Agreement and Non-disturbance Agreement, dated the date hereof, among
CNL Resort Lodging Tenant Corp., CNL Resort Ancillary Tenant Corp., CNL Resort
Desert Real Estate, Inc., CNL Desert Resort, LP, CNL Grand Wailea Resort, LP,
Lender, and KSL II Management Operations, LLC, and (ii) with respect to the
Doral Property, (a) that certain Consent to Assignment, Agreement, and Estoppel
by and between CNL Resort Hotel, LP, CNL Resort Silver Properties, LP, CNL
Resort Lodging Tenant, Corp., Lender, Mezzanine Lenders, Mezzanine Borrowers,
and Marriott International, Inc., and (b) that certain Subordination,
Non-disturbance and Attornment Agreement, dated as of the date hereof, by and
between CNL Resort Hotel, LP, CNL Resort Silver Properties, LP, CNL Resort
Lodging Tenant, Corp., Lender, and Marriott International, Inc. as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

Assignment of Subsidiary Management Agreement shall mean (i) with respect to the
La Quinta Property, that certain Assignment of Subsidiary Management Agreement,
dated as of the date hereof, by and between CNL Desert Resort, LP, CNL Resort
Desert Real Estate, Inc. and Lender, and (ii) with respect to the Biltmore
Property, that certain Assignment of

 

4

--------------------------------------------------------------------------------


 

Subsidiary Management Agreement, dated as of the date hereof, by and between CNL
Biltmore Resort, LP, CNL Resort Biltmore Real Estate, Inc., and Lender.

 

Bankruptcy Code shall mean Title 11, U.S.C.A., as amended from time to time and
any successor statute thereto.

 

Beneficial when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.

 

Best of Borrower’s Knowledge, shall mean the actual (as opposed to imputed or
constructive) present knowledge of John A. Griswold, President and C. Brian
Strickland, Chief Financial Officer, after due inquiry, and without creating any
personal liability on the part of any said individuals.  In the case where the
term “Best of Borrower’s Knowledge” is used in the context of representations or
warranties of Borrower to be made after the date hereof, the term shall include
the Person or Persons, as applicable, that occupy the capacities of Chief
Financial Officer, and President on the date such representation or warranty is
made to the extent that one or more of such individuals no longer occupy their
current capacities.

 

Biltmore Property means that certain property known as the Arizona Biltmore
Resort and Spa, located in Phoenix, Arizona.

 

Biltmore Villas Payments means any payments made by the Arizona Biltmore Villas
Condominium Association to Borrower, Affiliate Tenant, or Manager, or any
payments made by any Person pursuant to any agreement with the Arizona Biltmore
Villas Condominium Association to Borrower.

 

Borrower shall have the meaning set forth in the first paragraph of this
Agreement.

 

Borrower’s Account shall mean the following account, or such other account with
any Person subsequently identified in a written notice from Borrower to Lender,
which Borrower’s Account shall be under the sole dominion and control of
Borrower:

 

[Bank:

ABA#:

Attention:

Account Name:

Account Number:]

 

Borrower Parents shall mean each of (i) Mortgage Borrower General Partner, (ii)
First Mezzanine Borrower, (iii) First Mezzanine General Partner, (iv) Second
Mezzanine Borrower, (v) Second Mezzanine General Partner, (vi) Third Mezzanine
Borrower, (vii) Third Mezzanine General Partner, (viii) Fourth Mezzanine
Borrower, (ix) Fourth Mezzanine General

 

5

--------------------------------------------------------------------------------


 

Partner, (x) Fifth Mezzanine Borrower, (xi) Fifth Mezzanine General Partner,
(xii) Sixth Mezzanine Borrower, and (xiii) Sixth Mezzanine General Partner.

 

Borrower Subsidiary shall mean, each of CNL Resort Desert Real Estate, Inc., and
CNL Biltmore Real Estate, Inc., each a Delaware corporation.

 

Budget shall mean the operating budget for the Property prepared by Manager, on
Borrower’s behalf, pursuant to the Management Agreement, for the applicable
Fiscal Year or other period setting forth, in reasonable detail, Manager’s good
faith estimates of the anticipated results of operations of the Property,
including revenues from all sources, all Operating Expenses, Management Fees and
Capital Expenditures.

 

Building Equipment shall have the meaning set forth in the Security Instrument.

 

Business Day’ shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, Florida or in the state in which Servicer
is located are not open for business.  When used with respect to an Interest
Determination Date, Business Day shall mean any day on which dealings in
deposits in U.S. Dollars are transacted in the London interbank market.

 

Capital Expenditures shall mean any amount incurred in respect of capital items
which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property.

 

Cash shall mean the legal tender of the United States of America.

 

Cash and Cash Equivalents shall mean any one or a combination of the following:
(i) Cash, and (ii) U.S. Government Obligations.

 

Cash Management Bank shall mean PNC Bank, National Association or any successor
Approved Bank acting as Cash Management Bank under the Account Agreement or
other financial institution approved by the Lender and, if a Securitization has
occurred, the Rating Agencies.

 

Casualty shall mean a fire, explosion, flood, collapse, earthquake or other
casualty affecting the Property.

 

Claremont Borrower shall mean CNL Claremont Resort, LP, a Delaware limited
partnership.

 

Claremont Property means that certain property known as the Claremont Resort and
Spa, located in Oakland and Berkeley, California.

 

6

--------------------------------------------------------------------------------


 

Close Affiliate shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 85% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 85% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 85% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.

 

Closing Date shall mean the date of this Agreement set forth in the first
paragraph hereof.

 

Closing Date NOI shall mean $155,999,569.

 

Closing Date DSCR shall mean 2.11x.

 

Code shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

Collateral Accounts shall have the meaning set forth in Section 3.1.1.

 

Collection Account shall have the meaning set forth in Section 3.1.1.

 

Condemnation shall mean a taking or voluntary conveyance during the term hereof
of all or any part of the Property or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority, whether or not
the same shall have actually been commenced.

 

Control shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.

 

Counterparty shall mean the counterparty to the Interest Rate Cap Agreement and
any counterparty under a Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement and, if applicable, any credit support provider
identified in the Interest Rate Cap Agreement, Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement.

 

Counterparty Opinion shall have the meaning set forth in Section 9.3(f).

 

7

--------------------------------------------------------------------------------


 

Current Debt Service Reserve Account shall have the meaning set forth in Section
3.1.1.

 

DBS shall have the meaning set forth in Section 14.4.2(b).

 

DBS Group shall have the meaning set forth in Section 14.4.2(b).

 

Debt shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for, or liabilities incurred on the account of, such Person; (e) obligations or
liabilities of such Person arising under letters of credit, credit facilities or
other acceptance facilities; (f) obligations of such Person under any guarantees
or other agreement to become secondarily liable for any obligation of any other
Person, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on any property of such Person, whether or not the obligations have been
assumed by such Person; or (h) obligations of such Person under any interest
rate or currency exchange agreement.

 

Debt Service shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

 

Default shall mean the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

 

Default Rate shall have the meaning set forth in the Note.

 

Disclosure Documents shall have the meaning set forth in Section 14.4.1.

 

Disqualified Transferee shall mean any Person or Close Affiliate thereof that,
(i) has (within the past five (5) years) defaulted, or is now in default, beyond
any applicable cure period, of its material obligations, under any material
written agreement with Lender, any Affiliate of Lender, or, unless approved by
the Rating Agencies, any other financial institution or other person providing
or arranging financing; (ii) has been convicted in a criminal proceeding for a
felony or a crime involving moral turpitude or that is an organized crime figure
or is reputed (as determined by Lender in its sole discretion) to have
substantial business or other affiliations with an organized crime figure; (iii)
has at any time filed a voluntary petition under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (iv) as to which an

 

8

--------------------------------------------------------------------------------


 

involuntary petition (which was not subsequently dismissed within one hundred
twenty (120) days) has at any time been filed under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (v) has at any time filed
an answer consenting to or acquiescing in any involuntary petition filed against
it by any other person under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (vi) has at any time consented to or acquiesced in
or joined in an application for the appointment of a custodian, receiver,
trustee or examiner for itself or any of its property; (vii) has at any time
made an assignment for the benefit of creditors, or has at any time admitted its
insolvency or inability to pay its debts as they become due; or (viii) has been
found by a court of competent jurisdiction or other governmental authority in a
comparable proceeding to have violated any federal or state securities laws or
regulations promulgated thereunder.

 

Doral Property means collectively that certain property known as The Doral Golf
Resort and Spa, located in Miami, Florida owned by CNL Resort Hotel, LP and that
certain property known as the Silver Course, located in Miami-Dade County,
Florida owned by CNL Resort Silver Properties, LP.

 

Doral Settlement Agreement means that certain Stipulation for Settlement, dated 
March, 1999, entered in the United States District Court in the Southern
District of Florida, Miami, between the applicable Borrower and Association for
Disabled Americans, Inc., Daniel Ruiz and Jorge Luis Rodriguez.

 

Downgrade shall have the meaning as set forth in Section 9.3(c) hereof.

 

DSCR shall mean, with respect to a particular period, the ratio of Net Operating
Income to the aggregate sum of Debt Service and Mezzanine Debt Service in
respect of such period, as computed by Lender from time to time pursuant to the
terms hereof, using in all cases, for the Loan and each Mezzanine Loan, an
assumed loan constant (instead of actual debt service payable under such loan)
per annum equal to the sum of (a) the Maximum LIBOR Pay Rate from time to time
under the applicable loan, and (b) the LIBOR Margin (which constant shall be
calculated at all times using a 30/360 accrual convention).  If no such period
is specified, then the period shall be deemed to be the immediately preceding
four (4) Fiscal Quarters.

 

DSCR Test shall mean the test performed by Lender on a trailing four (4) Fiscal
Quarter basis pursuant to the terms of Section 16.4 hereof following the end of
each Fiscal Quarter to determine whether a Low DSCR Period has occurred and is
continuing.

 

Eligibility Requirements means, with respect to any Person, that such Person (i)
has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial properties.

 

9

--------------------------------------------------------------------------------


 

Eligible Account has the meaning set forth in the Account Agreement.

 

Eligible Collateral shall mean U.S. Government Obligations, Letters of Credit or
Cash and Cash Equivalents, or any combination thereof.

 

Environmental Certificate shall have the meaning set forth in Section 12.2.1.

 

Environmental Claim shall mean any claim, action, cause of action, investigation
or written notice by any Person alleging potential liability (including
potential liability for investigatory costs, cleanup costs, natural resource
damages, property damages, personal injuries or penalties) arising out of, based
upon or resulting from (a) the presence, threatened presence, release or
threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.

 

Environmental Event shall have the meaning set forth in Section 12.2.1.

 

Environmental Indemnity shall mean the Environmental Indemnity, dated the date
hereof, made by Guarantor in favor of Lender.

 

Environmental Law shall have the meaning provided in the Environmental
Indemnity.

 

Environmental Reports shall have the meaning set forth in Section 12.1.

 

ERISA shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.

 

Event of Default shall have the meaning set forth in Section 17.1(a).

 

Excess Cash Flow shall have the meaning set forth in Section 3.1.5.

 

Exchange Act shall have the meaning set forth in Section 14.4.1

 

Exculpated Parties shall have the meaning set forth in Section 18.1.1.

 

Excusable Delay shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.

 

10

--------------------------------------------------------------------------------


 

Existing Parking Parcel shall have the meaning set forth in Section 2.3.5(a).

 

Expansion shall mean any expansion or reduction of the Property or any portion
thereof or the Improvements thereon.

 

Expansion Payment shall have the meaning set forth in Section 2.3.5(b).

 

Extension Date Payments shall have the meaning set forth in the Note.

 

Extension Interest Rate Cap Agreement shall mean, following the Borrower’s
exercise of its option to extend the Maturity Date pursuant to Section 5 of the
Note, an Interest Rate Cap Agreement or Agreements (together with the
confirmations and schedules relating thereto), each from an Acceptable
Counterparty and satisfying the requirements set forth on Exhibit I hereto;
provided that, to the extent any such interest rate cap agreement does not meet
the foregoing requirements, an “Extension Interest Rate Cap Agreement” shall be
such interest rate cap agreement as may be approved by each of the Rating
Agencies (such approval to be evidenced by the receipt of a Rating Agency
Confirmation).

 

Fee Owner shall mean, collectively, The County of Riverside, Doral Park Country
Club Homeowners Association, Inc., a Florida corporation, and Arizona Biltmore
Hotel Villas Condominium Association.

 

FF&E shall mean furniture, fixtures and equipment of the type customarily
utilized in hotel properties similar to the applicable Property located in the
same market as such Property.

 

FF&E Reserve Account shall mean those certain Manager Accounts maintained by
Manager for FF&E reserves pursuant to each Management Agreement.

 

Fifth Mezzanine Borrower shall mean CNL Resort Junior Mezz, LP, a Delaware
limited partnership, together with its respective successors and assigns as
permitted under the Fifth Mezzanine Loan Agreement.

 

Fifth Mezzanine General Partner shall mean CNL Resort Junior Mezz Sub, LLC, a
Delaware limited liability company.

 

Fifth Mezzanine Lender shall mean German American Capital Corporation, together
with its successors and assigns.

 

Fifth Mezzanine Lender Monthly Debt Service Notice shall mean the written notice
required to be delivered by Fifth Mezzanine Lender pursuant to Section 3.1.5(e)
of the Fifth Mezzanine Loan Agreement to Lender at least five (5) Business Days
prior to each Payment

 

11

--------------------------------------------------------------------------------


 

Date setting forth the Fifth Mezzanine Loan Debt Service Amount payable by Fifth
Mezzanine Borrower on the first Payment Date occurring after the date such
notice is delivered.

 

Fifth Mezzanine Loan shall mean that certain loan in the original principal
amount of $100,000,000 made by Fifth Mezzanine Lender to Fifth Mezzanine
Borrower, pursuant to the Fifth Mezzanine Loan Agreement.

 

Fifth Mezzanine Loan Agreement shall mean that certain Fifth Mezzanine Loan and
Security Agreement, dated as of the Closing Date, between Fifth Mezzanine
Borrower and Fifth Mezzanine Lender, and evidenced by the Fifth Mezzanine
Promissory Note.

 

Fifth Mezzanine Loan Debt Service Amount shall mean, with respect to any
specified date or a particular period of time, interest payments and required
scheduled amortization, if any, under the Fifth Mezzanine Note (excluding any
default or accrued interest) due as of such date or payable (as set forth in the
Fifth Mezzanine Lender Monthly Debt Service Notice delivered to Lender) with
respect to or during such period (including the last day thereof), as applicable
and repayment in full of the principal balance of the Fifth Mezzanine Note on
the scheduled maturity of the Fifth Mezzanine Loan (but excluding any principal
payments on account of an acceleration of the Fifth Mezzanine Loan or a default
under any of the Fifth Mezzanine Loan Documents).

 

Fifth Mezzanine Loan Default Notice shall mean a notice from Fifth Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the Fifth Mezzanine Loan Documents.

 

Fifth Mezzanine Loan Default Revocation Notice shall have the meaning set forth
in Section 3.1.5 hereof.

 

Fifth Mezzanine Account shall mean account #
                                          
                                                       .

 

Fifth Mezzanine Loan Documents means the documents evidencing and securing the
Fifth Mezzanine Loan, as any of the foregoing may be modified, amended,
extended, supplemented, restated or replaced from time to time.

 

Fifth Mezzanine Note shall mean the “Mezzanine Note” as defined in the Fifth
Mezzanine Loan Agreement, made payable by Fifth Mezzanine Borrower, as maker to
the order of Fifth Mezzanine Lender.

 

Final Completion shall mean, with respect to any specified work, the final
completion of all such work, including the performance of all “punch list”
items, as confirmed by

 

12

--------------------------------------------------------------------------------


 

an Officer’s Certificate and, with respect to any Material Alteration or
Material Expansion, a certificate of the Independent Architect, if applicable.

 

First Extended Maturity Date shall have the meaning set forth in the Note.

 

First Mezzanine Borrower shall mean CNL Resort Senior Mezz, LP, a Delaware
limited partnership, together with its respective successors and assigns as
permitted under the First Mezzanine Loan Agreement.

 

First Mezzanine General Partner shall mean CNL Resort Senior Mezz GP, LLC, a
Delaware limited liability company.

 

First Mezzanine Lender shall mean German American Capital Corporation, together
with its successors and assigns.

 

First Mezzanine Lender Monthly Debt Service Notice shall mean the written notice
required to be delivered by First Mezzanine Lender pursuant to Section 3.1.5(e)
of the First Mezzanine Loan Agreement to Lender at least five (5) Business Days
prior to each Payment Date setting forth the First Mezzanine Loan Debt Service
Amount payable by First Mezzanine Borrower on the first Payment Date occurring
after the date such notice is delivered.

 

First Mezzanine Loan shall mean that certain loan in the original principal
amount of $100,000,000 made by First Mezzanine Lender to First Mezzanine
Borrower, pursuant to the First Mezzanine Loan Agreement.

 

First Mezzanine Loan Agreement shall mean that certain First Mezzanine Loan
Agreement and Security Agreement, dated as of the Closing Date, between First
Mezzanine Borrower and First Mezzanine Lender, and evidenced by the First
Mezzanine Promissory Note.

 

First Mezzanine Loan Debt Service Amount shall mean, with respect to any
specified date or a particular period of time, interest payments and required
scheduled amortization, if any, under the First Mezzanine Note (excluding any
default or accrued interest) due as of such date or payable (as set forth in the
First Mezzanine Lender Monthly Debt Service Notice delivered to Lender) or
during such period (including the last day thereof), as applicable and repayment
in full of the principal balance of the First Mezzanine Note on the scheduled
maturity of the First Mezzanine Loan (but excluding any principal payments on
account of an acceleration of the First Mezzanine Loan or a default under any of
the First Mezzanine Loan Documents).

 

First Mezzanine Loan Default Notice shall mean a notice from First Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the First Mezzanine Loan Documents.

 

13

--------------------------------------------------------------------------------


 

First Mezzanine Loan Default Revocation Notice shall have the meaning set forth
in Section 3.1.5 hereof.

 

First Mezzanine Account shall mean shall mean account #
                                         
                                           .

 

First Mezzanine Loan Documents means the documents evidencing and securing the
First Mezzanine Loan, as any of the foregoing may be modified, amended,
extended, supplemented, restated or replaced from time to time.

 

First Mezzanine Note shall mean the “Mezzanine Note” as defined in the First
Mezzanine Loan Agreement, made payable by First Mezzanine Borrower, as maker to
the order of First Mezzanine Lender.

 

Fiscal Quarter shall mean each quarter within a Fiscal Year in accordance with
GAAP.

 

Fiscal Year shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Debt is repaid in full, or such other common fiscal year
of Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.

 

Fitch shall mean Fitch Ratings Inc.

 

Fourth Mezzanine Borrower shall mean CNL Resort Sub Intermediate Mezz, LP, a
Delaware limited partnership, together with its respective successors and
assigns as permitted under the Fourth Mezzanine Loan Agreement.

 

Fourth Mezzanine General Partner shall mean CNL Resort Sub Intermediate Mezz GP,
LLC, a Delaware limited liability company.

 

Fourth Mezzanine Lender shall mean German American Capital Corporation, together
with its successors and assigns.

 

Fourth Mezzanine Lender Monthly Debt Service Notice shall mean the written
notice required to be delivered by Fourth Mezzanine Lender pursuant to Section
3.1.5(e) of the Fourth Mezzanine Loan Agreement to Lender at least five (5)
Business Days prior to each Payment Date setting forth the Fourth Mezzanine Loan
Debt Service Amount payable by Fourth Mezzanine Borrower on the first Payment
Date occurring after the date such notice is delivered.

 

14

--------------------------------------------------------------------------------


 

Fourth Mezzanine Loan shall mean that certain loan in the original principal
amount of $100,000,000 made by Fourth Mezzanine Lender to Fourth Mezzanine
Borrower, pursuant to the Fourth Mezzanine Loan Agreement.

 

Fourth Mezzanine Loan Agreement shall mean that certain Fourth Mezzanine Loan
and Security Agreement, dated as of the Closing Date, between Fourth Mezzanine
Borrower and Fourth Mezzanine Lender, and evidenced by the Fourth Mezzanine
Promissory Note.

 

Fourth Mezzanine Loan Debt Service Amount shall mean, with respect to any
specified date or a particular period of time, interest payments and required
scheduled amortization, if any, under the Fourth Mezzanine Note (excluding any
default or accrued interest) due as of such date or payable (as set forth in the
Fourth Mezzanine Lender Monthly Debt Service Notice delivered to Lender) with
respect to or during such period (including the last day thereof), as applicable
and repayment in full of the principal balance of the Fourth Mezzanine Note on
the scheduled maturity of the Fourth Mezzanine Loan (but excluding any principal
payments on account of an acceleration of the Fourth Mezzanine Loan or a default
under any of the Fourth Mezzanine Loan Documents).

 

Fourth Mezzanine Loan Default Notice shall mean a notice from Fourth Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the Fourth Mezzanine Loan Documents.

 

Fourth Mezzanine Loan Default Revocation Notice shall have the meaning set forth
in Section 3.1.5 hereof.

 

Fourth Mezzanine Account shall mean account #
                                          
                                                       .

 

Fourth Mezzanine Loan Documents means the documents evidencing and securing the
Fourth Mezzanine Loan, as any of the foregoing may be modified, amended,
extended, supplemented, restated or replaced from time to time.

 

Fourth Mezzanine Note shall mean the “Mezzanine Note” as defined in the Fourth
Mezzanine Loan Agreement, made payable by Fourth Mezzanine Borrower, as maker to
the order of Fourth Mezzanine Lender\.

 

GAAP shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by

 

15

--------------------------------------------------------------------------------


 

significant segments of the U.S. accounting profession, to the extent such
principles are applicable to the facts and circumstances on the date of
determination, as appropriately modified by the Uniform System, and as further
modified for purposes of calculating Net Membership Cash Flow.

 

General Partners shall mean, collectively, each of Mortgage Borrower General
Partner, First Mezzanine General Partner, Second Mezzanine General Partner,
Third Mezzanine General Partner, Fourth Mezzanine General Partner, Fifth
Mezzanine General Partner, and Sixth Mezzanine General Partner.

 

General Release Conditions shall have the meaning set forth in Section 2.3.5(a).

 

Gold View Parcel shall have the meaning set forth in Section 2.3.5(d).

 

Governmental Authority shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

Grand Wailea Property means that certain property known as the Grand Wailea
Resort Hotel and Spa located in Maui, Hawaii.

 

Grand Wailea Refund Members shall have the meaning set forth in Section 16.8
hereof.

 

Grand Wailea Refund Reserve Account shall have the meaning set forth in Section
3.1.1(g).

 

Green View Parcel shall have the meaning set forth in Section 2.3.5(a).

 

Ground Lease means, each of (i) that certain Lease (Lake Cahuilla Park), dated
as of June 23, 1987, between The County of Riverside, as lessor and Landmark
Land Company of California, as lessee, as assigned to CNL Desert Resorts, LP and
as amended, supplemented and modified from time to time (the La Quinta Ground
Lease), (ii) that certain Lease, dated as of October 31, 1997, between Doral
Park Joint Venture, as lessor and CNL Silver Properties, LP as amended,
supplemented and modified from time to time (the Doral Ground Lease) and (iii)
that certain Ground Lease Agreement, dated as of June 1, 1996, between Arizona
Biltmore Hotel Villas Condominium Association, as lessor and Biltmore Hotel
Partners, as lessee, as assigned to CNL Biltmore Resort, LP and as amended,
supplemented and modified from time to time (the Biltmore Ground Lease).

 

Guarantor shall mean CNL Hotels & Resorts, Inc., a Maryland corporation,
formerly known as CNL Hospitality Properties, Inc.

 

16

--------------------------------------------------------------------------------


 

Hazardous Materials shall have the meaning provided in the Environmental
Indemnity.

 

Holding Account shall have the meaning set forth in Section 3.1.1.

 

Hotel Revenue shall mean all revenues, income, Rents, issues, profits,
termination or surrender fees, penalties and other amounts arising from the use
or enjoyment of all or any portion of the Property, including, without
limitation, the rental or surrender of any office space, retail space, parking
space, halls, stores, and offices of every kind, the rental or licensing of
signs, sign space or advertising space and all membership fees and dues,
rentals, revenues, receipts, income, accounts, accounts receivable, cancellation
fees, penalties, credit card receipts and other receivables relating to or
arising from rentals, rent equivalent income, income and profits from guest
rooms, meeting rooms, conference and banquet rooms, food and beverage
facilities, health clubs, spas, vending machines, parking facilities,
telecommunication and television systems, guest laundry, the provision or sale
of other goods and services, and any other items of revenue, receipts or other
income as identified in the Uniform System; plus Net Membership Cash Flow and
business interruption insurance Proceeds.

 

Impositions shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents and Hotel Revenue (including all interest and penalties thereon), which at
any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a Lien upon (a) Borrower (including all
income, franchise, single business or other taxes imposed on Borrower for the
privilege of doing business in the jurisdiction in which the Property is
located), (b) the Property, or any other collateral delivered or pledged to
Lender in connection with the Loan, or any part thereof, or any Rents or Hotel
Revenue therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Property or the leasing or use of all or any part
thereof.  Nothing contained in this Agreement shall be construed to require
Borrower to pay any tax, assessment, levy or charge imposed on (i) any tenant
occupying any portion of the Property, (ii) any manager of the Property,
including any Manager, or (iii) Servicer, Lender or any other third party in the
nature of a capital levy, estate, inheritance, succession, income or net revenue
tax.

 

Improvements shall have the meaning set forth in the Security Instrument.

 

Increased Costs shall have the meaning set forth in Section 2.4.1.

 

17

--------------------------------------------------------------------------------


 

Indebtedness shall mean, at any given time, the Principal Amount, together with
all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto, under the Note or in
accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lender hereunder or pursuant to the Note or the
other Loan Documents.

 

Indemnified Parties shall have the meaning set forth in Section 19.12(b).

 

Independent shall mean, when used with respect to any Person, a Person who: (i)
does not have any direct financial interest or any material indirect financial
interest in any Borrower or in any Affiliate of any Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

 

Independent Architect shall mean an architect, engineer or construction
consultant selected by Borrower which is Independent, licensed to practice in
the State (if an architect) and has at least five (5) years of applicable
experience and which is reasonably acceptable to Lender.

 

Independent Director, Independent Manager, or Independent Member shall mean a
Person who is not and will not be while serving and has never been (i) a member
(other than an Independent Member), manager (other than an Independent Manager),
director, (other than an Independent Director), employee, attorney, or counsel
of Borrower, Borrower Subsidiary, Affiliate Tenants, or Borrower Parents
(provided that Borrower, Borrower Subsidiary, Affiliate Tenants, or Borrower
Parents may not have the same Independent Directors, Independent Managers or
Independent Members), (ii) in the seven (7) years prior to the Closing Date, a
customer, supplier or other Person who derives more than 1% of its purchases or
revenues from its activities with Borrower or its Affiliates, (iii) a direct or
indirect legal or beneficial owner in such entity or any of its Affiliates,
(iv) a member of the immediate family of any member, manager, employee,
attorney, customer, supplier or other Person referred to above, or (v) a person
Controlling or under the common Control of anyone listed in (i) through (iv)
above.  A Person that otherwise satisfies the foregoing shall not be
disqualified from serving as an Independent Director or Independent Manager or
Independent Member if such individual is at the time of initial appointment, or
at any time while serving as such, is an Independent Director or Independent
Manager or Independent Member, as applicable, of a Single Purpose Entity
affiliated with Borrower, other than the Mezzanine Borrowers.

 

Initial LIBOR Cap Strike Rate shall mean 4.25%.

 

Insurance Requirements shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any part thereof or any use or

 

18

--------------------------------------------------------------------------------


 

condition thereof, which may, at any time, be recommended by the Board of Fire
Underwriters, if any, having jurisdiction over the Property, or such other body
exercising similar functions.

 

Insurance Reserve Account shall have the meaning set forth in Section 3.1.1(b).

 

Insurance Reserve Amount shall have the meaning set forth in Section 16.2.

 

Insurance Reserve Trigger shall mean Borrower’s failure to deliver to Lender not
less than five Business Days prior to each Payment Date, evidence that all
insurance premiums for the insurance required to be maintained pursuant to the
terms of this Agreement have been paid in full.

 

Intangible shall have the meaning set forth in the Security Instrument.

 

Interest Determination Date shall have the meaning set forth in the Note.

 

Interest Period shall have the meaning set forth in the Note.

 

Interest Rate Cap Agreement shall mean an Interest Rate Agreement or Agreements
(together with the confirmation and schedules relating thereto), or, with
Lender’s prior written consent (which shall not be unreasonably withheld or
delayed), a swap or other interest rate hedging instrument, each between a
Counterparty and Borrower obtained by Borrower and collaterally assigned to
Lender pursuant to this Agreement, and each satisfying the requirements set
forth in Exhibit I and, in the case of a swap or other interest rate hedging
agreement consented to by Lender, any additional requirements of the Rating
Agencies).

 

Land shall have the meaning set forth in the Security Instrument.

 

La Quinta Property means, collectively, that certain property known as the La
Quinta Resort and Club and that certain property known as PGA West, located in
La Quinta, California.

 

Late Payment Charge shall have the meaning set forth in Section 2.2.3.

 

Lease shall mean any lease, sublease or subsublease, letting, license,
concession, or other agreement (whether written or oral and whether now or
hereafter in effect) (excluding club membership programs now or hereafter in
effect entitling Persons to preferential access to the Property) pursuant to
which any Person is granted by the Borrower or Affiliate Tenant a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property or any facilities at the Property (other than typical short-term
occupancy rights of hotel guests which are not the subject of a written
agreement), and every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and every guarantee
of the

 

19

--------------------------------------------------------------------------------


 

performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

Lease Modification shall have the meaning set forth in Section 8.7.1.

 

Leasehold Estate means the estate in the Property created by the Ground Lease.

 

Legal Requirements shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or to the Property and the Improvements and the Building
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Building Equipment thereon including, without
limitation, building and zoning codes and ordinances and laws relating to
handicapped accessibility.

 

Lender shall have the meaning set forth in the first paragraph of this
Agreement.

 

Letter of Credit shall mean an irrevocable, unconditional, transferable,
(without the imposition of any fee except any fees which are expressly payable
by the Borrower), clean sight draft letter of credit (either an evergreen letter
of credit or one which does not expire until at least sixty (60) days after the
Maturity Date (the LC Expiration Date), in favor of Lender and entitling Lender
to draw thereon in New York, New York, based solely on a statement executed by
an officer or authorized signatory of Lender and issued by an Approved Bank.  If
at any time (a) the institution issuing any such Letter of Credit shall cease to
be an Approved Bank or (b) the Letter of Credit is due to expire prior to the LC
Expiration Date, Lender shall have the right immediately to draw down the same
in full and hold the proceeds thereof in accordance with the provisions of this
Agreement, unless Borrower shall deliver a replacement Letter of Credit from an
Approved Bank within (i) as to (a) above, twenty (20) days after Lender delivers
written notice to Borrower that the institution issuing the Letter of Credit has
ceased to be an Approved Bank or (ii) as to (b) above, at least twenty (20) days
prior to the expiration date of said Letter of Credit.

 

Liability shall have the meaning set forth in Section 14.4.2(b).

 

LIBOR shall have the meaning set forth in the Note.

 

LIBOR Margin shall have the meaning set forth in the Note.

 

LIBOR Rate shall have the meaning set forth in the Note.

 

License shall have the meaning set forth in Section 4.1.23.

 

20

--------------------------------------------------------------------------------


 

Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Borrower, the Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and the filing of
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

Liquidated Damages Amount shall have the meaning set forth in the Note.

 

Loan shall mean the loan in the amount of $900,000,000 made by Lender to
Borrower pursuant to this Agreement.

 

Loan Documents shall mean, collectively, this Agreement, the Note, each Security
Instrument, Assignment of Leases, the Trademark Security Agreement, the
Environmental Indemnity, the Assignment of Management Agreement, the Assignment
of Subsidiary Management Agreement, the Account Agreement, the Recourse Guaranty
and all other documents executed and/or delivered by Borrower in connection with
the Loan including any certifications or representations delivered by or on
behalf of Borrower, any Affiliate of Borrower, the Manager, or any Affiliate of
the Manager (including, without limitation, any certificates in connection with
any legal opinions delivered on the date hereof).

 

Lockout Period shall have the meaning set forth in the Note.

 

Lockout Release Date shall have the meaning set forth in the Note.

 

Low DSCR GW Membership Deposits shall have the meaning set forth in Section 16.8
hereof.

 

Low DSCR Reserve Account shall mean the 85% Low DSCR Reserve Account or the 80%
Low DSCR Reserve Account, as applicable, and Low DSCR Reserve Accounts shall
mean, collectively, the 85% Low DSCR Reserve Account and the 80% Low DSCR
Reserve Account.

 

Low DSCR Period means any period during which a 85% Low DSCR Period or 80% Low
DSCR Period has occurred and is continuing.

 

Management Agreement shall mean, with respect to (i) the Grand Wailea Property,
that certain Management Agreement, dated as of the date hereof, by and between
KSL II Management Operations, LLC and CNL Resort Lodging Tenant Corp., (ii) the
La Quinta Property, that certain Management Agreement, dated as of the date
hereof, between CNL Resort Lodging Tenant Corp., CNL Resort Ancillary Tenant
Corp., and CNL Resort Desert Real Estate, Inc. and KSL II Management Operations,
LLC, and (iii) the Doral Property, that certain Management Agreement, dated as
of the date hereof, between the CNL Resort Lodging Tenant

 

21

--------------------------------------------------------------------------------


 

Corp. and Marriot International, Inc., as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms hereof, (iv) with respect to the Claremont Property, that certain
Interim Management Agreement, dated as of April 2, 2004, by and between CNL
Resort Lodging Tenant Corp. and KSL II Management Operations, LLC, and (v) with
respect to the Biltmore Property, that certain Management Agreement, dated as of
the date hereof, by and between CNL Resort Lodging Tenant Corp. and KSL II
Management Operations, LLC as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

Management Control shall mean, with respect to any direct or indirect interest
in the Borrower or the Property (not including Manager under an Approved
Management Agreement), the power and authority to make and implement or cause to
be made and implemented all material decisions with respect to the operation,
management, financing and disposition of the specified interest.

 

Management Fee shall mean an amount equal to the monthly property management fee
payable to the Manager pursuant to the terms of the applicable Management
Agreement for base management services.

 

Manager shall mean (i) with respect to the La Quinta Property, the Grand Wailea
Property, the Claremont Property, and the Biltmore Property, KSL II Management
Operations, LLC, a Delaware limited liability company, and (ii) with respect to
the Doral Property, Marriott International, Inc., a Delaware corporation or any
replacement “Manager” appointed in accordance with Section 5.2.14 hereof.

 

Manager Accounts shall mean the following accounts maintained by Manager in the
name of Borrower with respect to the Property and in accordance with the terms
of each Management Agreement.

 

Marriott Payments shall mean any payments made under that certain Development
Agreement, dated as of 1999, by and among KSL Hotel Corp., Marriott Ownership
Resorts, Inc. and Marriott Hospitality Corporation as the same may be amended,
modified or supplemented from time to time.

 

Material Adverse Effect shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property, (iii) the business, profits, operations or financial
condition of the Borrower or such Person, as applicable, or (iv) the ability of
Borrower to repay the principal and interest of the Loan as it becomes due or to
satisfy any of Borrower’s obligations under the Loan Documents.

 

Material Alteration shall mean any Alteration to be performed by or on behalf of
Borrower at the Property, the total cost of which (including, without
limitation, construction costs and costs of architects, engineers and other 
professionals), as reasonably estimated by an

 

22

--------------------------------------------------------------------------------


 

Independent Architect, exceeds the Threshold Amount.

 

Material Casualty shall mean a Casualty where the loss is in an aggregate amount
equal to or in excess of thirty percent (30%) of the Allocated Loan Amount for
the applicable Property.

 

Material Condemnation shall mean a Condemnation where the loss is in an
aggregate amount equal to or in excess of thirty percent (30%) of the Allocated
Loan Amount for the applicable Property.

 

Material Expansion shall mean any Expansion to be performed by or on behalf of
the Borrower at the Property, the total cost of which, as reasonably estimated
by an Independent Architect, exceeds the Threshold Amount.

 

Material Lease shall mean any Lease (a) demising a premises within the Property
that is more than 10,000 net rentable square feet or (b) that is for a term
equal to or greater than sixty (60) months.

 

Maturity Date shall have the meaning set forth in the Note.

 

Maturity Date Payment shall have the meaning set forth in the Note.

 

Maximum Legal Rate shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

Maximum LIBOR Pay Rate shall mean, (i) the Initial LIBOR Cap Strike Rate through
the Initial Maturity Date and (ii) during the term of each Extension Option (as
defined in the Note), the lesser of (a) the product of (x) the Initial LIBOR Cap
Strike Rate and (y) a fraction, the numerator of which is trailing twelve month
Net Operating Income as of the Initial Maturity Date (or First Extended Maturity
Date, as applicable) and the denominator of which is Closing Date NOI and (b)
the rate, which when added to the LIBOR Margin, equals 10.50%.

 

Membership Agreements shall have the meaning set forth in Section 4.1.45.

 

Membership Deposit Account shall mean a segregated account maintained by Manager
in the name of CNL Grand Wailea Resorts, LP at [Bank] bearing account number
[         ] which contains the balance of outstanding membership deposits at the
time of the CNL Grand Wailea Resort, LP’s acquisition of the Grand Wailea
Property.

 

Mezzanine Account means the First Mezzanine Account, the Second Mezzanine

 

23

--------------------------------------------------------------------------------


 

Account, the Third Mezzanine Account, the Fourth Mezzanine Account, the Fifth
Mezzanine Account or the First Mezzanine Account, as the context may require.

 

Mezzanine Borrower shall mean First Mezzanine Borrower, Second Mezzanine
Borrower, Third Mezzanine Borrower, Fourth Mezzanine Borrower, Fifth Mezzanine
Borrower, or Sixth Mezzanine Borrower, as the context may require.

 

Mezzanine Borrowers shall mean, collectively, First Mezzanine Borrower, Second
Mezzanine Borrower, Third Mezzanine Borrower, Fourth Mezzanine Borrower, Fifth
Mezzanine Borrower, and Sixth Mezzanine Borrower.

 

Mezzanine Debt Service shall mean, with respect to any particular period of
time, the aggregate scheduled interest payments under the Mezzanine Notes.

 

Mezzanine Lender shall mean First Mezzanine Lender, Second Mezzanine Lender,
Third Mezzanine Lender, Fourth Mezzanine Lender, Fifth Mezzanine Lender, or
Sixth Mezzanine Lender, as the context may require.

 

Mezzanine Lenders shall mean, collectively, First Mezzanine Lender, Second
Mezzanine Lender, Third Mezzanine Lender, Fourth Mezzanine Lender, Fifth
Mezzanine Lender, and/or Sixth Mezzanine Lender.

 

Mezzanine Lender Monthly Debt Service Notice shall mean the First Mezzanine
Lender Monthly Debt Service Letter, the Second Mezzanine Lender Monthly Debt
Service Letter, the Third Mezzanine Lender Monthly Debt Service Letter, the
Fourth Mezzanine Lender Monthly Debt Service Letter, the Fifth Mezzanine Lender
Monthly Debt Service Letter or the Sixth Mezzanine Lender Monthly Debt Service
Letter, as the context may require.

 

Mezzanine Lender Monthly Debt Service Notices shall mean, collectively, the
First Mezzanine Lender Monthly Debt Service Notice, the Second Mezzanine Lender
Monthly Debt Service Notice, the Third Mezzanine Lender Monthly Debt Service
Notice, the Fourth Mezzanine Lender Monthly Debt Service Notice, the Fifth
Mezzanine Lender Monthly Debt Service Notice and/or the Sixth Mezzanine Lender
Monthly Debt Service Notice.

 

Mezzanine Loan shall mean the First Mezzanine Loan, Second Mezzanine Loan, Third
Mezzanine Loan, Fourth Mezzanine Loan, Fifth Mezzanine Loan or Sixth Mezzanine
Loan, as the context may require.

 

Mezzanine Loans shall mean, collectively, the First Mezzanine Loan, Second
Mezzanine Loan, Third Mezzanine Loan, Fourth Mezzanine Loan, Fifth Mezzanine
Loan and/or Sixth Mezzanine Loan.

 

24

--------------------------------------------------------------------------------


 

Mezzanine Loan Agreement means the First Mezzanine Loan Agreement, the Second
Mezzanine Loan Agreement, the Third Mezzanine Loan Agreement, the Fourth
Mezzanine Loan Agreement, the Fifth Mezzanine Loan Agreement or the Sixth
Mezzanine Loan Agreement, as the context may require.

 

Mezzanine Loan Agreements means, collectively, the First Mezzanine Loan
Agreement, the Second Mezzanine Loan Agreement, the Third Mezzanine Loan
Agreement, the fourth Mezzanine Loan Agreement, the Fifth Mezzanine Loan
Agreement and/or the Sixth Mezzanine Loan Agreement.

 

Mezzanine Loan Default Notice means a First Mezzanine Loan Default Notice, a
Second Mezzanine Loan Default Notice, a Third Mezzanine Loan Default Notice, a
Fourth Mezzanine Loan Default Notice, a Fifth Mezzanine Loan Default Notice
and/or a Sixth Mezzanine Loan Default Notice as the context may require.

 

Mezzanine Loan Documents means, collectively, the First Mezzanine Loan
Documents, the Second Mezzanine Loan Documents, the Third Mezzanine Loan
Documents, the Fourth Mezzanine Loan Documents, the Fifth Mezzanine Loan
Documents and/or the Sixth Mezzanine Loan Documents.

 

Mezzanine Note means the First Mezzanine Promissory Note, the Second Mezzanine
Promissory Note, the Third Mezzanine Promissory Note, the Fourth Mezzanine
Promissory Note, the Fifth Mezzanine Promissory Note and/or the Sixth Mezzanine
Promissory Note.

 

Mezzanine Notes means, collectively, the First Mezzanine Promissory Note, the
Second Mezzanine Promissory Note, the Third Mezzanine Promissory Note, the
Fourth Mezzanine Promissory Note, the Fifth Mezzanine Promissory Note and/or the
Sixth Mezzanine Promissory Note.

 

Monetary Default shall mean a Default (i) that can be cured with the payment of
money or (ii) arising pursuant to Section 17.1(a)(vi) or (vii).

 

Monthly Insurance Reserve Amount shall have the meaning set forth in
Section 16.2.

 

Monthly Tax Reserve Amount shall have the meaning set forth in Section 16.1.

 

Moody’s shall mean Moody’s Investors Service, Inc.

 

Mortgage Borrower General Partner shall mean CNL Resort SPE GP, LLC, a Delaware
limited liability company.

 

25

--------------------------------------------------------------------------------


 

Net Membership Cash Flow shall mean the net cash flow (whether positive or
negative) consisting of (a) cash received from sales of new club memberships and
conversions of existing club memberships to new club memberships (including
deposits and ongoing dues relating thereto), plus (b) cash principal payments
received on membership notes evidencing the financing of the purchase of new
club memberships or the conversion of existing club memberships, less (c) cash
paid to cancel or recall existing club memberships and refunds of new club
membership sales to the extent not otherwise accounted for in Hotel Revenue or
Operating Expenses in accordance with GAAP (however, in the case of (a), (b), or
(c) above, exclusive of refunds funded out of the Membership Deposit Account).

 

Net Operating Income shall mean, for any specified period, the excess of
Operating Income over Operating Expenses for the trailing twelve (12) month
period.

 

New Lease shall have the meaning set forth in Section 8.7.1.

 

Non-Consolidation Opinion shall have the meaning provided in Section 2.5.5.

 

Non-Disturbance Agreement shall have the meaning set forth in Section 8.7.9.

 

Note shall mean that certain Renewal, Amended, Restated and Consolidated Note in
the principal amount of 900,000,000, made by Borrower in favor of Lender as of
the date hereof, as the same may be amended, restated, replaced, substituted
(including any components or subcomponents) or supplemented or otherwise
modified from time to time.

 

Notes shall mean, collectively, the Note and any replacement, substitute or 
component notes made payable by Borrower to the order of Lender in accordance
with the terms hereof, as the same may be amended, restated, replaced,
substituted (including any components or subcomponents) or supplemented or
otherwise modified from time to time.

 

Obligations shall have meaning set forth in the recitals of the Security
Instrument.

 

OFAC List  means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

 

Officer’s Certificate shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property or the particular matter which is the subject
of such Officer’s Certificate.

 

Operating Asset shall have the meaning set forth in the Security Instrument.

 

Operating Expenses shall mean, for any specified period, without duplication,
all

 

26

--------------------------------------------------------------------------------


 

expenses actually paid or payable by or on behalf of Borrower or Affiliate
Tenant (or by Manager for the account of Borrower or Affiliate Tenant) during
such period in connection with the ownership or operation of the Property,
including costs (including labor) of providing services including rooms, food
and beverage, telecommunications, garage and parking and other operating
departments, as well as real estate and other business taxes, rental expenses,
insurance premiums, utilities costs, administrative and general costs, repairs
and maintenance costs, Third-Party Franchise Fees, Management Fees actually paid
under the Management Agreement, other costs and expenses relating to the
Property, required FF&E reserves, and legal expenses incurred in connection with
the operation of the Property, determined, in each case on an accrual basis, in
accordance with GAAP.  “Operating Expenses” shall not include (i) depreciation
or amortization or other noncash items, (ii) the principal of and interest on
the Note, (iii) income taxes or other taxes in the nature of income taxes, (iv)
any expenses (including legal, accounting and other professional fees, expenses
and disbursements) incurred in connection with and allocable to the issuance of
the Note, (v) distributions to the shareholders of the Borrower or (vi) costs
incurred in connection with the sale and marketing of club memberships (to the
extent otherwise included in the calculation of Net Membership Cash Flow).
Expenses that are accrued as Operating Expenses during any period shall not be
included in Operating Expenses when paid during any subsequent period.

 

Operating Income shall mean for any specified period, all income received by
Borrower or Affiliate Tenant (or by Manager for the account of Borrower and
Affiliate Tenant) from any Person during such period in connection with the
ownership or operation of the Property (including Net Membership Cash Flow, but
exclusive of amounts on deposit in the Membership Deposit Account), determined
on an accrual basis of accounting determined in accordance with GAAP, including
the following:

 

(i)                                     all amounts payable to Borrower or to
Manager for the account of Borrower by any Person as Rent and/or Hotel Revenue;

 

(ii)                                  all amounts payable to Borrower (or to
Manager for the account of Borrower) pursuant to any reciprocal easement and/or
operating agreements, covenants, conditions and restrictions, condominium
documents and similar agreements affecting the Property and binding upon and/or
benefitting Borrower and other third parties, but specifically excluding the
Management Agreement;

 

(iii)                               condemnation awards to the extent that such
awards are compensation for lost rent allocable to such specified period;

 

(iv)                              business interruption and loss of “rental
value” insurance proceeds to the extent such proceeds are allocable to such
specified period; and

 

(v)                                 all investment income with respect to the
Collateral Accounts.

 

27

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing clauses (i) through (v), Operating Income shall
not include (A) any Proceeds (other than of the types described in clauses (iii)
and (iv) above), (B) any proceeds resulting from the sale, exchange, transfer,
financing or refinancing of all or any part of the Property (other than of the
types described in clause (i) and (iii) above), (C) any repayments received from
Tenants of principal loaned or advanced to Tenants by Borrower, (D) any type of
income that would otherwise be considered Operating Income pursuant to the
provisions above but is paid directly by any Tenant to a Person other than
Borrower or Manager or its agent and (E) other than Net Membership Cash Flow,
any fees or other amounts payable by a Tenant or another Person to Borrower that
are reimbursable to Tenant or such other Person.

 

Opinion of Counsel shall mean opinions of counsel of law firm(s) licensed to
practice in Hawaii, California, Delaware, Arizona, Florida and New York selected
by Borrower and reasonably acceptable to Lender.

 

Other Charges shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof by any Governmental Authority, other than those required to be
paid by a Tenant pursuant to its respective Lease.

 

Other Taxes shall have the meaning set forth in Section 2.4.3.

 

Other Out-Parcel shall have the meaning set forth in Section 2.3.5(d).

 

Outparcel Release Instruments shall have the meaning set forth in Section 2.3.5.

 

Payment Date shall have the meaning set forth in the Note.

 

Permitted Borrower Transferee shall mean any entity (i) that is experienced in
owning and operating (including acting as asset manager of) properties similar
to the Property, (ii) that either (a) has a net worth together with its Close
Affiliates, as of a date no more than six (6) months prior to the date of the
transfer of at least $300 Million (exclusive of the Property), immediately prior
to such transfer, controls, together with its Close Affiliates real estate
equity assets of at least $1 Billion or (b) together with its Close Affiliates
owns or has under management or acts as the exclusive fund manager or investment
advisor, at the time of the transfer, not fewer than 6 luxury resort hotels
(excluding the Property) containing not fewer than 3,000 hotel rooms in the
aggregate and (iii) that is not a Disqualified Transferee.

 

Permitted Debt shall mean collectively, (a) the Note and the other obligations,
indebtedness and liabilities specifically provided for in any Loan Document and
secured by this Agreement, the Security Instrument and the other Loan Documents,
(b) the Mezzanine Notes and the other obligations, indebtedness and liabilities
specifically permitted under the Mezzanine Loan Documents (solely as obligations
of the applicable Mezzanine Borrowers), (c) trade

 

28

--------------------------------------------------------------------------------


 

payables and other liabilities incurred in the ordinary course of Borrower’s
business and payable by or on behalf of Borrower in respect of the operation of
the Property, not secured by Liens on the Property (other than liens being
properly contested in accordance with the provisions of this Agreement or the
Security Instrument), such payables and liabilities (which shall not include
taxes, accrued payroll and benefits, customer, membership and security deposits
and deferred income), not to exceed at any one time outstanding three percent
(3%) of the outstanding Principal Amount, provided that (but subject to the
remaining terms of this definition) each such amount shall be paid within sixty
(60) days following the date on which each such amount is incurred, (c) purchase
money indebtedness and capital lease obligations incurred in the ordinary course
of Borrower’s business, having scheduled annual debt service not to exceed
$1,500,000 and (d) contingent obligations to (i) repay customer, membership and
security deposits held in the ordinary course of Borrower’s business and (ii)
indemnify the Title Company in connection with the Title Policy (as such
indemnities are set forth in the agreements attached hereto as Schedule XX). 
Nothing contained herein shall be deemed to require Borrower to pay any amount,
so long as Borrower is in good faith, and by proper legal proceedings,
diligently contesting the validity, amount or application thereof, provided that
in each case, at the time of the commencement of any such action or proceeding,
and during the pendency of such action or proceeding (i) no Event of Default
shall exist and be continuing hereunder, (ii) adequate reserves with respect
thereto are maintained on the books of Borrower in accordance with GAAP, and
(iii) such contest operates to suspend collection or enforcement, as the case
may be, of the contested amount and such contest is maintained and prosecuted
continuously and with diligence.  Notwithstanding anything set forth herein, in
no event shall Borrower be permitted under this provision to enter into a note
(other than the Note and the other Loan Documents) or other instrument for
borrowed money other than permitted purchase money indebtedness as described in
this definition.

 

Permitted Encumbrances shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy, (c) Liens, if any,
for Impositions imposed by any Governmental Authority not yet due or delinquent
(other than any such Lien imposed pursuant to Section 401(a)(29) of the Code or
by ERISA), and (d) Liens on personal property items that are the subject of
clause (c) of the definition of Permitted Debt.

 

Permitted Fund Manager means any Person that on the date of determination is (i)
a nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate, (ii) investing through a fund with
committed capital of at least $250,000,000, and (iii) not subject to a
bankruptcy proceeding.

 

Permitted Investments shall have the meaning set forth in the Account Agreement.

 

Person shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or

 

29

--------------------------------------------------------------------------------


 

municipal government or any bureau, department or agency thereof and any
fiduciary acting in such capacity on behalf of any of the foregoing.

 

Personal Property shall have the meaning set forth in the granting clause of the
Security Instrument.

 

PGA West Core Parcels shall have the meaning set forth in Section 2.3.5(d).

 

Physical Conditions Report shall mean the structural engineering report with
respect to the Property (i) prepared by an Independent Architect, (ii) addressed
to Lender, (iii) prepared based on a scope of work determined by Lender in
Lender’s reasonable discretion, and (iv) in form and content acceptable to
Lender in Lender’s reasonable discretion, together with any amendments or
supplements thereto.

 

Plan shall have the meaning set forth in Section 4.1.10.

 

Pledge Agreement shall mean, each of (i) that certain Pledge and Security
Agreement, made by the CNL Desert Resort, LP in favor of Lender, as the same may
be amended, supplemented or otherwise modified from time to time and (ii) that
certain Pledge and Security Agreement, made by the CNL Biltmore Resort, LP in
favor of Lender, as the same may be amended, supplemented or otherwise modified
from time to time.

 

Post Closing Letter shall mean that certain Post Closing Letter of even date
herewith by Borrower in favor of Lender.

 

Pre-approved Transferee shall mean any of the entities set forth on Schedule III
hereof, or any Close Affiliates thereof, provided any of the foregoing entities
or their Close Affiliates shall only be a “Pre-approved Transferee” if (i) such
entity continues to be Controlled by substantially the same Persons Controlling
such entity as of the Closing Date or if such Pre-approved Transferee is a
publicly traded company, such Pre-approved Transferee continues to be publicly
traded on an established securities market, (ii) there has been no material
adverse change in the financial condition or results of operations of such
entity since the Closing Date, (iii) such entity is not a Disqualified
Transferee and (iv) if such entity as of the Closing Date is rated (a)
“Investment Grade”, there has been no deterioration in such entity’s long-term
or short-term credit rating (if any) below BBB since the Closing Date or (b)
below “Investment Grade”, there has been no deterioration in such entity’s
long-term or short-term credit rating (if any) since the Closing Date.

 

Prepayment Fee shall have the meaning set forth in the Note.

 

Prepayment Fee (Mezzanine) shall mean the “Prepayment Fee” due in accordance
with each of the Mezzanine Loan Documents.

 

30

--------------------------------------------------------------------------------


 

Principal Amount shall have the meaning set forth in the Note.

 

Proceeds shall mean amounts, awards or payments payable to Borrower (including,
without limitation, amounts payable under any title insurance policies covering
Borrower’s ownership interest in the Property) or Lender in respect of all or
any part of the Property in connection with a Casualty or Condemnation thereof
(after the deduction therefrom and payment to Borrower and Lender, respectively,
of any and all reasonable expenses incurred by Borrower and Lender in the
recovery thereof, including all attorneys’ fees and disbursements, the fees of
insurance experts and adjusters and the costs incurred in any litigation or
arbitration with respect to such Casualty or Condemnation).

 

Proceeds Reserve Account shall have the meaning set forth in Section 3.1.1(d).

 

Prohibited Person means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States or America.

 

Property shall have the meaning set forth in the Security Instrument and, if the
context requires, “Property” shall mean each and every Property collectively,
less, however, any immaterial property released pursuant to Section 8.3, and any
individual Property released from the Lien of any Security Instrument pursuant
to the terms hereof.

 

Provided Information shall have the meaning set forth in Section 14.1.1.

 

Rate Cap Collateral shall have the meaning set forth in Section 9.2.

 

Rating Agencies shall mean (a) prior to a Securitization, each of S&P, Moody’s
and Fitch and any other nationally-recognized statistical rating agency which
has been approved by Lender and (b) after a Securitization has occurred, each
such Rating Agency which has rated the Securities in the Securitization.

 

Rating Agency Confirmation shall mean, collectively, a written affirmation from
each of the Rating Agencies that the credit rating of the Securities given by
such Rating Agency immediately prior to the occurrence of the event with respect
to which such Rating Agency Confirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event, which
affirmation may be granted or withheld in such Rating Agency’s sole and absolute
discretion.  In the event that, at any given time, no such Securities shall have
been issued and are then outstanding, then the term Rating Agency Confirmation
shall be deemed instead to require the written approval of Lender based on its
good faith determination of whether the Rating Agencies would issue a Rating
Agency Confirmation if any such Securities were outstanding.

 

Real Property shall mean, collectively, the Land, the Improvements and the

 

31

--------------------------------------------------------------------------------


 

Appurtenances (as defined in the Security Instrument).

 

Recourse Guaranty shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantor in favor of Lender, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

 

Register shall have the meaning set forth in Section 15.4.

 

Regulatory Change shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

 

Release Amount shall mean, with respect to (i) the Grand Wailea Property, 125%
of the Grand Wailea Property’s Allocated Loan Amount, (ii) the La Quinta
Property, 120% of the La Quinta Property’s Allocated Loan Amount, (iii) the
Doral Property, 120% of the Doral Property’s Allocated Loan Amount, (iv) the
Biltmore Property, 120% of the Biltmore Property’s Allocated Loan Amount, and
(v) the Claremont Property, 120% of the Claremont Property’s Allocated Loan
Amount.

 

Release Conditions shall have the meaning set forth in Section 2.3.5(a).

 

Release Instruments shall have the meaning set forth in Section 2.3.4(b).

 

Remaining Property shall have the meaning set forth in Section 2.3.5(a).

 

Rental Management Program shall have the meaning set forth in Section 2.3.5(b).

 

Rents shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower or Affiliate Tenant from any and
all sources arising from or attributable to the Property and Proceeds, if any,
from business interruption or other loss of income insurance.

 

Replacement Interest Rate Cap Agreement shall mean, in connection with a
replacement of an Interest Rate Cap Agreement following a Downgrade of the
Counterparty thereto, an interest rate cap agreement (together with the
confirmation and schedules relating

 

32

--------------------------------------------------------------------------------


 

thereto) from an Acceptable Counterparty and satisfying the requirements set
forth on Exhibit I hereto; provided that to the extent any such interest rate
cap agreement does not meet the foregoing requirements a “Replacement Interest
Cap Agreement” shall be such interest rate cap agreement approved by each of the
Rating Agencies, such approval to be evidenced by the receipt of a Rating Agency
Confirmation.

Resort Expansion Projects shall have the meaning set forth in Section 2.3.5(b).

 

Restoration shall have the meaning provided in Section 6.2.2.

 

S&P shall mean Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

Second Mezzanine Borrower shall mean CNL Resort Sub Senior Mezz, LP, a Delaware
limited partnership, together with its respective successors and assigns as
permitted under the Second Mezzanine Loan Agreement.

 

Second Mezzanine General Partner shall mean CNL Resort Sub Senior Mezz GP, LLC,
a Delaware limited liability company.

 

Second Mezzanine Lender shall mean German American Capital Corporation, together
with its successors and assigns.

 

Second Mezzanine Lender Monthly Debt Service Notice shall mean the written
notice required to be delivered by Second Mezzanine Lender pursuant to Section
3.1.5(e) of the Second Mezzanine Loan Agreement to Lender at least five (5)
Business Days prior to each Payment Date setting forth the Second Mezzanine Loan
Debt Service Amount payable by Second Mezzanine Borrower on the first Payment
Date occurring after the date such notice is delivered.

 

Second Mezzanine Loan shall mean that certain loan in the original principal
amount of $100,000,000 made by Second Mezzanine Lender to Second Mezzanine
Borrower, pursuant to the Second Mezzanine Loan Agreement.

 

Second Mezzanine Loan Agreement shall mean that certain Second Mezzanine Loan
and Security Agreement, dated as of the Closing Date, between Second Mezzanine
Borrower and Second Mezzanine Lender, and evidenced by the Second Mezzanine
Promissory Note.

 

Second Mezzanine Loan Debt Service Amount shall mean, with respect to any
specified date or a particular period of time, interest payments and required
scheduled amortization, if any, under the Second Mezzanine Note (excluding any
default or accrued interest) due as of such date or payable (as set forth in the
Second Mezzanine Lender Monthly Debt Service Notice delivered to Lender) with
respect to or during such period (including the last day thereof), as applicable
and repayment in full of the principal balance of the Second

 

33

--------------------------------------------------------------------------------


 

Mezzanine Note on the scheduled maturity of the Second Mezzanine Loan (but
excluding any principal payments on account of an acceleration of the Second
Mezzanine Loan or a default under any of the Second Mezzanine Loan Documents).

 

Second Mezzanine Loan Default Notice shall mean a notice from Second Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the Second Mezzanine Loan Documents.

 

Second Mezzanine Loan Default Revocation Notice shall have the meaning set forth
in Section 3.1.5 hereof.

 

Second Mezzanine Account shall mean account #
                                          
                                                       .

 

Second Mezzanine Loan Documents means the documents evidencing and securing the
Second Mezzanine Loan, as any of the foregoing may be modified, amended,
extended, supplemented, restated or replaced from time to time.

 

Second Mezzanine Note shall mean the “Mezzanine Note” as defined in the Second
Mezzanine Loan Agreement, made payable by Second Mezzanine Borrower, as maker to
the order of Second Mezzanine Lender.

 

Securities shall have the meaning set forth in Section 14.1.

 

Securities Act shall have the meaning set forth in Section 14.4.1.

 

Securitization shall have the meaning set forth in Section 14.1.

 

Security Deposits shall mean all security or other deposits of Tenants of the
Property.

 

Security Instrument shall mean, that certain first priority Multi-State Amended,
Restated and Consolidated Fee and Leasehold Mortgage, Deed of Trust, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents,
Hotel Revenue and Security Deposits, dated the date hereof, executed and
delivered by Borrower to Lender and encumbering the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

Servicer shall mean such Person designated in writing with an address for such
Person by Lender, in its sole discretion, to act as Lender’s agent hereunder
with such powers as are specifically delegated to the Servicer by Lender,
whether pursuant to the terms of this Agreement, the Account Agreement, or
otherwise, together with such other powers as are

 

34

--------------------------------------------------------------------------------


 

reasonably incidental thereto.

 

Silver Course shall have the meaning set forth in Section 2.3.5(e).

 

Single Purpose Entity shall mean a Person, other than an individual, which (i)
is formed or organized solely for the purpose of owning, holding, developing,
using, operating and financing the Property or, with respect to an Affiliate
Tenant, its respective business and assets conducted solely in the manner
described in the Non-consolidation Opinion, (ii) does not engage in any business
unrelated to the Property (or, with respect to an Affiliate Tenant, its
respective business and assets conducted solely in the manner described in the
Non-consolidation Opinion) and the ownership, development, use, operation and
financing thereof, (iii) does not have any assets other than those related to
its interest in the Property (or, with respect to an Affiliate Tenant, its
respective business and assets conducted solely in the manner described in the
Non-consolidation Opinion) or the operation, management and financing thereof or
any indebtedness other than the Permitted Debt, (iv) maintains its own separate
books and records and its own accounts, in each case which are separate and
apart from the books and records and accounts of any other Person, (v) holds
itself out as being a Person, separate and apart from any other Person, (vi)
does not and will not commingle its funds or assets with those of any other
Person, (vii) conducts its own business in its own name; (viii) maintains
separate financial statements, (ix) pays its own liabilities out of its own
funds, (x) observes all partnership, corporate or limited liability company
formalities, as applicable, (xi) pays the salaries of its own employees, if any,
and maintains a sufficient number of employees, if any, in light of its
contemplated business operations, (xii) does not guarantee or otherwise obligate
itself with respect to the debts of any other Person or hold out its credit as
being available to satisfy the obligations of any other Person, (xiii) does not
acquire obligations or securities of its partners, members or shareholders,
(xiv) allocates fairly and reasonably shared expenses, including, without
limitation, any overhead for shared office space, if any, (xv) uses separate
stationary, invoices, and checks, (xvi) maintains an arms-length relationship
with its Affiliates, (xvii) does not pledge its assets for the benefit of any
other Person (other than as permitted under clauses (a) and (d) of the
definition of Permitted Encumbrances) or make any cash loans or advances to any
other Person, (xviii) uses commercially reasonable efforts to correct any known
misunderstanding regarding its separate identity, and (xix) maintains adequate
capital in light of its contemplated business operations.  In addition, if such
Person is a partnership, (1) all general partners of such Person shall be Single
Purpose Entities; and (2) if such Person has more than one general partner, then
the organizational documents shall provide that such Person shall continue (and
not dissolve) for so long as a solvent general partner exists.  In addition, if
such Person is a corporation, then, at all times: (a) such Person shall have at
least two (2) Independent Directors and (b) the board of directors of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of directors unless all of the directors, including
the Independent Directors, shall have participated in such vote.  In addition,
if such Person is a limited liability company, (a) such Person shall have at
least two (2) Independent Managers or Independent Members, (b) if such Person is
managed by a board of managers, the board of

 

35

--------------------------------------------------------------------------------


 

managers of such Person may not take any action requiring the unanimous
affirmative vote of 100% of the members of the board of managers unless all of
the managers, including the Independent Managers, shall have participated in
such vote, (c) if such Person is not managed by a board of managers, the members
of such Person may not take any action requiring the affirmative vote of 100% of
the members of such Person unless all of the members, including the Independent
Members, shall have participated in such vote, (d) each managing member shall be
a Single Purpose Entity and (e) its articles of organization, certificate of
formation and/or operating agreement, as applicable, shall provide that until
all of the Indebtedness and Obligations are paid in full such entity will not
dissolve.  In addition, the organizational documents of such Person shall
provide that such Person (1) without the unanimous consent of all of the
partners, directors or members, as applicable, shall not with respect to itself
or to any other Person in which it has a direct or indirect legal or beneficial
interest (a) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or other similar official for the
benefit of the creditors of such Person or all or any portion of such Person’s
properties, or (b) take any action that might cause such Person to become
insolvent, petition or otherwise institute insolvency proceedings or otherwise
seek any relief under any laws relating to the relief from debts or the
protection of debtors generally, (2) will maintain its books, records,
resolutions and agreements as official records, (3) will hold its assets in its
own name, (4) will maintain its financial statements, accounting records and
other organizational documents, books and records separate and apart from any
other Person, (5) will not identify its partners, members or shareholders, or
any Affiliates of any of them as a division or part of it, (6) will maintain an
arms-length relationship with its Affiliates, and (7) will not enter into or be
a party to any transaction with its partners, members, shareholders, or its
Affiliates except in the ordinary course of business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arms-length transaction with a third party.  Notwithstanding the
foregoing, Lender hereby consents to (i) First Mezzanine General Partner, Second
Mezzanine General Partner, Third Mezzanine General Partner, Fourth Mezzanine
General Partner, Fifth Mezzanine General Partner, and Sixth Mezzanine General
Partner each having only one (1) Independent Director on its board of directors,
and (ii) Mortgage Borrower General Partner and each Affiliate Tenant having the
same two (2) Independent Directors.

 

Sixth Mezzanine Borrower shall mean CNL Resort Sub Junior Mezz, LP, a Delaware
limited partnership, together with its respective successors and assigns as
permitted under the Sixth Mezzanine Loan Agreement.

 

Sixth Mezzanine General Partner shall mean CNL Resort Sub Junior Mezz GP, LLC, a
Delaware limited liability company.

 

Sixth Mezzanine Lender shall mean German American Capital Corporation, together
with its successors and assigns.

 

Sixth Mezzanine Lender Monthly Debt Service Notice shall mean the written notice
required to be delivered by Sixth Mezzanine Lender pursuant to Section 3.1.5(e)
of the

 

36

--------------------------------------------------------------------------------


 

Sixth Mezzanine Loan Agreement to Lender at least five (5) Business Days prior
to each Payment Date setting forth the Sixth Mezzanine Loan Debt Service Amount
payable by Sixth Mezzanine Borrower on the first Payment Date occurring after
the date such notice is delivered.

 

Sixth Mezzanine Loan shall mean that certain loan in the original principal
amount of $100,000,000 made by Sixth Mezzanine Lender to Sixth Mezzanine
Borrower, pursuant to the Sixth Mezzanine Loan Agreement.

 

Sixth Mezzanine Loan Agreement shall mean that certain Sixth Mezzanine Loan and
Security Agreement, dated as of the Closing Date, between Sixth Mezzanine
Borrower and Sixth Mezzanine Lender, and evidenced by the Sixth Mezzanine
Promissory Note.

 

Sixth Mezzanine Loan Debt Service Amount shall mean, with respect to any
specified date or a particular period of time, interest payments and required
scheduled amortization, if any, under the Sixth Mezzanine Note (excluding any
default or accrued interest) due as of such date or payable (as set forth in the
Sixth Mezzanine Lender Monthly Debt Service Notice delivered to Lender) with
respect to or during such period (including the last day thereof), as applicable
and repayment in full of the principal balance of the Sixth Mezzanine Note on
the scheduled maturity of the Sixth Mezzanine Loan (but excluding any principal
payments on account of an acceleration of the Sixth Mezzanine Loan or a default
under any of the Sixth Mezzanine Loan Documents).

 

Sixth Mezzanine Loan Default Notice shall mean a notice from Sixth Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the Sixth Mezzanine Loan Documents.

 

Sixth Mezzanine Loan Default Revocation Notice shall have the meaning set forth
in Section 3.1.5 hereof.

 

Sixth Mezzanine Account shall mean account #
                                          
                                                       .

 

Sixth Mezzanine Loan Documents means the documents evidencing and securing the
Sixth Mezzanine Loan, as any of the foregoing may be modified, amended,
extended, supplemented, restated or replaced from time to time.

 

Sixth Mezzanine Note shall mean the “Mezzanine Note” as defined in the Sixth
Mezzanine Loan Agreement, made payable by Sixth Mezzanine Borrower, as maker to
the order of Sixth Mezzanine Lender.

 

Sole Shareholder shall mean CNL Resort Recreation, LP.

 

37

--------------------------------------------------------------------------------


 

Spa View Parcel shall have the meaning set forth in Section 2.3.5(a).

 

Special Taxes shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the date hereof as result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Lender, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by Lender’s net income by the United States of America or
any Governmental Authority of the jurisdiction under the laws under which Lender
is organized or maintains a lending office.

 

State shall mean the State in which the Property or any part thereof is located.

 

Sub-Account(s) shall have the meaning set forth in Section 3.1.1.

 

Subsidiary Management Agreement shall mean, (i) that certain Rental/Reservation
Agreement, dated July 16, 1999, between CNL Resort Desert Real Estate, Inc. and
the CNL Desert Resort, LP and (ii) that certain Rental/Reservation Agreement,
dated as of [       ], between CNL Biltmore Real Estate, Inc. and CNL Biltmore
Resort, LP.

 

Survey shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Policy, and containing a certification of such surveyor satisfactory to
Lender.

 

Tax Reserve Account shall have the meaning set forth in Section 3.1.1(a).

 

Tax Reserve Amount shall have the meaning set forth in Section 16.1.

 

Tenant shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property or permitted to use any portion of the facilities at the
Property, other than the Manager and its employees, agents and assigns and
Persons using facilities pursuant to Membership Agreements.

 

Terrorism Insurance Amount shall have the meaning set forth in Section 6.1.8.

 

Third Mezzanine Borrower shall mean CNL Resort Intermediate Mezz, LP, a Delaware
limited partnership, together with its respective successors and assigns as
permitted under the Third Mezzanine Loan Agreement.

 

Third Mezzanine General Partner shall mean CNL Resort Intermediate Mezz GP, LLC,
a Delaware limited liability company.

 

38

--------------------------------------------------------------------------------


 

Third Mezzanine Lender shall mean German American Capital Corporation, together
with its successors and assigns.

 

Third Mezzanine Lender Monthly Debt Service Notice shall mean the written notice
required to be delivered by Third Mezzanine Lender pursuant to Section 3.1.5(e)
of the Third Mezzanine Loan Agreement to Lender at least five (5) Business Days
prior to each Payment Date setting forth the Third Mezzanine Loan Debt Service
Amount payable by Third Mezzanine Borrower on the first Payment Date occurring
after the date such notice is delivered.

 

Third Mezzanine Loan shall mean that certain loan in the original principal
amount of $100,000,000 made by Third Mezzanine Lender to Third Mezzanine
Borrower, pursuant to the Third Mezzanine Loan Agreement.

 

Third Mezzanine Loan Agreement shall mean that certain Third Mezzanine Loan and
Security Agreement, dated as of the Closing Date, between Third Mezzanine
Borrower and Third Mezzanine Lender, and evidenced by the Third Mezzanine
Promissory Note.

 

Third Mezzanine Loan Debt Service Amount shall mean, with respect to any
specified date or a particular period of time, interest payments and required
scheduled amortization, if any, under the Third Mezzanine Note (excluding any
default or accrued interest) due as of such date or payable (as set forth in the
Third Mezzanine Lender Monthly Debt Service Notice delivered to Lender) with
respect to or during such period (including the last day thereof), as applicable
and repayment in full of the principal balance of the Third Mezzanine Note on
the scheduled maturity of the Third Mezzanine Loan (but excluding any principal
payments on account of an acceleration of the Third Mezzanine Loan or a default
under any of the Third Mezzanine Loan Documents).

 

Third Mezzanine Loan Default Notice shall mean a notice from Third Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the Third Mezzanine Loan Documents.

 

Third Mezzanine Loan Default Revocation Notice shall have the meaning set forth
in Section 3.1.5 hereof.

 

Third Mezzanine Account shall mean account #
                                          
                                                       .

 

Third Mezzanine Loan Documents means the documents evidencing and securing the
Third Mezzanine Loan, as any of the foregoing may be modified, amended,
extended, supplemented, restated or replaced from time to time.

 

Third Mezzanine Note shall mean the “Mezzanine Note” as defined in the Third

 

39

--------------------------------------------------------------------------------


 

Mezzanine Loan Agreement, made payable by Third Mezzanine Borrower, as maker to
the order of Third Mezzanine Lender.

 

Third-Party Franchise Fee shall mean the monthly franchise fee, if any, payable
to the Manager under the Management Agreement or any separate franchise
agreement (provided such Management Agreement or franchise agreement is with a
third-party manager that is not an Affiliate of Borrower and has been approved
by Lender).

 

Third-Party Management Fee shall mean the monthly Management Fee if the
Management Agreement is with a third-party manager that is not an Affiliate of
Borrower and has been approved by Lender); provided that in no event shall the
Third-Party Management Fee exceed 4% of Hotel Revenues at the applicable
Property.

 

Threshold Amount shall mean an amount equal to $12,500,000.

 

Title Company shall mean, collectively, LandAmerica Title Insurance Company
(50%), First American Title Insurance Company (20%), Fidelity National Title
Insurance Company (20%), and National Land Tenure (10%).

 

Title Policy shall mean an ALTA mortgagee title insurance policy in a form
acceptable to Lender (or, if the Property is in a State which does not permit
the issuance of such ALTA policy, such form as shall be permitted in such State
and acceptable to Lender) issued by the Title Company with respect to the
Property and insuring the lien of the Security Instrument.

 

Trademark Security Agreement shall have the meaning provided in Section 2.5.14.

 

Transfer shall mean to, directly or indirectly, sell, assign, convey, mortgage,
transfer, pledge, hypothecate, encumber, grant a security interest in, exchange
or otherwise dispose of any beneficial interest or grant any option or warrant
with respect to, or where used as a noun, a direct or indirect sale, assignment,
conveyance, transfer, pledge or other disposition of any beneficial interest by
any means whatsoever whether voluntary, involuntary, by operation of law or
otherwise.

 

UCC or Uniform Commercial Code shall mean the Uniform Commercial Code as in
effect in the State.

 

Underwriter Group shall have the meaning set forth in Section 14.4.2(b).

 

Uniform System shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended.

 

40

--------------------------------------------------------------------------------


 

U.S. Government Obligations shall mean any direct obligations of, or obligations
guaranteed as to principal and interest by, the United States Government or any
agency or instrumentality thereof, provided that such obligations are backed by
the full faith and credit of the United States.  Any such obligation must be
limited to instruments that have a predetermined fixed dollar amount of
principal due at maturity that cannot vary or change.  If any such obligation is
rated by S&P, it shall not have an “r” highlighter affixed to its rating. 
Interest must be fixed or tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with said index.  U.S.
Government Obligations include, but are not limited to:  U.S. Treasury direct or
fully guaranteed obligations, Farmers Home Administration certificates of
beneficial ownership, General Services Administration participation
certificates, U.S. Maritime Administration guaranteed Title XI financing, Small
Business Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds.  In no event shall any such obligation have a maturity in excess of 365
days.

 

80% Low DSCR Reserve Account shall have the meaning set forth in Section
3.1.1(f)

 

80% Low DSCR Period means any period (i) commencing on the Payment Date
following the conclusion of any two (2) consecutive Fiscal Quarter DSCR Tests
for which the DSCR for the Property then subject to the Lien of the Security
Instrument is less than 80% of Closing Date DSCR, and (ii) ending on the day
immediately preceding the Payment Date following the conclusion of any two (2)
consecutive Fiscal Quarter DSCR Tests for which the DSCR exceeds 80% of Closing
Date DSCR.

 

85% Low DSCR Reserve Account shall have the meaning set forth in Section
3.1.1(e).

 

85% Low DSCR Period means any period (i) commencing on the Payment Date
following the conclusion of any two (2) consecutive Fiscal Quarter DSCR Tests
for which the DSCR for the Properties then subject to the Lien of the Security
Instrument is less than 85% of Closing Date DSCR, and (ii) ending on the day
immediately preceding the Payment Date following the conclusion of any two (2)
consecutive Fiscal Quarter DSCR Tests for which the DSCR exceeds 85% of Closing
Date DSCR.

 

I.2                                   Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP as
modified by the Uniform System.  When used herein, the term “financial
statements” shall include the notes and schedules thereto.  Unless otherwise

 

41

--------------------------------------------------------------------------------


 

specified herein or therein, all terms defined in this Agreement shall have the
definitions given them in this Agreement when used in any other Loan Document or
in any certificate or other document made or delivered pursuant thereto.  All
uses of the word “including” shall mean including, without limitation unless the
context shall indicate otherwise.  Unless otherwise specified, the words hereof,
herein and hereunder and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.

 

II.                                     GENERAL TERMS

 

II.1                               Loan; Disbursement to Borrower.

 

II.1.1                      The Loan.  Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

 

II.1.2                      Disbursement to Borrower.  Borrower may request and
receive only one borrowing hereunder in respect of the Loan and any amount
borrowed and repaid hereunder in respect of the Loan may not be reborrowed. 
Borrower acknowledges and agrees that the full proceeds of the Loan have been
disbursed by Lender to Borrower on the Closing Date.

 

II.1.3                      The Note, Security Instrument and Loan Documents. 
The Loan shall be evidenced by the Note and secured by the Security Instrument,
the Assignment of Leases, the Pledge Agreement, this Agreement and the other
Loan Documents.

 

II.1.4                      Use of Proceeds.  Borrower shall use the proceeds of
the Loan to repay and discharge any existing mortgage loans secured by the
Property, to make cash distributions to its partners, and as may be otherwise
set forth on the Loan closing statement executed by Borrower at closing.

 

II.2                               Interest; Loan Payments; Late Payment Charge.

 

II.2.1                      Payment of Principal and Interest.

 

(a)                                  Interest Payments.

 

(i)                                     Except as set forth in Section
2.2.1(ii), interest shall accrue on the Principal Amount as set forth in the
Note.

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default and from and after the Maturity Date if the
entire Principal Amount is not repaid on the

 

42

--------------------------------------------------------------------------------


 

Maturity Date, interest on the outstanding principal balance of the Loan and, to
the extent permitted by law, overdue interest and other amounts due in respect
of the Loan shall accrue at the Default Rate calculated from the date such
payment was due without regard to any grace or cure periods contained herein. 
Interest at the Default Rate shall be computed from the occurrence of the Event
of Default until the actual receipt and collection of the Indebtedness (or that
portion thereof that is then due).  To the extent permitted by applicable law,
interest at the Default Rate shall be added to the Indebtedness, shall itself
accrue interest at the same rate as the Loan and shall be secured by the
Security Instrument and the Pledge Agreement.  This paragraph shall not be
construed as an agreement or privilege to extend the date of the payment of the
Indebtedness, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default, and Lender retains its rights
under the Note to accelerate and to continue to demand payment of the
Indebtedness upon the happening of any Event of Default.

 

(iii)                               Upon the occurrence and during the
continuance of a material Event of Default (as determined by Lender in its sole
and absolute discretion), Borrower agrees and acknowledges that all interest
payments on the Loan may be applied to the Notes (if the Note is bifurcated into
more than one note, or any substitute or component notes, as applicable) in the
following order of priority (1) first, pro-rata (on the basis of their
respective principal or notional balances), among the Notes (or any substitute
or component notes) which as part of a Securitization are designated as a “Class
A” or a “Class X” note and (ii) second, sequentially, starting with the next
most senior securitized tranche (it being agreed that an earlier alphabetical
designation of any note class shall be senior to any lower alphabetical
designation; provided however, that interest payments on any “Class X Note”
shall be pro-rata with interest payments on any “Class A Note”).

 

(iv)                              Borrower agrees and acknowledges that prior to
a material Event of Default (as determined by Lender in its sole and absolute
discretion) the principal payment due on the Maturity Date will be applied to
the Notes (or any substitute or component notes, as applicable) pro-rata (on the
basis of their respective principal balances) among the securitized and any
non-securitized portions of the Loan.  Notwithstanding the foregoing, upon the
occurrence and during the continuance of a material Event of Default (as
determined by Lender in its sole and absolute discretion), Borrower agrees and
acknowledges that the principal payment due on the Maturity Date will be applied
to the Notes (or any substitute or component notes, as applicable) sequentially,
starting with the most senior securitized tranche.

 

II.2.2                      Method and Place of Payment.

 

(a)                                  On each Payment Date, Borrower shall pay or
cause to be paid to Lender interest accruing pursuant to the Note for the entire
Interest Period during which said Payment Date shall occur.

 

(b)                                 All amounts advanced by Lender pursuant to
the applicable provisions of the Loan Documents, other than the Principal
Amount, together with any interest at the Default

 

43

--------------------------------------------------------------------------------


 

Rate or other charges as provided therein, shall be due and payable hereunder as
provided in the Loan Documents.  In the event any such advance or charge is not
so repaid by Borrower, Lender may, at its option and upon notice to Borrower,
first apply any payments received under the Note to repay such advances,
together with any interest thereon, or other charges as provided in the Loan
Documents, and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.

 

(c)                                  The Maturity Date Payment shall be due and
payable in full on the Maturity Date.

 

II.2.3                      Late Payment Charge.  If any interest payment due
under the Loan Documents is not paid by Borrower within five (5) days after to
the date on which it is due (or, if such fifth (5th) day is not a Business Day,
then the Business Day immediately following such day) on or prior to the date on
which it is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of three percent (3%) of such unpaid sum or the Maximum Legal Rate (the
Late Payment Charge) in order to defray the expense incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment.  Any such amount shall be secured by
this Agreement, the Security Instrument and the other Loan Documents to the
extent permitted by applicable law.  Borrower acknowledges and agrees that the
five day grace period with respect to the applicability of the Late Payment
Charge (i) shall only apply to Borrower’s first failure to make a monthly
interest payment in any calendar year and (ii) shall not constitute a payment
grace period and shall in no way limit Lender’s rights under Article XVII.

 

II.2.4                      Usury Savings.  This Agreement and the Note are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the Principal Amount of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate.  If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the Principal Amount due under the Note at a rate in excess of the
Maximum Legal Rate, then the LIBOR Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
under the Note.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

II.3                               Prepayments.

 

II.3.1                      Prepayments.  No prepayments of the Indebtedness
shall be

 

44

--------------------------------------------------------------------------------


 

permitted except as set forth in Section 4 of the Note.  Borrower agrees and
acknowledges after the closing of the Loan that prior to a material Event of
Default (as determined by Lender in its sole and absolute discretion) (x) in the
case of prepayments of the Loan in connection with a Casualty or Condemnation,
principal will be applied (to the extent not used for restoration pursuant to
the terms hereof) to the Note (and any substitute or component notes, as
applicable) sequentially starting with the most senior securitized tranche and
(y) in the case of all other prepayments of the Loan, such prepayments will be
applied to the Note (and any substitute or component notes, as applicable)
pro-rata (on the basis of their respective principal balances if more than one
Note exists) among the securitized and any non-securitized portions of the Loan
(and pro-rata within the securitized portions of the Loan).  Notwithstanding the
foregoing, upon the occurrence and during the continuance of a material Event of
Default (as determined by Lender in its sole and absolute discretion), Borrower
agrees and acknowledges that any principal prepayments of the Loan will be
applied to the Note (and any substitute or component notes, as applicable)
sequentially, starting with the most senior securitized tranche (it being
acknowledged that during the continuance of a material Event of Default all
securitized portions of the Loan shall be paid in full prior to the payment of
any non-securitized portions of the Loan).

 

II.3.2                      Prepayments After Event of Default.  If, following
an Event of Default, Lender shall accelerate the Indebtedness and Borrower
thereafter tenders payment of all or any part of the Indebtedness, or if all or
any portion of the Indebtedness is recovered by Lender after such Event of
Default, (a) such payment may be made only on the next occurring Payment Date
together with all unpaid interest thereon as calculated through the end of the
Interest Period during which such Payment Date occurs (even if such period
extends beyond such Payment Date and calculated as if such payment had not been
made on such Payment Date), and all other fees and sums payable hereunder or
under the Loan Documents, including without limitation, interest that has
accrued at the Default Rate and any Late Payment Charges), (b) such payment
shall be deemed a voluntary prepayment by Borrower, and (c) Borrower shall pay,
in addition to the Indebtedness, the Prepayment Fee and, in the event the
payment occurs during the Lockout Period, an amount equal to the Liquidated
Damages Amount.

 

II.3.3                      Release of Property Upon Loan Repayment in Full. 
Lender shall, at the reasonable expense of Borrower, upon payment in full of the
Principal Amount and interest on the Loan and all other amounts due and payable
under the Loan Documents in accordance with the terms and provisions of the Note
and this Agreement, release the Lien of (i) this Agreement upon the Account
Collateral and the Rate Cap Collateral and (ii) the Security Instrument (and the
Pledge Agreement, if applicable) on the Property or assign it, in whole or in
part, to a new lender.  In such event, Borrower shall submit to Lender, on a
date prior to the date of such release or assignment sufficient to provide a
reasonable period for review thereof, a release of lien or assignment of lien,
as applicable, for such property for execution by Lender.  Such release or
assignment, as applicable, shall be in a form appropriate in each jurisdiction
in which the Property is located and satisfactory to Lender in its reasonable
discretion.  In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment, as applicable.

 

45

--------------------------------------------------------------------------------


 

II.3.4                      Release of Individual Properties.  From and after
the Lockout Release Date, on one or more occasions, subject to satisfaction of
each of the conditions set forth in paragraphs (a) through (e) below, Borrower
may obtain (i) the release of any Property or Properties from the Lien of the
Security Instrument thereon and related Loan Documents, (ii) the release of the
obligations of the applicable Borrower or Borrowers under the Loan Documents
(except with respect to any obligations or liabilities which relate solely to
the applicable Property released, and which pursuant to the terms of the Loan
Documents are expressly stated to survive any such release or payment of the
Loan) with respect to such released Property or Properties (other than those
expressly stated to survive) and (iii) the remittance to Borrower of any amounts
held in any Collateral Accounts specifically relating to, or otherwise equitably
allocable to, the subject Property or Properties:

 

(a)                                  (i) Borrower shall have paid the Release
Amount (together with the Prepayment Fee, if applicable) for such Property or
Properties in connection with such prepayment of the Loan, (ii) each Mezzanine
Borrower shall have prepaid each of the Mezzanine Loans by the applicable
“release amount” that is required to be repaid with respect to each of the
Mezzanine Loans pursuant to the Mezzanine Loan Agreements in connection with the
transfer of the applicable individual Property or Properties in connection with
such prepayment of the Mezzanine Loan.

 

(b)                                 Borrower shall submit to Lender not less
than fifteen (15) days prior to the date of such release (which must be on a
Business Day), a release of Liens (and related Loan Documents) for each
applicable Property (for execution by Lender) in a form appropriate in the
applicable state and otherwise satisfactory to Lender in its reasonable
discretion and all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release (collectively, Release
Instruments) for each applicable Property (for execution by Lender) together
with an Officer’s Certificate certifying that (i) the Release Instruments are in
compliance with all Legal Requirements, (ii) the release to be effected will not
violate the terms of this Agreement, (iii) the release to be effected will not
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents not being released (or as to the
parties to the Loan Documents and Properties subject to the Loan Documents not
being release) and (iv) the requirement described in paragraph (c) below is
satisfied in connection with such Release (together with calculations
demonstrating the same in reasonable detail).

 

(c)                                  With respect to any release of a Property,
after giving effect to such release (and to any voluntary prepayment of
principal Borrower may elect to make in excess of the Release Amount in order to
satisfy the standard described in this Section 2.3.4(c)), the DSCR as of the
date of the proposed release (which must be a Business Day), for all of the
Properties then remaining subject to the Liens of the Security Instrument shall
not be less than the greater of (A) the Closing Date DSCR and (B) the DSCR for
the Properties subject to the Lien of the Security Instrument immediately prior
to the release in question.

 

46

--------------------------------------------------------------------------------


 

(d)                                 No Event of Default shall exist on the date
the prepayment is made.

 

(e)                                  Provided the DSCR after giving effect to
the release is not less than the DSCR immediately prior to release, Borrower
shall not be obligated to prepay the Loan by more than 100% of the net sales
proceeds received from a bona-fide third party purchaser in connection with a
sale and a permitted release of an individual Property or group of Properties in
order to satisfy the requirements of Section 2.3.4(c).  Notwithstanding the
foregoing, in no event shall the principal amount of the Loan prepaid be less
than the applicable Release Amount with respect to an individual Property or
group of Properties, as applicable.

 

II.3.5                      Release of Certain Outparcels.

 

(a)                                  Provided no Event of Default has occurred
and is continuing, Borrower may request that Lender release additional portions
of certain Property in accordance with the terms of this Section 2.3.5.  Prior
to releasing any property from the Lien of the Security Instrument (and the
Pledge Agreement, if applicable) pursuant to this Section 2.3.5, in addition to
satisfying the additional conditions set forth below with respect to a
particular release portion of a Property, Borrower shall have satisfied the
following conditions (collectively, Release Conditions), as determined by Lender
(such determination not to be unreasonably withheld or delayed): (1) the
released parcel shall constitute a separate conveyable legal parcel in
accordance with the subdivision map act or the equivalent thereof in the
jurisdiction of the applicable Property or other relevant granted government
approvals in such jurisdiction; (2) to the extent any easements benefitting or
burdening such released parcel are necessary or appropriate for the use or
operation of such parcel or the remaining portions of the applicable Property
(such remaining portion of an applicable Property, the Remaining Property), such
easements shall have been granted or reserved prior to or at the time of the
release or reconveyance of such released parcel and shall have been approved by
Lender, which approval shall not be unreasonably withheld or delayed; (3) the
Remaining Property shall remain a legal parcel (or parcels) in compliance in all
material respects with all Legal Requirements, zoning, subdivision, land use and
other applicable laws and regulations; (4) at the time of, but not prior to, any
release or reconveyance, each released parcel shall be transferred to a person
or entity that does not result in a breach of Borrower’s obligation to be a
Single Purpose Entity; (5) Lender shall have received satisfactory evidence that
any tax, bond or assessment that constitutes a lien against the applicable
Property has (i) prior to such release, been properly allocated between the
released parcel and the Remaining Property and (ii) after such release, will be
properly assessed against the released parcel and the Remaining Property
separately; (6) Lender shall have received such endorsements to the Title Policy
(or substantially equivalent assurance) for the applicable Property as Lender
may reasonably require confirming continuing title insurance and that (A) the
Security Instrument constitutes a first priority lien (subject to Permitted
Encumbrances) on the Remaining Property after the release, (B) the Remaining
Property constitutes a separate tax lot or tax lots and (C) such release shall
not result in the Remaining Property ceasing to comply in all material respects
with all applicable Legal Requirements, zoning, land use and subdivision laws;

 

47

--------------------------------------------------------------------------------


 

(7) Borrower shall have executed and delivered such documents (including
amendments to the Loan Documents) as Lender may reasonably require to reflect
such release; (8) Lender shall have determined (such determination not to be
unreasonably withheld or delayed) that the proposed uses and structures to be
developed on the released parcel are materially consistent and/or complementary
with the existing uses of the applicable Property and could not materially and
adversely affect the Remaining Property; (9) Borrower shall pay to Lender all
reasonable out-of-pocket costs and expenses incurred by Lender (including,
without limitation, attorneys fees and any applicable costs and expenses of the
Rating Agencies) in connection with each such release; (10) Borrower shall have
provided Lender at least thirty (30) days prior written notice of such requested
release; (11) if any portion of any Property is released to an Affiliate of
Borrower, Borrower shall deliver to Lender a new non-consolidation opinion in
form acceptable to Lender and (12) Borrower shall submit to Lender not less than
fifteen (15) days prior to the date of such proposed release (which must be on a
Business Day), a release of Liens (and related Loan Documents) for each
applicable release parcel (for execution by Lender) in a form appropriate in the
applicable state and otherwise satisfactory to Lender in its reasonable
discretion and all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release (collectively, Outparcel
Release Instruments) (for execution by Lender) together with an Officer’s
Certificate certifying that (i) the Outparcel Release Instruments are in
compliance with all Legal Requirements, (ii) the release to be effected will not
violate the terms of this Agreement and (iii) the release to be effected will
not impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents not being released (or as to the
parties to the Loan Documents and Properties subject to the Loan Documents not
being release).  The Release Conditions described in this paragraph are
hereinafter collectively referred to as the General Release Conditions.

 

(b)                                 Biltmore Property Expansion Project: 
Borrower intends to pursue the development of certain portions of the Biltmore
Property identified on the map attached hereto as Exhibit “R-1” and labeled as
“Resort Expansion Parcels.”  Such projects (Resort Expansion Projects) are
anticipated to include the development of high-end residential product
(including for sale, for rent and time-share dwellings and/or hotel rooms and
vacation ownership dwellings) anticipated to be managed by a Borrower Subsidiary
as part of a rental management program similar to the Borrower Subsidiaries’
current programs at the Biltmore Property and the La Quinta Property (the Rental
Management Program).  The release price for the Resort Expansion Projects will
be Zero Dollars ($0), provided, (i) such release occurs prior to the Payment
Date in November, 2006, (ii) if any release of a Resort Expansion Parcel results
in the elimination of any existing hotel rooms and/or any material (as
“material” is determined by Lender in its sole but reasonable discretion) resort
amenity other than the existing tennis courts and putting course shown on
Exhibit “R-1”, Borrower shall complete a new development on the Resort Expansion
Parcel within 12 months (subject to Excusable Delay and subject to an outside
completion date of the Payment Date in November, 2007) from the date of such
release (such expansion shall have no fewer than 60 rooms representing 60
individual keys) which complies in all material respects with all Legal
Requirements and the terms hereof (with delivery of a permanent certificate of

 

48

--------------------------------------------------------------------------------


 

occupancy for such development delivered to Lender before the expiration of such
12 month period or, if no such permanent certificate of occupancy has been
issued, delivery to Lender of a temporary certificate of occupancy with no
material conditions remaining that are necessary to deliver a permanent
certificate of occupancy to Lender), and (iii) after development of any Resort
Expansion Parcel at least thirty (30) keys to individual rooms on any such
Resort Expansion Parcel are part of a rental management program in form
reasonably acceptable to Lender that is collaterally assigned to Lender.  If
Borrower fails to comply with foregoing provisions (ii) or (iii) above, Borrower
shall be required to immediately pay to Lender $4,000,000 (the Expansion
Payment).  Additionally, as a condition to any release of the Resort Expansion
Parcels on or after the Payment Date in November, 2006, Borrower shall pay to
Lender the Expansion Payment.  Provided no Event of Default has occurred and is
then continuing, any required payment of the Expansion Payment shall be applied
by Lender to reduce the outstanding principal amount of the Loan in accordance
with the terms of Section 2.3.1.  To the extent the Expansion Payment is payable
to Lender on or prior to the Payment Date in October, 2006, Borrower shall also
pay the Prepayment Fee to Lender simultaneously.

 

As a condition to the release or reconveyance of each Resort Expansion Parcel
from the Lien of the Security Instrument, Borrower shall have satisfied the
General Release Conditions and the following conditions, as determined by Lender
(such determination not to be unreasonably withheld or delayed):  (1) the Resort
Expansion Parcels released or reconveyed hereunder shall not result in the
elimination of more than thirty (30) existing hotel rooms or and/or any resort
amenity other than the existing tennis courts and putting course shown on
Exhibit “R-1”; (2) Borrower shall have obtained all discretionary governmental
approvals necessary to entitle the development rights of the Resort Expansion
Project to be developed on such Resort Expansion Parcel (without any material
adverse effect in relation to the Remaining Property) as required by the
municipal (whether city and/or county) governmental agencies having jurisdiction
to make land use and planning determinations regarding such Resort Expansion
Project (which may include, by way of illustration, any of the following
approvals to the extent required by applicable law:  zoning approvals,
conditional use permits, tentative tract map or parcel map approvals or site
plan review); (3) Lender shall have determined that the proposed uses and
structures to be developed on the Resort Expansion Parcel are materially
consistent and/or complementary with the existing uses of the applicable
Property and which could not materially and adversely affect the Remaining
Property; and (4) the rental management program and the documents evidencing
same shall be in form and substance reasonably acceptable to Lender and
collaterally assigned to Lender together with all gross revenue (less only bona
fide commissions paid to cooperating brokers and sales agents of the applicable
Borrower Subsidiary on an arms length basis) generated pursuant to such program
from the Resort Expansion Parcel.  Borrower shall (a) cause such Resort
Expansion Parcel to be developed (if at all) with uses and structures materially
consistent and/or complementary with the existing uses of the applicable
Property and (b) cause all gross revenue generated from the Resort Expansion
Parcel (less only bona fide commissions paid to cooperating brokers and sales
agents of the applicable Borrower Subsidiary on an arms length basis) to be
collaterally assigned to

 

49

--------------------------------------------------------------------------------


 

Lender.  The foregoing covenants of Borrower shall survive the release of any
such property.

 

(c)                                  Existing Parking Parcels:  From and after
the Lockout Release Date, Borrower may request that Lender release from the lien
of the Security Instrument yet-to-be-determined portions of the parking lots
and/or existing tennis courts which serve the Doral Property which are depicted
on the maps attached hereto as Exhibit “R-2” (the Green View Parcel), Exhibit
“R-3” (the Aqua View Parcel) and Exhibit R-4 (the Spa View Parcel, each an
Existing Parking Parcel and collectively with the Green View Parcel and Aqua
View Parcel, the Existing Parking Parcels).  The release price for the Spa View
Parcel will be $3,326,400.  The release price for the Aqua View Parcel will be
$3,326,400.  The release price for the Green View Parcel will be $4,989,600. 
The Prepayment Fee (if applicable) shall accompany all of said release payments,
which shall be applied in accordance with the terms of Section 2.3.1.  The
Existing Parking Parcels may not be released prior to the Lockout Release Date.

 

Prior to releasing or reconveying any such property from the Loan, Borrower
shall have satisfied the General Release Conditions.  Additionally, prior to
requesting a release or reconveyance of all or any part of an Existing Parking
Parcel, Borrower shall furnish to Lender for its review and approval, which
shall not be unreasonably withheld or delayed, an alternative interim and final
parking plan to replace parking located on such Existing Parking Parcel with
parking elsewhere on the applicable Property, which parking plan shall also
include a description of the portion or portions of the Existing Parking Parcel
that Borrower requests be released or reconveyed.  The parking plan submitted by
Borrower shall include evidence reasonably satisfactory to Lender that the
interim and final replacement parking, together with other parking lots located
on any other Existing Parking Parcel, (i) will comply in all material respects
with laws or granted governmental approvals applicable to parking requirements
(including, without limitation, the number of required spaces for the
then-existing uses of the applicable Property and the size, configuration and
location of such spaces), and (ii) will not materially and adversely affect the
value, use or operation of the applicable Property.   Lender’s approval (not to
be unreasonably withheld or delayed) of such parking plan shall be a condition
to the release or reconveyance of all or any part of an Existing Parking
Parcel.  If and to the extent the approved parking plan provides for continued
use of all or any part of the Existing Parking Parcel for parking, the same
shall no longer constitute an Existing Parking Parcel hereunder unless and until
Borrower shall have furnished to  Lender, and  Lender shall have approved, a
revised parking plan (in conformity with the foregoing requirements) that
provides that the same is not required for use for parking.  Borrower shall
(i) in the case of each Existing Parking Parcel (or portion thereof) that is
transferred to an Affiliate of Borrower, cause such Existing Parking Parcel (or
portion thereof) to be developed (if at all) with uses and structures materially
consistent and/or complementary with the existing uses at the applicable
Property, and (ii) in the case of each Existing Parking Parcel (or portion
thereof) that is transferred to any person or entity that is not an Affiliate of
Borrower, impose deed restrictions (which run with the land) or obtain such
transferee’s covenant (which, in either case, shall be enforceable by the owner
of the applicable Remaining Property and its successors and assigns) to be
developed as provided in clause (i)

 

50

--------------------------------------------------------------------------------


 

above.  Borrower shall further covenant and agree to enforce, consistent with
Borrower’s reasonable business judgment, such transferee’s deed restrictions and
covenants.   Lender’s approval (which shall not be unreasonably withheld or
delayed) of the deed restrictions or covenants provided for in clause (ii) above
shall be an additional condition to the release or reconveyance of any Existing
Parking Parcel or portion thereof.  The foregoing covenants of Borrower shall
survive the release of any such property.

 

(d)                                 Other Out-Parcels:  Borrower may request a
release from the Lien of the Security Instrument yet-to-be-determined portions
of the outlying parcels (or Borrower’s beneficial interest therein) at the La
Quinta Property and the Doral Property which are generally depicted on the maps
attached hereto as Exhibits “R-5” (Gold View Parcel), Exhibit R-6 (Intentionally
Omitted) and “R-7” (PGA West Core Parcels; each of Gold View and each PGA West
Core Parcel are individually referred to herein as an Other Out-Parcel and
collectively are referred to herein as the Other Out-Parcels).  The release
price for Gold View shall be $3,276,000 which shall be applied in accordance
with the terms of Section 2.3.1.  The release price for each of the PGA West
Core Parcels shall be Zero Dollars ($0).  The Prepayment Fee (if applicable)
shall accompany all of said release payments.  The Gold View parcel may not be
released prior to the Lockout Release Date.

 

Prior to releasing any such property from the Loan, Borrower shall have
satisfied the General Release Conditions.  Additionally, Borrower shall (i) in
the case of each Other Out-Parcel (or portion thereof)) that is transferred to
an affiliate of Borrower, cause such parcel (or portion thereof) to be developed
(if at all) with uses and structures materially consistent and/or complementary
with the existing uses at the applicable Property, and (ii) in the case of each
Other Out-Parcel (or portion thereof) that is transferred to any person or
entity that is not an affiliate of Borrower, impose deed restrictions (which run
with the land) or obtain such transferee’s covenant (which, in either case,
shall be enforceable by the owner of the applicable Remaining Property and its
successors and assigns) to be developed as provided in clause (i) above. 
Borrower shall further covenant and agree to enforce, consist of the Borrower’s
reasonable judgment, such transferee’s deed restrictions and covenants. 
Lender’s approval (which shall not be unreasonably withheld or delayed) of the
deed restrictions or covenants provided for in clause (ii) above shall be an
additional condition to the release or reconveyance of any Other Out-Parcel or
portion thereof.  The foregoing covenants of Borrower shall survive the release
of any such property.

 

(e)                                  Silver Course:  From and after the Lockout
Release Date, Borrower may release from the Lien of the Security Instrument the
existing legal parcel identified on the map attached hereto as Exhibit R-8 (the
Silver Course).  Silver Course shall only be released if the General Release
Conditions are complied with.  The release price for Silver Course will be an
amount equal to $2,400,000 (plus the Prepayment Fee, if applicable) and shall be
applied pursuant to the terms of Section 2.3.1.  The Silver Course may not be
released prior to the Lockout Release Date.

 

51

--------------------------------------------------------------------------------


 

(f)                                    Future Cooperation:  Lender acknowledges
that Borrower may seek Lender’s consent to release or reconfigure certain
portions of the “Red Course” and “Gold Course” at the Doral Property and certain
other parking and tennis arrangements located at or within each Property
generally.  Any consent by Lender to such release or reconfiguring will be
subject to Borrower’s satisfaction of the General Release Conditions and such
other conditions as Lender (or Servicer on Lender’s behalf) shall reasonably
impose; however, such releases shall not require any prepayment of the Loan.  
Additionally, Lender acknowledges that Borrower may seek Lender’s consent to (i)
expand or add a new ballroom at the Doral Property, (ii) expand the number of
rooms at the Claremont Property and (iii) sell certain private golf clubs,
tennis and associated facilities at the Property.  Any consent by Lender to such
expansion projects or sales will be subject to Borrower’s satisfaction of the
applicable General Release Conditions and such other conditions as Lender (or
Servicer on Lender’s behalf) shall reasonably impose.  Lender hereby
pre-approves (i) Borrower’s right to seek zoning and development entitlements
(x) to expand the room count at the Claremont Property and (y) relative to
parcels subject to release pursuant to this Section 2.3.5 (provided such
releases would not result in a material adverse affect on the use or value of
the remainder of the Property not subject to release), and (ii) in connection
with certain easements at the Grand Wailea Property, (1) that certain Grant of
Easement & Consent (Entryway & Pedestrian Gate), dated as of August [     ],
2004, by CNL Grand Wailea Resort, LP and the Association of Apartment Owners of
Wailea Beach Villas.

 

(g)                                 Application of Outparcel Release Price:  The
Expansion Payment and any release price paid to Lender pursuant to this Section
2.3.5 shall be applied against the outstanding principal amount of the Loan and
each of the Mezzanine Loans in accordance with the Applicable Principal Balance
Ratio as calculated for the Loan and each of the Mezzanine Loans.

 

II.3.6                      Further Assurances.  To the extent any Release
Instrument executed and delivered under Section 2.3.4(b) or any Outparcel
Release Instrument executed and delivered under Section 2.3.5(a) is insufficient
to effect the release to be effected in accordance with the terms hereof, Lender
(and any servicer in connection with a Securitization) shall remain obligated to
execute and deliver, at the expense of the Borrower, such further Release
Instruments or Outparcel Release Instruments as Borrower may reasonably request
and submit to Lender, together with an Officer’s Certificate covering the
matters to be covered in the Officer’s Certificate described in Section 2.3.4(a)
or Section 2.3.5(a).

 

II.4                               Regulatory Change; Taxes.

 

II.4.1                      Increased Costs.  If, at any time prior to the first
Securitization of the Loan, as a result of any Regulatory Change or compliance
of Lender therewith, the basis of taxation of payments to Lender of the
principal of or interest on the Loan is changed or Lender or the company
Controlling Lender shall be subject to (i) any tax, duty, charge or withholding
of any kind with respect to this Agreement (excluding federal taxation of the
overall net income of Lender); or (ii) any reserve, special deposit or similar
requirements relating to any extensions of

 

52

--------------------------------------------------------------------------------


 

credit or other assets of, or any deposits with or other liabilities, of Lender
or any company Controlling Lender is imposed, modified or deemed applicable; or
(iii) any other condition affecting loans to borrowers subject to LIBOR-based
interest rates is imposed on Lender or any company Controlling Lender and Lender
determines that, by reason thereof, the cost to Lender or any company
Controlling Lender of making, maintaining or extending the Loan to Borrower is
increased, or any amount receivable by Lender or any company Controlling Lender
hereunder in respect of any portion of the Loan to Borrower is reduced, in each
case by an amount deemed by Lender in good faith to be material (such increases
in cost and reductions in amounts receivable being herein called Increased
Costs), then Lender shall provide notice thereof to Borrower and Borrower agrees
that it will pay to Lender upon Lender’s written request such additional amount
or amounts as will compensate Lender or any company Controlling Lender for such
Increased Costs to the extent Lender determines that such Increased Costs are
allocable to the Loan and provided that Lender is generally exercising rights
similar to those set forth in this Section 2.4.1 against other borrowers
similarly situated to Borrower.  Lender will notify Borrower of any event
occurring after the date hereof which will entitle Lender to compensation
pursuant to this Section 2.4.1 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation; provided,
however, that, if Lender fails to deliver a notice within 90 days after the date
on which an officer of Lender responsible for overseeing this Agreement knows or
has reason to know of its right to additional compensation under this Section
2.4.1, Lender shall only be entitled to additional compensation for any such
Increased Costs incurred from and after the date that is 90 days prior to the
date Borrower received such notice. If Lender requests compensation under this
Section 2.4.1, Borrower may, by notice to Lender, require that Lender furnish to
Borrower a statement setting forth the basis for requesting such compensation
and the method for determining the amount thereof, and a description as to why
Section 2.4.5 is not applicable.

 

II.4.2                      Special Taxes.  At all times prior to the first
Securitization of the Loan, Borrower shall make all payments hereunder free and
clear of and without deduction for Special Taxes.  If, at any time prior to the
first Securitization of the Loan, Borrower shall be required by law to deduct
any Special Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to Lender, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.4.2) Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrower shall make such deductions, and (iii) Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

II.4.3                      Other Taxes.  In addition, for all periods prior to
the first Securitization of the Loan, Borrower agrees to pay any present or
future stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan (hereinafter referred to as
Other Taxes).

 

53

--------------------------------------------------------------------------------


 

II.4.4                      Indemnity.  Borrower shall indemnify Lender for all
periods prior to the first Securitization of the Loan, for the full amount of
Special Taxes and Other Taxes (including any Special Taxes or Other Taxes
imposed by any Governmental Authority on amounts payable under this Section
2.4.4) paid by Lender and any liability (including penalties, interest, and
expenses) arising therefrom or with respect thereto, whether or not such Special
Taxes or Other Taxes were correctly or legally asserted.  This indemnification
shall be made within thirty (30) days after the date Lender makes written demand
therefor.

 

II.4.5                      Change of Office.  To the extent that changing the
jurisdiction of Lender’s applicable office would have the effect of minimizing
Special Taxes, Other Taxes or Increased Costs, Lender shall use reasonable
efforts to make such a change, provided that same would not otherwise be
disadvantageous to Lender.

 

II.4.6                      Survival.  Without prejudice to the survival of any
other agreement of Borrower hereunder, the agreements and obligations of
Borrower contained in this Section 2.4 shall survive the payment in full of
principal and interest hereunder, and the termination of this Agreement.

 

II.5                               Conditions Precedent to Closing.

 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by, or on behalf of, Borrower or waiver by Lender of the following
conditions precedent no later than the Closing Date; provided, however, that
unless a condition precedent shall expressly survive the Closing Date pursuant
to a separate agreement, by funding the Loan, Lender shall be deemed to have
waived any such conditions not theretofore fulfilled or satisfied:

 

II.5.1                      Representations and Warranties; Compliance with
Conditions.  The representations and warranties of Borrower contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on and as
of such date, and no Default or Event of Default shall have occurred and be
continuing; and Borrower shall be in compliance in all material respects with
all terms and conditions set forth in this Agreement and in each other Loan
Document on its part to be observed or performed.

 

II.5.2                      Delivery of Loan Documents; Title Policy; Reports;
Leases.

 

(a)                                  Loan Documents.  Lender shall have received
an original copy of this Agreement, the Note and all of the other Loan
Documents, in each case, duly executed (and to the extent required,
acknowledged) and delivered on behalf of Borrower and any other parties thereto.

 

(b)                                 Security Instrument, Assignment of Leases. 
Lender shall have received evidence that original counterparts of the Security
Instrument and Assignment of Leases, in

 

54

--------------------------------------------------------------------------------


 

proper form for recordation, have been delivered to the Title Company for
recording, so as effectively to create, in the reasonable judgment of Lender,
upon such recording valid and enforceable first priority Liens upon the
Property, in favor of Lender (or such other trustee as may be required or
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents.

 

(c)                                  UCC Financing Statements.  Lender shall
have received evidence that the UCC financing statements relating to the
Security Instrument and this Agreement have been delivered to the Title Company
for filing in the applicable jurisdictions.

 

(d)                                 Title Insurance.  Lender shall have received
a pro forma Title Policy or a  Title Policy issued by the Title Company and
dated as of the Closing Date, with reinsurance and direct access agreements
acceptable to Lender.  Such Title Policy shall (i) provide blanket coverage in
the amount of the Loan, (ii) insure Lender that the Security Instrument creates
a valid, first priority Lien on the Property, free and clear of all exceptions
from coverage other than Permitted Encumbrances and standard exceptions and
exclusions from coverage (as modified by the terms of any endorsements),
(iii) contain the endorsements and affirmative coverages set forth on Exhibit A
(or such other endorsements and affirmative coverages approved by Lender) and
such additional endorsements and affirmative coverages as Lender may reasonably
request, and (iv) name Lender as the insured.  The Title Policy shall be
assignable.  Lender also shall have received evidence that all premiums in
respect of such Title Policy have been paid.

 

(e)                                  Survey.  Lender shall have received a
current or recertified Survey for the Property, containing the survey
certification substantially in the form attached hereto as Exhibit B or such
other form as approved by Lender.  Such Survey shall reflect the same legal
description contained in the Title Policy referred to in clause (d) above.  The
surveyor’s seal shall be affixed to the Survey and the surveyor shall provide a
certification for such Survey in form and substance acceptable to Lender.

 

(f)                                    Insurance.  Lender shall have received
valid certificates of insurance for the policies of insurance required
hereunder, satisfactory to Lender in its reasonable discretion, and evidence of
the payment of all insurance premiums currently due and payable for the existing
policy period.

 

(g)                                 Environmental Reports.  Lender shall have
received an Environmental Report in respect of the Property satisfactory to
Lender.

 

(h)                                 Zoning.  Lender shall have received an ALTA
3.1 zoning endorsement (except for the Doral Property for which Lender shall
receive after the date hereof a planning and zoning report) for the Title
Policy.

 

55

--------------------------------------------------------------------------------


 

(i)                                     Certificate of Occupancy.  Lender shall
have received a copy of the valid certificates of occupancy for the Property
acceptable to Lender or, with respect to all or certain portions of the
Property, evidence satisfactory to Lender that no such certificates are
required.

 

(j)                                     Encumbrances.  Borrower shall have taken
or caused to be taken such actions in such a manner so that Lender has a valid
and perfected first Lien as of the Closing Date on the Property, subject only to
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents, and Lender shall have received satisfactory evidence thereof.

 

II.5.3                      Related Documents.  Each additional document not
specifically referenced herein, but relating to the transactions contemplated
herein, shall have been duly authorized, executed and delivered by all parties
thereto and Lender shall have received and approved certified copies thereof.

 

II.5.4                      Delivery of Organizational Documents.  On or before
the Closing Date, Borrower shall deliver, or cause to be delivered, to Lender
copies certified by an Officer’s Certificate, of all organizational
documentation related to Borrower, Guarantor and Manager and certain of its
Affiliates as have been requested by Lender and/or the formation, structure,
existence, good standing and/or qualification to do business of Borrower,
Guarantor, Manager and such Affiliates, as Lender may request in its sole
discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.  Each of the organizational documents of Borrower shall
contain provisions having a substantive effect materially similar to that of the
language set forth in Exhibit C or such other language as approved by Lender. 
Lender hereby approves the organizational documents of Borrower delivered to
Lender on the date hereof as satisfying the standard set forth in the
immediately preceding sentence.

 

II.5.5                      Opinions of Borrower’s Counsel.

 

(a)                                  Lender shall have received a
Non-Consolidation Opinion substantially in compliance with the requirements set
forth in Exhibit E or in such other form approved by the Lender (the
Non-Consolidation Opinion).

 

(b)                                 Lender shall have received the Opinion of
Counsel substantially in compliance with the requirements set forth in Exhibit D
or in such other form approved by the Lender.

 

(c)                                  Lender shall have received from
Counterparty the Counterparty Opinion substantially in compliance with the
requirements set forth in Exhibit F or in such other form reasonably approved by
the Lender.

 

56

--------------------------------------------------------------------------------


 

II.5.6                      Budgets.  Borrower shall have delivered the Budget
for the current Fiscal Year, which Budget shall be certified by an Officer’s
Certificate.

 

II.5.7                      Completion of Proceedings.  All corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated by this Agreement and other Loan Documents and all documents
incidental thereto shall be satisfactory in form and substance to Lender, and
Lender shall have received all such counterpart originals or certified copies of
such documents as Lender may reasonably request.

 

II.5.8                      Payments.  All payments, deposits or escrows, if
any, required to be made or established by Borrower under this Agreement, the
Note and the other Loan Documents on or before the Closing Date shall have been
paid.

 

II.5.9                      Interest Rate Cap Agreement.  Lender shall have
received the original Interest Rate Cap Agreement which shall be in form and
substance satisfactory to Lender and an original counterpart of the
Acknowledgment executed and delivered by the Counterparty.

 

II.5.10                Account Agreement.  Lender shall have received the
original of the Account Agreement executed by each of Cash Management Bank and
Borrower.

 

II.5.11                Assignment of Management Agreement and Assignment of
Subsidiary Management Agreement.  Lender shall have received the original of
each of the Assignment of Management Agreement executed by each of Borrower and
Manager and the Assignment of Subsidiary Management Agreement executed by each
of Borrower and Borrower Subsidiary.

 

II.5.12                Tenant Estoppels.  Lender shall have received (except as
set forth in the Post Closing Letter) or shall be satisfied that promptly after
Closing Lender will receive, (i) an executed tenant estoppel letter,
substantially in form of Exhibit G from any Tenants at the Property under
Material Leases and (ii) ground lessor estoppel certificates with respect to the
Ground Leases.

 

II.5.13                Intentionally Deleted.

 

II.5.14                Trademark Security Agreement.  Lender shall have received
the original of the Trademark Security Agreement in the form of Exhibit Q
executed by the applicable Borrower (the Trademark Security Agreement).

 

II.5.15                Intentionally Omitted.

 

II.5.16                Independent Director Certificate.  Lender shall have
received executed Independent Director certificates substantially in the form
attached as Exhibit O.

 

57

--------------------------------------------------------------------------------


 

II.5.17                Transaction Costs.  Borrower shall have paid or
reimbursed Lender for all title insurance premiums, recording and filing fees,
costs of Environmental Reports, Physical Conditions Reports, appraisals and
other reports, the reasonable fees and costs of Lender’s counsel and all other
third party out-of-pocket expenses incurred in connection with the origination
of the Loan.

 

II.5.18                Material Adverse Effect.  No event or condition shall
have occurred since the date of Borrower’s most recent financial statements
previously delivered to Lender which has or could reasonably be expected to have
a Material Adverse Effect.  The Operating Income and Operating Expenses of the
Property and all other features of the transaction shall be as represented to
Lender without material adverse change.  Neither Borrower nor any of its
constituent Persons shall be the subject of any bankruptcy, reorganization, or
insolvency proceeding.

 

II.5.19                Leases and Rent Roll.  Lender shall have received copies
of all Material Leases, certified as requested by Lender.  Lender shall have
received a certified rent roll of the Property dated within thirty (30) days
prior to the Closing Date.

 

II.5.20                Reserved.

 

II.5.21                Tax Lot.  Lender shall have received evidence that the
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

 

II.5.22                Physical Conditions Report.  Lender shall have received a
Physical Conditions Report (or re-certified Physical Conditions Report) with
respect to the Property, which report shall be satisfactory in form and
substance to Lender.

 

II.5.23                Management Agreement.  Lender shall have received a
certified copy of each Management Agreement which shall be satisfactory in form
and substance to Lender.

 

II.5.24                Appraisal.  Lender shall have received an appraisal of
the Property, which shall be satisfactory in form and substance to Lender.

 

II.5.25                Financial Statements.  Lender shall have received
certified copies of financial statements with respect to the Property for the
three most recent Fiscal Years, each in form and substance satisfactory to
Lender.

 

II.5.26                Further Documents.  Lender or its counsel shall have
received such other and further approvals, opinions, documents and information
as Lender or its counsel may have reasonably requested including the Loan
Documents in form and substance satisfactory to Lender and its counsel.

 

58

--------------------------------------------------------------------------------


 

III.                                 CASH MANAGEMENT

 

III.1                           Cash Management.

 

III.1.1                  Establishment of Accounts.  Borrower hereby confirms
that, simultaneously with the execution of this Agreement, pursuant to the
Account Agreement, it has established with Cash Management Bank, in the name of
Borrower for the benefit of Lender, as secured party, (the Collection Account),
which has been established as an interest-bearing deposit account, and the
holding account (the Holding Account), which has been established as a
securities account. Both the Collection and the Holding Account and each
sub-account of either such account and the funds deposited therein and the
securities and other assets credited thereto shall serve as additional security
for the Loan.  Pursuant to the Account Agreement, Borrower shall irrevocably
instruct and authorize Cash Management Bank to disregard any and all orders for
withdrawal from the Collection Account or the Holding Account made by, or at the
direction of, Borrower other than to transfer all amounts on deposit in the
Collection Account on a daily basis to the Holding Account.  Borrower agrees
that, prior to the payment in full of the Indebtedness, the terms and conditions
of the Account Agreement shall not be amended or modified without the prior
written consent of Lender (which consent Lender may grant or withhold in its
sole discretion), and if a Securitization has occurred, the delivery by Borrower
of a Rating Agency Confirmation.  In recognition of Lender’s security interest
in the funds deposited into the Collection Account and the Holding Account,
Borrower shall identify both the Collection Account and the Holding Account with
the name of Lender, as secured party.  The Collection Account shall be named as
follows: “CNL Portfolio Loan f/b/o German American Capital Corporation, as
secured party Collection Account,” account number                    .”  The
Holding Account shall be named as follows: “CNL Portfolio Loan f/b/o German
American Capital Corporation, as secured party Holding Account,” account number
                   .  Borrower confirms that it has established with Cash
Management Bank the following sub-accounts of the Holding Account (each, a
Sub-Account and, collectively, the Sub-Accounts and together with the Holding
Account and the Collection Account, the Collateral Accounts), which (i) may be
ledger or book entry sub-accounts and need not be actual sub-accounts, (ii)
shall each be linked to the Holding Account, (iii) shall each be a “Securities
Account” pursuant to Article 8 of the UCC and (iv) shall each be an Eligible
Account to which certain funds shall be allocated and from which disbursements
shall be made pursuant to the terms of this Agreement:

 

(a)                                  a sub-account for the retention of Account
Collateral in respect of Impositions and Other Charges for the Property with the
account number                     (the Tax Reserve Account);

 

(b)                                 a sub-account for the retention of Account
Collateral in respect of insurance premiums for the Property with the account
number                     (the Insurance Reserve Account);

 

59

--------------------------------------------------------------------------------


 

(c)                                  a sub-account for the retention of Account
Collateral in respect of current Debt Service on the Loan with the account
number                     (the Current Debt Service Reserve Account);

 

(d)                                 a sub-account for the retention of Account
Collateral in respect of certain Proceeds as more fully set forth in Section 6.2
with the account number                     (the Proceeds Reserve Account);

 

(e)                                  a sub-account for the retention of Account
Collateral in respect of reserves relating to a 85% Low DSCR Period with the
account number                     (the 85% Low DSCR Reserve Account);

 

(f)                                    a sub-account for the retention of
Account Collateral in respect of reserves relating to a 80% Low DSCR Period with
the account number                     (the 80% Low DSCR Reserve Account); and

 

(g)                                 a segregated trust sub-account for the
retention of Account Collateral in respect of reserve relating to certain
membership deposits at the Grand Wailea Property with account number
                    (the Grand Wailea Refund Reserve Account).

 

III.1.2                  Pledge of Account Collateral.  To secure the full and
punctual payment and performance of the Obligations, Borrower hereby
collaterally assigns, grants a security interest in and pledges to Lender, to
the extent not prohibited by applicable law, a first priority continuing
security interest in and to the following property of Borrower, whether now
owned or existing or hereafter acquired or arising and regardless of where
located (all of the same, collectively, the Account Collateral):

 

(a)                                  the Collateral Accounts, Manager Accounts
and the Membership Deposit Account and all cash, checks, drafts, securities
entitlements, certificates, instruments and other property, including, without
limitation, all deposits and/or wire transfers from time to time deposited or
held in, credited to or made to Collateral Accounts;

 

(b)                                 any and all amounts invested in Permitted
Investments;

 

(c)                                  all interest, dividends, cash, instruments,
securities entitlements and other property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of
the foregoing or purchased with funds from the Collateral Accounts; and

 

(d)                                 to the extent not covered by clauses (a),
(b) or (c) above, all proceeds (as defined under the UCC) of any or all of the
foregoing.

 

In addition to the rights and remedies herein set forth, Lender shall have all
of the rights and remedies with respect to the Account Collateral available to a
secured party at law or

 

60

--------------------------------------------------------------------------------


 

in equity, including, without limitation, the rights of a secured party under
the UCC, as if such rights and remedies were fully set forth herein.

 

This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.

 

III.1.2                  Maintenance of Collateral Accounts.

 

(a)                                  Borrower agrees that the Collection Account
is and shall be maintained (i) as a “deposit account” (as such term is defined
in Section 9-102(a) of the UCC), (ii) in such a manner that Lender shall have
control (within the meaning of Section 9-104(a) of the UCC) over the Collection
Account and (iii) such that neither the Borrower nor Manager shall have any
right of withdrawal from the Collection Account and, except as provided herein,
no Account Collateral shall be released to the Borrower or Manager from the
Collection Account.  Without limiting the Borrower’s obligations under the
immediately preceding sentence, Borrower shall only establish and maintain the
Collection Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Lender in its sole discretion.

 

(b)                                 Borrower agrees that each of the Holding
Account and the Sub-Accounts is and shall be maintained (i) as a “securities
account” (as such term is defined in Section 8-501(a) of the UCC), (ii) in such
a manner that Lender shall have control (within the meaning of Section
8-106(d)(2) of the UCC) over the Holding Account and any Sub-Account, (iii) such
that neither Borrower nor Manager shall have any right of withdrawal from the
Holding Account or the Sub-Accounts and, except as provided herein, no Account
Collateral shall be released to Borrower from the Holding Account or the
Sub-Accounts, (iv) in such a manner that the Cash Management Bank shall agree to
treat all property credited to the Holding Account or the Sub-Accounts as
“financial assets” and (v) such that all securities or other property underlying
any financial assets credited to the Accounts shall be registered in the name of
Cash Management Bank, indorsed to Cash Management Bank or in blank or credited
to another securities account maintained in the name of Cash Management Bank and
in no case will any financial asset credited to any of the Collateral Accounts
be registered in the name of Borrower, payable to the order of Borrower or
specially indorsed to Borrower except to the extent the foregoing have been
specially indorsed to Cash Management Bank or in blank.  Without limiting
Borrower’s obligations under the immediately preceding sentence, Borrower shall
only establish and maintain the Holding Account with a financial institution
that has executed an agreement substantially in the form of the Account
Agreement or in such other form acceptable to Lender in its sole discretion.

 

III.1.3                  Eligible Accounts.  The Collateral Accounts shall be
Eligible Accounts.  The Collateral Accounts shall be subject to such applicable
laws, and such applicable regulations of the Board of Governors of the Federal
Reserve System and of any other banking or governmental authority, as may now or
hereafter be in effect.  Income and interest accruing on

 

61

--------------------------------------------------------------------------------


 

the Collateral Accounts or any investments held in such accounts shall be
periodically added to the principal amount of such account and shall be held,
disbursed and applied in accordance with the provisions of this Agreement and
the Account Agreement.  Borrower shall be the beneficial owner of the Collateral
Accounts for federal income tax purposes and shall report all income on the
Collateral Accounts.

 

III.1.4                  Deposits into Sub-Accounts.  On the date hereof,
Borrower has deposited the following amounts into the Sub-Accounts:

 

(i)                                     $0.00 into the Tax Reserve Account;

 

(ii)                                  $0.00 into the Insurance Reserve Account;

 

(iii)                               $0.00 into the Current Debt Service Reserve
Account;

 

(iv)                              $0.00 into the Proceeds Reserve Account;

 

(v)                                 $0.00 into the 85% Low DSCR Reserve Account;

 

(vi)                              $0.00 into the 80% Low DSCR Reserve Account;
and

 

(vii)                           $0.00 into the Grand Wailea Refund Reserve
Account.

 

III.1.5                  Monthly Funding of Sub-Accounts.

 

(a)                                  Borrower hereby irrevocably authorizes
Lender to transfer (and, pursuant to the Account Agreement shall irrevocably
authorize Cash Management Bank to execute any corresponding instructions of
Lender), and Lender shall transfer (or cause Cash Management Bank to transfer
pursuant to disbursement instructions from Lender), from the Holding Account by
11:00 a.m. New York time on each Business Day, or as soon thereafter as
sufficient funds are in the Holding Account to make the applicable transfers,
funds in the following amounts and in the following order of priority:

 

(i)                                     at any such time that Manager does not
reserve for and pay Impositions and Other Charges directly, funds in an amount
equal to the Monthly Tax Reserve Amount and any other amounts required pursuant
to Section 16.1 for the month in which the Payment Date immediately following
the date of the transfer from the Holding Account occurs and transfer the same
to the Tax Reserve Account;

 

(ii)                                  following any Insurance Reserve Trigger,
funds in an amount equal to, and in order to replenish, the sums previously
disbursed by Lender from the Insurance Reserve Account to pay insurance premiums
pursuant to Section 16.2 up to a maximum of the Insurance Reserve Amount and
transfer the same to the Insurance Reserve Account;

 

62

--------------------------------------------------------------------------------


 

(iii)                               funds in an amount equal to the amount of
Debt Service due on the Payment Date for the month in which the Payment Date
immediately following the date of the transfer from the Holding Account occurs
and transfer the same to the Current Debt Service Reserve Account;

 

(iv)                              during any Low DSCR Period, funds in an amount
equal to the amount of any sums previously withdrawn from the 85% Low DSCR
Reserve Account and deposited into the Current Debt Service Reserve Account due
to a shortfall therein, and transfer the same to the 85% Low DSCR Reserve
Account, until such Collateral Accounts have been replenished;

 

(v)                                 during any Low DSCR Period, funds in an
amount equal to the amount of any sums previously withdrawn from the 80% Low
DSCR Reserve Account and deposited into the Current Debt Service Reserve Account
due to a shortfall therein, and transfer the same to the 80% Low DSCR Reserve
Account, until such Collateral Accounts have been replenished;

 

(vi)                              provided  no Event of Default has occurred and
is continuing and to the extent Lender receives a First Mezzanine Lender Monthly
Debt Service Notice, funds in an amount equal to the First Mezzanine Loan Debt
Service Amount for the month in which the Payment Date immediately following the
date of the transfer from the Holding Account occurs and transfer the same to
the First Mezzanine Account;

 

(vii)                           provided (a) no Event of Default has occurred
and is continuing hereunder, (b) Lender has not received a First Mezzanine Loan
Default Notice, and (c) to the extent Lender receives a Second Mezzanine Lender
Monthly Debt Service Notice, funds in an amount equal to the Second Mezzanine
Loan Debt Service Amount for the month in which the Payment Date immediately
following the date of the transfer from the Holding Account occurs and transfer
the same to the Second Mezzanine Account; however, if no Event of Default has
occurred and is continuing hereunder and Lender receives a First Mezzanine Loan
Default Notice, any amounts that would otherwise have been distributed to the
Second Mezzanine Account absent such default shall instead be distributed to the
First Mezzanine Account for application in accordance with the First Mezzanine
Loan Documents until such time as Lender receives a notice from First Mezzanine
Lender that such Event of Default is no longer continuing (a First Mezzanine
Loan Default Revocation Notice);

 

(viii)                        provided (a) no Event of Default has occurred and
is continuing hereunder, (b) Lender has not received a First Mezzanine Loan
Default Notice or a Second Mezzanine Loan Default Notice, and (c) to the extent
Lender receives a Third Mezzanine Lender Monthly Debt Service Notice, funds in
an amount equal to the Third Mezzanine Loan Debt Service Amount for the month in
which the Payment Date immediately following the date of the transfer from the
Holding Account occurs and transfer the same to the Third Mezzanine Account;

 

63

--------------------------------------------------------------------------------


 

however, (i) if no Event of Default has occurred and is continuing hereunder and
Lender has not received a First Mezzanine Loan Default Notice, and (ii) Lender
has received a Second Mezzanine Loan Default Notice, any amounts that would
otherwise have been distributed to the Third Mezzanine Account absent such
default shall instead be distributed to the Second Mezzanine Account for
application in accordance with the Second Mezzanine Loan Documents until such
time as Lender receives a notice from Second Mezzanine Lender that such Event of
Default is no longer continuing (a Second Mezzanine Loan Default Revocation
Notice);

 

(ix)                                provided (a) no Event of Default has
occurred and is continuing hereunder, (b) Lender has not received a First
Mezzanine Loan Default Notice, a Second Mezzanine Loan Default Notice, or a
Third Mezzanine Loan Default Notice, and (c) to the extent Lender receives a
Fourth Mezzanine Lender Monthly Debt Service Notice, funds in an amount equal to
the Fourth Mezzanine Loan Debt Service Amount for the month in which the Payment
Date immediately following the date of the transfer from the Holding Account
occurs and transfer the same to the Fourth Mezzanine Account;  however, (i) if
no Event of Default has occurred and is continuing hereunder and Lender has not
received a First Mezzanine Loan Default Notice or a Second Mezzanine Loan
Default Notice, and (ii) Lender has received a Third Mezzanine Loan Default
Notice, any amounts that would otherwise have been distributed to the Fourth
Mezzanine Account absent such default shall instead be distributed to the Third
Mezzanine Account for application in accordance with the Third Mezzanine Loan
Documents until such time as Lender receives a notice from Third Mezzanine
Lender that such Event of Default is no longer continuing (a Third Mezzanine
Loan Default Revocation Notice);

 

(x)                                   provided (a) no Event of Default has
occurred and is continuing hereunder, (b) Lender has not received a First
Mezzanine Loan Default Notice, a Second Mezzanine Loan Default Notice, a Third
Mezzanine Loan Default Notice, or a Fourth Mezzanine Loan Default Notice, and
(c) to the extent Lender receives a Fifth Mezzanine Lender Monthly Debt Service
Notice, funds in an amount equal to the Fifth Mezzanine Loan Debt Service Amount
for the month in which the Payment Date immediately following the date of the
transfer from the Holding Account occurs and transfer the same to the Fifth
Mezzanine Account; however, (i) if no Event of Default has occurred and is
continuing hereunder and Lender has not received a First Mezzanine Loan Default
Notice, a Second Mezzanine Loan Default Notice, or a Third Mezzanine Loan
Default Notice, and (ii) Lender has received a Fourth Mezzanine Loan Default
Notice, any amounts that would otherwise have been distributed to the Fifth
Mezzanine Account absent such default shall instead be distributed to the Fourth
Mezzanine Account for application in accordance with the Fourth Mezzanine Loan
Documents until such time as Lender receives a notice from Fourth Mezzanine
Lender that such Event of Default is no longer continuing (a Fourth Mezzanine
Loan Default Revocation Notice);

 

(xi)                                provided (a) no Event of Default has
occurred and is continuing hereunder, (b) Lender has not received a First
Mezzanine Loan Default Notice, a Second Mezzanine Loan Default Notice, a Third
Mezzanine Loan Default Notice, a Fourth Mezzanine Loan Default Notice, or a
Fifth Mezzanine Loan Default Notice and (c) to the extent Lender

 

64

--------------------------------------------------------------------------------


 

receives a Sixth Mezzanine Lender Monthly Debt Service Notice, funds in an
amount equal to the Sixth Mezzanine Loan Debt Service Amount for the month in
which the Payment Date immediately following the date of the transfer from the
Holding Account occurs and transfer the same to the Sixth Mezzanine Account;
however, (i) if no Event of Default has occurred and is continuing hereunder and
Lender has not received a First Mezzanine Loan Default Notice, a Second
Mezzanine Loan Default Notice, a Third Mezzanine Loan Default Notice, or a
Fourth Mezzanine Loan Default Notice and (ii) Lender has received a Fifth
Mezzanine Loan Default Notice, any amounts that would otherwise have been
distributed to the Sixth Mezzanine Account absent such default shall instead be
distributed to the Fifth Mezzanine Account for application in accordance with
the Fifth Mezzanine Loan Documents until such time as Lender receives a notice
from Fifth Mezzanine Lender that such Event of Default is no longer continuing
(a Fifth Mezzanine Loan Default Revocation Notice);

 

(xii)                             during any 85% Low DSCR Period, funds in an
amount equal to 85% of the balance (if any) remaining or deposited in the
Holding Account after the foregoing deposits and transfer the same to the 85%
Low DSCR Reserve Account;

 

(xiii)                          during any 80% Low DSCR Period, funds in an
amount equal to 90% of the balance (if any) remaining or deposited into the
Holding Account after the foregoing deposits set forth in Sections 3.1.5(a)(i)
through (x) and transfer the same to the 80% Low DSCR Reserve Account;

 

(xiv)                         provided no Event of Default shall have occurred
and is then continuing and subject to paragraph (d) below, funds in an amount
equal to the balance (if any) remaining in the Holding Account after the
foregoing deposits (such remainder being hereinafter referred to as Excess Cash
Flow) and transfer the same to the Borrower’s Account.

 

(b)                                 If Lender shall reasonably determine that
there will be insufficient amounts in the Holding Account to make the transfer
pursuant to clause (a)(iii) of this Section 3.1.5 on the date required
hereunder, Lender shall without notice to Borrower, transfer, to the extent of
available funds therein from the 85% Low DSCR Reserve Account (or if funds are
insufficient in the 85% Low DSCR Reserve Account, from the 80% Low DSCR Reserve
Account) to the Holding Account, an amount equal to such deficits and
immediately transfer such funds from the Holding Account into the Current Debt
Service Reserve Account in order to make the transfer pursuant to clause (iii)
of this Section 3.1.5.  If after such allocation, Lender shall reasonably
determine that there are still insufficient funds in the Holding Account to make
any such transfer, or if Lender shall reasonably determine that there will be
insufficient amounts in the Holding Account to make the of the other transfers
pursuant to this Section 3.1.5 on the date required hereunder, Lender shall
provide notice to Borrower of such insufficiency (except that in no event shall
Lender be required to notify Borrower of any deficiency in the Current Debt
Service Reserve Account, such deficiency on any Payment Date, after application
of available funds from the Low DSCR Reserve Accounts, being an Event of
Default) and, within five (5) Business Days after receipt of said notice
Borrower shall deposit into the Holding Account an

 

65

--------------------------------------------------------------------------------


 

amount equal to the shortfall of available funds in the Holding Account taking
into account any funds which accumulate in the Holding Account during such five
(5) day Business Day period.  Upon the occurrence of an Event of Default due to
a deficiency in the Current Debt Service Reserve Account on any Payment Date,
Lender shall notify Borrower of said Event of Default within five (5) Business
Days thereafter; provided, however, Lender’s failure to notify Borrower shall
not be deemed a waiver of said Event of Default).  Notwithstanding anything to
the contrary contained in this Agreement or in the other Loan Documents,
Borrower shall not be deemed to be in Default hereunder or thereunder (and no
Default Rate or Late Payment Charge shall be applicable) in the event funds
sufficient for a required transfer are held in an appropriate Sub-Account and
Lender or Cash Management Bank fails to timely make any transfer from such
Sub-Account as contemplated by this Agreement.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in the Security Instrument, but subject to Section 7.3, to
the extent that Borrower shall fail to pay any mortgage recording tax, costs,
expenses or other amounts pursuant to Section 19.12 of this Agreement within the
time period set forth therein, Lender shall have the right, at any time, upon
five (5) Business Days’ notice to Borrower, to withdraw from the Holding
Account, an amount equal to such unpaid taxes, costs, expenses and/or other
amounts and pay such amounts to the Person(s) entitled thereto.

 

(d)                                 In the event of any prepayment of the Loan
by Borrower that is permitted or required under this Agreement, Lender shall,
provided no Event of Default has occurred and is continuing, disburse to the
Borrower funds from the 85% Low DSCR Reserve Account (or if funds are
insufficient in the 85% Low DSCR Reserve Account, from the 80% Low DSCR Reserve
Account), representing the same proportion of the total amount deposited in such
accounts immediately prior to such disbursement as the amount of the Loan
prepaid by the Borrower bears to the total Debt outstanding immediately prior to
such Prepayment.

 

(e)                                  Borrower hereby irrevocably direct that all
Excess Cash Flow shall (in lieu of transferring such funds to the Borrower’s
Account as Borrower may have so directed): (i) to the extent Lender has received
a First Mezzanine Loan Default Notice and until such time as Lender receives a
First Mezzanine Loan Default Revocation Notice, be deposited directly into the
First Mezzanine Loan Deposit Account for application as provided in the First
Mezzanine Loan Agreement, (ii) provided Lender has not received a First
Mezzanine Loan Default Notice but has received a Second Mezzanine Loan Default
Notice and until such time as Lender receives a Second Mezzanine Loan Default
Revocation  Notice, be deposited directly in the Second Mezzanine Loan Account,
(iii) provided Lender has not received a First Mezzanine Loan Default Notice, or
a Second Mezzanine Loan Default Notice, but has received a Third Mezzanine Loan
Default Notice and until such time as Lender receives a Third Mezzanine Loan
Default Revocation Notice, be deposited directly in the Third Mezzanine Loan
Account, (iv) provided Lender has not received a First Mezzanine Loan Default
Notice, a Second Mezzanine Loan Default Notice, or a Third Mezzanine Loan
Default Notice, but has received a Fourth Mezzanine Loan Default Notice and
until such time as Lender receives a Fourth Mezzanine Loan Default

 

66

--------------------------------------------------------------------------------


 

Revocation Notice, be deposited directly in the Fourth Mezzanine Loan Account,
(v) provided Lender has not received a First Mezzanine Loan Default Notice, a
Second Mezzanine Loan Default Notice, a Third Mezzanine Loan Default Notice, or
a Fourth Mezzanine Loan Default Notice, but has received a Fifth Mezzanine Loan
Default Notice and until such time as Lender receives a Fifth Mezzanine Loan
Default Revocation Notice, be deposited directly in the Fifth Mezzanine Loan
Account, and (vi) provided Lender has not received a First Mezzanine Loan
Default Notice, a Second Mezzanine Loan Default Notice, a Third Mezzanine Loan
Default Notice, a Fourth Mezzanine Loan Default Notice, or a Fifth Mezzanine
Loan Default Notice, but has received a Sixth Mezzanine Loan Default Notice and
until such time as Lender receives a notice from Sixth Mezzanine Lender that
such Event of Default is no longer continuing (a Sixth Mezzanine Loan Default
Revocation Notice), be deposited directly in the Sixth Mezzanine Loan Account. 
The direction set forth in the immediately preceding sentence shall not be
changed or terminated without the written consent of each Mezzanine Lender. 
Notwithstanding any provision herein to the contrary no Mezzanine Loan Default
Notice shall be required for the deposit of Proceeds into the respective
Mezzanine Loan Deposit Account in accordance with the terms of Section 6.2.3
hereof.

 

III.1.6                  Payments from Sub-Accounts.  Borrower irrevocably
authorizes Lender to make and, provided no Event of Default shall have occurred
and be continuing, Lender hereby agrees to make, the following payments from the
Sub-Accounts to the extent of the monies on deposit therefor:

 

(i)                                     if notified (timely) by Borrower or
otherwise determined by Lender in its reasonable discretion that Manager will
not pay Impositions or Other Charges, funds from the Tax Reserve Account to
Lender sufficient to permit Lender to pay (or otherwise to Borrower to reimburse
Borrower for) (A) Impositions and (B) Other Charges, on the respective due dates
therefor, and Lender shall so pay such funds to the Governmental Authority
having the right to receive such funds (or shall reimburse Borrower or Affiliate
Tenant upon confirmation of payment);

 

(ii)                                  following an Insurance Reserve Trigger,
funds from the Insurance Reserve Account to Lender sufficient to permit Lender
to pay insurance premiums for the insurance required to be maintained pursuant
to the terms of this Agreement and the Security Instrument, on the respective
due dates therefor, and Lender shall so pay such funds to the insurance company
having the right to receive such funds;

 

(iii)                               funds from the Current Debt Service Reserve
Account to Lender sufficient to pay Debt Service on each Payment Date, and
Lender, on each Payment Date, shall apply such funds to the payment of the Debt
Service payable on such Payment Date;

 

(iv)                              funds from the 85% Low DSCR Reserve Account
(or if funds are insufficient in the 85% Low DSCR Reserve Account, from the 80%
Low DSCR Reserve Account) sufficient to pay any shortfalls in the Current Debt
Service Reserve Account on each

 

67

--------------------------------------------------------------------------------


 

Payment Date, and Lender, on each Payment Date, shall apply such funds to the
payment of the Debt Service shortfall payable on such Payment Date.

 

III.1.7                  Cash Management Bank.

 

(a)                                  Lender shall have the right to replace the
Cash Management Bank with a financial institution reasonably satisfactory to
Borrower in the event that (i) the Cash Management Bank fails, in any material
respect, to comply with the Account Agreement, (ii) the Cash Management Bank is
no longer the Cash Management Bank or (iii) the Cash Management Bank is no
longer an Approved Bank.  Upon the occurrence and during the continuance of an
Event of Default, Lender shall have the right at Borrower’s sole cost and
expense to replace Cash Management Bank at any time, without notice to
Borrower.  Borrower shall cooperate with Lender in connection with the
appointment of any replacement Cash Management Bank and the execution by the
Cash Management Bank and the Borrower of an Account Agreement and delivery of
same to Lender (with a copy to the Mezzanine Lenders).

 

(b)                                 So long as no Event of Default shall have
occurred and be continuing, Borrower shall have the right at its sole cost and
expense to replace the Cash Management Bank in each case with a financial
institution that is an Approved Bank, provided that such financial institution
and Borrower shall execute and deliver to Lender (with a copy to Mezzanine
Lenders) an Account Agreement, substantially similar to the Account Agreement
executed as of the Closing Date.

 

III.1.8                  Borrower’s Account Representations, Warranties and
Covenants.

 

(a)                                  Borrower represents, warrants and covenants
that (i) as of the date hereof, Borrower has directed or shall direct within ten
(10) days from the date hereof, all Tenants under the Leases (and with respect
to the Grand Wailea Property, Lokahi Ventures LLC under the Membership Agreement
dated January 1, 2003), to mail all checks and wire all funds with respect to
any payments due under such Leases (or in the case of Lokahi Ventures LLC, all
sums due under such agreement from Lokahi Ventures LLC) directly to Manager,
(ii) Borrower shall cause Manager and each Affiliate Tenant to deposit all
amounts payable to Borrower pursuant to the Management Agreement directly into
the Collection Account, (iii) Borrower shall cause each Borrower Subsidiary to
deposit any and all gross revenue (less only bona fide commissions paid to
cooperating brokers and sales agents of the applicable Borrower Subsidiary on an
arms length basis) that is paid or collected by or on behalf of such entity from
its business operations directly to the applicable Manager for such Property,
(iv) Borrower and Affiliate Tenant shall pay or cause to be paid all Rents, Cash
and Cash Equivalents or other items of Operating Income (including, without
limitation, the Biltmore Villas Payments, Marriott Payments, payments to any
Borrower under any of the Subsidiary Management Agreements and any other amounts
payable to any Borrower by any entity or Affiliate that Borrower owns an equity
interest in) not otherwise collected by Manager within two Business Days after
receipt thereof by Borrower or its Affiliates

 

68

--------------------------------------------------------------------------------


 

directly into the Collection Account and, until so deposited, any such amounts
held by Borrower or Manager shall be deemed to be Account Collateral and shall
be held in trust by it for the benefit, and as the property, of Lender and shall
not be commingled with any other funds or property of Borrower or Manager, (iv)
there are no accounts other than the Collateral Accounts maintained by Borrower
or Affiliate Tenant with respect to the Property or the collection of Rents and
credit card company receivables with respect to the Property and (v) so long as
the Loan shall be outstanding, neither Borrower, Manager, nor any other Person
shall open any other operating accounts with respect to the Property or the
collection of Rents or credit card company receivables with respect to the
Property, except for the Collateral Accounts and the Manager Accounts; provided
that, Borrower and Manager shall not be prohibited from utilizing one or more
separate accounts for the disbursement or retention of funds that have been
transferred to the Borrower’s Account pursuant to Section 3.1.5(a)(x).

 

III.1.9                  Account Collateral and Remedies.

 

(a)                                  Upon the occurrence and during the
continuance of an Event of Default, without additional notice from Lender to
Borrower, (i) Lender may, in addition to and not in limitation of Lender’s other
rights, make any and all withdrawals from, and transfers between and among, the
Collateral Accounts as Lender shall determine in its sole and absolute
discretion to pay any Obligations; (ii) all Excess Cash Flow shall be retained
in the Holding Account or applicable Sub-Accounts, (iii) all payments to the
Mezzanine Lenders pursuant to Section 3.1.5 shall immediately cease and (iv)
Lender may liquidate and transfer any amounts then invested in Permitted
Investments to the Collateral Accounts to which they relate or reinvest such
amounts in other Permitted Investments as Lender may reasonably determine is
necessary to perfect or protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce Lender’s rights and
remedies hereunder with respect to any Account Collateral or to preserve the
value of the Account Collateral.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably constitutes and
appoints Lender as Borrower’s true and lawful attorney-in-fact, with full power
of substitution, to execute, acknowledge and deliver any instruments and to
exercise and enforce every right, power, remedy, option and privilege of
Borrower with respect to the Account Collateral, and do in the name, place and
stead of Borrower, all such acts, things and deeds for and on behalf of and in
the name of Borrower, which Borrower could or might do or which Lender may deem
necessary or desirable to more fully vest in Lender the rights and remedies
provided for herein and to accomplish the purposes of this Agreement.  The
foregoing powers of attorney are irrevocable and coupled with an interest.  Upon
the occurrence and during the continuance of an Event of Default, Lender may
perform or cause performance of any such agreement, and any reasonable expenses
of Lender incurred in connection therewith shall be paid by Borrower as provided
in Section 5.1.16.

 

69

--------------------------------------------------------------------------------


 

(c)                                  Borrower hereby expressly waives, to the
fullest extent permitted by law, presentment, demand, protest or any notice of
any kind (except as expressly required under the Loan Documents) in connection
with this Agreement or the Account Collateral.  Borrower acknowledges and agrees
that ten (10) Business Days’ prior written notice of the time and place of any
public sale of the Account Collateral or any other intended disposition thereof
shall be reasonable and sufficient notice to Borrower within the meaning of the
UCC.

 

III.1.10            Transfers and Other Liens.  Borrower agrees that it will not
(i) sell or otherwise dispose of any of the Account Collateral except as may be
expressly permitted under the Loan Documents, or (ii) create or permit to exist
any Lien upon or with respect to all or any of the Account Collateral, except
for the Lien granted to Lender under this Agreement.

 

III.1.11            Reasonable Care.  Beyond the exercise of reasonable care in
the custody thereof, Lender shall have no duty as to any Account Collateral in
its possession or control as agent therefor or bailee thereof or any income
thereon or the preservation of rights against any person or otherwise with
respect thereto.  Lender shall be deemed to have exercised reasonable care in
the custody and preservation of the Account Collateral in its possession if the
Account Collateral is accorded treatment substantially equal to that which
Lender accords its own property, it being understood that Lender shall not be
liable or responsible for any loss or damage to any of the Account Collateral,
or for any diminution in value thereof, by reason of the act or omission of
Lender, its Affiliates, agents, employees or bailees, except to the extent that
such loss or damage results from Lender’s gross negligence or willful
misconduct.  In no event shall Lender be liable either directly or indirectly
for losses or delays resulting from any event which may be the basis of an
Excusable Delay, computer malfunctions, interruption of communication
facilities, labor difficulties or other causes beyond Lender’s reasonable
control or for indirect, special or consequential damages except to the extent
of Lender’s gross negligence or willful misconduct.  Notwithstanding the
foregoing, Borrower acknowledges and agrees that (i) Lender does not have
custody of the Account Collateral, (ii) Cash Management Bank has custody of the
applicable Collection Account and the Holding Account, (iii) the initial Cash
Management Bank was chosen by Borrower and (iv) Lender has no obligation or duty
to supervise Cash Management Bank or to see to the safe custody of the Account
Collateral.

 

III.1.12            Lender’s Liability.

 

(a)                                  Lender shall be responsible for the
performance only of such duties with respect to the Account Collateral as are
specifically set forth in this Section 3.1 or elsewhere in the Loan Documents,
and no other duty shall be implied from any provision hereof.  Lender shall not
be under any obligation or duty to perform any act with respect to the Account
Collateral which would cause it to incur any expense or liability or to
institute or defend any suit in respect hereof, or to advance any of its own
monies.  Borrower shall indemnify and hold Lender, its employees and officers
harmless from and against any loss, cost or damage (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with the transactions contemplated hereby with respect to the Account
Collateral (excluding losses on

 

70

--------------------------------------------------------------------------------


 

Permitted Investments) except as such may be caused by the gross negligence or
willful misconduct of Lender, its employees, officers or agents.

 

(b)                                 Lender shall be protected in acting upon any
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other paper, document or signature believed by it in good faith to be
genuine, and, in so acting, it may be assumed that any person purporting to give
any of the foregoing in connection with the provisions hereof has been duly
authorized to do so.  Lender may consult with counsel, and the opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by it hereunder and in good faith in accordance
therewith.

 

III.1.13            Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Account Collateral and shall remain in full
force and effect until payment in full of the Indebtedness; provided, however,
such security interest shall automatically terminate with respect to funds which
were duly deposited into Borrower’s Account in accordance with the terms
hereof.  Upon payment in full of the Indebtedness, this security interest shall
automatically terminate without further notice from any party and Borrower shall
be entitled to the return, upon its request, of such of the Account Collateral
as shall not have been sold or otherwise applied pursuant to the terms hereof
and Lender shall execute such instruments and documents as may be reasonably
requested by Borrower to evidence such termination and the release of the
Account Collateral.

 

IV.                                 REPRESENTATIONS AND WARRANTIES

 

IV.1                           Borrower Representations.

 

Borrower represents and warrants as of the Closing Date that:

 

IV.1.1                  Organization.  Each of Borrower and Mezzanine Borrower
is a limited partnership and has been duly organized and is validly existing and
in good standing pursuant to the laws of the State of Delaware, with requisite
power and authority to own its properties and to transact the businesses in
which it is now engaged.  Each General Partner is a limited liability company
and has been duly organized and is validly existing and in good standing
pursuant to the laws of the State of Delaware, with requisite power and
authority to own its properties and to transact the businesses in which it is
now engaged.  Each Affiliate Tenant is a corporation and has been duly organized
and is validly existing and in good standing pursuant to the laws of the State
of Delaware, with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged.  Guarantor and is a
corporation and has been duly organized and is validly existing and in good
standing pursuant to the laws of the State of Maryland, with requisite power and
authority to own its properties and to transact the businesses in which it is
now engaged.  Each of Borrower, Borrower Parents, and Guarantor is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations.  Each of Borrower,

 

71

--------------------------------------------------------------------------------


 

Borrower Parents and Guarantor possess all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged (provided,
however, with respect to Guarantor only, those rights, licenses, permits and
authorizations that would cause a Material Adverse Effect), and the sole
business of Borrower is the management and operation of the Property, and, if
applicable, its ownership of its Borrower Subsidiary.  The organizational
structure of Borrower, Borrower Parents, Affiliate Tenant, and Borrower
Subsidiary is accurately depicted by the schematic diagram attached hereto as
Exhibit H.  Neither Borrower, Borrower Subsidiary, Borrower Parents, or
Affiliate Tenant  shall not change its name, identity, corporate structure or
jurisdiction of organization unless it shall have given Lender thirty (30) days
prior written notice of any such change and shall have taken all steps
reasonably requested by Lender to grant, perfect, protect and/or preserve the
security interest granted to Lender.

 

IV.1.2                  Proceedings.  Each of Borrower, Guarantor, Affiliate
Tenant, and Borrower Parents has full power to and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents.  This Agreement and the other Loan Documents have
been duly executed and delivered by, or on behalf of, Borrower, Guarantor,
Affiliate Tenant, and Borrower Parents, as applicable, and constitute legal,
valid and binding obligations of Borrower, Guarantor, Affiliate Tenant, and
Borrower Parents, as applicable, enforceable against Borrower, Guarantor,
Affiliate Tenant, and Borrower Parents, as applicable, in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

 

IV.1.3                  No Conflicts.  The execution, delivery and performance
of this Agreement and the other Loan Documents by Borrower, Guarantor, Affiliate
Tenant, and Borrower Parents, as applicable, will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower, Guarantor, Affiliate Tenant, and Borrower Parents pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement or other agreement or instrument to which Borrower, Guarantor,
Affiliate Tenant, and Borrower Parents is a party or by which any of Borrower’s,
Guarantor’s, Affiliate Tenant’s, or Borrower Parents’ property or assets is
subject (unless consents from all applicable parties thereto have been
obtained), nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority, and any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower, Guarantor, Affiliate Tenant, and Borrower Parents of
this Agreement or any other Loan Documents has been obtained and is in full
force and effect.

 

IV.1.4                  Litigation.  Except as set forth on Schedule I attached
hereto, there are no arbitration proceedings, governmental investigations,
actions, suits or proceedings at

 

72

--------------------------------------------------------------------------------


 

law or in equity by or before any Governmental Authority now pending or, to the
Best of Borrower’s Knowledge, threatened against or affecting Borrower,
Affiliate Tenant, Borrower Subsidiary, Borrower Parents or the Property (other
than (i) personal injury claims which are covered by insurance and have a claim
amount of less than $250,000 and (ii) arbitration proceedings, governmental
investigations, actions, suits or proceedings at law or in equity which have a
claim amount of less than (a) $250,000 with respect to any individual proceeding
and (b) $500,000 in the aggregate of all such proceedings).  The actions, suits
or proceedings identified on Schedule I, if determined against Borrower,
Affiliate Tenant, Borrower Subsidiary, or Borrower Parents or the Property would
not have a Material Adverse Effect on any individual Property or all of the
Property.  There are no arbitration proceedings, governmental investigations,
actions, suits or proceedings at law or in equity by or before any Governmental
Authority now pending or, to the Best of Borrower’s Knowledge, threatened
against or affecting Guarantor which, if determined against Guarantor, would
have a Material Adverse Effect.

 

IV.1.5                  Agreements.  None of Borrower, Borrower Subsidiary, or
Affiliate Tenant is a party to any agreement or instrument or subject to any
restriction which is reasonably likely to have a Material Adverse Effect.  None
of Borrower, Borrower Subsidiary, or Affiliate Tenant is in default in any
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower, Borrower Subsidiary, Affiliate Tenant or the
Property is bound, which default is reasonably likely to have a Material Adverse
Effect.  None of Borrower, Borrower Subsidiary, or Affiliate Tenant has any
material financial obligation (contingent or otherwise) under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower, Borrower Subsidiary, or Affiliate Tenant is a party or by which
Borrower, Borrower Subsidiary, Affiliate Tenant or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property, including membership programs disclosed in writing to
Lender on or prior to the date hereof, and (b) obligations under the Loan
Documents.

 

IV.1.6                  Title.  Borrower has good, marketable and insurable fee
simple title (or leasehold title, as applicable, and as disclosed in the Title
Report) to the Land and the Improvements, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents.  Borrower has
good and marketable title to the remainder of the Property, free and clear of
all Liens whatsoever except the Permitted Encumbrances.  The Security
Instrument, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first mortgage lien on the Land
and the Improvements, subject only to Permitted Encumbrances and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances.  Except as may
be indicated in and insured over by the Title Policy, to the Best of Borrower’s
Knowledge, there are no claims for payment for work, labor or materials
affecting the Property which are or may become a lien prior to, or of

 

73

--------------------------------------------------------------------------------


 

equal priority with, the Liens created by the Loan Documents.  Borrower
represents and warrants that none of the Permitted Encumbrances will have a
Material Adverse Effect.  Borrower shall preserve its right, title and interest
in and to the Property for so long as the Note remains outstanding and will
warrant and defend same and the validity and priority of the Lien hereof from
and against any and all claims whatsoever other than the Permitted Encumbrances.

 

IV.1.7                  No Bankruptcy Filing.  Neither Borrower, Borrower
Parents, Borrower Subsidiary, Affiliate Tenant, nor Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of such entity’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or against Borrower Parents, Borrower
Subsidiary, Affiliate Tenant, or Guarantor.

 

IV.1.8                  Full and Accurate Disclosure.  To the Best of Borrower’s
Knowledge, no statement of fact made by Borrower in this Agreement or in any of
the other Loan Documents contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading.  There is no fact presently known to Borrower which
has not been disclosed which has a Material Adverse Effect, or to the Best of
Borrower’s Knowledge could reasonably be expected to have a Material Adverse
Effect.

 

IV.1.9                  All Property.  Except as disclosed on attached Schedule
VIII, the Property constitutes all of the real property, personal property,
equipment and fixtures currently (i) owned, leased or licensed by Borrower,
Borrower Subsidiary, or Affiliate Tenant (ii) used in the operation of the
business located on the Property, other than items owned by Manager or any
Tenants.

 

IV.1.10            ERISA.

 

(a)                                Neither Borrower nor Borrower Parents
maintains or contributes to and is not required to contribute to, an “employee
benefit plan” as defined by Section 3(3) of ERISA, which is subject to Title IV
of ERISA (other than a “multiemployer plan” as defined by Section 3(37) of
ERISA), and Borrower (i) has no knowledge of any material liability which has
been incurred or is expected to be incurred by Borrower which is reasonably
likely to result in a Material Adverse Effect and is or remains unsatisfied for
any taxes or penalties or unfunded contributions with respect to any “employee
benefit plan” or any “plan,” within the meaning of Section 4975(e)(1) of the
Internal Revenue Code or any other benefit plan (other than a “multiemployer
plan”) maintained, contributed to, or required to be contributed to by Borrower
or by any entity that is under common control with Borrower within the meaning
of Section 4001(a)(14) of ERISA (each, an ERISA Affiliate) (each, a Plan) or any
plan that would be a Plan but for the fact that it is a multiemployer plan
within the meaning of ERISA Section 3(37); and (ii) has made and shall continue
to make when due all required contributions to all such Plans (other than Plans
relating to ERISA Affiliates), if any, where the failure to so contribute is
reasonably likely to result in a

 

74

--------------------------------------------------------------------------------


 

Material Adverse Effect.  Each such Plan (other than Plans relating to ERISA
Affiliates), if any, has been and will be administered in material compliance
with its terms and the applicable provisions of ERISA, the Internal Revenue
Code, and any other applicable federal or state law; and no action shall be
taken or fail to be taken that would result in the disqualification or loss of
tax-exempt status of any such Plan intended to be qualified and/or tax exempt;
and

 

(b)                               With respect to any “multiemployer plan,” (i)
Borrower has not, since September 26, 1980, made or suffered a “complete
withdrawal” or a “partial withdrawal,” as such terms are respectively defined in
Sections 4203 and 4205 of ERISA, (ii) Borrower has made and shall continue to
make when due all required contributions to all such “multiemployer plans” and
(iii) no ERISA Affiliate has, since September 26, 1980, made or suffered a
“complete withdrawal” or a “partial withdrawal,” as such terms are respectively
defined in Sections 4203 and 4205 of ERISA which withdrawal is reasonably
expected to have a Material Adverse Effect.

 

(c)                                Borrower is not an employee benefit plan, as
defined in Section 3(3) of ERISA, whether or not subject to Title I of ERISA,
none of the assets of Borrower constitutes or will constitute plan assets of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101 and
transactions by or with Borrower are not subject to similar laws regulating
investment of, and fiduciary obligations with respect to, plans similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code currently in
effect (Similar Laws), which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

 

IV.1.11            Compliance.  Except as set forth on attached Schedule XII,
Borrower and the Property and the use thereof comply in all material respects
with all applicable Legal Requirements, including, without limitation, building
and zoning ordinances and codes except where the failure to so comply is not
reasonably expected to result in a Material Adverse Effect.  None of the matters
set forth on attached Schedule XII would have a Material Adverse Effect on any
individual Property or all of the Property.   To the Best of Borrower’s
Knowledge, none of Borrower, Affiliate Tenant, or Borrower Subsidiary is in
default or in violation of any order, writ, injunction, decree or demand of any
Governmental Authority.  To the Best of Borrower’s Knowledge, other than as set
forth in Section 4.1.43, there has not been committed by Borrower, Borrower
Subsidiary, or Affiliate Tenant any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.

 

IV.1.12            Financial Information.  To the Best of Borrower’s Knowledge,
all financial data including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered by or on behalf of
Borrower to Lender in respect of the Property (i) are true, complete and correct
in all material respects, (ii) fairly represent the financial condition of the
Property as of the date of such reports, and (iii) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein.

 

75

--------------------------------------------------------------------------------


 

None of Borrower, Borrower Subsidiary, Affiliate Tenant, or Borrower Parents
have any material contingent liabilities, liabilities for delinquent taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that, to the Best of Borrower’s Knowledge,
could reasonably be expected to have a Material Adverse Effect, except as
referred to or reflected in said financial statements and operating statements. 
Since the date of such financial statements, there has been no material adverse
change in the financial condition, operations or business of Borrower, Borrower
Subsidiary, Affiliate Tenant, or Borrower Parents from that set forth in said
financial statements.

 

IV.1.13            Condemnation.  No Condemnation has been commenced or, to the
Best of Borrower’s Knowledge, is contemplated with respect to all or any portion
of the Property.

 

IV.1.14            Federal Reserve Regulations.  None of the proceeds of the
Loan will be used for the purpose of purchasing or carrying any “margin stock”
as defined in Regulation U, Regulation X or Regulation T or for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry “margin stock” or for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of Regulation U or Regulation
X.  As of the Closing Date, Borrower does not own any “margin stock.”

 

IV.1.15            Utilities and Public Access.  Each parcel comprising each
Property has rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities adequate to service its intended
uses.  To the Best of Borrower’s Knowledge, all utilities necessary to the
existing use of the Property are located either in the public right-of-way
abutting the Property (which are connected so as to serve the Property without
passing over other property) or in recorded easements serving the Property.  All
roads necessary for the use of the Property for its current purposes have been
completed and, if necessary, dedicated to public use.

 

IV.1.16            Not a Foreign Person.  Borrower is not a foreign person
within the meaning of § 1445(f)(3) of the Code.

 

IV.1.17            Separate Lots.  Each Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute or
include a portion of any other tax lot not a part of such Property.

 

IV.1.18            Assessments.  To the Best of Borrower’s Knowledge, there are
no pending or proposed special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated improvements to
the Property that may result in such special or other assessments.

 

76

--------------------------------------------------------------------------------


 

IV.1.19            Enforceability.  The Loan Documents are not subject to any
existing right of rescission, set-off, counterclaim or defense by Borrower,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law)), and Borrower has
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

 

IV.1.20            No Prior Assignment.  There are no prior sales, transfers or
assignments of the Leases or any portion of the Rents due and payable or to
become due and payable which are presently outstanding following the funding of
the Loan, other than those being terminated or assigned to Lender concurrently
herewith.

 

IV.1.21            Insurance.  Borrower has obtained and has delivered to Lender
certified copies or certificates of all insurance policies required under this
Agreement, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement.  Borrower has not, and to the Best of Borrower’s
Knowledge no Person has, done by act or omission anything which would impair the
coverage of any such policy.

 

IV.1.22            Use of Property.  The Property is used exclusively for hotel
purposes and other appurtenant and related uses.

 

IV.1.23            Certificate of Occupancy; Licenses.  To the Best of
Borrower’s Knowledge, all material certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits required of Borrower for the legal use, occupancy and
operation of the Property for hotel purposes (collectively, the Licenses), have
been obtained and are in full force and effect and in compliance with all Legal
Requirements except where the failure to have any such License is not reasonably
expected to result in a Material Adverse Effect.  Borrower shall keep and
maintain all Licenses necessary for the operation of the Property for hotel
purposes.  The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property.

 

IV.1.24            Flood Zone.  Except for the Doral Property and as may be
shown on the Survey with respect to portions of the Improvements other than
buildings and enclosed structures, none of the Improvements on the Property are
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards.

 

IV.1.25            Physical Condition.  To the Best of Borrower’s Knowledge and
except as expressly disclosed in the Physical Conditions Report, the Property,
including, without limitation, all buildings, Improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural

 

77

--------------------------------------------------------------------------------


 

components, are in good condition, order and repair in all material respects; to
the Best of Borrower’s Knowledge and except as disclosed in the Physical
Conditions Report, there exists no structural or other material defects or
damages in or to the Property, whether latent or otherwise, and Borrower has not
received any written notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

IV.1.26            Boundaries.  To the Best of Borrower’s Knowledge and except
as disclosed on the Survey, all of the Improvements lie wholly within the
boundaries and building restriction lines of the Real Property, and no
improvements on adjoining properties encroach upon the Real Property, and no
easements or other encumbrances upon the Real Property encroach upon any of the
Improvements, so as to have a Material Adverse Effect on the value or
marketability of the Real Property except those which are insured against by the
Title Policy.

 

IV.1.27            Leases.  The Property is not subject to any Material Leases
other than the Affiliate Leases and the Leases described in the certified rent
roll delivered in connection with the origination of the Loan.  To the Best of
Borrower’s Knowledge (which shall include Borrower’s consultation with Manager),
such certified rent roll is true, complete and correct in all material respects
as of the date set forth therein.  Except as described in the Ground Leases, no
Person has any possessory interest in the Property or right to occupy the same
(other than typical short-term occupancy rights of hotel guests which are not
the subject of a written agreement) except under and pursuant to the provisions
of the Leases.  To the Best of Borrower’s Knowledge, the current Leases are in
full force and effect and there are no material defaults thereunder by either
party (other than as expressly disclosed on the certified rent roll delivered to
Lender or the Tenant estoppel certificates delivered to Lender in connection
with the closing of the Loan) and there are no conditions that, with the passage
of time or the giving of notice, or both, would constitute material defaults
thereunder.  To the Best of Borrower’s Knowledge, all construction and other
obligations of a material nature to be performed by the Borrower under the
Leases have been satisfied and) any required payments by Borrower to the Tenants
under the Leases for tenant improvements have been made to the extent required
to be satisfied.  To the Best of Borrower’s Knowledge, no Tenant under any Lease
is entitled to any offsets, abatements, deductions against the Rent payable
under any Lease from and after the date hereof.   To the Best of Borrower’s
Knowledge, the Rent has been paid current under the Leases.  To the Best of
Borrower’s Knowledge, no Rent has been paid more than one (1) month in advance
of its due date, except as disclosed in the Tenant estoppel certificates
delivered to Lender in connection with the closing of the Loan.  There has been
no prior sale, transfer or assignment, hypothecation or pledge by Borrower of
any Lease or of the Rents received therein, which will be outstanding following
the funding of the Loan, other than those being assigned to Lender concurrently
herewith.  No Tenant or other Person under any Lease or other agreement has any
right or option pursuant to such Lease or other agreement or otherwise to
purchase all or any part of the Property

 

78

--------------------------------------------------------------------------------


 

(except with respect to the options in the PGA Agreements which are fully
insured over by the Title Policy).  Lender hereby agrees that on the date
Borrower delivers to Lender a “clean” tenant estoppel certificate in the form
attached hereto as Exhibit G regarding any Lease for which Borrower has not
delivered a tenant estoppel certificate to Lender on the date hereof (each such
Lease, a Certifying Lease), Borrower’s representations in this Section 4.1.27
with respect to such Certifying Lease shall automatically expire.

 

IV.1.28            Filing and Recording Taxes.  All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid and the
granting and recording of the Security Instrument and the UCC financing
statements required to be filed in connection with the Loan.  All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Security Instrument, have been paid, and, under current Legal
Requirements, the Security Instrument is enforceable against Borrower in
accordance with its terms by Lender (or any subsequent holder thereof) subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject as to enforceability, to general principles of 
equity (regardless of whether enforcement is  sought  in  a proceeding in equity
or at law.

 

IV.1.29            Single Purpose Entity/Separateness.

 

(a)                                  Borrower hereby represents, warrants and
covenants that each of Borrower and Borrower Subsidiary  is, and, except as set
forth on Schedule X, has been since the date of its formation, a Single Purpose
Entity.

 

(b)                                 All of the assumptions made in the
Non-Consolidation Opinion, including, but not limited to, any exhibits attached
thereto and any certificates delivered by Borrower in connection with the
issuance of the Non-Consolidation Opinion, are true and correct in all respects
and any assumptions made in any subsequent non-consolidation opinion delivered
in connection with the Loan Documents (an Additional Non-Consolidation Opinion),
including, but not limited to, any exhibits attached thereto, are true and
correct in all material respects.  Borrower has complied with all of the
assumptions made with respect to it in the Non-Consolidation Opinion.  To the
Best of Borrower’s Knowledge, each entity other than Borrower with respect to
which an assumption shall be made in any Additional Non-Consolidation Opinion
will have complied and will comply with all of the assumptions made with respect
to it in any Additional Non-Consolidation Opinion.

 

IV.1.30            Management Agreement.  The Management Agreement is in full
force and effect and there is no default thereunder by any party thereto and no
event has

 

79

--------------------------------------------------------------------------------


 

occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.  The Manager is not an Affiliate of Borrower.

 

IV.1.31            Illegal Activity.  No portion of the Property has been or
will be purchased with proceeds of any illegal activity.

 

IV.1.32            Borrower and Borrower Subsidiaries SPE Compliance.  Each
Borrower represents on behalf of itself and on behalf of each Borrower
Subsidiary that Borrower Subsidiary and Borrower (i) is and always has been duly
formed, validly existing, and in good standing in the state of its incorporation
or organization and in all other jurisdictions where it is qualified to do
business, (ii) is a Single Purpose Entity, (iii) has no judgements or liens of
any nature against it except for tax liens not yet due, (iv) is in compliance in
all material respects with all laws, regulations, and orders applicable to it
and has received all permits necessary for it to operate, (v) is not involved in
any dispute with any taxing authority, (vi) has paid all taxes prior to
delinquency, (vii) except as disclosed on Schedule I, is not now a party to any
lawsuit, arbitration, summons or legal proceeding, (viii) has provided Lender
with complete financial statements that reflect a fair and accurate view of the
entity’s financial condition, (ix) has with respect to the Non-consolidation
Opinion delivered on the date hereof materially complied with the separateness
covenants referred to therein since its formation (with any deviations in such
compliance specifically addressed and analyzed in such opinion) and (x) has no
material contingent or actual obligations unrelated to the Property, other than
as specifically addressed and analyzed in the Non-Consolidation Opinion.

 

IV.1.33            Tax Filings.  Borrower has filed (or has obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and has paid or made adequate provision for the payment of all federal,
state and local taxes, charges and assessments payable by Borrower.

 

IV.1.34            Solvency/Fraudulent Conveyance.  Borrower (a) has not entered
into the transaction contemplated by this Agreement or any Loan Document with
the actual intent to hinder, delay, or defraud any creditor and (b) has received
reasonably equivalent value in exchange for its obligations under the Loan
Documents.  After giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities.  The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured.  Borrower’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted.  Borrower
does not intend to, and does not believe that it will, incur Debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such Debt and liabilities as they mature (taking into account the
timing and

 

80

--------------------------------------------------------------------------------


 

amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower).

 

IV.1.35            Investment Company Act.  Borrower is not (a) an investment
company or a company Controlled by an investment company, within the meaning of
the Investment Company Act of 1940, as amended, (b) a holding company or a
subsidiary company of a holding company or an affiliate of either a holding
company or a subsidiary company within the mean of the Public Utility Holding
Company Act of 1935, as amended or (c) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money.

 

IV.1.36            Interest Rate Cap Agreement.  The Interest Rate Cap Agreement
is in full force and effect and enforceable against Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
generally affecting the enforcement of creditors’ rights and subject as to
enforceability to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

IV.1.37            Labor.  Except as set forth on attached Schedule XI, no work
stoppage, labor strike, slowdown or lockout is pending or threatened by
employees and other laborers at the Property.  Except as set forth on attached
Schedule XI, neither Borrower nor Manager (i) is involved in or, to the Best of
Borrower’s Knowledge, threatened with any material labor dispute, material
grievance or litigation relating to labor matters involving any employees and
other laborers at the Property, including, without limitation, violation of any
federal, state or local labor, safety or employment laws (domestic or foreign)
and/or charges of unfair labor practices or discrimination complaints, (ii) to
the Best of Borrower’s Knowledge, has engaged in, with respect to the Property,
any unfair labor practices within the meaning of the National Labor Relations
Act or the Railway Labor Act or (iii) is a party to, or bound by, any collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property.  To the Best of Borrower’s Knowledge, except as set
forth on attached Schedule XI, no union claims to represent the employees and
other laborers at the Property.  Except as set forth on attached Schedule XI,
none of the employees or other laborers is represented by any labor
organization, and, to the Best of Borrower’s Knowledge, there are no current
union organizing activities among the employees and other laborers at the
Property, nor does any question concerning representation exist concerning such
employees.  None of the matters set forth on attached Schedule XI would, if
determined against Borrower or Guarantor have a Material Adverse Effect on any
individual Property or all of the Property (except this representation shall not
apply to the Claremont Property).   With respect to the Claremont Property, none
of the matters set forth on attached Schedule XI are, if determined against
Borrower or Guarantor, reasonably likely to have a Material Adverse Effect on
such Property.

 

IV.1.38            Brokers.  Neither Borrower nor, to the Best of Borrower’s
Knowledge, Lender has dealt with any broker or finder with respect to the
transactions contemplated by the Loan Documents and neither party has done any
acts, had any negotiations

 

81

--------------------------------------------------------------------------------


 

or conversations, or made any agreements or promises which will in any way
create or give rise to any obligation or liability for the payment by either
party of any brokerage fee, charge, commission or other compensation to any
Person with respect to the transactions contemplated by the Loan Documents. 
Borrower covenants and agrees that it shall pay as and when due any and all
brokerage fees, charges, commissions or other compensation or reimbursement due
to any broker of Borrower with respect to the transactions contemplated by the
Loan Documents.  Borrower and Lender shall each indemnify and hold harmless the
other from and against any loss, liability, cost or expense, including any
judgments, attorneys’ fees, or costs of appeal, incurred by the other party and
arising out of or relating to any claim for brokerage commissions or finder’s
fees alleged to be due as a result of the indemnifying party’s agreements or
actions.  The provisions of this Section 4.1.38 shall survive the expiration and
termination of this Agreement and the payment of the Indebtedness.

 

IV.1.39            No Other Debt.  Borrower has not borrowed or received debt
financing that has not been heretofore repaid in full, other than the Permitted
Debt.

 

IV.1.40            Taxpayer Identification Number.  Borrowers’ federal taxpayer
identification numbers are as set forth on attached Schedule VII.

 

IV.1.41            Compliance with Anti-Terrorism, Embargo and Anti-Money
Laundering Laws.  (i) None of Borrower, Guarantor or any Person who owns any
equity interest in or Controls Borrower or, to the Best of Borrower’s Knowledge,
Guarantor, currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and Borrower has implemented procedures to ensure that no
Person who now or hereafter owns any equity interest in Borrower or Guarantor is
a Prohibited Person or Controlled by a Prohibited Person, and (ii) none of
Borrower or Guarantor is in violation of any Legal Requirements relating to
anti-money laundering or anti-terrorism, including, without limitation, Legal
Requirements related to transacting business with Prohibited Persons or the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law
107-56, and the related regulations issued thereunder, including temporary
regulations, all as amended from time to time.  To the best of Borrower’s
knowledge, no tenant at the Premises currently is identified on the OFAC List or
otherwise qualifies as a Prohibited Person, and no tenant at the Premises is
owned or Controlled by a Prohibited Person.  Borrower has determined that
Manager has implemented procedures, approved by Borrower to ensure that no
tenant at the Premises is a Prohibited Person or owned or Controlled by a
Prohibited Person.

 

IV.1.42            Knowledge Qualifications.  Borrower represents that John A.
Griswold and C. Brian Strickland are in a position to have meaningful knowledge
with respect to the matters set forth in the Loan Documents which have been
qualified to the knowledge of such Persons.

 

82

--------------------------------------------------------------------------------


 

IV.1.43            Leases.  Borrower represents that it has heretofore delivered
to Lender true and complete copies of all Material Leases and any and all
amendments or modifications thereof.

 

IV.1.44            Doral Settlement Agreement.  Borrower represents that (i) it
has heretofore delivered to Lender true and complete copies of the Doral
Settlement Agreement and any and all amendments or modifications thereof and
(ii) there are no other material documents related to the matters set forth in
the Doral Settlement Agreement that have not been delivered to Lender.   The
Doral Settlement Agreement is in full force and effect, but the applicable
Borrower will not be in compliance with the terms thereof following the Closing
Date as a result of delays in completing the improvements contemplated by the
Doral Settlement Agreement.

 

IV.1.45            Membership and Club Agreements.  Borrower represents that (a)
to the Best of Borrower’s Knowledge, attached hereto as Schedule XV is a
complete list of all of the material current club and membership agreements that
entitle a member thereunder to use the applicable portion of the Property
(together with all material amendments, replacements, supplements, modifications
and changes thereto, collectively, the Membership Agreements), for which true,
correct and complete copies of the form of each such Membership Agreement have
been delivered to Lender on or prior to the date hereof, (b) attached hereto as
Schedule XII is a fair and accurate summary in all material respects of how
membership deposits are currently refunded to members under the Membership
Agreements (c) attached hereto as Schedule XVIII is a complete list of all
membership deposits relating to the Grand Wailea Property that are not held in
the Membership Deposit Account and (d) attached hereto as Schedule XVIII is a
complete list of all membership deposits that are held in the Membership Deposit
Account.  Borrower represents that other than the membership deposits on
Schedules XXI and XXII, there are no other outstanding membership deposits that
relate to the Grand Wailea Property.

 

IV.1.46            FF&E.  Manager is reserving for FF&E on a monthly basis in
accordance with the terms of the Management Agreement not less than an amount
equal to four percent (4%) of gross revenues with respect to each Property.

 

IV.2                           Survival of Representations.  Borrower agrees
that all of the representations and warranties of Borrower set forth in Section
4.1 and elsewhere in this Agreement and in the other Loan Documents shall be
deemed given and made as of the date of the funding of the Loan and survive for
so long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower or Guarantor unless a longer survival period is
expressly stated in a Loan Document with respect to a specific representation or
warranty, in which case, for such longer period.  All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

83

--------------------------------------------------------------------------------


 

V.                                     BORROWER COVENANTS

 

V.1                               Affirmative Covenants.

 

From the Closing Date and until payment and performance in full of all
obligations of Borrower under the Loan Documents, Borrower hereby covenants and
agrees with Lender that:

 

V.1.1                      Performance by Borrower.  Borrower shall observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, in accordance
with the provisions of each Loan Document, and shall not enter into or otherwise
suffer or permit any amendment, waiver, supplement, termination or other
modification of any Loan Document executed and delivered by, or applicable to,
Borrower, as applicable, without the prior written consent of Lender.

 

V.1.2                      Existence; Compliance with Legal Requirements;
Insurance.  Subject to Borrower’s right of contest pursuant to Section 7.3, CNL
Grand Wailea Resort, LP shall at all times comply or cause the compliance with
that certain Settlement Agreement, General Release and Waiver of Claims dated as
of August 7, 1998 and each Borrower shall comply and cause the Property to be in
compliance with all Legal Requirements applicable to the Borrower, Manager and
the Property and the uses permitted upon the Property.  Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises necessary to
comply with all Legal Requirements applicable to it and the Property.  There
shall never be committed by Borrower, and Borrower shall not knowingly permit
any other Person in occupancy of or involved with the operation or use of the
Property to commit, any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents.  Borrower hereby covenants and agrees not to commit,
knowingly permit or suffer to exist any act or omission affording such right of
forfeiture.  Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
in the conduct of its business and shall keep the Property in good working order
and repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully set forth in the Security Instrument.  Borrower shall keep the
Property insured at all times to such extent and against such risks, and
maintain liability and such other insurance, as is more fully set forth in this
Agreement.  Without limiting Borrower’s obligations hereunder with respect to
the Doral Settlement Agreement, Borrower will use commercially reasonable
efforts to cure the zoning matters set forth on attached Schedule XII.

 

V.1.3                      Litigation.  Borrower shall give prompt written
notice to Lender of any litigation or governmental proceedings pending or
threatened in writing against Borrower which, if determined adversely to
Borrower, would have a Material Adverse Effect.

 

84

--------------------------------------------------------------------------------


 

V.1.4                      Single Purpose Entity.

 

(a)                                  Each of Borrower, Borrower Parents,
Borrower Subsidiary, and Affiliate Tenant is and shall remain a Single Purpose
Entity, and Borrower shall cause each Borrower Subsidiary to be and to remain, a
Single Purpose Entity.

 

(b)                                 Except as required by the Loan Documents,
Borrower, Affiliate Tenant, Borrower Parents and Borrower Subsidiary shall
continue to maintain, and to cause Borrower Subsidiary to continue to maintain
its own deposit account or accounts, separate from those of any Affiliate, with
commercial banking institutions.  Except as required by the Loan Documents, none
of the funds of either Borrower or Borrower Subsidiary will be commingled with
the funds of any other Affiliate.

 

(c)                                  To the extent that either Borrower or
Borrower Subsidiary shares the same officers or other employees as any of its
Affiliates, the salaries of and the expenses related to providing benefits to
such officers and other employees shall be fairly allocated among such entities,
and each such entity shall bear its fair share of the salary and benefit costs
associated with all such common officers and employees.

 

(d)                                 To the extent that Borrower, Borrower
Parents, Affiliate Tenant, or Borrower Subsidiary jointly contracts with any of
its Affiliates to do business with vendors or service providers or to share
overhead expenses, the costs incurred in so doing shall be allocated fairly
among such entities, and each such entity shall bear its fair share of such
costs.  To the extent that Borrower, Borrower Parents, Affiliate Tenant, or
Borrower Subsidiary contracts or does business with vendors or service providers
where the goods and services provided are partially for the benefit of any other
Person, the costs incurred in so doing shall be fairly allocated to or among
such entities for whose benefit the goods and services are provided, and each
such entity shall bear its fair share of such costs.  All material transactions
between (or among) Borrower, Borrower Parents, Affiliate Tenant, or Borrower
Subsidiary and any of their Affiliates shall be conducted on substantially the
same terms (or on more favorable terms for Borrower) as would be conducted with
third parties.

 

(e)                                  To the extent that Borrower, Borrower
Parents, Affiliate Tenant, or Borrower Subsidiary or any of its Affiliates have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs among them, and each such entity shall bear its fair share of
such expenses.

 

(f)                                    Borrower, Borrower Parents, Affiliate
Tenant, or Borrower Subsidiary shall conduct its affairs and shall cause
Borrower Subsidiary to conduct its affairs strictly in accordance with its
organizational documents, and observe all necessary, appropriate and customary
corporate, limited liability company or partnership formalities, as applicable,
including, but not limited to, obtaining any and all consents necessary to
authorize actions taken

 

85

--------------------------------------------------------------------------------


 

or to be taken, and maintaining accurate and separate books, records and
accounts, including, without limitation, payroll and intercompany transaction
accounts.

 

(g)                                 In addition, Borrower, Borrower Parents,
Affiliate Tenant, and Borrower Subsidiary Borrower shall, and Borrower shall
cause Borrower Subsidiary to: (i) maintain books and records separate from those
of any other Person; (ii) maintain its assets in such a manner that it is not
more costly or difficult to segregate, identify or ascertain such assets; (iii)
hold regular meetings of its board of directors, shareholders, partners or
members, as the case may be, and observe all other corporate, partnership or
limited liability company, as the case may be, formalities; (iv) hold itself out
to creditors and the public as a legal entity separate and distinct from any
other entity; (v) prepare separate tax returns and financial statements, or if
part of a consolidated group, then it will be shown as a separate member of such
group; (vi) transact all business with its Affiliates on an arm’s-length basis
and pursuant to enforceable agreements; (vii) conduct business in its name and
use separate stationery, invoices and checks; (viii) not commingle its assets or
funds with those of any other Person; and (ix) not assume, guarantee or pay the
debts or obligations of any other Person.

 

V.1.5                      Consents.  If Borrower is a corporation, the board of
directors of such Person may not take any action requiring the unanimous
affirmative vote of 100% of the members of the board of directors unless all of
the directors, including the Independent Directors, shall have participated in
such vote.  If Borrower is a limited liability company, (a) if such Person is
managed by a board of managers, the board of managers of such Person may not
take any action requiring the unanimous affirmative vote of 100% of the members
of the board of managers unless all of the managers, including the Independent
Managers, shall have participated in such vote, (b) if such Person is not
managed by a board of managers, the members of such Person may not take any
action requiring the affirmative vote of 100% of the members of such Person
unless all of the members, including the Independent Members, shall have
participated in such vote.  An affirmative vote of 100% of the directors, board
of managers or members, as applicable, of Borrower shall be required to (i) file
a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings or to authorize Borrower to do so or (ii) file an involuntary
bankruptcy petition against any Close Affiliate, Manager, or any Close Affiliate
of Manager.  Furthermore, Borrower’s formation documents shall expressly state
that for so long as the Loan is outstanding, Borrower shall not be permitted to
(i) dissolve, liquidate, consolidate, merge or sell all or substantially all of
Borrower’s assets other than in connection with the repayment of the Loan, or
(ii) engage in any other business activity, and such restrictions shall not be
modified or violated for so long as the Loan is outstanding.

 

V.1.6                      Access to Property.  Borrower and Affiliate Tenant
shall permit agents, representatives and employees of Lender and the Rating
Agencies to inspect the Property or any part thereof during normal business
hours on Business Days upon reasonable advance notice.

 

86

--------------------------------------------------------------------------------


 

V.1.7                      Notice of Default.  Borrower shall promptly advise
Lender (a) of any event or condition that has or is likely to have a Material
Adverse Effect and (b) of the occurrence of any Default or Event of Default of
which Borrower has knowledge.

 

V.1.8                      Cooperate in Legal Proceedings.  Borrower, Borrower
Subsidiary, and Affiliate Tenant shall cooperate fully with Lender with respect
to any proceedings before any court, board or other Governmental Authority which
would reasonably be expected to affect in any material adverse way the rights of
Lender hereunder or under any of the other Loan Documents and, in connection
therewith, permit Lender, at its election, to participate in any such
proceedings which may have a Material Adverse Effect.

 

V.1.9                      Perform Loan Documents.  Borrower shall observe,
perform and satisfy all the terms, provisions, covenants and conditions of, and
shall pay when due all costs, fees and expenses to the extent required, under
the Loan Documents executed and delivered by, or applicable to, Borrower.

 

V.1.10                Insurance.

 

(a)                                  Borrower and Affiliate Tenant shall
cooperate with Lender in obtaining for Lender the benefits of any Proceeds
lawfully or equitably payable in connection with the Property, and Lender shall
be reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements) out of such Proceeds.

 

(b)                                 Borrower, Affiliate Tenant, and Borrower
Subsidiary shall comply with all Insurance Requirements and shall not bring or
keep or permit to be brought or kept any article upon any of the Property or
cause or permit any condition to exist thereon which would be prohibited by any
Insurance Requirement, or would invalidate insurance coverage required hereunder
to be maintained by Borrower on or with respect to any part of the Property
pursuant to Section 6.1.

 

V.1.11                Further Assurances; Separate Notes.

 

(a)                                  Borrower shall, at its cost and expense
(subject to the limitations set forth in Article XIV), execute and acknowledge
(or cause to be executed and acknowledged) and deliver to Lender all documents,
and take all actions, reasonably required by Lender from time to time to confirm
the rights created or now or hereafter intended to be created under this
Agreement and the other Loan Documents and any security interest created or
purported to be created thereunder, to protect and further the validity,
priority and enforceability of this Agreement and the other Loan Documents, to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents, or
otherwise carry out the purposes of the Loan Documents and the transactions
contemplated thereunder.  Borrower agrees that it shall, upon request,
reasonably cooperate with Lender in connection with any request by Lender to
sever the Note into two (2) or

 

87

--------------------------------------------------------------------------------


 

more separate substitute or component notes in an aggregate principal amount
equal to the Principal Amount and to reapportion the Loan among such separate
substitute notes, including, without limitation, by executing and delivering to
Lender new substitute or component notes to replace the Note, amendments to or
replacements of existing Loan Documents to reflect such severance and/or
Opinions of Counsel with respect to such substitute or component notes,
amendments and/or replacements, and the holders of such substitute or component
notes shall designate a lead lender or agent for such holders to whom Borrower
may direct all communications with respect to the Loan.  Any such substitute or
component notes may have varying principal amounts and economic terms, provided,
however, that (i) the maturity date of any such substitute or component notes
shall be the same as the scheduled Maturity Date of the Note immediately prior
to the issuance of such substitute notes, (ii) the substitute notes shall
provide for amortization of the Principal Amount on a weighted average basis
over a period not less than the amortization period provided under the Note, if
any, immediately prior to the issuance of the substitute notes, (iii) the
weighted average LIBOR Margin of the substitute notes shall not exceed the LIBOR
Margin under the Note immediately prior to the issuance of such substitute
notes; and (iv) the economics of the Loan, taken as a whole, shall not change in
a manner which is adverse to Borrower.  Borrower acknowledges that in connection
with a Securitization, the Note will be surrendered by Borrower to Lender and
Borrower will be required to enter into new substitute replacement notes which,
preliminarily, may consist of multiple pari passu and/or sequential classes of
notes and may also include interest only classes of notes (class “X”) (although
Borrowers hereby acknowledge that such classes are not final and that Lender may
structure such classes in its sole and absolute discretion provided such
structure is in compliance with the terms of this Agreement).  Upon the
occurrence and during the continuance of an Event of Default, Lender may apply
payment of all sums due under such substitute notes in such order and priority
as Lender shall elect in its sole and absolute discretion.

 

(b)                                 Borrower further agrees that if, in
connection with the Securitization, it is determined by the Rating Agencies that
a portion of the Securitization would not receive an “investment grade” rating
unless the principal amount of the Loan were to be decreased and, as a result,
the principal amount of the Loan is decreased, then (i) the Borrower shall take
all actions as are necessary to effect the “resizing” of the Mezzanine Loans and
the Loan, including any new mezzanine loans that Lender requires Borrower to
enter into (provided the documents evidencing and securing such new loan(s) are
substantially identical in form and substance to the Mezzanine Loan Documents
(and shall have the same lockout and prepayment restrictions as the Loan), (ii)
the Borrower shall cause the Mezzanine Borrowers to comply with its agreements
to effect a “resizing”, and (iii) Lender shall on the date of the “resizing” of
the Loan lend to the respective Mezzanine Borrowers (by way of a repayment of
the principal amount of the Loan and the Mezzanine Loans) such additional amount
equal to the amount of the principal reduction of the Loan (in which case the
Lockout Period, Prepayment Fee and Liquidated Damages Amount shall be
inapplicable to such repayment), provided, Borrower and Mezzanine Borrowers
shall execute and deliver any and all necessary amendments or modifications to
the Loan Documents and the Mezzanine Loan Documents.  In addition, Borrower and
Lender agree that if, in connection with the Securitization, it is determined by
the Rating Agencies that, if the principal amount of the Mezzanine Loan were to
be decreased and, as a result the principal amount of the Loan were

 

88

--------------------------------------------------------------------------------


 

increased, more “investment grade” rated securities could be issued, then (i) if
“resizing” to decrease the size of the Mezzanine Loans and increase the size of
the Loan is provided for in the Mezzanine Loan Documents, each of them shall
take all actions provided for in the documentation for the Loan as are necessary
to effect the “resizing” of the Loan and the Mezzanine Loans, (ii) Borrower
shall cause the Mezzanine Borrowers to comply with its agreements to effect a
“resizing” and (iii) Lender shall on the date of the “resizing” of the Loan lend
to the Borrower (by way of a reallocation of the principal amount of the Loan
and the Mezzanine Loans) an additional amount equal to the amount of principal
reduction of the Mezzanine Loans, provided that Borrower and Mezzanine Borrowers
execute and deliver any and all necessary modifications to the Loan Documents
and Mezzanine Loan Documents, including, without limitation, loan agreements,
pledge agreements and guarantees.  In connection with the foregoing, Borrower
agrees to execute and deliver such documents and other agreements reasonably
required by any Mezzanine Lender and/or Lender to “re-size” the Loan and the
Mezzanine Loans, including, without limitation, an amendment to this Agreement,
the Note, the Security Instrument and the other Loan Documents and, if the
principal amount of the Loan is increased, an endorsement to the Title Policy
reflecting an increase in the insured amount thereunder and confirmation that
Borrower has paid additional mortgage recording taxes as may be applicable.  In
addition, at Lender’s election, Borrower agrees to reimburse Lender for all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) incurred by Lender in connection with any “resizing” of the Loan
and to pay for any “Eagle 9” or other UCC insurance reasonably required by
Lender in connection therewith and deliver opinions of counsel similar to those
delivered on the date hereof with respect to Mezzanine Borrowers and the
Mezzanine Loans.  Notwithstanding the foregoing, Lender agrees that any
“resizing” of the Loan and the Mezzanine Loans shall not change the economics of
the Loan and the Mezzanine Loans taken as a whole in a manner which is adverse
to Borrower (except any increase in the weighted average interest rate of the
Notes that may result after certain prepayments of the Loan have been made in
accordance with the terms hereof).

 

(c)                                  In addition to the foregoing, in connection
with creating substitute or component notes, Lender shall have the right,
without otherwise increasing or reducing the aggregate amount of interest
payable by the Borrower hereunder, to (i) create one or more component notes
representing so-called “interest strips,” that do not have a stated principal
balance but represent an entitlement to certain interest (or Default Rate
interest) payments that may be payable by the Borrower and (ii) reapportion the
interest payable by the Borrower following the Maturity Date, such that a
portion of interest at the LIBOR Rate and/or Default Rate interest is applied
first in reduction of the principal balance of the Loan or paid into a deferred
interest reserve account.  Additionally, such component notes may provide that
Default Rate interest is used to repay Servicer advances and interest thereon.

 

(d)                                 In addition, Borrower shall, at Borrower’s
sole cost and expense:

 

(i)                                     furnish to Lender, to the extent not
otherwise already furnished to Lender and reasonably acceptable to Lender, all
instruments, documents, boundary surveys,

 

89

--------------------------------------------------------------------------------


 

footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents;

 

(ii)                                  execute and deliver, from time to time,
such further instruments (including, without limitation, delivery of any
financing statements under the UCC) as may be reasonably requested by Lender to
confirm the Lien of the Security Instrument on any Building Equipment, Operating
Asset or any Intangible;

 

(iii)                               execute and deliver to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary to evidence, preserve and/or protect the collateral at
any time securing or intended to secure the obligations of Borrower under the
Loan Documents, as Lender may reasonably require;

 

(iv)                              do and execute all and such further lawful and
reasonable acts, conveyances and assurances for the carrying out of the terms
and conditions of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time; and

 

(v)                                 cause its New York counsel to re-issue the
New York opinion delivered on the date hereof (in identical form and without
updating) in favor of a trustee in a Securitization if such trustee is different
that the trustee currently listed in such opinion.

 

V.1.12                Mortgage Taxes.  Borrower shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Note or the Liens created or secured by the Loan Documents, other
than income, franchise and doing business taxes imposed on Lender.  Lender
agrees to use commercially reasonable efforts to minimize the taxes and fees
paid to the State of Florida following the Closing Date in connection with any
transactions contemplated by Section 5.1.11 and Article XIV.

 

V.1.13                Operation. Borrower and Affiliate Tenant shall (i)
promptly perform and/or observe all of the covenants and agreements required to
be performed and observed by it under the Management Agreement and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any “event of default” under the Management
Agreement of which it is aware; (iii) enforce in a commercially reasonable
manner the performance and observance of all of the covenants and agreements
required to be performed and/or observed by the Manager under the Management
Agreement.

 

V.1.14                Business and Operations.  Borrower, Borrower Subsidiary,
and Affiliate Tenant shall continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Property.  Borrower shall qualify
to do business and shall remain in good standing under the laws of the State in
which the Property is located and as and to the extent required for the
ownership, maintenance, management and operation of the Property.

 

90

--------------------------------------------------------------------------------


 

V.1.15                Title to the Property.  Borrower shall warrant and defend
(a) its  title to the Property and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Liens of the Security Instrument, the Assignment of Leases and
this Agreement on the Property, subject only to Liens permitted hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever.  Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in the Property, other than as permitted
hereunder, is claimed by another Person.

 

V.1.16                Costs of Enforcement.  In the event (a) that this
Agreement or the Security Instrument is foreclosed upon in whole or in part or
that this Agreement or the Security Instrument is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any security agreement prior to or subsequent to this Agreement in which
proceeding Lender is made a party, or a mortgage prior to or subsequent to the
Security Instrument in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes.

 

V.1.17                Estoppel Statement.

 

(a)                                  Borrower shall, from time to time, upon
thirty (30) days’ prior written request from Lender, execute, acknowledge and
deliver to the Lender, an Officer’s Certificate, stating that this Agreement and
the other Loan Documents are unmodified and in full force and effect (or, if
there have been modifications, that this Agreement and the other Loan Documents
are in full force and effect as modified and setting forth such modifications),
stating the amount of accrued and unpaid interest and the outstanding principal
amount of the Note and containing such other information, qualified to the Best
of Borrower’s Knowledge, with respect to the Borrower, the Property and the Loan
as Lender shall reasonably request.  The estoppel certificate shall also state
either that no Default exists hereunder or, if any Default shall exist
hereunder, specify such Default and the steps being taken to cure such Default.

 

(b)                                 Borrower shall use commercially reasonable
efforts to deliver to Lender, within thirty (30) days of Lender’s request,
tenant estoppel certificates from each Tenant under Material Leases entered into
after the Closing Date in substantially the form and substance of the estoppel
certificate set forth in Exhibit G provided that Borrower shall not be required
to deliver such certificates more frequently than one time in any calendar year;
provided, however, that there shall be no limit on the number of times Borrower
may be required to obtain such

 

91

--------------------------------------------------------------------------------


 

certificates if an Event of  Default hereunder or under any of the Loan
Documents has occurred and is continuing.

 

V.1.18                Loan Proceeds.  Borrower shall use the proceeds of the
Loan received by it on the Closing Date only for the purposes set forth in
Section 2.1.4.

 

V.1.19                No Joint Assessment.  Borrower shall not suffer, permit or
initiate the joint assessment of the Property (a) with any other real property
constituting a tax lot separate from the Property and (b) which constitutes real
property with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Property.

 

V.1.20                No Further Encumbrances.  Borrower shall do, or cause to
be done, all things necessary to keep and protect the Property and all portions
thereof unencumbered from any Liens, easements or agreements granting rights in
or restricting the use or development of the Property, except for (a) Permitted
Encumbrances, (b) Liens permitted pursuant to the Loan Documents, (c) Liens for
Impositions prior to the imposition of any interest, charges or expenses for the
non-payment thereof and (d) any Liens permitted pursuant to Leases.

 

V.1.21                Article 8 “Opt In” Language.  Each organizational document
of Borrower and Borrower Parent hall be modified to include the language set
forth on Exhibit N.

 

V.1.22                Leases.  Borrower shall promptly after receipt thereof
deliver to Lender a copy of any notice received with respect to the Leases
claiming that Borrower is in default in the performance or observance of any of
the material terms, covenants or conditions of any of the Leases, if such
default is reasonably likely to have a Material Adverse Effect.

 

V.1.23                Doral Settlement Agreement. Borrower shall use
commercially reasonable efforts to comply with the terms of and substantially
complete the improvements contemplated by the Doral Settlement Agreement and
shall promptly after receipt thereof deliver to Lender a copy of any notice
received with respect to the Doral Settlement Agreement claiming that Borrower
is in default in the performance or observance of any of the terms, covenants or
conditions of the Doral Settlement Agreement.  Borrower shall use commercially
reasonable efforts to comply with the terms of, and complete the improvements
contemplated by, the Doral Settlement Agreement by April 30, 2005, subject to
Excusable Delay and the terms of the next sentence.  If in Lender’s sole but
reasonable discretion Borrower has in good faith used commercially reasonable
efforts to substantially complete the improvements contemplated by the Doral
Settlement Agreement by April 30, 2005 but is unable to do so, Lender shall
extend such date for such reasonable period of time as is necessary for Borrower
to substantially complete such improvements using such efforts.

 

92

--------------------------------------------------------------------------------


 

V.1.24                Membership Programs.  Borrower shall receive Lender’s
prior written consent to make any material modifications to any existing
membership program or similar program at the Property or enter into any new
membership or similar program at the Property to the extent such modification or
new program (i) would allow any member to redeem a membership deposit prior to
Borrower obtaining at least one new membership deposit in an amount at least
equal to the existing deposit to be redeemed (i.e., a 1:1 redemption program) or
(ii) could adversely affect the value of Lender’s security for the Loan. 
Borrower shall cause any membership deposits which are not subject to a minimum
1:1 redemption program to be held in a separate interest bearing account and if
requested by Lender, shall, at its sole cost and expense promptly cause any such
deposits to be held in an account under the control of Lender.  If Lender
consents to any membership or similar program that does not have a minimum 1:1
redemption method, Borrower agrees at its sole cost and expense to promptly
establish any reserves with Lender and make any corresponding modifications to
the Loan Documents as are requested by the Rating Agencies.

 

V.1.25                Membership Deposit Account.  Borrower shall continue to
hold in trust all of the membership deposits in the Membership Deposit Account
on a segregated basis and shall only release amounts on deposit therein to
members as and when such member is entitled to a refund of such deposit.  
Borrower shall not commingle any amounts on deposit in the Membership Deposit
Account with any other funds of Borrower.

 

V.1.26                La Quinta Ground Lease, the Doral Ground Lease, and the
Biltmore Ground Lease.  To the extent the La Quinta Ground Lease, the Doral
Ground Lease, and/or the Biltmore Ground Lease is terminated or Borrower is no
longer permitted to occupy the premises (or any portion of the premises) demised
thereunder, Borrower shall in a prompt and timely manner either (i) reconstruct
and relocate onto other portions of the Property any amenities no longer
available as a result of such termination or (ii) deliver to Lender an Officer’s
Certificate and business plan (and any other supporting documents) certifying in
sufficient detail that in Borrower’s business judgement such reconstruction and
relocation is unnecessary.   Notwithstanding Borrower’s delivery of the items
set forth in foregoing clause (ii), Borrower shall continue to be required to
promptly effect the reconstruction and relocation referred to by clause (i)
above, unless Lender shall have notified Borrower in writing that, in its
reasonable discretion and based on its review of the materials supplied to it
pursuant to clause (ii) above, such reconstruction and relocation is
unnecessary.

 

V.2                               Negative Covenants.

 

From the Closing Date until payment and performance in full of all Obligations
of Borrower under the Loan Documents or the earlier release of the Lien of this
Agreement or the Security Instrument in accordance with the terms of this
Agreement and the other Loan Documents, Borrower and Affiliate Tenant covenant
and agree with Lender that it will not do, directly or indirectly, or permit
Borrower Subsidiary, to do, directly or indirectly, any of the following (other
than as expressly permitted by the terms of the Loan Documents:

 

93

--------------------------------------------------------------------------------


 

V.2.1                      Incur Debt.  Incur, create or assume any Debt other
than Permitted Debt or Transfer all or any part of the Property or any interest
therein, except as permitted in the Loan Documents;

 

V.2.2                      Encumbrances.  Other than in connection with the
Mezzanine Loans, incur, create or assume or permit the incurrence, creation or
assumption of any Debt secured by an interest in Borrower, Borrower Parents,
Affiliate Tenant, or Borrower Subsidiary and shall not Transfer or permit the
Transfer of any interest in Borrower, Borrower Parents, Borrower Subsidiary, or
Affiliate Tenant except as permitted pursuant to Article VIII or Article II;

 

V.2.3                      Engage in Different Business.  With respect to (i)
the Borrower, engage, directly or indirectly, in any business other than that of
entering into this Agreement and the other Loan Documents to which Borrower is a
party and the use, ownership, management, leasing, renovation, financing,
development, operation and maintenance of the Property and activities related
thereto, and (ii) with respect to (a) CNL Real Estate, Inc., engage, directly or
indirectly, in any business other than that of managing the project commonly
known as La Quinta Resort Homes, adjacent to the La Quinta Property and
providing third party brokerage services and (b) CNL Biltmore Real Estate, Inc.,
engage, directly or indirectly, in any business other than that of management of
the villa project adjacent to the Biltmore Property and providing third party
brokerage services.

 

V.2.4                      Make Advances.  Make advances or make loans to any
Person, or hold any investments (other than owning the Borrower Subsidiaries, as
applicable), except as expressly permitted pursuant to the terms of this
Agreement or any other Loan Document;

 

V.2.5                      Partition.  Partition or permit the partition of the
Property;

 

V.2.6                      Commingle.  Commingle its assets with the assets of
any of its Affiliates, other than, (i) with respect to the other Borrowers, (ii)
with respect to the Pledge Agreements and the Borrower Subsidiaries, and (iii)
with respect to Affiliate Tenant as permitted by the Management Agreement and as
contemplated by Article III herein.

 

V.2.7                      Guarantee Obligations.  Guarantee any obligations of
any Person;

 

V.2.8                      Transfer Assets.  Transfer any asset other than in
the ordinary course of business or Transfer any interest in the Property except
as may be permitted hereby or in the other Loan Documents;

 

V.2.9                      Amend Organizational Documents.  Amend or modify any
of its organizational documents without Lender’s consent, other than in
connection with any Transfer permitted pursuant to Article VIII or to reflect
any change in capital accounts, contributions,

 

94

--------------------------------------------------------------------------------


 

distributions, allocations or other provisions that do not and could not
reasonably be expected to have a Material Adverse Effect and provided that
Borrower remains a Single Purpose Entity;

 

V.2.10                Dissolve.  Dissolve, wind-up, terminate, liquidate, merge
with or consolidate into another Person, except following or simultaneously with
a repayment of the Loan in full or as expressly permitted pursuant to this
Agreement;

 

V.2.11                Bankruptcy.  (i) File a bankruptcy or insolvency petition
or otherwise institute insolvency proceedings, (ii) dissolve, liquidate,
consolidate, merge or sell all or substantially all of Borrower’s assets other
than in connection with the repayment of the Loan, (iii) engage in any other
business activity or (iv) file or solicit the filing of an involuntary
bankruptcy petition against Borrower, Manager or any Close Affiliate of Borrower
or Manager, without obtaining the prior consent of all of the directors of
Borrower, including, without limitation, the Independent Directors;

 

V.2.12                ERISA.  Engage in any activity that would subject it to
regulation under ERISA or qualify it as an “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) to which ERISA applies and Borrower’s assets
do not and will not constitute plan assets within the meaning of 29 C.F.R.
Section 2510.3-101;

 

V.2.13                Distributions.  From and after the occurrence and during
the continuance of an Event of Default, make any distributions to or for the
benefit of any of its shareholders, partners or members, as the case may be, or
its or their Affiliates (provided, without limiting any of the terms of the
Assignment of Management Agreement, Lender hereby agrees that payment of any
Management Fees is not deemed a “distribution”);

 

V.2.14                Manager.

 

(a)                                  Borrower and Affiliate Tenant represent,
warrant and covenant that the Property shall at all times be managed by an
Acceptable Manager pursuant to an Acceptable Management Agreement.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein or in the other Loan Documents, except as provided in
this Section 5.2.14, Borrower may not amend, modify, supplement, alter or waive
any right under the Management Agreement (or permit any such action) without the
receipt of a Rating Agency Confirmation.  Without the receipt of a Rating Agency
Confirmation, Borrower shall be permitted to make any nonmaterial modification,
change, supplement, alteration or amendment to the Management Agreement and to
waive any nonmaterial rights thereunder, provided that no such modification,
change, supplement, alteration, amendment or waiver shall affect the cash
management procedures set forth in the Management Agreement or the Loan
Documents, decrease the cash flow of the Property, adversely affect the
marketability of the Property, change the definitions of “default” or “event of
default,” change the definitions of “operating expense” or words of similar
meaning to

 

95

--------------------------------------------------------------------------------


 

add additional items to such definitions, change any definitions or provisions
so as to reduce the payments due the Borrower thereunder, change the timing of
remittances to the Borrower thereunder, increase or decrease reserve
requirements, change the term of the Management Agreement or increase any
Management Fees payable under the Management Agreement.

 

(c)                                  Borrower and Affiliate Tenant may enter
into a new Management Agreement with an Acceptable Manager upon receipt of a
Rating Agency Confirmation with respect to the Management Agreement and delivery
of an acceptable Non-Consolidation Opinion covering such replacement manager if
such Person is an Affiliate of Borrower.

 

(d)                                 Borrower and Affiliate Tenant hereby agree
that, subject to the provisions of the Assignment of Management Agreement,
Lender shall have the right to terminate the Manager (i) subsequent to an Event
of Default and an acceleration of the Loan, and (ii) (A) with respect to KSL II
Management Operations, LLC, in the event Affiliate Tenant otherwise has the
right to terminate the Management Agreement at the La Quinta Property or the
Grand Wailea Property, as applicable, in accordance with the terms thereof, or
(B) with respect to Marriott International, Inc., in the event Affiliate Tenant
otherwise has the right to terminate the Management Agreement applicable to the
Doral Property in accordance with the terms thereof.

 

V.2.15                Management Fee.  Neither Borrower nor Affiliate Tenant
may, without the prior written consent of Lender (not to be unreasonably
withheld) take or permit to be taken any action that would increase the
percentage amount of the Management Fee, or add a new type of fee payable to any
Manager relating to any Property, including, without limitation, the Franchise
Fee and Management Fee.

 

V.2.16                Subsidiary Management Agreements. Borrower shall not,
without first obtaining Lender’s prior written consent, which consent shall not
be unreasonably withheld, amend, change, supplement or modify any material term
of the Subsidiary Management Agreements in any manner that could adversely
affect the Lender.

 

V.2.17                Modify Account Agreement.  Without the prior consent of
Lender, which shall not be unreasonably withheld, delayed or conditioned (and if
a Securitization shall have occurred, a Rating Agency Confirmation obtained by
Borrower), Borrower shall not execute any modification to the Account Agreement;

 

V.2.18                Zoning Reclassification.  Except as contemplated by
Section 2.3.5, without the prior written consent of Lender, which consent shall
not be unreasonably withheld, (a) initiate or consent to any zoning
reclassification of any portion of the Property, (b) seek any variance under any
existing zoning ordinance that would result in the use of the Property becoming
a non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, or (c) allow any portion of the Property to be used in
any manner

 

96

--------------------------------------------------------------------------------


 

that could result in the use of the Property becoming a non-conforming use under
any zoning ordinance or any other applicable land use law, rule or regulation;

 

V.2.19                Doral Settlement Agreement. Borrower shall not amend,
modify, supplement or change any of the terms of  the Doral Settlement Agreement
if such action could result in a Material Adverse Effect without first obtaining
Lender’s prior written consent, which consent may be withheld by Lender in its
sole and absolute discretion.

 

V.2.20                Debt Cancellation.  Cancel or otherwise forgive or release
any material claim or debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business and except for
termination of a Lease as permitted by Section 8.8;

 

V.2.21                Misapplication of Funds.  Distribute any revenue from the
Property or any Proceeds in violation of the provisions of this Agreement, fail
to remit amounts to the Collection Account or Holding Account, as applicable, as
required by Section 3.1, misappropriate any security deposit or portion thereof
or apply the proceeds of the Loan in violation of Section 2.1.4; or

 

V.2.22                Single-Purpose Entity.  Fail to be a Single-Purpose Entity
or take or suffer any action or inaction the result of which would be to cause
it to cease to be a Single-Purpose Entity.

 

V.2.23                Membership Agreements. Amend, modify or replace any of the
Membership Agreements without Lender’s consent, other than amendments,
modifications or replacements that do not and could not reasonably be expected
to have a Material Adverse Effect on any individual Property or all of the
Property.

 

VI.                                 INSURANCE; CASUALTY; CONDEMNATION;
RESTORATION

 

VI.1                           Insurance Coverage Requirements.  Lender has
accepted Borrower’s current insurance program and policies through November 1,
2004, and any requirements set forth in this Section 6.1 which are not satisfied
by said current insurance program are hereby waived through November 1, 2004. 
On and after November 1, 2004, Borrower shall, at its sole cost and expense,
keep in full force and effect insurance coverage of the types and minimum limits
as follows during the term of this Agreement for the mutual benefit of Borrower
and Lender:

 

VI.1.1                  Property Insurance.  Insurance insuring against loss or
damage by standard perils included within the classification “All Risks of
Physical Loss”.  Except as otherwise provided in Section 6.1.11, such insurance
(i) shall be Guaranteed Replacement Cost Coverage in an amount equal to 100% of
the actual replacement cost of each property (exclusive of costs of excavation,
foundation, footings and underground utilities), and with respect to named storm
windstorm insurance 100% of the actual replacement cost of each property
(exclusive of

 

97

--------------------------------------------------------------------------------


 

costs of excavation, foundations, footings and underground utilities) subject to
Borrower’s best efforts to obtain such limits at commercially reasonable pricing
as approved by Lender and Borrower, but in no event, in an amount less than
$150,000,000, and (ii) shall have deductibles no greater than $1,000,000 for
each individual Property for insurance required hereunder (or, with respect to
named storm windstorm insurance, deductibles no greater than 5% of the insured
value of the applicable Property, and with respect to non-Federal flood
insurance, deductibles no greater than $11,000,000 per occurrence).  The
policies of insurance carried in accordance with this paragraph shall be paid
annually in advance and shall contain a “Replacement Cost Endorsement” with a
waiver of depreciation and with an “Agreed Amount Endorsement”;

 

VI.1.2                  Liability Insurance. Commercial general liability
insurance, including broad form property damage, blanket contractual and
personal injuries (including death resulting therefrom) coverages and containing
minimum limits per occurrence of $1,000,000 with a $2,000,000 general aggregate
for any policy year.  In addition, at least $100,000,000 excess and/or umbrella
liability insurance shall be obtained and maintained for claims, including legal
liability imposed upon Borrower and all related court costs and attorneys’ fees
and disbursements;

 

VI.1.3                  Workers’ Compensation Insurance.  Worker’s compensation
insurance with respect to all employees of Borrower as and to the extent
required by any Governmental Authority or Legal Requirement and employer’s
liability coverage of at least $1,000,000 which is scheduled to the excess
and/or umbrella liability insurance as referenced in Section 6.1.2 above;

 

VI.1.4                  Commercial Rents Insurance.  Business interruption
insurance in an amount sufficient to avoid any co-insurance penalty and equal to
the greater of (A) the estimated gross revenues (minus estimated variable costs
which will no longer be incurred due to the business interruption) from the
operation of the Property (including (x) the total payable under the Leases and
all Rents and (y) the total of all other amounts to be received by Borrower or
third parties that are the legal obligation of the Tenants), net of
non-recurring expenses, for a period of up to the next succeeding eighteen (18)
months (subject to adjustment for each such 18 month period), or (B) the
projected Operating Expenses (including Debt Service) for the maintenance and
operation of the Property for a period of up to the next succeeding eighteen
(18) months as the same may be reduced or increased from time to time due to
changes in such Operating Expenses.  The amount of such insurance shall be (a)
increased from time to time as and when the Rents increase or the estimates of
(or the actual) gross revenue (minus estimated (or actual) variable costs which
will no longer be incurred due to the business interruption) increases or (b)
decreased from time to time to the extent Rents or the estimates of such gross
revenue or variable costs decreases;

 

VI.1.5                  Builder’s All-Risk Insurance.  During any period of
repair or restoration, builder’s completed value (non-reporting) “all risk”
insurance in an amount equal to not less than the full insurable value of the
Property against such risks (including fire and

 

98

--------------------------------------------------------------------------------


 

extended coverage and collapse of the Improvements to agreed limits) as Lender
may request, in form and substance acceptable to Lender;

 

VI.1.6                  Boiler and Machinery Insurance.  Insurance against loss
or damage from explosion of steam boilers, air conditioning equipment, high
pressure piping, machinery and equipment, pressure vessels or similar apparatus
now or hereafter installed in any of the Improvements and insurance against loss
of occupancy or use arising from any breakdown, in such amounts as are generally
available at reasonable premiums and are generally required by institutional
lenders for properties comparable to the Property;

 

VI.1.7                  Flood Insurance.  Flood insurance if any part of any
structure or improvement comprising the Property is located in an area
identified by the Federal Emergency Management Agency as an area federally
designated a “100 year flood plain” and (a) flood insurance is generally
available at reasonable premiums and in such amount as generally required by
institutional lenders for similar properties or (b) if not so available from a
private carrier, from the federal government at commercially reasonable premiums
to the extent available.

 

VI.1.8                  Terrorism Insurance.  Provided that foreign insurance
coverage (Terrorism Insurance) relating to the acts of terrorism on behalf of
foreign individuals or interests as contemplated by the Foreign Terrorism
Insurance Act is either (i) commercially available, (ii) commonly obtained by
owners of commercial properties in the same geographic area as the Property and
which are similar to the Property or (iii) maintained for another hotel property
in the same geographic area as the Property which is at least 51% owned directly
or indirectly by Guarantor, Borrower shall be required to carry Terrorism
Insurance throughout the term of the Loan (including any extension terms) on a
per occurrence basis in an amount equal to the Terrorism Insurance Amount.  The
Terrorism Insurance Amount shall mean an amount equal to the sum of (i) 100% of
the full replacement cost inclusive of furniture, fixtures and equipment (but
exclusive of costs of excavation, foundations, footings and underground
utilities), and (ii) twelve (12) months business interruption insurance (net
operating income), in both cases attributable to the Property with the largest
Allocated Loan Amount then outstanding.  Notwithstanding the foregoing, Borrower
agrees at all times to maintain Terrorism Insurance coverage throughout the term
of the Loan (including extension terms) in an amount not less than that which
can be purchased for a premium equal to $450,000, provided, however, that under
no circumstance shall Terrorism Insurance coverage in excess of the then
applicable Terrorism Insurance Amount (per occurrence) of coverage be required
hereunder.

 

VI.1.9                  Demolition and Increased Construction Costs.  Coverage
to compensate for the cost of demolition and the increased cost of construction
for the Property;

 

VI.1.10            Law and Ordinance Insurance.  Law and ordinance insurance
coverage in an amount no less than that set forth in the insurance policies
covering the Property as of the date hereof;

 

99

--------------------------------------------------------------------------------


 

VI.1.11            Other Insurance.  Upon sixty (60) days’ notice, such other
reasonable types of insurance not covered in Sections 6.1.1 through 6.1.10 and
in such reasonable amounts as Lender from time to time may reasonably require
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located and as may be reasonably required to protect
Lender’s interests.  Borrower must maintain seismic insurance for the La Quinta
Property in an amount equal to at least $15,000,000 (with a maximum deductible
of 5% of the total insurable value per unit).

 

VI.1.12            Ratings of Insurers.  Borrower shall maintain insurance
coverage with one or more primary insurers reasonably acceptable to Lender,
having claims-paying-ability and financial strength ratings by S&P of not less
than (i) “AA-” (and its equivalent by the other Rating Agencies) in the case of
insurance coverage required under Sections 6.1.1 and 6.1.4 and (ii) “A-” (and
its equivalent by the other Rating Agencies) in the case of insurance coverage
required under Sections 6.1.2, 6.1.3 and 6.1.5 through 6.1.12; provided,
however, if the insurance provided pursuant to Sections 6.1.1 and 6.1.4 is
procured by a syndication of more then five (5) insurers then the foregoing
requirement under clause (i) shall not be violated if such insurance is provided
(a) under a blanket policy and at least forty-six percent (46%) of the property
coverage in place on the date hereof, and fifty-seven percent (57%) of the
property coverage under policies commencing on November 1, 2004 and thereafter,
is with carriers having a claims paying ability rating of “AA-” or better by S&P
and its equivalent by the other Rating Agencies (provided, however, any seismic
insurance required hereunder may be provided by insurers with lower claims
paying ratings) or (b) separate policies for each Property and at least sixty
percent (60%) (except with respect to the Grand Wailea Property, such percentage
shall be 50%) of the property coverage in place on the date hereof, and sixty
percent (60%) (except with respect to the Grand Wailea Property, such percentage
shall be 50%) of the property coverage under policies commencing on November 1,
2004 and thereafter, is with carriers having a claims paying ability rating of
“AA-” or better by S&P and its equivalent by the other Rating Agencies
(provided, however, any seismic insurance required hereunder may be provided by
insurers with lower claims paying ratings).  All insurers providing insurance
required by this Agreement shall be authorized to issue insurance in the
applicable State.

 

VI.1.13            Form of Insurance Policies; Endorsements.  The Policies (i)
shall name Lender and its successors and/or assigns as their interest may appear
as an additional insured or as a loss payee (except that in the case of general
liability insurance, Lender shall be named an additional insured and not a loss
payee); (ii) shall contain a Non-Contributory Standard Lender Clause and, except
with respect to general liability insurance and workers’ compensation insurance,
a Lender’s Loss Payable Endorsement, or their equivalents; (iii) shall include
effective waivers by the insurer of all claims for insurance premiums against
all loss payees, additional insureds and named insureds (other than Borrower)
and all rights of subrogation against any loss payee, additional insured or
named insured; (iv) shall be assigned to Lender; (v) except as otherwise
provided above, shall be subject to a deductible, if any, not greater in any
material respect than the deductible for such coverage on the date hereof; (vi)
shall

 

100

--------------------------------------------------------------------------------


 

contain such provisions as Lender deems reasonably necessary or desirable to
protect its interest, including endorsements providing that neither Borrower,
Lender nor any other party shall be a Contributor-insurer (except deductibles)
under said Policies and that no material modification, reduction, cancellation
or termination in amount of, or material change (other than an increase) in,
coverage of any of the Policies shall be effective until at least thirty (30)
days after receipt by each named insured, additional insured and loss payee of
written notice thereof or ten (10) days after receipt of such notice with
respect to nonpayment of premium; (vii) shall permit Lender to pay the premiums
and continue any insurance upon failure of Borrower to pay premiums when due,
upon the insolvency of Borrower or through foreclosure or other transfer of
title to the Property (it being understood that Borrower’s rights to coverage
under such policies may not be assignable without the consent of the insurer);
and (viii) shall provide that any proceeds shall be payable to Lender and
Borrower as their interests may appear and that the insurance shall not be
impaired or invalidated by virtue of (A) any act, failure to act, negligence of,
or violation of declarations, warranties or conditions contained in such policy
by the Borrower, Lender or any other named insured, additional insured or loss
payee, except for the willful misconduct of Lender knowingly in violation of the
conditions of such policy, (B) the occupation, use, operation or maintenance of
the Property for purposes more hazardous than permitted by the terms of the
Policy, (C) any foreclosure or other proceeding or notice of sale relating to
the Property, or (D) any change in the possession of the Property without a
change in the identity of the holder of actual title to the Property (provided
that with respect to items (C) and (D), any notice requirements of the
applicable Policies are satisfied).  Lender agrees that the insurance policies
delivered to Lender on the date hereof are satisfactory to Lender.

 

VI.1.14            Premiums; Certificates; Renewals.

 

(a)                                  Borrower shall pay or cause to be paid the
premiums for such Policies (the Insurance Premiums) as the same become due and
payable and shall furnish to Lender the receipts for the payment of the
Insurance Premiums or other evidence of such payment reasonably satisfactory to
Lender (provided, however, that Borrower is not required to furnish such
evidence of payment to Lender if such Insurance Premiums are to be paid by
Lender pursuant to the terms of this Agreement).  Within thirty (30) days after
request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested in writing by Lender
or as may be requested in writing by the Rating Agencies (except with respect to
the Terrorism Insurance and seismic insurance required hereunder), taking into
consideration changes in liability laws, changes in prudent customs and
practices, and the like.  In the event Borrower satisfies the requirements under
this Section 6.1.15 through the use of a Policy covering properties in addition
to the Property, then (unless such policy is provided in substantially the same
manner as it is as of the date hereof), Borrower shall provide evidence
satisfactory to Lender that the Insurance Premiums for the Property are
separately allocated under such Policy to the Property and that payment of such
allocated amount (A) shall maintain the effectiveness of such Policy as to the
Property and (B) shall otherwise provide the same protection as would a separate
policy that complies with the terms of this

 

101

--------------------------------------------------------------------------------


 

Agreement as to the Property, notwithstanding the failure of payment of any
other portion of the insurance premiums.  If no such allocation is available,
Lender shall have the right to increase the amount required to be deposited into
the Insurance Reserve Account in an amount sufficient to purchase a nonblanket
Policy covering the Property from insurance companies which qualify under this
Agreement.

 

(b)                                 Borrower shall deliver to Lender on or prior
to the Closing Date certificates setting forth in reasonable detail the material
terms (including any applicable notice requirements) of all Policies from the
respective insurance companies (or their authorized agents) that issued the
Policies, including that such Policies may not be canceled or modified in any
material respect without thirty (30) days’ prior notice to Lender, or ten (10)
days’ notice with respect to nonpayment of premium.  Borrower shall deliver to
Lender, concurrently with each change in any Policy, a certificate with respect
to such changed Policy certified by the insurance company issuing that Policy,
in substantially the same form and containing substantially the same information
as the certificates required to be delivered by Borrower pursuant to the first
sentence of this clause (i) and stating that all premiums then due thereon have
been paid to the applicable insurers and that the same are in full force and
effect (or if such certificate and/or other information described in this clause
(ii) shall not be obtainable by Borrower, Borrower may deliver an Officer’s
Certificate to such effect in lieu thereof).

 

(c)                                  Within three (3) Business Days prior to the
expiration, termination or cancellation of any Policy, Borrower shall renew such
policy or obtain a replacement policy or policies (or a binding commitment for
such replacement policy or policies), which shall be effective no later than the
date of the expiration, termination or cancellation of the previous policy, and
shall deliver to Lender a certificate in respect of such policy or policies (A)
containing the same information as the certificates required to be delivered by
Borrower pursuant to clause (b) above, or a copy of the binding commitment for
such policy or policies and (B) confirming that such policy complies with all
requirements hereof.

 

(d)                                 If Borrower does not furnish to Lender the
certificates as required under clause (c) above, upon three (3) Business Days
prior notice to Borrower, Lender may procure, but shall not be obligated to
procure, such replacement policy or policies and pay the Insurance Premiums
therefor, and Borrower agree to reimburse Lender for the cost of such Insurance
Premiums promptly on demand.

 

(e)                                  Concurrently with the delivery of each
replacement policy or a binding commitment for the same, Borrower shall deliver
to Lender a report or attestation from a duly licensed or authorized insurance
broker or from the insurer, setting forth the particulars as to all insurance
obtained by Borrower pursuant to this Section 6.1 and then in effect and stating
that all Insurance Premiums then due thereon have been paid in full to the
applicable insurers, that such insurance policies are in full force and effect
and that, in the opinion of such insurance broker or insurer, such insurance
otherwise complies with the requirements of this Section 6.1 (or if such report
shall not be available after Borrower shall have used  reasonable efforts to
provide the

 

102

--------------------------------------------------------------------------------


 

same, Borrower will deliver to Lender an Officer’s Certificate containing the
information to be provided in such report).

 

VI.1.15            Separate Insurance.  Borrower shall not take out separate
insurance contributing in the event of loss with that required to be maintained
pursuant to this Section 6.1 unless such insurance complies with this Section
6.1.

 

VI.1.16            Blanket Policies.  The insurance coverage required under this
Section 6.1 may be effected under a blanket policy or policies covering the
Property and other properties and assets not constituting a part of the
Property; provided that any such blanket policy shall specify, except in the
case of public liability insurance, the portion of the total coverage of such
policy that is allocated to the Property, and any sublimits in such blanket
policy applicable to the Property, which amounts shall not be less than the
amounts required pursuant to this Section 6.1 and which shall in any case comply
in all other respects with the requirements of this Section 6.1.  Upon Lender’s
request, Borrower shall deliver to Lender an Officer’s Certificate setting forth
(i) the number of properties covered by such policy, (ii) the location by city
(if available, otherwise, county) and state of the properties, (iii) the average
square footage of the properties (or the aggregate square footage), (iv) a brief
description of the typical construction type included in the blanket policy and
(v) such other information as Lender may reasonably request.

 

VI.1.17            Securitization.  Following any Securitization, Borrower shall
name any trustee, servicer or special servicer designated by Lender as a loss
payee, and any trustee, servicer and special servicer as additional insureds,
with respect to any Policy for which Lender is to be so named hereunder.

 

VI.2                           Condemnation and Insurance Proceeds.

 

VI.2.1                  Right to Adjust.

 

(a)                                  If the Property is damaged or destroyed, in
whole or in part in any material respect, by a Casualty, Borrower shall give
prompt written notice thereof to Lender, generally describing the nature and
extent of such Casualty.  Following the occurrence of a Casualty, Borrower,
regardless of whether proceeds are available, shall in a reasonably prompt
manner proceed to restore, repair, replace or rebuild the Property to the extent
practicable to be of at least equal value and of substantially the same
character as prior to the Casualty, all in accordance with the terms hereof
applicable to Alterations.

 

(b)                                 Subject to clause (e) below, in the event of
a Casualty where the loss does not exceed $5,000,000, Borrower may settle and
adjust such claim; provided that such adjustment is carried out in a competent
and timely manner.  In such case, Borrower is hereby authorized to collect and
receipt for Lender any Proceeds.

 

103

--------------------------------------------------------------------------------


 

(c)                                  Subject to clause (e) below, in the event
of a Casualty where the loss exceeds $5,000,000, Borrower may settle and adjust
such claim only with the consent of Lender (which consent shall not be
unreasonably withheld or delayed) and Lender shall have the opportunity to
participate, at Borrower’s cost, in any such adjustments.

 

(d)                                 The proceeds of any Policy shall be due and
payable solely to Lender and held and applied in accordance with the terms
hereof  (or, if mistakenly paid to the Borrower, shall be held in trust by the
Borrower for the benefit of Lender and shall be paid over to Lender by the
Borrower within two (2) Business Days of receipt).

 

(e)                                  Notwithstanding the terms of clauses (a)
and (b) above, Lender shall have the sole authority to adjust any claim with
respect to a Casualty and to collect all Proceeds if an Event of Default shall
have occurred and is continuing.

 

VI.2.2                  Right of the Borrower to Apply to Restoration. In the
event of (a) a Casualty that does not constitute a Material Casualty, or (b) a
Condemnation that does not constitute a Material Condemnation, Lender shall
permit the application of the Proceeds (after reimbursement of any expenses
incurred by Lender) to reimburse Borrower for the cost of restoring, repairing,
replacing or rebuilding or otherwise curing title defects at the Property (the
Restoration), in the manner required hereby, provided and on the condition that
(1) no Event of Default shall have occurred and be then continuing and (2) in
the reasonable judgment of Lender:

 

(i)                                     the Property can be restored to an
economic unit not materially less valuable (taking into account the effect of
the termination of any Leases and the proceeds of any rental loss or business
interruption insurance which the Borrower receives or is entitled to receive, in
each case, due to such Casualty or Condemnation) and not materially less useful
than the same was prior to the Casualty or Condemnation,

 

(ii)                                  the Property, after such Restoration and
stabilization, will adequately secure the outstanding balance of the Loan,

 

(iii)                               the Restoration can be completed by the
earliest to occur of:

 

(A)                              the date on which the business interruption
insurance carried by Borrower with respect to the Property shall expire;

 

(B)                                the 180th day prior to the Maturity Date, and

 

(C)                                with respect to a Casualty, the expiration of
the payment period on the rental loss or business interruption insurance
coverage in respect of such Casualty; and

 

104

--------------------------------------------------------------------------------


 

(iv)                              after receiving reasonably satisfactory
evidence to such effect, during the period of the Restoration, the sum of (A)
income derived from each Property (collectively), plus (B) proceeds of rental
loss insurance or business interruption insurance, if any, payable together with
such other monies as Borrower may irrevocably make available for the
Restoration, will equal or exceed 105% of the sum of (x) Operating Expenses and
(y) the Debt Service.

 

Notwithstanding the foregoing, if any of the conditions set forth in sub-clauses
(1) and (2) of the proviso in this Section 6.2.2 is not satisfied, then, unless
Lender shall otherwise elect, at its sole option, the Proceeds shall be applied
in the following order of priority: (A) first, to prepay the principal of the
Loan up to the Release Amount for such Property; (B) second, to pay the amount
of (1) all accrued and unpaid interest in respect of the Principal Amount of the
Indebtedness so prepaid through the date which is the final day of the Interest
Period in which such prepayment is made (including, if an Event of Default has
occurred and is then continuing, interest owed at the Default Rate), and (2) all
other sums then due and owing under the Loan Documents and (C) third, to
reimburse Lender for any fees and expenses of Lender incurred in connection
therewith (it being agreed that, upon satisfaction in full of the entitlements
under clauses (A), (B) and (C) of this sentence, Borrower shall be entitled to
receive the balance of the Proceeds, if any, and a release of the Lien of the
Security Instrument and the other Loan Documents with respect to the Property in
accordance with and subject to the terms of Section 2.3.3 hereof).

 

VI.2.3                  Material Casualty or Condemnation and Lender’s Right to
Apply Proceeds.  In the event of a Material Casualty or a Material Condemnation,
then Lender shall have the option to (i) apply the Proceeds hereof in the
following order of priority: (A) first, to prepay the principal of the Loan up
to the Release Amount for such Property; (B) second, to pay the amount of (1)
all accrued and unpaid interest in respect of the Principal Amount of the
Indebtedness so prepaid through the date which is the final day of the Interest
Period in which such prepayment is made (including, if an Event of Default has
occurred and is then continuing, interest owed at the Default Rate), and (2) all
other sums then due and owing under the Loan Documents including the Prepayment
Fee, if applicable; (C) third, to reimburse Lender for any fees and expenses of
Lender incurred in connection therewith; (D) fourth, the balance of Proceeds
shall then be paid to First Mezzanine Lender to be applied pursuant to the terms
of the First Mezzanine Loan Agreement or, following the repayment of the First
Mezzanine Loan to the Second Mezzanine Lender to be applied pursuant to the
terms of the Second Mezzanine Loan Agreement, or, following the repayment of the
First Mezzanine Loan and the Second Mezzanine Loan, to the Third Mezzanine
Lender to be applied pursuant to the terms of the Third Mezzanine Loan
Agreement, or, following the repayment of the First Mezzanine Loan, the Second
Mezzanine Loan, and the Third Mezzanine Loan, to the Fourth Mezzanine Lender to
be applied pursuant to the terms of the Fourth Mezzanine Loan Agreement, or,
following the repayment of the First Mezzanine Loan, the Second Mezzanine Loan,
the Third Mezzanine Loan, and the Fourth Mezzanine Loan, to the Fifth Mezzanine
Lender to be applied pursuant to the terms of the Fifth Mezzanine Loan
Agreement, or, following the repayment of the First Mezzanine Loan, the Second
Mezzanine Loan, the Third Mezzanine Loan, the Fourth Mezzanine Loan, and the
Fifth

 

105

--------------------------------------------------------------------------------


 

Mezzanine Loan, to the Sixth Mezzanine Lender to be applied pursuant to the
terms of the Sixth Mezzanine Loan Agreement (it being agreed that, upon
satisfaction in full of the entitlements under clauses (A), (B), (C) and (D) of
this sentence, Borrower shall be entitled to receive the balance of the
Proceeds, if any and a release of the Lien of the Security Instrument and the
other Loan Documents with respect to the Property in accordance with and subject
to the terms of Section 2.3.3 hereof), or (ii) make such Proceeds available to
reimburse Borrower for the cost of any Restoration in the manner set forth below
in Section 6.2.4 hereof.  Notwithstanding anything to the contrary contained
herein, in the event of a Material Casualty or a Material Condemnation, where
Borrower cannot restore, repair, replace or rebuild the Property to be of at
least substantially equal value and of substantially the same character as prior
to the Material Casualty or Material Condemnation or title defect because the
Property is a legally non-conforming use or as a result of any other Legal
Requirement, Borrower hereby agrees that Lender may apply the Proceeds payable
in connection therewith in accordance with clauses (A), (B), (C), and (D).

 

VI.2.4                  Manner of Restoration and Reimbursement.  If Borrower is
entitled pursuant to Sections 6.2.2 or 6.2.3 above to reimbursement out of
Proceeds (and the conditions specified therein shall have been satisfied), such
Proceeds shall be disbursed on a monthly basis upon Lender being furnished with
(i) such architect’s certificates, waivers of lien, contractor’s sworn
statements, title insurance endorsements, bonds, plats of survey and such other
evidences of cost, payment and performance as Lender may reasonably require and
approve, and (ii) all plans and specifications for such Restoration, such plans
and specifications to be approved by Lender prior to commencement of any work
(such approval not to be unreasonably withheld or delayed).  In addition, no
payment made prior to the Final Completion of the Restoration (excluding
punch-list items) shall exceed ninety percent (90%) of the aggregate value of
the work performed from time to time; funds other than Proceeds shall be
disbursed prior to disbursement of such Proceeds; and at all times, the
undisbursed balance of such Proceeds remaining in the hands of Lender, together
with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien.
Prior to any disbursement, Lender shall have received evidence reasonably
satisfactory to it of the estimated cost of completion of the Restoration (such
estimate to be made by Borrower’s architect or contractor and approved by Lender
in its reasonable discretion), and Borrower shall have deposited with Lender
Eligible Collateral in an amount equal to the excess (if any) of such estimated
cost of completion over the net Proceeds.  Any surplus which may remain out of
Proceeds received pursuant to a Casualty shall be paid to Borrower after payment
of such costs of Restoration.  Any surplus which may remain out of Proceeds
received pursuant to a Condemnation shall be delivered to Lender for deposit
into the Holding Account to be held and disbursed in accordance with the terms
of this Agreement.

 

VI.2.5                  Condemnation.

 

(a)                                  Borrower shall promptly give Lender written
notice of the actual commencement or written threat of commencement of any
Condemnation and shall deliver to

 

106

--------------------------------------------------------------------------------


 

Lender copies of any and all papers served in connection with such
Condemnation.  Following the occurrence of a Condemnation, Borrower, regardless
of whether Proceeds are available, shall promptly proceed to restore, repair,
replace or rebuild the same to the extent practicable to be of at least equal
value and of substantially the same character as prior to such Condemnation, all
to be effected in accordance with the terms hereof applicable to Alterations.

 

(b)                                 Lender is hereby irrevocably appointed as
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any Proceeds in respect of a Condemnation and to
make any compromise or settlement in connection with such Condemnation, subject
to the provisions of this Section.  Provided no Event of Default has occurred
and is continuing, (x) in the event of a Condemnation where the loss does not
exceed $5,000,000, Borrower may settle and compromise such Proceeds; provided
that the same is effected in a competent and timely manner, and (y) in the event
of a Condemnation, where the loss exceeds $5,000,000, Borrower may settle and
compromise the Proceeds only with the consent of Lender (which consent shall not
be unreasonably withheld or delayed) and Lender shall have the opportunity to
participate, at Borrower’ cost, in any litigation and settlement discussions in
respect thereof.  Notwithstanding any Condemnation by any public or quasi-public
authority (including any transfer made in lieu of or in anticipation of such a
Condemnation), Borrower shall continue to pay the Indebtedness at the time and
in the manner provided for in the Note, this Agreement and the other Loan
Documents, and the Indebtedness shall not be reduced unless and until any
Proceeds shall have been actually received and applied by Lender to discharge
the Indebtedness, pay required interest and pay any other required amounts
(including the Prepayment Fee), in each case, pursuant to the terms of Sections
6.2.2 or 6.2.3 above.  Lender shall not be limited to the interest paid on the
Proceeds by the condemning authority but shall be entitled to receive out of the
Proceeds interest at the rate or rates provided in the Note.  Borrower shall
cause any Proceeds that are payable to Borrower to be paid directly to Lender to
be held and applied in accordance with the terms hereof.

 

VII.                             IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER
ITEMS

 

VII.1                       Borrower to Pay Impositions and Other Charges. 
Subject to the third sentence of this Section 7.1, Borrower shall pay or cause
to be paid all Impositions now or hereafter levied or assessed or imposed
against the Property or any part thereof prior to the imposition of any
interest, charges or expenses for the non-payment thereof and shall pay all
Other Charges on or before the date they are due.  Subject to Borrower’s right
of contest set forth in Section 7.3, as set forth in the next two sentences and
provided that there are sufficient funds available in the Tax Reserve Account,
Lender, on behalf of Borrower, shall pay all Impositions and Other Charges which
are attributable to or affect the Property or Borrower, prior to the date such
Impositions or Other Charges shall become delinquent or late charges may be
imposed thereon, directly to the applicable taxing authority with respect
thereto.  Lender shall, or Lender shall direct the Cash Management Bank to, pay
to the taxing authority such amounts to the extent funds in the Tax Reserve
Account are sufficient to pay such Impositions.  Nothing contained in this
Agreement or the Security Instrument shall be construed to require Borrower to
pay any tax,

 

107

--------------------------------------------------------------------------------


 

assessment, levy or charge imposed on Lender in the nature of a franchise,
capital levy, estate, inheritance, succession, income or net revenue tax.

 

VII.2                       No Liens.  Subject to its right of contest set forth
in Section 7.3, Borrower shall at all times keep, or cause to be kept, the
Property free from all Liens (other than Permitted Encumbrances) and shall pay
when due and payable (or bond over) all claims and demands of mechanics,
materialmen, laborers and others which, if unpaid, might result in or permit the
creation of a Lien on the Property or any portion thereof and shall in any event
cause the prompt, full and unconditional discharge of all Liens imposed on or
against the Property or any portion thereof within forty-five (45) days after
receiving written notice of the filing (whether from Lender, the lienor or any
other Person) thereof.  Borrower shall do or cause to be done, at the sole cost
of Borrower, everything reasonably necessary to fully preserve the first
priority of the Lien of the Security Instrument against the Property, subject to
the Permitted Encumbrances.  Upon the occurrence and during the continuance of
an Event of Default with respect to its Obligations as set forth in this Article
VII, Lender may (but shall not be obligated to) make such payment or discharge
such Lien, and Borrower shall reimburse Lender on demand for all such advances
pursuant to Section 19.12 (together with interest thereon at the Default Rate).

 

VII.3                       Contest.  Nothing contained herein shall be deemed
to require Borrower to pay, or cause to be paid, any Imposition or to satisfy
any Lien, or to comply with any Legal Requirement or Insurance Requirement, so
long as Borrower is in good faith, and by proper legal proceedings, where
appropriate, diligently contesting the validity, amount or application thereof,
provided that in each case, at the time of the commencement of any such action
or proceeding, and during the pendency of such action or proceeding (i) no Event
of Default shall exist and be continuing hereunder, (ii) Borrower shall keep
Lender informed of the status of such contest at reasonable intervals, (iii) if
Borrower is not providing security as provided in clause (vi) below, adequate
reserves with respect thereto are maintained on Borrower’s books in accordance
with GAAP or in the Tax Reserve Account or Insurance Reserve Account, as
applicable, (iv) either such contest operates to suspend collection or
enforcement as the case may be, of the contested Imposition, Lien or Legal
Requirement and such contest is maintained and prosecuted continuously and with
diligence or the Imposition or Lien is bonded, (v) in the case of any Insurance
Requirement, the failure of Borrower to comply therewith shall not impair the
validity of any insurance required to be maintained by Borrower under Section
6.1 or the right to full payment of any claims thereunder, and (vi) in the case
of Impositions and Liens which are not bonded in excess of $1,000,000
individually, or in the aggregate, during such contest, Borrower, shall deposit
with or deliver to Lender either Cash and Cash Equivalents or a Letter or
Letters of Credit in an amount equal to 125% of (A) the amount of Borrower’s
obligations being contested plus (B) any additional interest, charge, or penalty
arising from such contest.  Notwithstanding the foregoing, the creation of any
such reserves or the furnishing of any bond or other security, Borrower promptly
shall comply with any contested Legal Requirement or Insurance Requirement or
shall pay any contested Imposition or Lien, and compliance therewith or payment
thereof shall not be deferred, if, at any time the Property or any portion
thereof shall be, in Lender’s reasonable judgment, in imminent danger of being
forfeited or lost or Lender is likely to

 

108

--------------------------------------------------------------------------------


 

be subject to civil or criminal damages as a result thereof.  If such action or
proceeding is terminated or discontinued adversely to Borrower, Borrower shall
deliver to Lender reasonable evidence of Borrower’s compliance with such
contested Imposition, Lien, Legal Requirements or Insurance Requirements, as the
case may be.

 

VIII.                         TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

 

VIII.1                   Restrictions on Transfers and Indebtedness.

 

(a)                                  Unless such action is permitted by the
subsequent provisions of this Article VIII, no Person owning a direct or
indirect interest in Borrower, Borrower Parents, Borrower Subsidiary, or
Affiliate Tenant shall, without Lender’s prior written consent and a Rating
Agency Confirmation with respect to the transfer or other matter in question,
(A) Transfer legal, Beneficial or direct or indirect equitable interests in all
or any part of the Property, Borrower, Borrower Parents, Affiliate Tenant, or
Borrower Subsidiary, (B) permit or suffer any owner, directly or indirectly, of
a legal, Beneficial or equitable interest in the Property, Borrower, Borrower
Parents, Affiliate Tenant, or Borrower Subsidiary to Transfer such interest,
whether by transfer of stock or other legal, Beneficial or equitable interest in
any entity or otherwise, (C) mortgage, hypothecate or otherwise encumber or
grant a security interest in all or any part of the legal, Beneficial or
equitable interests in all or any part of the Property, Borrower, Borrower
Parents, Borrower Subsidiary, or Affiliate Tenant, or (D) file a declaration of
condominium with respect to the Property.  Notwithstanding any provision herein
to the contrary, nothing contained herein shall be deemed to restrict or
otherwise interfere with the ability of the holders of direct or indirect legal,
beneficial or equitable interests in Sole Shareholder to Transfer such
interests, provided, however, that except as permitted by any of the provisions
of this Article VIII, Sole Shareholder and any Person owned directly or
indirectly by Sole Shareholder may not Transfer any legal, beneficial or
equitable interests owned by Sole Shareholder or such Person directly or
indirectly in Borrower, Affiliate Tenant, Borrower Parent, or Borrower
Subsidiary.

 

(b)                                 None of Borrower, Affiliate Tenant, Borrower
Subsidiary, or Borrower Parents shall incur, create or assume any Debt or incur
any liabilities without the consent of Lender; provided, however, Borrower and
Affiliate Tenant may, without the consent of Lender, incur, create or assume
Permitted Debt.

 

(c)                                  Neither Borrower Subsidiary nor Affiliate
Tenant shall incur, create or assume any debt or guaranty the payment of any
debt or obligation other than Permitted Debt.

 

(d)                                 Except with respect to the Pledge Agreement
and as permitted under Section 8.1(a), Borrower shall not Transfer legal,
Beneficial or direct or indirect equitable interests in all or any part of any
Borrower Subsidiary.

 

109

--------------------------------------------------------------------------------


 

(e)                                  Except as permitted under Section 8.1(a)
and the Pledge Agreement, Guarantor shall not Transfer legal, Beneficial or
direct or indirect equitable interests in all or any part of Borrower, Borrower
Parents, Borrower Subsidiary, or Affiliate Tenant.

 

(f)                                    Except as permitted in Section 2.3.5,
Section 8.1(a), and with respect to the Pledge Agreements, Borrower and
Guarantor shall not permit or suffer any of Sole Shareholder, Borrower Parents,
Affiliate Tenant or any entity owned directly or indirectly by Sole Shareholder
to Transfer legal, Beneficial or direct or indirect equitable interests in all
or any part of the Property, the Borrower, Borrower Parents, Affiliate Tenant or
Borrower Subsidiary.

 

VIII.2                   Sale of Building Equipment.  Borrower and Affiliate
Tenant may Transfer or dispose of Building Equipment which is being replaced or
which is no longer necessary in connection with the operation of the Property
free from the Lien of the Security Instrument provided that such Transfer or
disposal will not have a Material Adverse Effect on the value of the Property
taken as a whole, will not materially impair the utility of the Property, and
will not result in a reduction or abatement of, or right of offset against, the
Rents payable under any Lease, in either case as a result thereof, and provided
further that any new Building Equipment acquired by Borrower (and not so
disposed of) shall be subject to the Lien of the Security Instrument.  Lender
shall, from time to time, upon receipt of an Officer’s Certificate requesting
the same and confirming satisfaction of the conditions set forth above, execute
a written instrument in form reasonably satisfactory to Lender to confirm that
such Building Equipment which is to be, or has been, sold or disposed of is free
from the Lien of the Security Instrument.

 

VIII.3                   Immaterial Transfers and Easements, etc.  Borrower may,
without the consent of Lender, (i) make immaterial Transfers (including, but not
limited to, (A) lot line adjustments, (B) with respect to the Doral Property,
complete certain re-plats and lot line adjustments as contemplated by the
documents attached hereto as Exhibit P-1, and (C) with respect to the Grand
Wailea Property, make transfers of certain lots and easements to the County of
Maui, as contemplated by the documents attached hereto as Exhibit P-2) of
portions of the Property to Governmental Authorities for dedication or public
use (subject to the provisions of Section 6.2) or, portions of the Property to
third parties for the purpose of erecting and operating additional structures
whose use is integrated with the use of the Property or resolving encroachment,
subdivision, or other development permit issues, and (ii) grant easements,
restrictions, covenants, reservations and rights of way in the ordinary course
of business for resolving encroachment issues for access, water and sewer lines,
telephone and telegraph lines, electric lines or other utilities or for other
similar purposes, provided that no such Transfer, conveyance or encumbrance set
forth in the foregoing clauses (i) and (ii) shall materially impair the utility
and operation of the Property or have a Material Adverse Effect on the value of
the Property taken as a whole.  In connection with any Transfer permitted
pursuant to this Section 8.3, Lender shall execute and deliver any instrument
(including but not limited to those set forth on Exhibit P) reasonably necessary
or appropriate, in the case of the Transfers referred to in clause (i) above, to
release the portion of the Property affected by such Condemnation or such

 

110

--------------------------------------------------------------------------------


 

Transfer from the Lien of the Security Instrument or, in the case of clause (ii)
above, to subordinate the Lien of the Security Instrument to such easements,
restrictions, covenants, reservations and rights of way or other similar grants
upon receipt by Lender of:

 

(a)                                  thirty (30) days prior written notice
thereof;

 

(b)                                 a copy of the instrument or instruments of
Transfer;

 

(c)                                  an Officer’s Certificate stating (x) with
respect to any Transfer, the consideration, if any, being paid for the Transfer
and (y) that such Transfer does not materially impair the utility and operation
of the Property, materially reduce the value of the Property or have a Material
Adverse Effect; and

 

(d)                                 reimbursement of all of Lender’s reasonable
costs and expenses incurred in connection with such Transfer.

 

Section 8.4                                   Transfers of Interests in
Borrower.  Each holder of any direct or indirect interest in Borrower shall have
the right to transfer (but not pledge, hypothecate or encumber) its equity
interest in the Borrower to any Person who is not a Disqualified Transferee
without Lender’s consent or a Rating Agency Confirmation if Section 8.6 is
complied with and, after giving effect to such transfer:

 

(a)                                  (i) the Property will be directly owned by
a Single Purpose Entity in compliance with the representations, warranties and
covenants in Section 4.1.29 hereof (as if the Borrower shall have remade all of
such representations, warranties and covenants as of, and after giving effect
to, the transfer), and which shall have executed and delivered to Lender an
assumption agreement in form and substance acceptable to Lender, evidencing the
continuing agreement of the Borrower to abide and be bound by all the terms,
covenants and conditions set forth in this Agreement, the Note, the Security
Instrument and the other Loan Documents and all other outstanding obligations
under the Loan, together with such legal opinions and title insurance
endorsements as may be reasonably requested by Lender;

 

(b)                                 an Acceptable Manager shall continue to act
as Manager for the Property pursuant to the existing Management Agreement or an
Acceptable Management Agreement;

 

(c)                                  Guarantor or a Close Affiliate of Guarantor
owns directly or indirectly at least fifty-one percent (51%) of the equity
interests in the Borrower and the Person that is the proposed transferee is not
a Disqualified Transferee; provided that, after giving effect to any such
transfer, in no event shall any Person other than Guarantor or a Close Affiliate
of Guarantor exercise Management Control over the Borrower.  In the event that
Management Control shall be exercisable jointly by Guarantor or a Close
Affiliate of Guarantor with any other Person or Persons, then Guarantor or such
Close Affiliate shall be deemed to have Management Control only if Guarantor or
such Close Affiliate retains the ultimate right as between the Guarantor or

 

111

--------------------------------------------------------------------------------


 

such Close Affiliate and the transferee to unilaterally make all material
decisions with respect to the operation, management, financing and disposition
of the Property;

 

(d)                                 if there has been a Transfer of more than
forty-nine percent (49%) of the direct membership interests, stock or other
direct equity ownership interests in Borrower or Borrower Parents, Borrower
shall have first delivered to Lender (and, after a Securitization, the Rating
Agencies) an Officer’s Certificate and legal opinion of the types described in
Section 8.6 below; and

 

(e)                                  Borrower shall cause the transferee, if
Lender so requests and if such transferee is required to be a Single Purpose
Entity pursuant to this Agreement, to deliver to S&P and to any other Rating
Agency Lender requests its organizational documents solely for the purpose of
Standard & Poor’s and such other Rating Agency Lender requests confirming that
such organizational documents comply with the single purpose bankruptcy remote
entity requirements set forth herein.

 

Section 8.5                                   Loan Assumption.  Without limiting
the foregoing, Borrower shall have the right to sell, assign, convey or transfer
(but not mortgage, hypothecate or otherwise encumber or grant a security
interest in) legal or equitable title to all (but not less than all) of the
Property only if:

 

(a)                                  after giving effect to the proposed
transaction:

 

(i)                                     the Property will be owned by a Single
Purpose Entity wholly owned (directly or indirectly) by a Permitted Borrower
Transferee, Pre-approved Transferee or such other entity (specifically approved
in writing by both Lender and each Rating Agency) which will be in compliance
with the representations, warranties and covenants contained in Section 4.1.29
hereof (as if such transferee shall have remade all of such representations,
warranties and covenants as of, and after giving effect to, the proposed
transaction), and which shall have executed and delivered to Lender an
assumption agreement and such other agreements as Lender may reasonably request
(collectively, the Assumption Agreement) in form and substance acceptable to
Lender, evidencing the proposed transferee’s agreement to abide and be bound by
all the terms, covenants and conditions set forth in this Agreement, the Note,
the Security Instrument and the other Loan Documents and all other outstanding
obligations under the Loan, together with such legal opinions and title
insurance endorsements as may be reasonably requested by Lender;

 

(ii)                                  an Acceptable Manager shall continue to
act as Manager for the Property pursuant to the existing Management Agreement or
an Acceptable Management Agreement; and

 

(iii)                               no Event of Default shall have occurred and
be continuing;

 

112

--------------------------------------------------------------------------------


 

(b)                                 the Assumption Agreement shall state the
applicable transferee’s agreement to abide by and be bound by the terms in the
Note (or such other promissory notes to be executed by the transferee, such
other promissory note or notes to be on the same terms as the Note), the
Security Instrument, this Agreement (or such other loan agreement to be executed
by such transferee, which shall contain terms substantially identical to the
terms hereof) and such other Loan Documents (or other loan documents to be
delivered by such transferee, which shall contain terms substantially identical
to the terms of the applicable Loan Documents) whenever arising, and Borrower,
and/or such transferee shall deliver such legal opinions and title insurance
endorsements as may reasonably be requested by Lender;

 

(c)                                  following execution of a contract for the
sale of the Property and not less than thirty (30) days prior to the expected
date of such proposed sale, Borrower shall submit notice of such sale to
Lender.  Borrower shall submit to Lender, not less than ten (10) days prior to
the expected date of such sale, the Assumption Agreement for execution by
Lender.  Such documents shall be in a form appropriate for the jurisdiction in
which the Property is located and shall be reasonably satisfactory to Lender. 
In addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such assumption,
together with an Officer’s Certificate certifying that (i) the assumption to be
effected will be effected in compliance with the terms of this Agreement and
(ii) will not impair or otherwise adversely affect the validity or priority of
the Lien of the Security Instrument;

 

(d)                                 prior to any such transaction, the proposed
transferee shall deliver to Lender an Officer’s Certificate stating that (x)
such transferee is not an “employee benefit plan” within the meaning of Section
3(3) of ERISA that is subject Title I of ERISA or any other Similar Law and (y)
the underlying assets of the proposed transferee do not constitute assets of any
such employee benefit plan for purposes of ERISA or any Similar Law;

 

(e)                                  if the transfer is to (i) an entity other
than a Pre-approved Transferee or a Permitted Borrower Transferee, a Rating
Agency Confirmation shall have been received in respect of such proposed
transfer (or, if the proposed transfer shall occur prior to a Securitization,
such transfer shall be subject to Lender’s consent in its sole discretion) and
(ii) a Permitted Borrower Transferee, such transfer shall be subject to Lender’s
prior written consent in its reasonable discretion;

 

(f)                                    the terms of Section 8.6 shall be
complied with and Borrower shall cause the transferee to deliver to S&P and to
any other Rating Agency Lender requests its organizational documents solely for
the purpose of S&P and any other Rating Agency Lender requests confirming that
such organizational documents comply with the single purpose bankruptcy remote
entity requirements set forth herein;

 

(g)                                 Lender shall have received the payment of,
or reimbursement for, all reasonable costs and expenses incurred by Lender and
the Rating Agencies (and any servicer in

 

113

--------------------------------------------------------------------------------


 

connection with a Securitization) in connection therewith (including, without
limitation, reasonable attorneys’ fees and disbursements); and

 

(h)                                 Each of the Mezzanine Borrowers shall
simultaneously exercise its right to transfer the “Collateral” (as defined in
the Mezzanine Loan) pursuant to and in accordance with Section 8.5 of each
Mezzanine the Loan Agreement.

 

Section 8.6                                   Notice Required; Legal Opinions. 
Not less than five (5) Business Days prior to the closing of any transaction
permitted under the provisions of Section 8.4, Borrower shall deliver or cause
to be delivered to Lender (A) an Officer’s Certificate describing the proposed
transaction and stating that such transaction is permitted hereunder and under
the other Loan Documents, together with any documents upon which such Officer’s
Certificate is based, and (B)if required pursuant to Section 8.4(D), a legal
opinion of counsel to Borrower or the transferee selected by either of them (to
the extent approved by Lender and the Rating Agencies), in form and substance
consistent with similar opinions then being required by Rating Agencies and
acceptable to the Rating Agencies, the Lender, confirming, among other things,
that the assets of the Borrower, and of its managing general partner or managing
member, as applicable, will not be substantively consolidated with the assets of
such owners or Controlling Persons of the Borrower as Lender or the Rating
Agencies may specify, in the event of a bankruptcy or similar proceeding
involving such owners or Controlling Persons.

 

VIII.7                   Leases.

 

VIII.7.1                                                          New Leases and
Lease Modifications.  Except as otherwise provided in this Section 8.7, Borrower
shall not, and shall not permit Affiliate Tenant to (i) enter into any Lease on
terms other than “market” and rental rates (in Borrower’s good faith judgment),
or (ii) enter into any Material Lease (a New Lease), (iii) consent to the
assignment of any Material Lease (unless required to do so by the terms of such
Lease) that releases the original Tenant from its obligations under the Lease,
or (iv) modify any Material Lease (including, without limitation, accept a
surrender of any portion of the Property subject to a Material Lease (unless
otherwise permitted or required by law), allow a reduction in the term of any
Material Lease or a reduction in the Rent payable under any Material Lease,
change any renewal provisions of any Material Lease, materially increase the
obligations of the landlord or materially decrease the obligations of any
Tenant) or terminate any Material Lease (any such action referred to in clauses
(iii) and (iv) being referred to herein as a Lease Modification) without the
prior written consent of Lender which consent shall not be unreasonably withheld
or delayed.  Any New Lease or Lease Modification that requires Lender’s consent
shall be delivered to Lender for approval not less than ten (10) Business Days
prior to the effective date of such New Lease or Lease Modification.

 

VIII.7.2                                                          Leasing
Conditions.  Subject to terms of this Section 8.7, provided no Event of Default
shall have occurred and be continuing, Borrower may enter into a New Lease or
Lease Modification, without Lender’s prior written consent, that satisfies each
of

 

114

--------------------------------------------------------------------------------


 

the following conditions (as evidenced by an Officer’s Certificate delivered to
Lender prior to Borrower’s entry into such New Lease or Lease Modification):

 

(a)                                  with respect to a New Lease or Lease
Modification, the premises demised thereunder is not more than 10,000 net
rentable square feet of the Property;

 

(b)                                 the term of such New Lease or Lease
Modification, as applicable, does not exceed 120 months, plus up to two (2)
60-month option terms (or equivalent combination of renewals);

 

(c)                                  the New Lease or Lease Modification
provides for “market” rental rates other terms and does not contain any terms
which would adversely affect Lender’s rights under the Loan Documents or that
would have a Material Adverse Effect;

 

(d)                                 the New Lease or Lease Modification, as
applicable, provides that the premises demised thereby cannot be used for any of
the following uses; any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities or sexual conduct or any other use that has or
could reasonably be expected to have a Material Adverse Effect;

 

(e)                                  the Tenant under such New Lease or Lease
Modification, as applicable, is not an Affiliate of Borrower;

 

(f)                                    the New Lease or Lease Modification, as
applicable, does not prevent Proceeds from being held and disbursed by Lender in
accordance with the terms hereof and does not entitle any Tenant to receive and
retain Proceeds except those that may be specifically awarded to it in
condemnation proceedings because of the Condemnation of its trade fixtures and
its leasehold improvements which have not become part of the Property and such
business loss as Tenant may specifically and separately establish; and

 

(g)                                 the New Lease or Lease Modification, as
applicable satisfies the requirements of Section 8.7.7 and Section 8.7.8.

 

VIII.7.3                                                          Delivery of
New Lease or Lease Modification.  Upon the execution of any New Lease or Lease
Modification, as applicable, Borrower shall deliver to Lender an executed copy
of the Lease.

 

VIII.7.4                                                          Lease
Amendments.  Borrower agrees that it shall not have the right or power, as
against Lender without its consent, to cancel, abridge, amend or otherwise
modify any Lease unless such modification complies with this Section 8.7.

 

VIII.7.5                                                          Security
Deposits.  All Security Deposits of Tenants of the Property shall be treated as
trust funds and shall not be commingled with any other funds of

 

115

--------------------------------------------------------------------------------


 

Borrower, and, such deposits shall be deposited, upon receipt of the same by
Borrower in a separate trust account maintained by Borrower expressly for such
purpose; provided, however, so long as such Security Deposits do not, in the
aggregate exceed the sum of $100,000 at any Property, Borrowers shall not be
required to treat such deposits at such Property as trust funds and may
commingle such deposits.  Within ten (10) Business Days after written request by
Lender, Borrower shall furnish to Lender reasonably satisfactory evidence of
compliance with this Section 8.7.5, together with a statement of all Security
Deposits securities deposited with Borrower by the Tenants and, if such deposits
exceed the sum of $100,000 in the aggregate at any Property, the location and
account number of the account in which such security deposits are held.

 

VIII.7.6                                                          No Default
Under Leases.  Borrower shall (i) promptly perform and observe all of the
material terms, covenants and conditions required to be performed and observed
by Borrower under the Leases, if the failure to perform or observe the same
would have a Material Adverse Effect; (ii) exercise, within ten (10) Business
Days after a written request by Lender, any right to request from the Tenant
under any Lease a certificate with respect to the status thereof and (iii) not
collect any of the Rents, more than one (1) month in advance (except that
Borrower may collect such security deposits and last month’s Rents as are
permitted by Legal Requirements and are commercially reasonable in the
prevailing market and collect other charges in accordance with the terms of each
Lease).

 

VIII.7.7                                                         
Subordination.  All Lease Modifications and New Leases entered into by Borrower
after the date hereof shall by their express terms be subject and subordinate to
this Agreement and the Security Instrument (through a subordination provision
contained in such Lease or otherwise) and shall provide that the Person holding
any rights thereunder shall attorn to Lender or any other Person succeeding to
the interests of Lender upon the exercise of its remedies hereunder or any
transfer in lieu thereof on the terms set forth in this Section 8.7.

 

VIII.7.8                                                          Attornment. 
Each Lease Modification and New Lease entered into from and after the date
hereof shall provide that in the event of the enforcement by Lender of any
remedy under this Agreement or the Security Instrument, the Tenant under such
Lease shall, at the option of Lender or of any other Person succeeding to the
interest of Lender as a result of such enforcement, attorn to Lender or to such
Person and shall recognize Lender or such successor in the interest as lessor
under such Lease without change in the provisions thereof; provided, however,
Lender or such successor in interest shall not be liable for or bound by (i) any
payment of an installment of rent or additional rent made more than thirty (30)
days before the due date of such installment, (ii) any act or omission of or
default by Borrower under any such Lease (but the Lender, or such successor,
shall be subject to the continuing obligations of the landlord to the extent
arising from and after such succession to the extent of Lender’s, or such
successor’s, interest in the Property), (iii) any credits, claims, setoffs or
defenses which any Tenant may have against Borrower, (iv) any obligation on
Borrower’s part, pursuant to such Lease, to perform any tenant improvement work
or (v) any obligation on Borrower’s part,

 

116

--------------------------------------------------------------------------------


 

pursuant to such Lease, to pay any sum of money to any Tenant.  Each such New
Lease shall also provide that, upon the reasonable request by Lender or such
successor in interest, the Tenant shall execute and deliver an instrument or
instruments confirming such attornment.

 

VIII.7.9                                                         
Non-Disturbance Agreements.  Lender shall enter into, and, if required by
applicable law to provide constructive notice or requested by a Tenant, record
in the county where the subject Property is located, a subordination, attornment
and non-disturbance agreement, substantially in form and substance substantially
similar to the form attached hereto as Exhibit K (a Non-Disturbance Agreement),
with any Tenant (other than an Affiliate of Borrower) entering into a New Lease
permitted hereunder or otherwise consented to by Lender  within ten (10)
Business Days after written request therefor by Borrower, provided that, such
request is accompanied by an Officer’s Certificate stating that such Lease
complies in all material respects with this Section 8.7.  All reasonable third
party costs and expenses incurred by Lender in connection with the negotiation,
preparation, execution and delivery of any Non-Disturbance Agreement, including,
without limitation, reasonable attorneys’ fees and disbursements, shall be paid
by Borrower (in advance, if requested by Lender).

 

VIII.8                   Transfer of Claremont Property.  Notwithstanding the
foregoing provisions of this Article VIII, in connection with Borrower and
Affiliate Tenant entering into a new Management Agreement for the Claremont
Property with an Acceptable Manager in accordance with Section 5.2.14, the
transfer of up to forty-nine percent (49%) of the direct ownership interests in
the Claremont Property to such Acceptable Manager or any Close Affiliate
thereof, provided:

 

(a)                                  Sole Shareholder shall cause a
restructuring of the ownership interests in Claremont Borrower, so that
immediately following such restructuring:

 

(i)                                     (A) a newly formed Single Purpose Entity
limited partnership shall have acquired First Mezzanine Borrower’s 99.9% limited
partnership interest in Claremont Borrower, (B) such newly formed limited
partnership shall become a co-borrower under the First Mezzanine Loan, and (C) a
Single Purpose Entity limited liability company shall own a 0.1% general
partnership interest in Claremont Borrower;

 

(ii)                                  a newly formed Single Purpose Entity
limited partnership shall become a co-borrower under the Second Mezzanine Loan
and shall own a 99.9% direct partnership interest in the limited partnership
created pursuant to clause (i) above and a Single Purpose Entity limited
liability company shall own a 0.1% general partnership interest in such limited
partnership created pursuant to clause (i);

 

(iii)                               a newly formed Single Purpose Entity limited
partnership shall become a co-borrower under the Third Mezzanine Loan and shall
own a 99.9% direct partnership interest in the limited partnership created
pursuant to clause (ii) above and a Single Purpose

 

117

--------------------------------------------------------------------------------


 

Entity limited liability company shall own a 0.1% general partnership interest
in such limited partnership created pursuant to clause (ii) above;

 

(iv)                              a newly formed Single Purpose Entity limited
partnership shall become a co-borrower under the Fourth Mezzanine Loan and shall
own a 99.9% direct partnership interest in the limited partnership created
pursuant to clause (iii) above and a Single Purpose Entity limited liability
company shall own a 0.1% general partnership interest in such limited
partnership created pursuant to clause (iii) above;

 

(v)                                 a newly formed Single Purpose Entity limited
partnership shall become a co-borrower under the Fifth Mezzanine Loan and shall
own a 99.9% direct partnership interest in the limited partnership created
pursuant to clause (iv) above and a Single Purpose Entity limited liability
company shall own a 0.1% general partnership interest in such limited
partnership created pursuant to clause (iv) above;

 

(vi)                              a newly formed Single Purpose Entity limited
partnership shall become a co-borrower under the Sixth Mezzanine Loan and shall
own a 99.9% direct partnership interest in the limited partnership created
pursuant to clause (v) above and a Single Purpose Entity limited liability
company shall own a 0.1% general partnership interest in such limited
partnership created pursuant to clause (v) above;

 

(vii)                           a Single Purpose Entity limited liability
company shall own a 0.1% general partnership interest in such limited
partnership created pursuant to clause (vi) above;

 

(viii)                        Sole Shareholder shall own (A) no less than a
fifty-one percent (51%) direct limited partnership interest in the limited
partnership created pursuant to clause (vi) above, and (B) no less than a one
hundred percent (100%) direct limited liability company interest in each limited
liability company general partner formed pursuant to clauses (i) through (vii)
above; and

 

(ix)                                such Acceptable Manager or any Close
Affiliate thereof shall own no more than a forty-nine percent (49%) direct or
indirect partnership interest in the limited partnership created pursuant to
clause (vi) above.

 

(b)                                 The Loan Documents shall be amended to
reflect such new ownership structure;

 

(c)                                  The Mezzanine Loan Documents shall be
amended so that each of the Single Purpose Entity limited partnerships created
pursuant to clauses (i) through (vii) above shall become joint and several
co-borrowers with the applicable Mezzanine Borrower under the applicable
Mezzanine Loan and 100% of the ownership interest in each entity holding a
general partnership interest in each new limited partnership shall be pledged as
collateral for each Mezzanine Loan;

 

118

--------------------------------------------------------------------------------


 

(d)                                 Borrower shall deliver to Lender a new
non-consolidation opinion in form acceptable to Lender;

 

(e)                                  Borrower shall deliver a new Opinion of
Counsel from Delaware and New York counsel substantially in the forms delivered
on the Closing Date and otherwise in compliance with the requirements set forth
in Exhibit D or in such other form approved by the Lender;

 

(f)                                    Borrower shall have obtained a Rating
Agency Confirmation in connection with the Acceptable Manager, any Close
Affiliate acquiring such equity interest, and the matters set forth in this
Section 8.8;

 

(g)                                 Lender shall have received copies certified
by an Officer’s Certificate of all organizational documentation related to such
newly formed entities and such Acceptable Manager and/or Close Affiliate
thereof, together with evidence, as Lender may request in its sole discretion,
of the formation, structure, existence, good standing and/or qualification to do
business of such newly formed entities, such Acceptable Manager and/or Close
Affiliate, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the transactions contemplated hereby, and incumbency certificates as
may be requested by Lender.  Each of the organizational documents of Borrower
shall contain provisions having a substantive effect materially similar to that
of the language set forth in Exhibit C or such other language as approved by
Lender;

 

(h)                                 Lender shall have received a no-impairment
letter to the Title Policy (or substantially equivalent assurance) as Lender may
reasonably require confirming title insurance coverage is not impaired or
reduced by such transaction;

 

(i)                                     Such Acceptable Manager shall manage the
Claremont Property pursuant to an Acceptable Management Agreement approved by
Lender in its reasonable discretion;

 

(j)                                     Each Mezzanine Borrower shall have
satisfied the requirements set forth in Section 8.3 of each Mezzanine Loan
Agreement, including, without limitation, delivery to Mezzanine Lender, as
additional collateral for each Mezzanine Loan, of a pledge of the interests of
each limited partnership and each limited liability company general partner
formed pursuant to Section 8.8(a);

 

(k)                                  Borrower shall pay to Lender and Mezzanine
Lenders all reasonable out-of-pocket costs and expenses incurred by Lender and
Mezzanine Lenders (including, without limitation, attorneys fees and any
applicable costs and expenses of the Rating Agencies) in connection with the
matters set forth in this Section 8.8; and

 

119

--------------------------------------------------------------------------------


 

(l)                                     Notwithstanding anything to the contrary
in this Section 8.8, (i) the General Partners of the Mezzanine Borrowers may
serve as the general partner of each newly formed limited partnership, and (ii)
any such general partner shall have at least one (1) Independent Director
serving on its board of directors.

 

IX.                                INTEREST RATE CAP AGREEMENT.

 

IX.1                          Interest Rate Cap Agreement.  Borrower shall
maintain the Interest Rate Cap Agreement with an Acceptable Counterparty in
effect and having a term extending through the Maturity Date and an initial
notional amount equal to the Loan Amount, subject to reduction to reflect
prepayments of principal amounts of the Loan.  The Interest Rate Cap Agreement
shall have a strike rate equal to the Maximum LIBOR Pay Rate.  The notional
amount of the Interest Rate Cap Agreement may be reduced from time to time in
amounts equal to any prepayment of the principal of the Loan made in accordance
with the Loan Documents, provided that the strike rate shall be equal to the
Maximum LIBOR Pay Rate.

 

IX.2                          Pledge and Collateral Assignment.  Each Borrower
hereby pledges, assigns, transfers, delivers and grants a continuing first
priority lien to Lender, as security for payment of all sums due in respect of
the Loan and the performance of all other terms, conditions and covenants of
this Agreement and any other Loan Document on Borrower’s part to be paid and
performed, in, to and under all of such Borrower’s right, title and interest
whether now owned or hereafter acquired and whether now existing or hereafter
arising (collectively, the Rate Cap Collateral): (i) in the Interest Rate Cap
Agreement (as soon as such agreement is effective or  when and if any
replacement agreement becomes effective, any Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement); (ii) to receive any and all
payments under the Interest Rate Cap Agreement (or, when and if any such
agreement becomes effective, any Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement), whether as contractual obligations,
damages or otherwise; and (iii) to all claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under or
arising out of the Interest Rate Cap Agreement (as soon as such agreement is
effective or when and if any such agreement becomes effective, any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement), in each
case including all accessions and additions to, substitutions for and
replacements, products and proceeds of any of the foregoing.  Borrower shall
deliver to Lender an executed counterpart of such Interest Rate Cap Agreement,
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement
(which shall, by its terms, authorize the assignment to Lender and require that
payments be made directly to Lender) and notify the Counterparty of such
assignment (either in such Interest Rate Cap Agreement, Replacement Interest
Rate Cap Agreement or Extension Interest Rate Cap Agreement or by separate
instrument).  Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, transfer, deliver, assign or grant any security interest
in the Interest Rate Cap Agreement (or, when and if any such agreement becomes
effective, any Replacement Interest Rate Cap Agreement or Extension Interest
Rate Cap Agreement), or permit any Lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1

 

120

--------------------------------------------------------------------------------


 

Financing Statements or any other notice or instrument as may be required under
the UCC, as appropriate, except those naming Lender as the secured party, to be
filed with respect thereto.  Notwithstanding the foregoing, upon a prepayment of
a portion of the principal amount of the Loan, Borrower shall have the right to
transfer a portion of the Interest Rate Cap Agreement or to reduce the notional
amount thereof so long as the notional amount remaining under the Interest Rate
Cap Agreement equals or exceeds the then Principal Amount of the Note.  Lender
agrees to reasonably cooperate with Borrower, at Borrower’s sole cost and
expense, to effect such transfer or reduction, free of Lender’s Lien on such
Agreement.

 

IX.3                          Covenants.

 

(a)                                  Borrower shall comply with all of its
obligations under the terms and provisions of the Interest Rate Cap Agreement. 
All amounts paid by the Counterparty under the Interest Rate Cap Agreement to
Borrower or Lender shall be deposited immediately into the  Holding Account
pursuant to Section 3.1.  Borrower shall take all actions reasonably requested
by Lender to enforce Borrower’s rights under the Interest Rate Cap Agreement in
the event of a default by the Counterparty thereunder and shall not waive, amend
or otherwise modify any of its rights thereunder.

 

(b)                                 Borrower shall defend Lender’s right, title
and interest in and to the Rate Cap Collateral pledged by Borrower pursuant
hereto or in which it has granted a security interest pursuant hereto against
the claims and demands of all other Persons.

 

(c)                                  In the event of (x) any downgrade,
withdrawal or qualification (each, a Downgrade) of the rating of the
Counterparty such that, thereafter, the Counterparty shall cease to be an
Acceptable Counterparty and (y) the Counterparty shall fail to comply with the
requirements contained in the Interest Rate Cap Agreement which are described in
Exhibit I upon such occurrence, the Borrower shall either (i) obtain a Rating
Agency Confirmation with respect to the Counterparty or (ii) replace the
Interest Rate Cap Agreement with a Replacement Interest Cap Agreement, (x)
having a term extending through the end of the Interest Period in which the
Maturity Date occurs, (y) in a notional amount at least equal to the Principal
Amount of the Loan then outstanding, and (z) having a strike rate equal to the
Maximum LIBOR Pay Rate.

 

(d)                                 In the event that Borrower fails to purchase
and deliver to Lender the Interest Rate Cap Agreement as and when required
hereunder, Lender may purchase the Interest Rate Cap Agreement and the cost
incurred by Lender in purchasing the Interest Rate Cap Agreement shall be paid
by Borrower to Lender with interest thereon at the Default Rate from the date
such cost was incurred by Lender until such cost is paid by Borrower to Lender.

 

(e)                                  Except as permitted by Section 9.2,
Borrower shall not (i) without the prior written consent of Lender, modify,
amend or supplement the terms of the Interest Rate Cap Agreement, (ii) without
the prior written consent of Lender, except in accordance with the terms

 

121

--------------------------------------------------------------------------------


 

of the Interest Rate Cap Agreement, cause the termination of the Interest Rate
Cap Agreement prior to its stated maturity date, (iii)  without the prior
written consent of Lender, except as aforesaid, waive or release any obligation
of the Counterparty (or any successor or substitute party to the Interest Rate
Cap Agreement) under the Interest Rate Cap Agreement, (iv) without the prior
written consent of Lender, consent or agree to any act or omission to act on the
part of the Counterparty (or any successor or substitute party to the Interest
Rate Cap Agreement) which, without such consent or agreement, would constitute a
default under the Interest Rate Cap Agreement, (v) fail to exercise promptly and
diligently each and every material right which it may have under the Interest
Rate Cap Agreement, (vi) take or intentionally omit to take any action or
intentionally suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Interest Rate Cap Agreement or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) to payment or
(vii) fail to give prompt notice to Lender of any notice of default given by or
to Borrower under or with respect to the Interest Rate Cap Agreement, together
with a complete copy of such notice.  If Borrower shall have received written
notice that the Securitization shall have occurred, no consent by Lender
provided for in this Section 9.3 (e) shall be given by Lender unless Lender
shall have received a Rating Agency Confirmation.

 

(f)                                    In connection with an Interest Rate Cap
Agreement, Borrower shall obtain and deliver to Lender an Opinion of Counsel
from counsel (which counsel may be in-house counsel for the Counterparty) for
the Counterparty upon which Lender and its successors and assigns may rely (the
Counterparty Opinion), under New York law and, if the Counterparty is a non-U.S.
entity, the applicable foreign law, substantially in compliance with the
requirements set forth in Exhibit F or in such other form approved by the
Lender.

 

Section 9.4                                   Representations and Warranties. 
Borrower hereby covenants with, and represents and warrants to, Lender as
follows:

 

(a)                                  The Interest Rate Cap Agreement constitutes
the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(b)                                 The Rate Cap Collateral is free and clear of
all claims or security interests of every nature whatsoever, except such as are
created pursuant to this Agreement and the other Loan Documents, and Borrower
has the right to pledge and grant a security interest in the same as herein
provided without the consent of any other Person other than any such consent
that has been obtained and is in full force and effect.

 

(c)                                  The Rate Cap Collateral has been duly and
validly pledged hereunder.  All consents and approvals required to be obtained
by Borrower for the consummation of the transactions contemplated by this
Agreement have been obtained.

 

122

--------------------------------------------------------------------------------


 

(d)                                 Giving effect to the aforesaid grant and
assignment to Lender, Lender has, as of the date of this Agreement, and as to
Rate Cap Collateral acquired from time to time after such date, shall have, a
valid, and upon proper filing, perfected and continuing first priority lien upon
and security interest in the Rate Cap Collateral; provided that no
representation or warranty is made with respect to the perfected status of the
security interest of Lender in the proceeds of Rate Cap Collateral consisting of
“cash proceeds” or “non-cash proceeds” as defined in the UCC except if, and to
the extent, the provisions of Section 9-306 of the UCC shall be complied with.

 

(e)                                  Except for financing statements filed or to
be filed in favor of Lender as secured party, there are no financing statements
under the UCC covering any or all of the Rate Cap Collateral and Borrower shall
not, without the prior written consent of Lender, until payment in full of all
of the Obligations, execute and file in any public office, any enforceable
financing statement or statements covering any or all of the Rate Cap
Collateral, except financing statements filed or to be filed in favor of Lender
as secured party.

 

IX.5                          Payments.  If Borrower at any time shall be
entitled to receive any payments with respect to the Interest Rate Cap
Agreement, such amounts shall, immediately upon becoming payable to Borrower, be
deposited by Counterparty into the Holding Account.

 

IX.6                          Remedies.  Subject to the provisions of the
Interest Rate Cap Agreement, if an Event of Default shall occur and then be
continuing:

 

(a)                                  Lender, without obligation to resort to any
other security, right or remedy granted under any other agreement or instrument,
shall have the right to, in addition to all rights, powers and remedies of a
secured party pursuant to the UCC, at any time and from time to time, sell,
resell, assign and deliver, in its sole discretion, any or all of the Rate Cap
Collateral (in one or more parcels and at the same or different times) and all
right, title and interest, claim and demand therein and right of redemption
thereof, at public or private sale, for cash, upon credit or for future
delivery, and in connection therewith Lender may grant options and may impose
reasonable conditions such as requiring any purchaser to represent that any
“securities” constituting any part of the Rate Cap Collateral are being
purchased for investment only, Borrower hereby waiving and releasing any and all
equity or right of redemption to the fullest extent permitted by the UCC or
applicable law.  If all or any of the Rate Cap Collateral is sold by Lender upon
credit or for future delivery, Lender shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
Lender may resell such Rate Cap Collateral.  It is expressly agreed that Lender
may exercise its rights with respect to less than all of the Rate Cap
Collateral, leaving unexercised its rights with respect to the remainder of the
Rate Cap Collateral, provided, however, that such partial exercise shall in no
way restrict or jeopardize Lender’s right to exercise its rights with respect to
all or any other portion of the Rate Cap Collateral at a later time or times.

 

123

--------------------------------------------------------------------------------


 

(b)                                 Lender may exercise, either by itself or by
its nominee or designee, in the name of Borrower, all of Lender’s rights, powers
and remedies in respect of the Rate Cap Collateral, hereunder and under law.

 

(c)                                  Borrower hereby irrevocably, in the name of
Borrower or otherwise, authorizes and empowers Lender and assigns and transfers
unto Lender, and constitutes and appoints Lender its true and lawful
attorney-in-fact, and as its agent, irrevocably, with full power of substitution
for Borrower and in the name of Borrower, upon the occurrence and during the
continuance of an Event of Default, (i) to exercise and enforce every right,
power, remedy, authority, option and privilege of Borrower under the Interest
Rate Cap Agreement, including any power to subordinate or modify the Interest
Rate Cap Agreement (but not, unless an Event of Default exists and is
continuing, the right to terminate or cancel the Interest Rate Cap Agreement),
or to give any notices, or to take any action resulting in such subordination,
termination, cancellation or modification and (ii) in order to more fully vest
in Lender the rights and remedies provided for herein, to exercise all of the
rights, remedies and powers granted to Lender in this Agreement, and Borrower
further authorizes and empowers Lender, as Borrower’s attorney-in-fact, and as
its agent, irrevocably, with full power of substitution for Borrower and in the
name of Borrower, upon the occurrence and during the continuance of an Event of
Default, to give any authorization, to furnish any information, to make any
demands, to execute any instruments and to take any and all other action on
behalf of and in the name of Borrower which in the opinion of Lender may be
necessary or appropriate to be given, furnished, made, exercised or taken under
the Interest Rate Cap Agreement, in order to comply therewith, to perform the
conditions thereof or to prevent or remedy any default by Borrower thereunder or
to enforce any of the rights of Borrower thereunder.  These powers-of-attorney
are irrevocable and coupled with an interest, and any similar or dissimilar
powers heretofore given by Borrower in respect of the Rate Cap Collateral to any
other Person are hereby revoked.

 

(d)                                 Upon the occurrence and during the
continuance of an Event of Default, Lender may, without notice to, or assent by,
Borrower or any other Person (to the extent permitted by law), but without
affecting any of the Obligations, in the name of Borrower or in the name of
Lender, notify the Counterparty, or if applicable, any other counterparty to the
Interest Rate Cap Agreement, to make payment and performance directly to Lender;
extend the time of payment and performance of, compromise or settle for cash,
credit or otherwise, and upon any terms and conditions, any obligations owing to
Borrower, or claims of Borrower, under the Interest Rate Cap Agreement; file any
claims, commence, maintain or discontinue any actions, suits or other
proceedings deemed by Lender necessary or advisable for the purpose of
collecting upon or enforcing the Interest Rate Cap Agreement; and execute any
instrument and do all other things deemed necessary and proper by Lender to
protect and preserve and realize upon the Rate Cap Collateral and the other
rights contemplated hereby.

 

(e)                                  Pursuant to the powers-of-attorney provided
for above, Lender may take any action and exercise and execute any instrument
which it may deem necessary or advisable to accomplish the purposes hereof;
provided, however, that Lender shall not be permitted to take

 

124

--------------------------------------------------------------------------------


 

any action pursuant to said power-of-attorney that would conflict with any
limitation on Lender’s rights with respect to the Rate Cap Collateral.  Without
limiting the generality of the foregoing, Lender, after the occurrence of an
Event of Default, shall have the right and power to receive, endorse and collect
all checks and other orders for the payment of money made payable to Borrower
representing:  (i) any payment of obligations owed pursuant to the Interest Rate
Cap Agreement, (ii) interest accruing on any of the Rate Cap Collateral or (iii)
any other payment or distribution payable in respect of the Rate Cap Collateral
or any part thereof, and for and in the name, place and stead of Borrower, to
execute endorsements, assignments or other instruments of conveyance or transfer
in respect of any property which is or may become a part of the Rate Cap
Collateral hereunder.

 

(f)                                    Lender may exercise all of the rights and
remedies of a secured party under the UCC.

 

(g)                                 Without limiting any other provision of this
Agreement or any of Borrower’s rights hereunder, and without waiving or
releasing Borrower from any obligation or default hereunder, Lender shall have
the right, but not the obligation, to perform any act or take any appropriate
action, as it, in its reasonable judgment, may deem necessary to protect the
security of this Agreement, to cure such Event of Default or to cause any term,
covenant, condition or obligation required under this Agreement or the Interest
Rate Cap Agreement to be performed or observed by Borrower to be promptly
performed or observed on behalf of Borrower.  All amounts advanced by, or on
behalf of, Lender in exercising its rights under this Section 9.7(g) (including,
but not limited to, reasonable legal expenses and disbursements incurred in
connection therewith), together with interest thereon at the Default Rate from
the date of each such advance, shall be payable by Borrower to Lender upon
demand and shall be secured by this Agreement.

 

IX.7                          Sales of Rate Cap Collateral.  No demand,
advertisement or notice, all of which are, to the fullest extent permitted by
law, hereby expressly waived by Borrower, shall be required in connection with
any sale or other disposition of all or any part of the Rate Cap Collateral,
except that Lender shall give Borrower at least thirty (30) Business Days’ prior
written notice of the time and place of any public sale or of the time when and
the place where any private sale or other disposition is to be made, which
notice Borrower hereby agrees is reasonable, all other demands, advertisements
and notices being hereby waived.  To the extent permitted by law, Lender shall
not be obligated to make any sale of the Rate Cap Collateral if it shall
determine not to do so, regardless of the fact that notice of sale may have been
given, and Lender may without notice or publication adjourn any public or
private sale, and such sale may, without further notice, be made at the time and
place to which the same was so adjourned.  Upon each private sale of the Rate
Cap Collateral of a type customarily sold in a recognized market and upon each
public sale, unless prohibited by any applicable statute which cannot be waived,
Lender (or its nominee or designee) may purchase any or all of the Rate Cap
Collateral being sold, free and discharged from any trusts, claims, equity or
right of redemption of Borrower, all of which are hereby waived and released to
the extent permitted by law, and may make payment

 

125

--------------------------------------------------------------------------------


 

therefor by credit against any of the Obligations in lieu of cash or any other
obligations.  In the case of all sales of the Rate Cap Collateral, public or
private, Borrower shall pay all reasonable costs and expenses of every kind for
sale or delivery, including brokers’ and attorneys’ fees and disbursements and
any tax imposed thereon.  However, the proceeds of sale of Rate Cap Collateral
shall be available to cover such costs and expenses, and, after deducting such
costs and expenses from the proceeds of sale, Lender shall apply any residue to
the payment of the Obligations in the order of priority as set forth in Section
11 of the Security Instrument.

 

IX.8                          Public Sales Not Possible.  Borrower acknowledges
that the terms of the Interest Rate Cap Agreement may prohibit public sales,
that the Rate Cap Collateral may not be of the type appropriately sold at public
sales, and that such sales may be prohibited by law.  In light of these
considerations, Borrower agrees that private sales of the Rate Cap Collateral
shall not be deemed to have been made in a commercially unreasonably manner by
mere virtue of having been made privately.

 

IX.9                          Receipt of Sale Proceeds.  Upon any sale of the
Rate Cap Collateral by Lender hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt by
Lender or the officer making the sale or the proceeds of such sale shall be a
sufficient discharge to the purchaser or purchasers of the Rate Cap Collateral
so sold, and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to Lender or such
officer or be answerable in any way for the misapplication or non-application
thereof.

 

Section 9.10                            Extension Interest Rate Cap Agreement.
If Borrower exercises any of its options to extend the Maturity Date pursuant to
Section 5 of the Note, then, on or prior to the Maturity Date being extended,
the Borrower shall obtain or have in place an Extension Interest Rate Cap
Agreement (i) having a term through the end of the Interest Period in which the
extended Maturity Date occurs, (ii) in a notional amount at least equal to the
Principal Amount of the Loan as of the Maturity Date being extended, and (iii)
having a strike rate equal to an amount such that the maximum interest rate paid
by the Borrower after giving effect to payments made under such Extension
Interest Rate Cap Agreement shall equal no more than the Maximum LIBOR Pay Rate.

 

X.                                    MAINTENANCE OF PROPERTY; ALTERATIONS

 

X.1                              Maintenance of Property.  Borrower shall keep
and maintain, or cause to be kept and maintained, the Property and every part
thereof in good condition and repair, subject to ordinary wear and tear, and,
subject to Excusable Delays and the provisions of this Agreement with respect to
damage or destruction caused by a Casualty or Condemnation, shall not permit or
commit any waste, impairment, or deterioration of any portion of the Property in
any material respect.  Borrower further covenants to do all other acts which
from the character or use of the Property may be reasonably necessary to protect
the security hereof, the specific enumerations herein not excluding the
general.  Borrower shall not demolish any Improvement on the Property

 

126

--------------------------------------------------------------------------------


 

except as the same may be necessary in connection with an Alteration or a
restoration in connection with a Condemnation or Casualty, or as otherwise
permitted herein, in each case in accordance with the terms and conditions
hereof.

 

Section 10.2                            Alterations and Expansions.  Borrower
shall not perform or undertake or consent to the performance or undertaking of
any Alteration or Expansion, except in accordance with the following terms and
conditions:

 

(a)                                  The Alteration or Expansion shall be
undertaken in accordance with the applicable provisions of this Agreement, the
other Loan Documents, the Leases and all Legal Requirements.

 

(b)                                 Subject to the terms of Section 10.2(i), no
Event of Default shall have occurred and be continuing or shall occur as a
result of such action.

 

(c)                                  Subject to the terms of Section 10.2(i), a
Material Alteration or Material Expansion, to the extent architects are
customarily used for alterations or expansions of those types, but including any
structural change to any of the Property or the Improvements, shall be conducted
under the supervision of an Independent Architect and shall not be undertaken
until ten (10) Business Days after there shall have been filed with Lender, for
information purposes only and not for approval by Lender, detailed plans and
specifications and cost estimates therefor, prepared and approved in writing by
such Independent Architect.  Such plans and specifications may be revised at any
time and from time to time, provided that revisions of such plans and
specifications shall be filed with Lender, for information purposes only.

 

(d)                                 Subject to the terms of Section 10.2(i), the
Alteration or Expansion may not in and of itself, either during the Alteration
or Expansion or upon completion, be reasonably expected to have a Material
Adverse Effect with respect to the Property or adversely affect the annual Net
Operating Income, taking into account the required escrows (or completion bond)
provided under clause (h)(i) below; provided that if, as reasonably determined
by the Lender, such Alteration or Expansion (or then current Alterations or
Expansions in the aggregate) would adversely affect the annual Net Operating
Income, then in order to proceed with the Alteration or Expansion the Borrower
shall deliver to Lender Eligible Collateral in the amount that the estimated
total reduction in Net Operating Income resulting from the Alteration or
Expansion exceeds $1,000,000 as additional security for the Indebtedness, which
Eligible Collateral shall be returned to Borrower after completion of the
Alteration or Expansion if the reduction in Net Operating Income attributable to
such Alteration or Expansion pursuant to this Section 10.2(d) has been restored
and no Event of Default has occurred and is continuing.

 

(e)                                  All work done in connection with any
Alteration or Expansion shall be performed with due diligence to Final
Completion in a good and workmanlike manner, all materials used in connection
with any Alteration or Expansion shall be not less than the standard of quality
of the materials generally used at the Property as of the date hereof (or, if
greater, the

 

127

--------------------------------------------------------------------------------


 

then-current customary quality in the sub-market in which the Property is
located) and all work shall be performed and all materials used in accordance
with all applicable Legal Requirements and Insurance Requirements.

 

(f)                                    The cost of any Alteration or Expansion
shall be promptly and fully paid for by Borrower, subject to the next succeeding
sentence.  Without Lender’s prior written consent, no payment made prior to the
Final Completion (excluding punch-list items) of an Alteration or Expansion or
Restoration to any contractor, subcontractor, materialman, supplier, engineer,
architect, project manager or other Person who renders services or furnishes
materials in connection with such Alteration shall exceed ninety percent (90%)
of the aggregate value of the work performed by such Person (other than any
retention for major contractors who have completed their work) from time to time
and materials furnished and incorporated into the Improvements.

 

(g)                                 Subject to the terms of Section 10.2(i), all
work performed in connection with the Approved Base Building Work listed on
Schedule II shall be performed in accordance with the terms and conditions set
forth in clauses (a), (e) and (f) of this Section 10.2.

 

(h)                                 Subject to the terms of Section 10.2(i),
with respect to any Material Alteration or Material Expansion:

 

(i)                                     Borrower shall have delivered to Lender
Eligible Collateral in an amount equal to at least the total estimated remaining
unpaid costs of such Material Alteration or Material Expansion which is in
excess of the Threshold Amount, which Eligible Collateral shall be held by
Lender as security for the Indebtedness and released to Borrower as such work
progresses in accordance with Section 10.2(h)(iii); provided, however, in the
event that any Material Alteration or Material Expansion shall be made in
conjunction with any Restoration with respect to which Borrower shall be
entitled to withdraw Proceeds pursuant to Section 6.2 hereof (including any
Proceeds remaining after completion of such Restoration), the amount of the
Eligible Collateral to be furnished  pursuant hereto need not exceed the
aggregate cost of such Restoration and such Material Alteration or Material
Expansion (in either case, as estimated by the Independent  Architect) less the
sum of the amount of any Proceeds which the Borrower is entitled to withdraw
pursuant to Section 6.2 hereof and the Threshold Amount; notwithstanding the
foregoing, Borrower’s planned addition of a ballroom at the Doral Property shall
not be deemed to be a Material Alteration or Material Expansion in excess of the
Threshold Amount for purposes of this Section 10.2(h)(i).

 

(ii)                                  Prior to commencement of construction of
such Material Alteration or Material Expansion, Borrower shall deliver to Lender
a schedule (with the concurrence of the Independent Architect) setting forth the
projected stages of completion of such Alteration or Expansion and the
corresponding amounts expected to be due and payable by or on behalf of Borrower
in connection with such completion, such schedule to be updated quarterly by

 

128

--------------------------------------------------------------------------------


 

Borrower (and with the concurrence of the Independent Architect) during the
performance of such Alteration or Expansion.

 

(iii)                               Any Eligible Collateral that a Borrower
delivers to Lender pursuant hereto (and the proceeds of any such Eligible
Collateral) shall be invested (to the extent such Eligible Collateral can be
invested) by Lender in Permitted Investments for a period of time consistent
with the date on which the Borrower notifies Lender that the Borrower expects to
request a release of such Eligible Collateral in accordance with the next
succeeding sentence.  From time to time as the Alteration or Expansion
progresses, the amount of any Eligible Collateral so furnished may, upon the
written request of Borrower to Lender, be withdrawn by Borrower and paid or
otherwise applied by or returned to Borrower in an amount equal to the amount
Borrower would be entitled to so withdraw if Section 6.2.4 were applicable, and
any Eligible Collateral so furnished which is a Letter of Credit may be reduced
by Borrower in an amount equal to the amount Borrower would be entitled to so
reduce if Section 6.2.4 hereof were applicable, subject, in each case, to the
satisfaction of the conditions precedent to withdrawal of funds or reduction of
the Letter of Credit set forth in Section 6.2.4 hereof.  In connection with the
above-described quarterly update of the projected stages of completion of the
Material Alteration or Material Expansion (as concurred with by an Independent
Architect), Borrower shall increase (or be permitted to decrease, as applicable)
the Eligible Collateral then deposited with Lender as necessary to comply with
Section 10.2(h)(i) hereof.

 

(iv)                              At any time after Final Completion of such
Material Alterations or Material Expansions, the whole balance of any Cash
deposited with Lender pursuant to Section 10.2(h) hereof then remaining on
deposit may be withdrawn by Borrower and shall be paid by Lender to Borrower,
and any Eligible Collateral so deposited shall, to the extent it has not been
called upon, reduced or theretofore released, be released by Lender to Borrower,
within ten (10) days after receipt by Lender of an application for such
withdrawal and/or release together with an Officer’s Certificate, and as to the
following clauses (A) and (B) of this clause also a certificate of the
Independent Architect, setting forth in substance as follows:

 

(A)                              that such Material Alteration(s) or Material
Expansion(s) has been completed in all material respects in accordance with any
plans and specifications therefor previously filed with Lender under Section
10.2(c) hereof;

 

(B)                                that to the knowledge of the certifying
Person, (x) such Material Alteration(s) or Material Expansion(s) has been
completed in compliance with all Legal Requirements, and (y) to the extent
required for the legal use or occupancy of the portion of the Property affected
by such Alteration(s) or Expansion(s), the applicable Borrower has obtained a
temporary or permanent certificate of occupancy (or similar certificate) or, if
no such certificate is required, a statement to that effect;

 

129

--------------------------------------------------------------------------------


 

(C)                                that to the knowledge of the certifying
Person, all amounts that a Borrower is or may become liable to pay in respect of
such Material Alteration(s) or Material Expansion(s) through the date of the
certification have been paid in full or adequately provided for and, to the
extent that such are customary and reasonably obtainable by prudent property
owners in the area where the applicable Property is located, that Lien waivers
have been obtained from the general contractor and subcontractors performing
such Alteration(s) or Expansion(s) or at its sole cost and expense, Borrower
shall cause a nationally recognized title insurance company to deliver to Lender
an endorsement to the Title Policy, updating such policy and insuring over such
Liens without further exceptions to such policy other than Permitted
Encumbrances, or shall, at its sole cost and expense, cause a reputable title
insurance company to deliver a lender’s title insurance policy, in such form, in
such amounts and with such endorsements as the Title Policy, which policy shall
be dated the date of completion of the Material Alteration and shall contain no
exceptions other than Permitted Encumbrances; provided, however, that if, for
any reason, Borrower are unable to deliver the certification required by this
clause (C) with respect to any costs or expenses relating to the Alteration(s)
or Expansion(s), then, assuming Borrower are able to satisfy each of the other
requirements set forth in clauses (A) and (B) above, Borrower shall be entitled
to the release of the difference between the whole balance of such Eligible
Collateral and the total of all costs and expenses to which Borrower are unable
to certify; and

 

(D)                               that to the knowledge of the certifying
Person, no Event of Default has occurred and is continuing.

 

(i)                                     Lender hereby agrees that Borrower shall
not be required to comply with the terms of Sections 10.2 (b), (c), (d), (g) and
(h) hereof with respect to the current projects relating to the Property that
are more particularly described on attached Schedule XVI (collectively, the
Existing Projects).

 

XI.                                BOOKS AND RECORDS, FINANCIAL STATEMENTS,
REPORTS AND OTHER INFORMATION

 

XI.1                          Books and Records.  Borrower shall keep and
maintain on a fiscal year basis proper books and records separate from any other
Person, in which accurate and complete entries shall be made of all dealings or
transactions of or in relation to the Note, the Property and the business and
affairs of Borrower relating to the Property which shall reflect all items of
income and expense in connection with the operation on an individual basis of
the Property and in connection with any services, equipment or furnishings
provided in connection with the operation of the Property, in accordance with
GAAP.  Lender and its authorized representatives shall have the right at
reasonable times and upon reasonable notice to examine the books and

 

130

--------------------------------------------------------------------------------


 

records of Borrower relating to the operation of the Property and to make such
copies or extracts thereof as Lender may reasonably require.

 

XI.2                          Financial Statements.

 

XI.2.1                 Monthly Reports.  Borrower shall furnish to Lender,
within thirty (30) days after the end of each calendar month, unaudited
operating statements, aged accounts receivable reports, rent rolls, STAR Reports
and PACE Reports; occupancy and ADR reports for the Property, in each case
accompanied by an Officer’s Certificate certifying (i) with respect to the
operating statements, that to the Best of Borrower’s Knowledge and the best of
such officer’s knowledge such statements are true, correct, accurate and
complete and fairly present the results of the operations of Borrower and the
Property, (ii) with respect to the aged accounts receivable reports, rent rolls,
occupancy and ADR reports, that such items are to the Best of Borrower’s
Knowledge and the best of such officer’s knowledge true, correct and accurate
and fairly present the results of the operations of Borrower and the Property,
(iii) a list of Grand Wailea Refund Members and (iv) during any Low DSCR Period,
a list of Low DSCR GW Membership Deposits.  Borrower will also provide Lender
copies of all flash reports as to monthly revenues upon request;

 

XI.2.2                 Quarterly Reports.  Borrower will furnish, or cause to be
furnished, to Lender on or before the forty-fifth (45th) day after the end of
each Fiscal Quarter, the following items, accompanied by an Officer’s
Certificate, certifying that to the Best of Borrower’s Knowledge and the best of
such officer’s knowledge such items are true, correct, accurate and complete and
fairly present the financial condition and results of the operations of Borrower
and the Property in a manner consistent with GAAP (subject to normal year end
adjustments) to the extent applicable:

 

(a)                                  quarterly and year to date financial
statements prepared for such fiscal quarter with respect to the Borrower,
including a balance sheet and operating statement for such quarter for the
Borrower for such quarter;

 

(b)                                 during a Low DSCR Period, a comparison of
the budgeted income and expenses and the actual income and expenses for such
quarter for the Property, together with a detailed explanation of any variances
of five percent (5%) or more between budgeted and actual amounts in the
aggregate and on a line-item basis for such period and year to date;  provided,
however, that Borrower shall not be obligated to provide such detailed
explanation for line items the actual amounts for such quarter of which are less
than $100,000;

 

(c)                                  occupancy levels at the Property for such
period, including average daily room rates and the average revenue per available
room;

 

(d)                                 concurrently with the provision of such
reports, Borrower shall also furnish a report of Operating Income and Operating
Expenses (as well as a calculation of Net

 

131

--------------------------------------------------------------------------------


 

Operating Income based thereon) with respect to the Borrower and the Property
for the most recently completed quarter;

 

(e)                                  a STAR Report and a PACE Report for the
most recently completed quarter;

 

(f)                                    a calculation of DSCR for the trailing
four (4) Fiscal Quarters; and

 

(g)                                 a report of aged accounts receivable
relating to the Property as of the most recently completed quarter and a list of
Security Deposits and the aggregate amount of all Security Deposits.

 

XI.2.3                 Annual Reports.   Borrower shall furnish to Lender within
ninety (90) days following the end of each Fiscal Year a complete copy of the
annual financial statements of the Borrower and Sole Shareholder, audited by
Pricewaterhouse Coopers, Deloitte Touche Tohmatsu, or another “Big Four”
accounting firm or another independent certified public accounting firm
acceptable to Lender in accordance with GAAP for such Fiscal Year and containing
a balance sheet, a statement of operations and a statement of cash flows.  The
annual financial statements of the Borrower and Sole Shareholder shall be
accompanied by (i) an Officer’s Certificate certifying that each such annual
financial statement presents fairly, in all material respects, the financial
condition and results of operation of the Property and has been prepared in
accordance with GAAP and (ii) a management report, in form and substance
reasonably satisfactory to Lender, discussing the reconciliation between the
financial statements for such Fiscal Year and the most recent Budget.  Together
with such annual financial statements, Borrower shall furnish to Lender (A) an
Officer’s Certificate certifying as of the date thereof whether, to Borrower’s
knowledge, there exists a Default or Event of Default, and if such Default or
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same; and (B) an annual report,
for the most recently completed fiscal year, containing:

 

(a)                                  Capital Expenditures (including for this
purpose any and all additions to, and replacements of, FF&E,) made in respect of
the Property, including separate line items with respect to any project costing
in excess of $500,000;

 

(b)                                 occupancy levels for the Property for such
period; and

 

(c)                                  average daily room rates at the Property
for such period.

 

XI.2.4                 Leasing Reports.  Not later than sixty (60) days after
the end of each fiscal year of Borrower’s operations, Borrower shall deliver to
Lender a true and complete rent roll for the Property, dated as of the last
month of such fiscal quarter, showing the percentage of gross leasable area of
the Property, if any, leased as of the last day of the preceding calendar
quarter, the current annual rent for the Property, the expiration date of each
Lease,

 

132

--------------------------------------------------------------------------------


 

whether to Borrower’s knowledge any portion of the Property has been sublet, and
if it has, the name of the subtenant, and such rent roll shall be accompanied by
an Officer’s Certificate certifying that such rent roll is true, correct and
complete in all material respects as of its date and stating whether Borrower,
within the past year, has issued a notice of default with respect to any Lease
which has not been cured and the nature of such default.

 

XI.2.5                 Management Agreement.  Borrower shall deliver to Lender,
within ten (10) Business Days of the receipt thereof by Borrower, a copy of all
written reports or notices prepared by Manager as required under the Management
Agreement, including, without limitation, the completed final Budget and any
inspection reports.

 

XI.2.6                 Budget.

 

(a)                                  Not later than February 15 of each Fiscal
Year hereafter, Borrower shall prepare or cause to be prepared and deliver to
Lender, for informational purposes only, a Budget in respect of the Property for
the Fiscal Year in which such delivery date falls. If Borrower subsequently
amends the Budget, Borrower shall promptly deliver the amended Budget to Lender.

 

(b)                                 Notwithstanding the foregoing clause any
Budgets submitted during a Low DSCR Period, and in each case any material
amendment therefrom, shall be subject to Lender’s prior written approval, which
approval shall not be unreasonably withheld or delayed.

 

(c)                                  Within thirty (30) days after its receipt
of notice of the commencement of any Low DSCR Period, Borrower shall (unless the
then current Budget has been approved in writing by Lender) deliver to Lender
for Lender’s approval (which shall not be unreasonably withheld or delayed), a
proposed revised Budget for the Fiscal Year in which such Low DSCR Period
commences for each Property which Lender reasonably determines is affected by a
net income reduction contributing to the occurrence of such Low DSCR Period. 
Borrower shall consult with Lender and shall afford Lender a reasonable
opportunity to meet and confer with Borrower to discuss in reasonable detail
such proposed revised Budget and general hotel operations, and Borrower shall
use its best efforts to obtain the applicable Manager’s approval of resulting
budget revisions as requested by Lender in its reasonable discretion.

 

XI.2.7                 Other Information.  Borrower shall, promptly after
written request by Lender or, if a Securitization shall have occurred, the
Rating Agencies, furnish or cause to be furnished to Lender, in such manner and
in such detail as may be reasonably requested by Lender, such reasonable
additional information as may be reasonably requested with respect to the
Property.  The information required to be furnished by Borrower to Lender under
this Section 11.2 shall be provided in both hard copy format and electronic
format; provided that Borrower shall only be required to provide the information
required under this Section 11.2.7  in electronic format if such information is
so available in the ordinary course of the operations of the Borrower and
Manager and without significant expense.

 

133

--------------------------------------------------------------------------------


 

XII.                            ENVIRONMENTAL MATTERS.

 

XII.1                      Representations.  Borrower hereby represents and
warrants that except as set forth in the environmental reports and studies
delivered to Lender (the Environmental Reports), (i) Borrower (and to the Best
of Borrower’s Knowledge for the period prior to April 2, 2004 has not engaged in
or knowingly permitted any operations or activities upon, or any use or
occupancy of the Property, or any portion thereof, for the purpose of or in any
way involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
under, in or about the Property, or transported any Hazardous Materials to, from
or across the Property, except in all cases in material compliance with
Environmental Laws and only in the course of legitimate business operations at
the Property; (ii) to the Best of Borrower’s Knowledge, no tenant, occupant or
user of the Property, or any other Person, has engaged in or permitted any
operations or activities upon, or any use or occupancy of the Property, or any
portion thereof, for the purpose of or in any material way involving the
handling, manufacture, treatment, storage, use, generation, release, discharge,
refining, dumping or disposal of any Hazardous Materials on, in or about the
Property, or transported any Hazardous Materials to, from or across the
Property, except in all cases in material compliance with Environmental Laws and
only in the course of legitimate business operations at the Property; (iii) to
the Best of Borrower’s Knowledge, no Hazardous Materials are presently
constructed, deposited, stored, or otherwise located on, under, in or about the
Property except in material compliance with Environmental Laws; (iv) to the Best
of Borrower’s Knowledge, no Hazardous Materials have migrated from the Property
upon or beneath other properties which would reasonably be expected to result in
material liability for Borrower; and (v) to the Best of Borrower’s Knowledge, no
Hazardous Materials have migrated or threaten to migrate from other properties
upon, about or beneath the Property which would reasonably be expected to result
in material liability for Borrower.

 

XII.2                      Covenants.

 

XII.2.1             Compliance with Environmental Laws.  Subject to Borrower’s
right to contest under Section 7.3, Borrower covenants and agrees with Lender
that it shall comply with all Environmental Laws.  If at any time during the
continuance of the Lien of the Security Instrument, a Governmental Authority
having jurisdiction over the Property requires remedial action to correct the
presence of Hazardous Materials in, around, or under the Property (an
Environmental Event), Borrower shall deliver prompt notice of the occurrence of
such Environmental Event to Lender.  Within thirty (30) days after Borrower has
knowledge of the occurrence of an Environmental Event, Borrower shall deliver to
Lender an Officer’s Certificate (an Environmental Certificate) explaining the
Environmental Event in reasonable detail and setting forth the proposed remedial
action, if any.  Borrower shall promptly provide Lender with copies of all
notices which allege or identify any actual or potential violation or
noncompliance received by or prepared by or for Borrower in connection with any
Environmental Law.  For purposes of this paragraph, the term “notice” shall mean
any summons, citation, directive, order,

 

134

--------------------------------------------------------------------------------


 

claim, pleading, letter, application, filing, report, findings, declarations or
other materials pertinent to compliance of the Property and Borrower with such
Environmental Laws.

 

XII.2.2             Reserved.

 

XII.3                      Environmental Reports.  Upon the occurrence and
during the continuance of an Environmental Event with respect to the Property or
an Event of Default, Lender shall have the right to have its consultants perform
a comprehensive environmental audit of the Property.  Such audit shall be
conducted by an environmental consultant chosen by Lender and may include a
visual survey, a record review, an area reconnaissance assessing the presence of
hazardous or toxic waste or substances, PCBs or storage tanks at the Property,
an asbestos survey of the Property, which may include random sampling of the
Improvements and air quality testing, and such further site assessments as
Lender may reasonably require due to the results obtained from the foregoing. 
Borrower grants Lender, its agents, consultants and contractors the right to
enter the Property as reasonable or appropriate for the circumstances for the
purposes of performing such studies and the reasonable cost of such studies
shall be due and payable by Borrower to Lender upon demand and shall be secured
by the Lien of the Security Instrument.  Lender shall not unreasonably interfere
with, and Lender shall direct the environmental consultant to use its
commercially reasonable efforts not to hinder, Borrower’s or any Tenant’s, other
occupant’s or Manager’s operations upon the Property when conducting such audit,
sampling or inspections.  By undertaking any of the measures identified in and
pursuant to this Section 12.3, Lender shall not be deemed to be exercising any
control over the operations of Borrower or the handling of any environmental
matter or hazardous wastes or substances of Borrower for purposes of incurring
or being subject to liability therefor.

 

XII.4                      Environmental Indemnification.  Borrower shall
protect, indemnify, save, defend, and hold harmless the Indemnified Parties from
and against any and all liability, loss, damage, actions, causes of action,
costs or expenses whatsoever (including reasonable attorneys’ fees and expenses)
and any and all claims, suits and judgments which any Indemnified Party may
suffer, as a result of or with respect to:  (a) any Environmental Claim relating
to or arising from the Property; (b) the violation of any Environmental Law in
connection with the Property; (c) any release, spill, or the presence of any
Hazardous Materials affecting the Property; and (d) the presence at, in, on or
under, or the release, escape, seepage, leakage, discharge or migration at or
from, the Property of any Hazardous Materials, whether or not such condition was
known or unknown to Borrower; provided that, in each case, Borrower shall be
relieved of its obligation under this subsection if any of the matters referred
to in clauses (a) through (d) above did not occur (but need not have been
discovered) prior to (1) the foreclosure of the Security Instrument, (2) the
delivery by Borrower to Lender or its designee of a deed-in-lieu of foreclosure
with respect to the Property, or (3) Lender’s or its designee’s taking
possession and control of the Property after the occurrence of an Event of
Default hereunder.  If any such action or other proceeding shall be brought
against Lender, upon written notice from Borrower to Lender (given reasonably
promptly following Lender’s notice to Borrower of such action or proceeding),
Borrower shall be entitled to assume the defense thereof, at Borrower’s expense,

 

135

--------------------------------------------------------------------------------


 

with counsel reasonably acceptable to Lender; provided, however, Lender may, at
its own expense, retain separate counsel to participate in such defense, but
such participation shall not be deemed to give Lender a right to control such
defense, which right Borrower expressly retains.  Notwithstanding the foregoing,
each Indemnified Party shall have the right to employ separate counsel at
Borrower’s expense if, in the reasonable opinion of legal counsel, a conflict or
potential conflict exists between the Indemnified Party and Borrower that would
make such separate representation advisable.  Borrower shall have no obligation
to indemnify an Indemnified Party for damage or loss resulting from such
Indemnified Party’s gross negligence or willful misconduct.

 

XII.5                      Recourse Nature of Certain Indemnifications. 
Notwithstanding anything to the contrary provided in this Agreement or in any
other Loan Document, the indemnification provided in Section 12.4 shall be fully
recourse to Borrower and shall be independent of, and shall survive, the
discharge of the Indebtedness, the release of the Lien created by the Security
Instrument, and/or the conveyance of title to the Property to Lender or any
purchaser or designee in connection with a foreclosure of the Security
Instrument or conveyance in lieu of foreclosure.

 

XIII.                        THE GROUND LEASE.

 

XIII.1                  Leasehold Representations, Warranties.  Borrower hereby
represents and warrants as follows:

 

(a)                                  the Ground Lease is in full force and
effect, unmodified by any writing or otherwise, and Borrower has not waived,
canceled or surrendered any of its rights thereunder;

 

(b)                                 except with respect to the Ground Lease
involving the Doral Property, as to which there is a dispute regarding whether
certain additional rent amounts for periods prior to the date hereof totaling
less than $125,000 are actually payable, all rent, additional rent and/or other
charges reserved in or payable under the Ground Lease have been paid to the
extent that they are payable to the date hereof;

 

(c)                                  Borrower enjoys the quiet and peaceful
possession of the Leasehold Estate;

 

(d)                                 Borrower has not delivered or received any
notices of default under the Ground Lease and to the Best of Borrower’s
Knowledge is not in default under any of the terms of the Ground Lease, and
there are no circumstances which, with the passage of time or the giving of
notice, or both, would constitute a default under the Ground Lease;

 

(e)                                  Fee Owner is not in default under any of
the terms of the Ground Lease on its part to be observed and performed;

 

136

--------------------------------------------------------------------------------


 

(f)                                    Borrower has delivered to Lender a true,
accurate and complete copy of the Ground Lease; and

 

(g)                                 To the Best of Borrower’s Knowledge,
Borrower knows of no adverse claim to the title or possession of Borrower;

 

XIII.2                  Cure by Lender.  In the event of a default by Borrower
in the performance of any of its obligations under the Ground Lease, including,
without limitation, any default in the payment of any sums payable thereunder,
then, in each and every such case, Lender may, at its option, cause the default
or defaults to be remedied and otherwise exercise any and all rights of Borrower
thereunder in the name of and on behalf of Borrower.  Borrower shall, on demand,
reimburse Lender for all advances made and expenses incurred by Lender in curing
any such default (including, without limitation, reasonable attorneys’ fees and
disbursements), together with interest thereon computed at the Default Rate from
the date that such advance is made to and including the date the same is paid to
Lender.

 

XIII.3                  Option to Renew or Extend the Ground Lease.  Borrower
shall give Lender written notice of its intention to exercise each and every
option, if any, to renew or extend the term of the Ground Lease, at least thirty
(30) days prior to the expiration of the time to exercise such option under the
terms thereof.  If required by Lender, Borrower shall duly exercise any renewal
or extension option with respect to any of the Ground Lease if Lender reasonably
determines that the exercise of such option is necessary to protect Lender’s
security for the Loan.  If Borrower intends to renew or extend the term of the
Ground Lease, it shall deliver to Lender, with the notice of such decision, a
copy of the notice of renewal or extension delivered to Fee Owner, together with
the terms and conditions of such renewal or extension.  If Borrower does not
renew or extend the term of the Ground Lease, Lender may, at its option,
exercise the option to renew or extend in the name of and on behalf of
Borrower.  Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to execute and deliver, for and in the name of
Borrower, all instruments and agreements necessary under the Ground Lease or
otherwise to cause any renewal or extension of the Ground Lease.

 

XIII.4                  Ground Lease Covenants.

 

XIII.4.1                                                         Waiver of
Interest In New Ground Lease.  In the event the Ground Lease shall be terminated
by reason of a default thereunder by Borrower and Lender shall require from Fee
Owner a new ground lease, Borrower hereby waives any right, title and interest
in and to such new ground lease or the leasehold estate created thereby, waiving
all rights of redemption now or hereafter operable under any law.

 

XIII.4.2                                                         No Election to
Terminate.  Borrower shall not elect to treat the Ground Lease as terminated,
canceled or surrendered pursuant to the applicable provisions of the Bankruptcy
Code (including, without limitation, Section 365(h)(1) thereof) without Lender’s
prior written consent in the event of Fee Owner’s bankruptcy.  In addition,

 

137

--------------------------------------------------------------------------------


 

Borrower shall, in the event of Fee Owner’s bankruptcy, reaffirm and ratify the
legality, validity, binding effect and enforceability of the Ground Lease and
shall remain in possession of the Property and the Leasehold Estate,
notwithstanding any rejection thereof by Fee Owner or any trustee, custodian or
receiver.

 

XIII.4.3                                                         Notice Prior to
Rejection.  Borrower shall give Lender not less than thirty (30) days prior
written notice of the date on which Borrower shall apply to any court or other
governmental authority for authority and permission to reject the Ground Lease
in the event that there shall be filed by or against Borrower any petition,
action or proceeding under the Bankruptcy Code or under any other similar
federal or state law now or hereafter in effect and if Borrower determines to
reject the Ground Lease.  Lender shall have the right, but not the obligation,
to serve upon Borrower within such thirty (30) day period a notice stating that
(i) Lender demands that Borrower assume and assign the Ground Lease to Lender
subject to and in accordance with the Bankruptcy Code, and (ii) Lender covenants
to cure or provide reasonably adequate assurance thereof with respect to all
defaults reasonably susceptible of being cured by Lender and of future
performance under the Ground Lease.  If Lender serves upon Borrower the notice
described above, Borrower shall not seek to reject the Ground Lease and shall
comply with the demand provided for clause (i) above within fifteen (15) days
after the notice shall have been given by Lender.

 

XIII.4.4                                                         Lender Right to
Perform.  During the continuance of an Event of Default, Lender shall have the
right, but not the obligation, (i) to perform and comply with all obligations of
Borrower under the Ground Lease without relying on any grace period provided
therein, (ii) to do and take, without any obligation to do so, such actions as
Lender deems necessary or desirable to prevent or cure any default by Borrower
under the Ground Lease, including, without limitation, any act, deed, matter or
thing whatsoever that Borrower may do in order to cure a default under the
Ground Lease and (iii) to enter in and upon the Property or any part thereof to
such extent and as often as Lender deems necessary or desirable in order to
prevent or cure any default of Borrower under the Ground Lease.  Borrower shall,
within five (5) Business Days after written request is made therefor by Lender,
execute and deliver to Lender or to any party designated by Lender, such further
instruments, agreements, powers, assignments, conveyances or the like as may be
reasonably necessary to complete or perfect the interest, rights or powers of
Lender pursuant to this Section or as may otherwise be required by Lender.

 

XIII.4.5                                                         Lender Attorney
in Fact.  In the event of any arbitration under or pursuant to the Ground Lease
in which Lender elects to participate, Borrower hereby irrevocably appoints
Lender as its true and lawful attorney-in-fact (which appointment shall be
deemed coupled with an interest) to exercise, during the continuance of an Event
of Default, all right, title and interest of Borrower in connection with such
arbitration, including, without limitation, the right to appoint arbitrators and
to conduct arbitration proceedings on behalf of Borrower and Lender.  All costs
and expenses incurred by Lender in connection with such arbitration and the
settlement thereof shall be borne solely by Borrower, including, without

 

138

--------------------------------------------------------------------------------


 

limitation, attorneys’ fees and disbursements.  Nothing contained in this
Section shall obligate Lender to participate in any such arbitration.

 

XIII.4.6                                                         Payment of
Rent.  Borrower promptly shall pay the rent and all other sums and charges
mentioned in, and payable under, the Ground Lease.

 

XIII.4.7                                                         Performance of
Covenants.  Borrower shall promptly perform and observe all of the terms,
covenants and conditions required to be performed and observed by the lessee
under the Ground Lease, the breach of which could permit any party to the Ground
Lease validly to terminate the Ground Lease (including, without limitation, all
payment obligations), shall do all things necessary to preserve and to keep
unimpaired its rights under the Ground Lease, shall not waive, excuse or
discharge any of the material obligations of Fee Owner without Lender’s prior
written consent in each instance, and shall diligently and continuously enforce
the obligations of the Fee Owner.

 

XIII.4.8                                                         No Defaults.
 Borrower shall not do, permit or suffer any event or omission as a result of
which there could occur a default by the Borrower under the Ground Lease or any
event which, with the giving of notice or the passage of time, or both, would
constitute a default by the Borrower under the Ground Lease which could permit
any party to the Ground Lease validly to terminate the Ground Lease (including,
without limitation, a default in any payment obligation), and Borrower shall
obtain the consent or approval of Fee Owner to the extent required pursuant to
the terms of the Ground Lease.

 

XIII.4.9                                                         No
Modification.  Borrower shall not cancel, terminate, surrender, modify or amend
or in any way alter, surrender all or any portion of the Property, permit the
alteration of any of the provisions of the Ground Lease or agree to any
termination, amendment, modification or surrender of the Ground Lease without
Lender’s prior written consent in each instance, which consent shall not be
unreasonably withheld, provided such amendment or modification does not increase
in any material respect Borrower’s obligations thereunder or shorten the term
thereof.

 

XIII.4.10                                                   Notices of Default. 
Borrower shall deliver to Lender copies of any notice of default by any party
under the Ground Lease, or of any notice from Fee Owner of its intention to
terminate the Ground Lease or to re-enter and take possession of any portion of
the Property, immediately upon delivery or receipt of such notice, as the case
may be.

 

XIII.4.11                                                   Delivery of
Information.  Borrower shall promptly furnish to Lender copies of such
information and evidence as Lender may request concerning Borrower’s due
observance, performance and compliance with the terms, covenants and conditions
of the Ground Lease.

 

139

--------------------------------------------------------------------------------


 

XIII.4.12                                                   No Subordination. 
Borrower shall not consent to the subordination of the Ground Lease to any
mortgage or other lease of the fee interest in any portion of the property.

 

XIII.4.13                                                   Further Assurances. 
Borrower, at its sole cost and expense, shall execute and deliver to Lender,
within five (5) Business Days after request, such documents, instruments or
agreements as may be required to permit Lender to cure any default under the
Ground Lease.

 

XIII.4.14                                                   Estoppel
Certificates.  Borrower shall use commercially reasonable efforts to obtain and
deliver to Lender within twenty (20) days after written demand by Lender, an
estoppel certificate from Fee Owner setting forth (i) the name of the lessee and
the lessor thereunder, (ii) that the Ground Lease is in full force and effect
and has not been modified or, if it has been modified, the date of each
modification (together with copies of each such modification), (iii) the date to
which all rental charges have been paid by the lessee under the Ground Lease,
(iv) whether there are any alleged defaults of the lessee under the Ground Lease
and, if there are, setting forth the nature thereof in reasonable detail, (v) if
the lessee under the Ground Lease shall be in default, the default and (vi) such
other matters as Lender shall reasonably request.

 

XIII.5                  Lender Right to Participate.  Lender shall have the
right, but not the obligation, to proceed in respect of any claim, suit, action
or proceeding relating to the rejection of the Ground Lease by Fee Owner as a
result of Fee Owner’s bankruptcy, including, without limitation, the right to
file and prosecute any and all proofs of claims, complaints, notices and other
documents in any case in respect of Fee Owner under and pursuant to the
Bankruptcy Code.

 

XIII.6                  No Liability.  Lender shall have no liability or
obligation under the Ground Lease by reason of its acceptance of the Security
Instrument, this Agreement and the other Loan Documents.  Lender shall be liable
for the obligations of the lessee arising under the Ground Lease for only that
period of time during which Lender is in possession of the portion of the
Property covered by said Ground Lease or has acquired, by foreclosure or
otherwise, and is holding all of Borrower’s right, title and interest therein.

 

XIV.                       SECURITIZATION AND PARTICIPATION.

 

Section 14.1                            Sale of Note and Securitization.  At the
request of Lender and, to the extent not already required to be provided by
Borrower under this Agreement, Borrower shall, at its sole expense, cooperate
fully and in good faith in a prompt and timely manner with the efforts of the
holders of the Note to structure and document the Loan and to arrange for the
issuance and sale of the Notes on such terms as the holders of the Notes may
determine to be reasonably necessary or desirable and to satisfy the market
standards which may be reasonably required in the marketplace or by the Rating
Agencies, the SEC, the underwriters and/or placement agents for any of the
Notes, any accountants, due diligence firms, trustees, servicers or

 

140

--------------------------------------------------------------------------------


 

other service providers engaged in connection with a Securitization, counsel to
any such persons, and such other persons as may be designated by the holder of
the Notes from time to time in connection with the sale of the Notes or
participation therein as part of the first successful securitization (such sale
and/or securitization, the Securitization) of rated single or multi-class
securities (the Securities) secured by or evidencing ownership interests in the
Notes and this Agreement, including, without limitation, to do (or cause to be
done) the following (but Borrower shall not in any event be required to incur,
suffer or accept (except to a de minimis extent)) any lesser rights or greater
obligations or liability than as currently set forth in the Loan Documents
(except any increase in the weighted average interest rate of the Notes that may
result after certain prepayments of the Loan have been made and applied in
accordance with the terms hereof):

 

XIV.1.1                                                         Provided
Information.  (i) Provide, at its sole expense, such financial and other
information (but not projections) with respect to the Property, Borrower
Parents, Affiliate Tenant, Borrower Subsidiary, Guarantor, and Borrower as may
be required in order to comply with the requirements of the Securities Act (as
defined herein) in the offering of the Securities, to comply with Rating Agency
requirements or, if the Securities are listed on the Luxembourg Stock Exchange
or other foreign exchange, to comply with the requirements of such exchange and,
to the extent such information is reasonably available to Borrower or Guarantor
and such information is not confidential, in connection with the marketing of
the Securities, (ii) provide, at its sole expense, business plans (but not
projections) and budgets relating to the Property, to the extent prepared by the
Borrower or Guarantor, (iii) cooperate with the holder of the Note (and its
representatives) in obtaining or performing, at its sole expense, site
inspection, appraisals, market studies, environmental reviews (including, if
appropriate Phase II reports) and reports, engineering reports and other due
diligence investigations of the Property, as may be reasonably requested by the
holder of the Note or reasonably requested by the Rating Agencies and (iv)
provide, at its sole expense CMSA loan and property setup files in a form
reasonably acceptable to Lender and Borrower and reasonably cooperate with any
servicer or master servicer to provide and deliver all reasonably requested
historical, underwriting and other reasonable financial information necessary
for such servicer to prepare a CMSA investor reporting package to the extent
such information is reasonably available to Borrower or Guarantor (all
information provided pursuant to this Section 14.1 together with all other
information heretofore provided to Lender in connection with the Loan, as such
may be updated, at Borrower’s request, in connection with a Securitization, or
hereafter provided to Lender in connection with the Loan or a Securitization,
being herein collectively called the Provided Information);

 

XIV.1.2                                                         Opinions of
Counsel. Cause to be promptly rendered such customary updates or customary
modifications to the Opinions of Counsel delivered at the closing of the Loan as
may be reasonably requested by the holder of the Note or the Rating Agencies in
connection with the Securitization.  Any such Opinions of Counsel that Borrower
is reasonably required to cause to be delivered in connection with a
Securitization (which the parties agree shall consist of a “Review Letter” in
substantially the form attached hereto as Schedule XIV and bring downs of the
Opinions of Counsel delivered as of the date hereof which

 

141

--------------------------------------------------------------------------------


 

Borrower acknowledges will be required to be delivered by Borrower’s counsel in
connection with a Securitization taking into account the due diligence
Borrower’s counsel deems reasonably necessary to deliver such “Review Letter”),
shall be delivered at Borrower’s expense; and

 

XIV.1.3         Modifications to Loan Documents and Corporate Organizational
Documents.  Subject to Section 14.1.1, at its cost and expense, execute and
deliver all documentation and take all actions deemed reasonably necessary or
desirable by the holders of the Notes for the implementation of any
Securitization together with execution of any amendments or supplements to the
Security Instrument and the other Loan Documents as may be reasonably requested
by Lender or the Rating Agencies in order to achieve the required rating or to
effect the Securitization (including, without limitation, modifying the Payment
Date, as defined in the Note, to a date other than as originally set forth in
the Note), provided, that nothing contained in this Section 14.1.3 shall result
in any economic or other adverse change in the transaction contemplated by the
Security Instrument or the other Loan Documents (unless Borrower is made whole
by the holder of Note) or result in any operational changes that are burdensome
to the Property or Borrower (except any changes that result from the creation of
any substitute, component or replacement notes in accordance with the terms
hereof).   Borrower shall make such representations and warranties as of the
closing date of the applicable Securitization with respect to the Property,
Borrowers, Guarantor, Sole Shareholder, Borrower Subsidiary, Borrower Parents
and the Loan Documents as are customarily provided in securitization
transactions or as may be reasonably requested by the holders of the Notes or
the Rating Agencies and consistent with the representations and warranties made
in the Loan Documents as of the Closing Date (including the applicable
qualifications and limitations thereto described therein), in each case
specifying any exceptions to such representations and warranties discovered
since the Closing Date.  Borrower shall deliver certificates of the relevant
Governmental authorities in all relevant jurisdictions indicating the good
standing and qualification of each Borrower as of the date of a Securitization. 
Promptly upon request of the holder of the Notes, Borrower shall execute such
amendments, supplements, replacements or other modifications to the Borrowers’
or Borrower Subsidiary’s organizational documents in order to permit a
Securitization or in order to satisfy customary Rating Agency requirements,
including any of the foregoing to better ensure that Borrower is a Single
Purpose Entity, to require periodic updates of accounting matters, appraisals
and environmental and engineering assessments at origination of and/or during
the term of the Loan.  In respect of this Agreement, each of Borrower
acknowledges that it is generally familiar with the requirements imposed by
rated securitization transactions and the mortgage loan and securities offering
documentation required thereby.

 

XIV.2                  Cooperation.  Borrower shall, at its expense, at Lender’s
request, (i) meet with representatives of the Rating Agencies at reasonable
times to discuss the business and operations of the Property, (ii) cooperate
with the reasonable requests of the Rating Agencies in connection with the
Property and (iii) cooperate in any manner that may reasonably be requested by
the holders of the Notes, the SEC, the underwriters and/or placement agents for
any of the Notes, any accountants, due diligence firms, trustees, servicers or
other service providers

 

142

--------------------------------------------------------------------------------


 

engaged in connection with a Securitization, counsel to any such persons, and
such other persons as may be designated by the holders of the Notes from time to
time.  Until the Obligations are paid in full, Borrower shall provide the Rating
Agencies, accountants or trustee with all financial reports required hereunder
and such other information as they shall reasonably request, including copies of
any default notices or other material notices delivered to and received from
Lender hereunder, to enable them to continuously monitor the creditworthiness of
Borrower and to permit an annual surveillance of the implied credit rating of
the Securities.

 

XIV.3                  Securitization Financial Statements.  Borrower
acknowledges that all such financial information delivered by Borrower to Lender
pursuant to Article XI may, at Lender’s option, be delivered to the Rating
Agencies.

 

XIV.4                  Securitization Indemnification.

 

XIV.4.1         Disclosure Documents.  Subject to Section 19.23, Borrower
understands that certain of the Provided Information may be included in
disclosure documents in connection with the Securitization, including a
prospectus or private placement memorandum or a public registration statement
(each, a Disclosure Document) and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the Securities Act) or the Securities and Exchange Act of 1934, as
amended (the Exchange Act), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization.  In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, upon
request, Borrower shall reasonably cooperate with the holder of the Note in
updating the Provided Information for inclusion or summary in the Disclosure
Document by providing all current information pertaining to Borrower and the
Property reasonably requested by Lender.

 

XIV.4.2         Indemnification Certificate.  In connection with each of (x) a
preliminary and a private placement memorandum, or (y) a preliminary and final
prospectus, as applicable, Borrower agrees to provide, at its cost and expense
and at Lender’s reasonable request, an indemnification certificate:

 

(a)                                  certifying that Borrower has carefully
examined those portions of such memorandum or prospectus, as applicable,
reasonably designated in writing by Lender for Borrower’s review pertaining to
Borrower, the Property, the Loan and/or the Provided Information and insofar as
such sections or portions thereof specifically pertain to Borrower, the
Property, the Provided Information or the Loan (such portions, the Relevant
Portions), the Relevant Portions do not (except to the extent specified by
Borrower if Borrower does not agree with the statements therein), as of the date
of such certificate, to the Best of Borrower’s Knowledge, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading.

 

143

--------------------------------------------------------------------------------


 

(b)                                 indemnifying Lender and the Affiliates of
Deutsche Bank Securities, Inc. (collectively, DBS) that have prepared the
Disclosure Document relating to the Securitization, each of its directors, each
of its officers who have signed the Disclosure Document and each person or
entity who controls DBS within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (collectively, the DBS Group), and DBS,
together with the DBS Group, each of their respective directors and each person
who controls DBS or the DBS Group, within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the Underwriter
Group) for any actual, out-of-pocket losses, third party claims, damages
(excluding lost profits, diminution in value and other consequential damages) or
liabilities arising out of third party claims (the Liabilities) to which any
member of the Underwriter Group may become subject to the extent such
Liabilities arise out of or are based upon any untrue statement of any material
fact contained in the Relevant Portions and in the Provided Information or arise
out of or are based upon the omission by Borrower to state therein a material
fact required to be stated in the Relevant Portions in order to make the
statements in the Relevant Portions in light of the circumstances under which
they were made, not misleading (except that (x) Borrower’s obligation to
indemnify in respect of any information contained in a preliminary or final
registration statement, private placement memorandum or preliminary or final
prospectus shall be limited to any untrue statement or omission of material fact
therein known to Borrower to the extent in breach of Borrower’s certification
made pursuant to clause (a) above and (y) Borrower shall have no responsibility
for the failure of any member of the Underwriting Group to accurately transcribe
written information supplied by Borrower or to include such portions of the
Provided Information).

 

(c)                                  Borrower’s liability under clauses (a) and
(b) above shall be limited to Liabilities arising out of or based upon any such
untrue statement or omission made in a Disclosure Document in reliance upon and
in conformity with information furnished to Lender by, or furnished at the
direction and on behalf of, Borrower in connection with the preparation of those
portions of the registration statement, memorandum or prospectus pertaining to
Borrower, the Property or the Loan, including financial statements of Borrower
and operating statements with respect to the Property.  This indemnity agreement
will be in addition to any liability which Borrower may otherwise have.

 

(d)                                 Promptly after receipt by an indemnified
party under this Article XIV of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Article XIV, notify the indemnifying party in
writing of the commencement thereof, but the omission to so notify the
indemnifying party will not relieve the indemnifying party from any liability
which the indemnifying party may have to any indemnified party hereunder except
to the extent that failure to notify causes prejudice to the indemnifying
party.  In the event that any action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled, jointly with any other indemnifying party,
to participate therein and, to the extent that it (or they) may elect by written
notice delivered to the

 

144

--------------------------------------------------------------------------------


 

indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party.  After notice from the indemnifying
party to such indemnified party under this Article XIV of its assumption of such
defense, the indemnifying party shall not be liable for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified parties that are different from or in conflict with
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties at the expense of the indemnifying party.  The
indemnifying party shall not be liable for the expenses of separate counsel
unless an indemnified party shall have reasonably concluded that there may be
legal defenses available to it that are different from or in conflict with those
available to another indemnified party.

 

(e)                                  In order to provide for just and equitable
contribution in circumstances in which the indemnity provided for in this
Article XIV is for any reason held to be unenforceable by an indemnified party
in respect of any actual, out-of-pocket losses, claims, damages or liabilities
relating to third party claims (or action in respect thereof) referred to
therein which would otherwise be indemnifiable under this Article XIV, the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such actual, out of pocket losses, third party
claims, damages or liabilities (or action in respect thereof) (but excluding
damages for lost profits, diminution in value of the Property and consequential
damages); provided, however, that no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution for Liabilities arising therefrom from any
person who was not guilty of such fraudulent misrepresentation.  In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered:  (i) the DBS Group’s and Borrower’s
relative knowledge and access to information concerning the matter with respect
to which the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; (iii) the limited responsibilities and obligations of
Borrower as specified herein; and (iv) any other equitable considerations
appropriate in the circumstances.

 

XIV.5                  Retention of Servicer.  Lender reserves the right, at
Borrower’s sole cost and expense, to retain the Servicer.  Lender has advised
Borrower that the Servicer initially retained by Lender shall be Midland Loan
Services, Inc.  Borrower shall pay any servicing, special servicing fees and any
administrative fees and expenses of the Servicer, including, without limitation,
reasonable attorney and other third-party fees and disbursements in connection
with a prepayment, release of the Property, Securitization, assumption or
modification of the Loan or enforcement of the Loan Documents.  Borrower shall
pay the ongoing standard monthly servicing fee.

 

145

--------------------------------------------------------------------------------


 

XIV.6                  Rating Agency Surveillance Fees and Trustee Fees. 
Borrower shall pay all ongoing Rating Agency surveillance and administrative
fees, costs and expenses and ongoing trustee fees, costs and expenses incurred
in connection with the Securitization of the Loan.

 

XIV.7                  Other Loan Closing, Securitization and Syndication
Costs.  Borrower hereby agrees to pay all reasonable origination costs and all
reasonable out-of-pocket expenses and costs incurred by the Lender (or any of
Affiliate of Lender) with respect to (i) the making of the Loan, (ii) the
initial sale of a participation interest in the Loan by Lender to other parties
and all other initial syndications of the Loan by Lender (whether such sale(s)
or syndication(s) occur on or after the Closing Date) and (iii) the
Securitization of the Loan (as well as such reasonable costs and expenses as
Lender (or any Affiliate of Lender), including, without limitation, costs of
agreed-upon-procedures, duplication and printing costs, travel expenses, costs
of preparation of environmental, seismic and engineering reports, costs of
credit reports, costs of appraisals, accounting and consultant costs, legal
fees, costs of preparation, negotiation, execution and delivery of the
commitment letter, this Agreement and the other Loan Documents and the documents
executed in connection with a Securitization, rating agency fees and the costs
of consummation of the transactions contemplated hereby and thereby (including
reasonable attorneys’ fees and disbursements in connection therewith and in
connection with the Lender’s due diligence), mortgage recording taxes and other
document filing fees and any other reasonable out-of-pocket expenses relating to
credit and collateral evaluations.

 

XV.                            ASSIGNMENTS AND PARTICIPATIONS.

 

XV.1                      Assignment and Acceptance.  Lender may, at Borrower’s
sole cost and expense in accordance with Section 15.6, and subject to Section
19.23, assign to one or more Persons all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Note); provided that the parties to
each such assignment shall execute and deliver to Lender, for its acceptance and
recording in the Register (as hereinafter defined), an Assignment and
Acceptance.  In addition, Lender may participate (subject to Section 19.23) to
one or more Persons all or any portion of its rights and obligations under this
Agreement and the other Loan Documents (including without limitation, all or a
portion of the Note) utilizing such documentation to evidence such participation
and the parties’ respective rights thereunder as Lender, in its sole discretion,
shall elect.

 

XV.2                      Effect of Assignment and Acceptance.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of Lender, as the case may be, hereunder and such assignee shall
be deemed to have assumed such rights and obligations, and (ii) Lender shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement and the other Loan Documents
(and, in the case of an Assignment and Acceptance covering all or the

 

146

--------------------------------------------------------------------------------


 

remaining portion of Lender’s rights and obligations under this Agreement and
the other Loan Documents, Lender shall cease to be a party hereto) accruing from
and after the effective date of the Assignment and Acceptance, except with
respect to (A) any payments made by Borrower to Lender pursuant to the terms of
the Loan Documents after the effective date of the Assignment and Acceptance and
(B) any letter of credit, cash deposit or other deposits or security (other than
the Lien of the Security Instrument and the other Loan Documents) delivered to
or for the benefit of or deposited with German American Capital Corporation, as
Lender, for which German American Capital Corporation shall remain responsible
for the proper disposition thereof until such items are delivered to a party who
is qualified as an Approved Bank and agrees to hold the same in accordance with
the terms and provisions of the agreement pursuant to which such items were
deposited.

 

XV.3                      Content.  By executing and delivering an Assignment
and Acceptance, Lender and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (ii) Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or the performance or observance by Borrower of any of its
obligations under any Loan Documents or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes Lender to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to Lender by the terms hereof together
with such powers and discretion as are reasonably incidental thereto; and (vi)
such assignee agrees that it will perform, in accordance with their terms, all
of the obligations which by the terms of this Agreement and the other Loan
Documents are required to be performed by Lender.

 

XV.4                      Register.  Lender shall maintain a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of Lender and each assignee pursuant to
this Article XV and the Principal Amount of the Loan owing to each such assignee
from time to time (the Register).  The entries in the Register shall, with
respect to such assignees, be conclusive and binding for all purposes, absent
manifest error.  The Register shall be available for inspection by Borrower or
any assignee

 

147

--------------------------------------------------------------------------------


 

pursuant to this Article XV at any reasonable time and from time to time upon
reasonable prior written notice.

 

XV.5                      Substitute Notes.  Upon its receipt of an Assignment
and Acceptance executed by an assignee, together with any Note or Notes subject
to such assignment, Lender shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit J hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register, and (iii) give prompt written notice thereof to Borrower.  Within five
(5) Business Days after its receipt of such notice, Borrower, at Lender’s own
expense, shall execute and deliver to Lender in exchange and substitution for
the surrendered Note or Notes a new Note to the order of such assignee in an
amount equal to the portion of the Loan assigned to it and a new Note to the
order of Lender in an amount equal to the portion of the Loan retained by it
hereunder.  Such new Note or Notes shall be in an aggregate Principal Amount
equal to the aggregate then outstanding principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the Note
(modified, however, to the extent necessary so as not to impose duplicative or
increased obligations on Borrower and to delete obligations previously satisfied
by Borrower).  Notwithstanding the provisions of this Article XV, Borrower shall
not be responsible or liable for any additional taxes, reserves, adjustments or
other costs and expenses that are related to, or arise as a result of, any
transfer of the Loan or any interest or participation therein that arise solely
and exclusively from the transfer of the Loan or any interest or participation
therein or from the execution of the new Note contemplated by this Section 15.5,
including, without limitation, any mortgage tax.  Lender and/or the assignees,
as the case may be, shall from time to time designate one agent through which
Borrower shall request all approvals and consents required or contemplated by
this Agreement and on whose statements Borrower may rely.

 

XV.6                      Participations.  Subject to Section 19.23, each
assignee pursuant to this Article XV may sell participations to one or more
Persons (other than Borrower or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of the Note held by it);
provided, however, that (i) such assignee’s obligations under this Agreement and
the other Loan Documents shall remain unchanged, (ii) such assignee shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such assignee shall remain the holder of any such Note for
all purposes of this Agreement and the other Loan Documents, and (iv) Borrower,
Lender and the assignees pursuant to this Article XV shall continue to deal
solely and directly with such assignee in connection with such assignee’s rights
and obligations under this Agreement and the other Loan Documents.  In the event
that more than one (1) party comprises Lender, Lender shall designate one party
to act on the behalf of all parties comprising Lender in providing approvals and
all other necessary consents under the Loan Documents and on whose statements
Borrower may rely.

 

148

--------------------------------------------------------------------------------


 

XV.7                      Disclosure of Information.  Any assignee pursuant to
this Article XV may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Article XV, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such assignee by or on behalf of Borrower;
provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing for the
benefit of Borrower to preserve the confidentiality of any confidential
information received by it.

 

XV.8                      Security Interest in Favor of Federal Reserve Bank. 
Notwithstanding any other provision set forth in this Agreement or any other
Loan Document, any assignee pursuant to this Article XV may at any time create a
security interest in all or any portion of its rights under this Agreement or
the other Loan Documents (including, without limitation, the amounts owing to it
and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

XV.9                      Costs.  Borrower hereby agrees to pay all reasonable
origination costs and all reasonable out-of-pocket expenses and costs incurred
by the Lender (or any of Affiliate of Lender) and any other participant of the
Loan (or any Affiliate of such participant) with respect to (i) the making of
the Loan and (ii) the initial sale of a participation interest in the Loan by
Lender to other parties and all other initial syndications of the Loan by Lender
(whether such sale(s) or syndication(s) occur on or after the Closing Date),
including, without limitation, costs of agreed-upon-procedures, duplication and
printing costs, travel expenses, costs of preparation of environmental, seismic
and engineering reports, costs of credit reports, costs of appraisals,
accounting and consultant costs, legal fees, costs of preparation, negotiation,
execution and delivery of the commitment letter, this Agreement and the other
Loan Documents and the costs of consummation of the transactions contemplated
hereby and thereby (including reasonable attorneys’ fees and disbursements in
connection therewith and in connection with the Lender’s due diligence),
mortgage recording taxes and other document filing fees and any other reasonable
out-of-pocket expenses relating to credit and collateral evaluations.

 

XVI.                        RESERVE ACCOUNTS

 

XVI.1                  Tax Reserve Account.  In accordance with the time periods
set forth in Section 3.1, and during any period when the Manager is not
reserving for Impositions and Other Charges, Borrower shall deposit into the Tax
Reserve Account an amount equal to (a) one-twelfth of the annual Impositions
that Lender reasonably estimates, based on the most recent tax bill for the
Property, will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Impositions at least
twenty (20) days prior to the imposition of any interest, charges or expenses
for the non-payment thereof and (b) one-twelfth of the annual Other Charges that
Lender reasonably estimates will be payable during the next ensuing twelve (12)
months (said monthly amounts in (a) and (b) above hereinafter called the Monthly
Tax Reserve Amount, and the aggregate amount of funds held in the Tax Reserve
Account being the Tax Reserve Amount).  As of the Closing Date, the Monthly

 

149

--------------------------------------------------------------------------------


 

Tax Reserve Amount is $0.00, but such amount is subject to adjustment by Lender
in accordance with the provisions of this Section 16.1.  The Monthly Tax Reserve
Amount shall be paid by Borrower to Lender on each Payment Date.  Lender will
apply the Monthly Tax Reserve Amount to payments of Impositions and Other
Charges required to be made by Borrower pursuant to Article V and Article VII
and under the Security Instrument, subject to Borrower’s right to contest
Impositions in accordance with Section 7.3.  In making any payment relating to
the Tax Reserve Account, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof.  If the amount
of funds in the Tax Reserve Account shall exceed the amounts due for Impositions
and Other Charges pursuant to Article V and Article VII, Lender shall credit
such excess against future payments to be made to the Tax Reserve Account.  If
at any time Lender reasonably determines that the Tax Reserve Amount is not or
will not be sufficient to pay Impositions and Other Charges by the dates set
forth above, Lender shall notify Borrower of such determination and Borrower
shall increase its monthly payments to Lender by the amount that Lender
reasonably estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the imposition of any interest, charges or expenses
for the non-payment of the Impositions and Other Charges.  Upon payment of the
Impositions and Other Charges, Lender shall reassess the amount necessary to be
deposited in the Tax Reserve Account for the succeeding period, which
calculation shall take into account any excess amounts remaining in the Tax
Reserve Account, and any release of a Property pursuant to Section 2.3.4 and any
release of a portion of a Property pursuant to Section 8.3.

 

XVI.2                  Insurance Reserve Account.  Borrower has deposited on the
date hereof the amount of $0.00 in the Insurance Reserve Account (the Insurance
Reserve Amount).  Following an Insurance Reserve Trigger, Borrower will
immediately pay to Lender for transfer by Lender to the Insurance Reserve
Account (or if Borrower fails to so pay Lender, Lender will transfer from the
Holding Account) an amount (the Insurance Reserve Amount) equal to payments of
insurance premiums required to be made by Borrower to pay for the insurance
required pursuant to Article VI and under the Security Instrument.  In addition,
prior to such time as Borrower maintains blanket policies of insurance in all
respects satisfactory to Lender pursuant to Section 6.1.16, and otherwise
following an Insurance Reserve Trigger, in accordance with the time periods set
forth in Section 3.1, Borrower shall deposit into the Insurance Reserve Account
an amount equal to one-twelfth of the insurance premiums that Lender reasonably
estimates based on the most recent bill, will be payable for the renewal of the
coverage afforded by the insurance policies upon the expiration thereof in order
to accumulate with Lender sufficient funds to pay all such insurance premiums at
least twenty (20) days prior to the expiration of the policies required to be
maintained by Borrower pursuant to the terms hereof (said monthly amounts
hereinafter called the Monthly Insurance Reserve Amount); provided, however,
that immediately following an Insurance Reserve Trigger, Borrower will pay to
Lender for transfer by Lender to the Insurance Reserve Account (or if Borrower
fails to so pay Lender, Lender will transfer from the Holding Account) an amount
equal to payments of insurance

 

150

--------------------------------------------------------------------------------


 

premiums required to be made by Borrower to pay for the insurance required
pursuant to Article VI and under the Security Instrument.  As of the Closing
Date, the Monthly Insurance Reserve Amount is $0.00.  The Monthly Insurance
Reserve Amount, if same is payable pursuant to this Section 16.2, shall be paid
by Borrower to Lender on each Payment Date.  Lender will apply the Monthly
Insurance Reserve Amount and other amounts in the Insurance Reserve Account to
payments of insurance premiums required to be made by Borrower to pay (or to
reimburse Borrower or Affiliate Tenant) for the insurance required pursuant to
Article VI and under the Security Instrument.  In making any payment relating to
the Insurance Reserve Account, Lender may do so according to any bill, statement
or estimate procured from the insurer or agent, without inquiry into the
accuracy of such bill, statement or estimate or into the validity thereof.  If
at any time Lender reasonably determines that the Insurance Reserve Amount is
not or will not be sufficient to pay insurance premiums (up to a maximum amount
equal to the aggregate annual insurance premium required hereunder), Lender
shall notify Borrower of such determination and Borrower shall increase the
Insurance Reserve Amount by the amount that Lender reasonably estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the applicable insurance policies.  Upon payment of such insurance
premiums, Lender shall reassess the amount necessary to be deposited in the
Insurance Reserve Account for the succeeding period, which calculation shall
take into account any excess amounts remaining in the Insurance Reserve Account.

 

XVI.3                  Intentionally Omitted.

 

Section 16.4                            Low DSCR Reserve Accounts.  Following
each Fiscal Quarter, Lender will perform a DSCR Test to determine whether a Low
DSCR Period has occurred and is continuing (it being hereby agreed that all
determinations as to whether a Low DSCR Period has occurred and is continuing
shall be made by Lender based on the financial information delivered by Borrower
pursuant to Section 11.2 hereof). Pursuant to and in accordance with the
provisions of Section 3.1.1, during a Low DSCR Period, monies shall be
transferred in accordance with Section 3.1.1 hereof from the Holding Account
into the applicable Low DSCR Reserve Account and retained by Lender as
additional security for the Indebtedness and shall be applied or disbursed as
hereinafter provided.  From and after the occurrence and continuation of an
Event of Default, Lender shall have the right to apply any amounts then
remaining in the Low DSCR Reserve Accounts to repay the Indebtedness or any
other amounts due hereunder or under the other Loan Documents in such order,
manner and amount as Lender shall determine in its sole discretion.  Provided no
Default or Event of Default shall have occurred and be continuing, Lender shall
instruct the Cash Management Bank to transfer in the same manner as Excess Cash
Flow any amounts remaining in the (a) 85% Low DSCR Reserve Account within ten
(10) Business Days after Borrower provides Lender with evidence satisfactory to
Lender indicating that the Property has achieved the DSCR requirement set forth
in subclause (ii) of the definition of 85% Low DSCR Period in Section 1.1 hereof
and (b) 80% Low DSCR Reserve Account (provided that a Low DSCR Period is not
then still continuing) within ten (10) Business Days after Borrower provides
Lender with evidence satisfactory to Lender indicating that the Property

 

151

--------------------------------------------------------------------------------


 

has achieved the DSCR requirement set forth in subclause (ii) of the definition
of 80% Low DSCR Period in Section 1.1 hereof.

 

Section 16.5                            Intentionally Deleted.

 

Section 16.6                            Intentionally Deleted.

 

Section 16.7                            Intentionally Deleted.

 

Section 16.8                            Grand Wailea Refund Reserve Account.  If
any member (excluding any member whose membership deposit is in the Membership
Deposit Account as of the date hereof or is not otherwise subject to the “two
year” convention discussed in the last paragraph of attached Schedule XVII)
under a Membership Agreement at the Grand Wailea Property resigns and such
member is not refunded its membership deposit under the “4 for 1” program more
particularly described on attached Schedule XVII within forty-five (45) days
after such member is placed on the resigned list (collectively, the Grand Wailea
Refund Members), Borrower shall, on the first Business Day after the expiration
of such 45 day period immediately deposit into the Grand Wailea Refund Reserve
Account an amount equal to the amount of such member’s membership deposit
(collectively, Grand Wailea Refund Member Deposits); provided, however, that
Borrower shall have no obligation to make such deposit if the aggregate
membership deposits of the Grand Wailea Refund Members then on such list is
$100,000 or less.  Additionally, during any Low DSCR Period, Borrower agrees to
deposit within one (1) Business Day of receipt thereof into the Grand Wailea
Refund Reserve Account any membership deposits received during such Low DSCR
Period at the Grand Wailea Property (collectively, Low DSCR GW Membership
Deposits).  Provided no Event of default has occurred and is continuing, funds
on deposit in the Grand Wailea Refund Reserve Account will only be released to
the Borrower upon delivery to Lender of an Officer’s Certificate certifying (i)
that such deposit is for a member whose deposit is in the Grand Wailea Refund
Reserve Account, (ii) the name and address of such member, (iii) the amount of
such deposit, (iv) that such deposit has either been refunded by Borrower or is
then due to be refunded to such member and (v) if such deposit has not already
been refunded by Borrower, that Borrower will pay such refund to such member
within two (2) Business Days after receipt thereof.  Borrower shall promptly
send Lender copies of all checks evidencing refunds paid out of the Grand Wailea
Refund Reserve Account.  Additionally, provided no Default or Event of Default
shall have occurred and be continuing, Lender shall instruct the Cash Management
Bank to transfer in the same manner as Excess Cash Flow free and clear of all
Liens, any amounts remaining in the Grand Wailea Refund Reserve Account that
were specifically deposited (and not previously disbursed to Borrowers) on
account of Low DSCR GW Membership Deposits (but specifically excluding any
amounts remaining in the Grand Wailea Refund Reserve Account that were deposited
on account of Grand Wailea Refund Member Deposits) within ten (10) Business Days
after Borrower provides Lender with evidence satisfactory to Lender indicating
that the Property has achieved the DSCR requirement set forth in (a) subclause
(ii) of the definition of 85% Low DSCR Period in Section 1.1 hereof and (b) if a
80% Low DSCR Period had occurred and continued during the applicable Low

 

152

--------------------------------------------------------------------------------


 

DSCR Period (provided that a Low DSCR Period is not then still continuing),
clause (ii) of the definition of 80% Low DSCR Period in Section 1.1 hereof.

 

XVI.9                  Letter of Credit Provisions.

 

XVI.9.1         Delivery of Letter of Credit.  In lieu of depositing all or any
portion of the funds in the DSCR Reserve Account with Lender pursuant to Section
16.5 and/or the Grand Wailea Refund Reserve Amount amounts due pursuant to
Section 16.8, Borrower shall have the right to deliver a Letter of Credit in the
amount of all or any portion of the Grand Wailea Refund Reserve Account amounts
required to be on deposit with Lender from time to time under Sections 16.5 or
Section 16.8 (as applicable), but not deposited in the form of cash.

 

XVI.9.2         Reduction of Letter of Credit.  In the event that Borrower
elects to deliver the Letter of Credit to Lender under the terms of Section
16.9.1, Lender agrees to permit the reduction from time to time of the
outstanding amount of the Letter of Credit by (i) the amount of cash funds
delivered to Lender as reserve funds by Borrower in place of such Letter of
Credit, and (ii) the amount that Borrower would otherwise be entitled to receive
as a disbursement from the applicable reserve account pursuant to Section 16.5.

 

XVI.9.3         Security for Debt.  Each Letter of Credit delivered under this
Agreement shall be additional security for the payment of the Indebtedness.
 Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the right, at its option, to draw on any Letter of Credit and to
apply all or any part thereof to the payment of the items for which such Letter
of Credit was established or to apply each such Letter of Credit to payment of
the Indebtedness in such order, proportion or priority as Lender may determine.

 

XVI.9.4         Additional Rights of Lender.  In addition to any other right
Lender may have to draw upon a Letter of Credit pursuant to the terms and
conditions of this Agreement, Lender shall have the additional rights to draw in
full any Letter of Credit:  (a) if Lender has received a notice from the issuing
bank that the Letter of Credit will not be renewed and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (b) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if a
substitute Letter of Credit is provided); or (c) if Lender has received notice
that the bank issuing the Letter of Credit shall cease to be an Approved Bank
(unless an alternative Approved Bank issues an equivalent Letter of Credit
within fifteen (15) days of Borrower’s receipt of notice of same). 
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in (a), (b) or (c) above and shall not be liable for any losses sustained by
Borrower due to the insolvency of the bank issuing the Letter of Credit if
Lender has not drawn the Letter of Credit.

 

153

--------------------------------------------------------------------------------


 

XVII.                    DEFAULTS

 

XVII.1              Event of Default.

 

(a)                                  Each of the following events shall
constitute an event of default hereunder (an Event of Default):

 

(i)                                     if (A) the Indebtedness is not paid in
full on the Maturity Date, (B) any Debt Service is not paid in full on the
applicable Payment Date, (C) any prepayment of principal due under this
Agreement or the Note is not paid when due, (D) the Prepayment Fee and/or
Liquidated Damages Amount are not paid when due, (E) any deposit to the
Collection Account or any of the other Collateral Accounts is not made on the
required deposit date therefor; or (F) except as to any amount included in (A),
(B), (C), (D), and/or (E) of this clause (i), any other amount payable pursuant
to this Agreement, the Note or any other Loan Document is not paid in full when
due and payable in accordance with the provisions of the applicable Loan
Document, with such failure as described in subclauses (A), (B), (C), (D), and
(E) continuing for ten (10) Business Days after Lender delivers written notice
thereof to Borrower;

 

(ii)                                  subject to Borrower’s right to contest as
set forth in Section 7.3, if any of the Impositions or Other Charges are not
paid prior to the imposition of any interest, penalty, charge or expense for the
non-payment thereof;

 

(iii)                               if the insurance policies required by
Section 6.1 are not kept in full force and effect, or if certificates of any of
such insurance policies are not delivered to Lender within fifteen (15) Business
Days following Lender’s request therefor;

 

(iv)                              if, except as permitted pursuant to Article
VIII, (a) any Transfer of any direct or indirect legal, beneficial or equitable
interest in all or any portion of the Property, (b) any Transfer of any direct
or indirect interest in Borrower, Borrower Parents, Borrower Subsidiary, or
Affiliate Tenant (c) any Lien or encumbrance on all or any portion of the
Property, (d)  any pledge, hypothecation, creation of a security interest in or
other encumbrance of any direct or indirect interests in Borrower, Borrower
Parents, Borrower Subsidiary, or Affiliate Tenant, or (e) the filing of a
declaration of condominium with respect to the Property;

 

(v)                                 if (i) any representation or warranty made
by Borrower in Section 4.1.23 shall have been false or misleading in any
material respect as of the date the representation or warranty was made which
incorrect, false or misleading statement is not cured within thirty (30) days
after receipt by Borrower of notice from Lender in writing of such breach or
(ii) if any other representation or warranty made by Borrower herein by
Borrower, Guarantor or any Affiliate of Borrower in any other Loan Document, or
in any report, certificate (including, but not limited to, any certificate by
Borrower delivered in connection with the issuance of the Non-Consolidation
Opinion), financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the

 

154

--------------------------------------------------------------------------------


 

representation or warranty was made; provided, however, that if such
representation or warranty which was false or misleading in any material respect
is, by its nature, curable and is not reasonably likely to have a Material
Adverse Effect, and such representation or warranty was not, to the Best of
Borrower’s Knowledge, false or misleading in any material respect which made,
then same shall not constitute an Event of Default unless Borrower has not cured
same within five (5) Business Days after receipt by Borrower of notice from
Lender in writing of such breach;

 

(vi)                              if Borrower, Borrower Parents, Borrower
Subsidiary, Affiliate Tenant, Sole Shareholder or Guarantor shall make an
assignment for the benefit of creditors;

 

(vii)                           if a receiver, liquidator or trustee shall be
appointed for Borrower, Borrower Parents, Borrower Subsidiary, Affiliate Tenant,
Sole Shareholder or Guarantor or if Borrower, Borrower Parents, Borrower
Subsidiary, Affiliate Tenant, Sole Shareholder or Guarantor shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower,
Borrower Parents, Borrower Subsidiary, Affiliate Tenant, Sole Shareholder or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower,
Borrower Parents, Borrower Subsidiary, Affiliate Tenant, Sole Shareholder or
Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Borrower Parents, Borrower Subsidiary, Affiliate Tenant, Sole
Shareholder or Guarantor upon the same not being discharged, stayed or dismissed
within ninety (90) days;

 

(viii)                        if Borrower, Borrower Subsidiary, Guarantor, or
Affiliate Tenant, as applicable, Transfers its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

 

(ix)                                with respect to any term, covenant or
provision set forth herein (other than the other subsections of this Section
17.l) which specifically contains a notice requirement or grace period, if
Borrower or Guarantor shall be in default under such term, covenant or condition
after the giving of such notice or the expiration of such grace period;

 

(x)                                   if Borrower, having notified Lender of its
election to extend the Maturity Date as set forth in Section 5 of the Note,
fails to deliver the Replacement Interest Rate Cap Agreement to Lender prior to
the first day of the extended term of the Loan and Borrower has not prepaid the
Loan pursuant to the terms of the Note prior to such first day of the extended
term;

 

(xi)                                if Borrower shall fail to comply with any
covenants set forth in Article V or Section XI with such failure continuing for
ten (10) Business Days after Lender delivers written notice thereof to Borrower;

 

155

--------------------------------------------------------------------------------


 

(xii)                             if Borrower shall fail to comply with any
covenants set forth in Section 4 or Section 3(d) or Section 8 of the Security
Instrument with such failure continuing for ten (10) Business Days after Lender
delivers written notice thereof to Borrower;

 

(xiii)                          Borrower shall fail to deposit any sums required
to be deposited in the Holding Account or any Sub-Accounts thereof pursuant to
Article XVI when due;

 

(xiv)                         if this Agreement or any other Loan Document or
any Lien granted hereunder or thereunder, in whole or in part, shall terminate
or shall cease to be effective or shall cease to be a legally valid, binding and
enforceable obligation of Borrower or any Guarantor, or any Lien securing the
Indebtedness shall, in whole or in part, cease to be a perfected first priority
Lien, subject to the Permitted Encumbrances (except in any of the foregoing
cases in accordance with the terms hereof or under any other Loan Document or by
reason of any affirmative act of Lender);

 

(xv)                            if the Management Agreement is terminated (other
than as a result of a Borrower default as addressed in clause (xvii)) and an
Acceptable Manager is not appointed as a replacement manager pursuant to the
provisions of Section 5.2.14 within sixty (60) days after such termination;

 

(xvi)                         if Borrower shall default beyond the expiration of
any applicable cure period under any existing easement, covenant or restriction
which affects the Property, the default of which shall have a Material Adverse
Effect;

 

(xvii)                      if there exists any fact or circumstance that
reasonably could be expected to result in the (a) imposition of a Lien or
security interest under Section 412(n) of the Code or under ERISA or (b) the
complete or partial withdrawal by Borrower or any ERISA Affiliate from any
“multiemployer plan” that is reasonably expected to result in any material
liability to Borrower; provided, however that the existence of such fact or
circumstance under clause (xvii)(b) shall not constitute an Event of Default if
such material withdrawal liability (x) in the case of a withdrawal by an ERISA
Affiliate that is reasonably expected to cause a Material Adverse Effect or any
withdrawal by Borrower, is paid within thirty (30) days after the date incurred
or is contested in accordance with Section 7.3 hereof or (y) in the case of a
withdrawal by an ERISA Affiliate that is not reasonably expected to cause a
Material Adverse Effect, is paid within the period required under applicable
ERISA statutes or is contested in accordance with Section 7.3 hereof;

 

(xviii)                   if Borrower shall continue to be in Default under any
of the other terms, covenants or conditions of this Agreement or of any Loan
Document not specified in subsections (i) to (xvii) above, for thirty (30) days
after notice from Lender; provided, however, that if such Default is susceptible
of cure but cannot reasonably be cured within such thirty (30) day period and
provided further that Borrower shall have commenced to cure such Default within
such thirty (30) day period and thereafter diligently proceeds to cure the same,
such thirty (30)

 

156

--------------------------------------------------------------------------------


 

day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed ninety (90) days;

 

(b)                                 Unless waived in writing by Lender, upon the
occurrence and during the continuance of an Event of Default (other than an
Event of Default described in clauses (a)(vi), (vii) or (viii) above) Lender
may, without notice or demand, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity, take such action that Lender deems advisable to protect and
enforce its rights against Borrower and in the Property, including, without
limitation, (i) declaring immediately due and payable the entire Principal
Amount together with interest thereon and all other sums due by Borrower under
the Loan Documents, (ii) collecting interest on the Principal Amount at the
Default Rate whether or not Lender elects to accelerate the Note and (iii)
enforcing or availing itself of any or all rights or remedies set forth in the
Loan Documents against Borrower and the Property, including, without limitation,
all rights or remedies available at law or in equity; and upon any Event of
Default described in subsections (a)(vi) or (a)(vii) above, the Indebtedness and
all other obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding. 
The foregoing provisions shall not be construed as a waiver by Lender of its
right to pursue any other remedies available to it under this Agreement, the
Security Instrument or any other Loan Document.  Any payment hereunder may be
enforced and recovered in whole or in part at such time by one or more of the
remedies provided to Lender in the Loan Documents.

 

XVII.2              Remedies.

 

(a)                                  Unless waived in writing by Lender, upon
the occurrence and during the continuance of an Event of Default, all or any one
or more of the rights, powers, privileges and other remedies available to Lender
against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Indebtedness shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Property.  Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents. 
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender shall not be subject to any one action
or election of remedies law or rule and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies

 

157

--------------------------------------------------------------------------------


 

against the Property and the Security Instrument has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Indebtedness or the
Indebtedness has been paid in full.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, with respect to the Account Collateral, the
Lender may:

 

(i)                                     Subject to the Assignment of Management
Agreement, without notice to Borrower, except as required by law, and at any
time or from time to time, charge, set-off and otherwise apply all or any part
of the Account Collateral against the Obligations, Operating Expenses and/or
Capital Expenditures for the Property or any part thereof;

 

(ii)                                  in Lender’s sole discretion, at any time
and from time to time, exercise any and all rights and remedies available to it
under this Agreement, and/or as a secured party under the UCC;

 

(iii)                               Subject to the Assignment of Management
Agreement, demand, collect, take possession of or receipt for, settle,
compromise, adjust, sue for, foreclose or realize upon the Account Collateral
(or any portion thereof) as Lender may determine in its sole discretion; and

 

(iv)                              take all other actions provided in, or
contemplated by, this Agreement.

 

(c)                                  With respect to Borrower, the Account
Collateral, the Rate Cap Collateral and the Property, nothing contained herein
or in any other Loan Document shall be construed as requiring Lender to resort
to the Property for the satisfaction of any of the Indebtedness, and Lender may
seek satisfaction out of the Property or any part thereof, in its absolute
discretion in respect of the Indebtedness.  In addition, Lender shall have the
right from time to time to partially foreclose this Agreement and the Security
Instrument in any manner and for any amounts secured by this Agreement or the
Security Instrument then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal or interest, Lender may foreclose
this Agreement and the Security Instrument to recover such delinquent payments,
or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose this Agreement
and the Security Instrument to recover so much of the principal balance of the
Loan as Lender may accelerate and such other sums secured by this Agreement or
the Security Instrument as Lender may elect.  Notwithstanding one or more
partial foreclosures, the Property shall remain subject to this Agreement and
the Security Instrument to secure payment of sums secured by this Agreement and
the Security Instrument and not previously recovered.

 

158

--------------------------------------------------------------------------------


 

XVII.3              Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement and the Security
Instrument shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise.  Lender’s
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower or any
Guarantor shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or any Guarantor or to impair any remedy, right or
power consequent thereon.

 

XVII.4              Costs of Collection.  In the event that after an Event of
Default:  (i) the Note or any of the Loan Documents is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding; (ii) an attorney is retained to represent Lender in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under the Note or any of the Loan
Documents; or (iii) an attorney is retained to protect or enforce the lien or
any of the terms of this Agreement, the Security Instrument or any of the Loan
Documents; then Borrower shall pay to Lender all reasonable attorney’s fees,
costs and expenses actually incurred in connection therewith, including costs of
appeal, together with interest on any judgment obtained by Lender at the Default
Rate.

 

XVIII.                SPECIAL PROVISIONS

 

XVIII.1          Exculpation.

 

XVIII.1.1                                                 Exculpated Parties. 
Except as set forth in this Section 18.1, the Recourse Guaranty and the
Environmental Indemnity, no personal liability shall be asserted, sought or
obtained by Lender or enforceable against (i) Borrower, (ii) any Affiliate of
Borrower (including Borrower Subsidiaries and Affiliate Tenant), (iii) any
Person owning, directly or indirectly, any legal or beneficial interest in
Borrower or any Affiliate of Borrower or (iv) any direct or indirect partner,
member, principal, officer, Controlling Person, beneficiary, trustee, advisor,
shareholder, employee, agent, Affiliate or director of any Persons described in
clauses (i) through (iii) above (collectively, the Exculpated Parties) and none
of the Exculpated Parties shall have any personal liability (whether by suit,
deficiency, judgment or otherwise) in respect of the Obligations, this
Agreement, the Security Instrument, the Note, the Property or any other Loan
Document, or the making, issuance or transfer thereof, all such liability, if
any, being expressly waived by Lender.  The foregoing limitation shall not in
any way limit or affect Lender’s right to any of the following and Lender shall
not be deemed to have waived any of the following:

 

159

--------------------------------------------------------------------------------


 

(a)                                  Foreclosure of the lien of this Agreement
and the Security Instrument in accordance with the terms and provisions set
forth herein and in the Security Instrument;

 

(b)                                 Action against any other security at any
time given to secure the payment of the Note and the other Obligations;

 

(c)                                  Exercise of any other remedy set forth in
this Agreement or in any other Loan Document which is not inconsistent with the
terms of this Section 18.1;

 

(d)                                 Any right which Lender may have under
Sections 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code
to file a claim for the full amount of the Indebtedness secured by this
Agreement and the Security Instrument or to require that all collateral shall
continue to secure all of the Indebtedness owing to Lender in accordance with
the Loan Documents; or

 

(e)                                  The liability of any given Exculpated Party
with respect to any separate written guaranty or agreement given by any such
Exculpated Party in connection with the Loan (including, without limitation, the
Recourse Guaranty and the Environmental Indemnity).

 

XVIII.1.2                                                 Carveouts From
Non-Recourse Limitations.  Notwithstanding the foregoing or anything in this
Agreement or any of the Loan Documents to the contrary, there shall at no time
be any limitation on Borrower’s or Guarantor’s liability for the payment, in
accordance with the terms of this Agreement, the Note, the Security Instrument
and the other Loan Documents, to Lender of:

 

(a)                                  any loss, damage, cost or expense incurred
by or on behalf of Lender by reason of the fraudulent acts of or intentional
misrepresentations by Borrower or any Affiliate of Borrower;

 

(b)                                 Proceeds which Borrower or any Affiliate of
Borrower has received and to which Lender is entitled pursuant to the terms of
this Agreement or any of the Loan Documents to the extent the same have not been
applied toward payment of the Indebtedness, or used for the repair or
replacement of the Property in accordance with the provisions of this Agreement;

 

(c)                                  any membership deposits held in the
Membership Deposit Account as of the date hereof and the Grand Wailea Refund
Reserve Account and any Security Deposits and advance deposits (except as set
forth in Section 18.1.2(o), specifically excluding membership deposits which are
not held in (i) the Membership Deposit Account as of the date hereof or (ii) the
Grand Wailea Refund Reserve Account) which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such membership deposits, Security Deposits or advance deposits were applied or
refunded in accordance with the terms and conditions of any of the Leases or
Membership Agreements, as applicable, prior to the occurrence of the Event of
Default that gave rise to such foreclosure or action in lieu thereof;

 

160

--------------------------------------------------------------------------------


 

(d)                                 any loss, damage, cost or expense incurred
by or on behalf of Lender by reason of all or any part of the Property, the
Account Collateral or the Rate Cap Collateral being encumbered by a Lien (other
than this Agreement and the Security Instrument) in violation of the Loan
Documents;

 

(e)                                  after the occurrence and during the
continuance of an Event of Default, any Rents, issues, profits and/or income
collected by Borrower or any Affiliate of Borrower (other than Rents and credit
card receivables sent to the applicable Deposit Account or paid directly to
Lender pursuant to any notice of direction delivered to tenants of the Property
or credit card companies) and not applied to payment of the Obligations or used
to pay normal and verifiable Operating Expenses of the Property or otherwise
applied in a manner permitted under the Loan Documents;

 

(f)                                    any loss, damage, cost or expense
incurred by or on behalf of Lender by reason of physical damage to the Property
from intentional waste committed by Borrower or any Affiliate of Borrower;

 

(g)                                 any loss, damage, cost or expense incurred
by or on behalf of Lender by reason of the breach of any representation,
warranty, covenant or indemnification provision in the Environmental Indemnity
or in the Security Instrument concerning environmental laws, hazardous
substances and asbestos and any indemnification of Lender with respect thereto
in either document;

 

(h)                                 any loss, damage, cost or expense incurred
by or on behalf of Lender by reason of the failure of Borrower to comply with
any of the provisions of Article XIV, specifically excluding any loss, cost,
damages or expense incurred by or on behalf of Lender in connection with a
Securitization attributable to any delay in furnishing the items described in
the Post Closing Letter, or the state of facts disclosed by the delivery of the
items described in the Post Closing Letter;

 

(i)                                     if Borrower fails to obtain Lender’s
prior written consent to any Transfer, as required by the Loan Agreement or the
Security Instrument;

 

(j)                                     any loss, damage, cost or expense
incurred by or on behalf of Lender by reason of (i) Borrower’s breach of any
term or terms of the Doral Settlement Agreement (provided Lender, may in its
sole but reasonable discretion, enter into a separate written agreement with
Borrower limiting the liability arising with respect to the Doral Settlement
Agreement to a specific dollar amount based upon documentation delivered to
Lender that indicates the aggregate cost to complete all of the work set forth
in the Doral Settlement Agreement (provided, it is further agreed that such
amount will also include all potential fines, penalties and future settlement
amounts that may arise relating to the Doral Settlement Agreement)), (ii) the
failure of Borrower to comply with its obligations under Section 16.3 hereof
(subject to a cap of liability in an amount equal to $178,938), (iii) the
personal injury matter relating to Todd Laskowicz and the matters identified as
items 1, 5, 6, 8 and 12 on attached Schedule I (provided, Lender may agree in
writing to reduce any or all of the liability under this clause (iv) based upon
its review of any documents delivered to Lender) and/or (v) the failure of
Borrower to have a valid certificate of occupancy for any Property (or portion
thereof) that is required under applicable Legal Requirements;

 

161

--------------------------------------------------------------------------------


 

(k)                                  any loss, damage, cost or expense incurred
by or on behalf of Lender relating to the liability, if any, of the Borrower
owning the Desert Property under indemnities it gave in connection with the land
sales to Toll Bros., Inc. and to the La Quinta Redevelopment Agency;

 

(l)                                     any and all liabilities, obligations,
losses, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees, causes of action, suits, claims, demands and adjustments of any
nature or description whatsoever) which may at any time be imposed upon,
incurred by or awarded against Lender, in the event (and arising out of such
circumstances) that (x) Borrower should raise any defense, counterclaim and/or
allegation in any foreclosure action by Lender relative to the Property, the
Account Collateral or the Rate Cap Collateral or any part thereof which is found
by a court to have been raised by Borrower in bad faith or to be without basis
in fact or law, or (y) an involuntary case is commenced against Borrower under
the Bankruptcy Code with the collusion of Borrower or any of its Affiliates or
(z) an order for relief is entered with respect to the Borrower under the
Bankruptcy Code through the actions of the Borrower or any of its Affiliates at
a time when the Borrower is able to pay its debts as they become due unless
Borrower and Guarantor shall have received an opinion of independent counsel
that the directors of Borrower has a fiduciary duty to seek such an order for
relief;

 

(m)                               any loss, damage, cost or expense incurred by
or on behalf of Lender solely and as a direct result of unfunded membership
deposit refund liabilities under the membership program in which Grand Wailea
Refund Members participate under the applicable Membership Agreements in effect
at any time up to the date, if applicable, that Lender forecloses on or accepts
a deed in lieu of foreclosure of the Grand Wailea Property;

 

(n)                                 any loss, damage, cost or expense incurred
by or on behalf of Lender as a result of any of the assumptions related to
pre-existing entities or their status as single-purposes entities or their
compliance with single purpose entity criteria prior to the date of this
Agreement, contained in the Non-Consolidation Opinion, in any Additional
Non-Consolidation Opinion or in any other non-consolidation opinion delivered to
Lender in connection with the Loan, or in any other non-consolidation delivered
subsequent to the closing of the Loan, is or shall become untrue in any material
respect; and

 

(o)                                 reasonable attorney’s fees and expenses
incurred by Lender in connection with any successful suit filed on account of
any of the foregoing clauses (a) through (n).

 

XIX.                       MISCELLANEOUS

 

XIX.1                 Survival.  This Agreement and all covenants,
indemnifications, agreements, representations and warranties made herein and in
the certificates delivered pursuant hereto shall survive the making by Lender of
the Loan and the execution and delivery to Lender of the Note, and shall
continue in full force and effect so long as all or any of the Indebtedness is
outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents.  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the 
successors and assigns of Lender.  If Borrower consists of more than one person,
the obligations and liabilities of each such person hereunder and under the
other Loan Documents shall be joint and several.

 

162

--------------------------------------------------------------------------------


 

XIX.2                 Lender’s Discretion.  Whenever pursuant to this Agreement,
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.

 

XIX.3                 Governing Law.

 

(a)                                  THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE
AND APPOINT:

 

CORPORATION SERVICE COMPANY80 STATE STREETALBANY, NEW YORK  12207-2543

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,

 

163

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

XIX.4                 Modification, Waiver in Writing.  No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement, or of the Note, or of any other Loan Document, or consent to any
departure therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given.  Except as otherwise expressly provided herein, no
notice to or demand on Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

XIX.5                 Delay Not a Waiver.  Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

XIX.6                 Notices.  All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, or (b) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

If to
Lender:                                                                              
German American Capital Corporation60 Wall Street, 10th FloorNew York, New
YorkAttention: Todd Sammann and

 

164

--------------------------------------------------------------------------------


 

General CounselTelecopy No.:  (212) 797-4489Confirmation No.:   (212) 250-2748

 

With a copy to:                                                            
Skadden, Arps, Slate, Meagher & Flom LLPFour Times SquareNew York, New York
10036Attention: Harvey R. Uris, Esq.Telecopy No.: (917) 777-2212Confirmation
No.:   (212) 735-3000

 

If to
Borrower:                                                                   c/o
CNL Hotels & Resorts, Inc.450 South Orange AvenueOrlando, Florida 
32801Attention:  Chief Financial Officer

 

With a copy to:                                                            
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.215 North Eola DriveOrlando,
Florida 32801Attention:  Richard J. Fildes, Esq.

 

All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the United States
mail as required above or (iv) on the day sent if sent by facsimile with
confirmation on or before 5:00 p.m. New York time on any Business Day or on the
next Business Day if so delivered after 5:00 p.m. New York time or on any day
other than a Business Day.  Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given as
herein required shall be deemed to be receipt of the notice, election, request,
or demand sent.

 

XIX.7                 Trial By Jury.  BORROWER AND ALL PERSONS CLAIMING BY,
THROUGH OR UNDER IT, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (I) ARISING UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR
ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS NOW
OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT HERETO TO THE WAIVER

 

165

--------------------------------------------------------------------------------


 

OF ANY RIGHT TO TRIAL BY JURY.  BORROWER ACKNOWLEDGES THAT IT HAS CONSULTED WITH
LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS
WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE LOAN.  THIS WAIVER SHALL
SURVIVE THE REPAYMENT OF THE LOAN.

 

XIX.8                 Headings.  The Article and/or Section headings and the
Table of Contents in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

 

XIX.9                 Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

XIX.10           Preferences.  To the extent Borrower makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

XIX.11           Waiver of Notice.  Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice.  Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

 

XIX.12           Expenses; Indemnity.

 

(a)                                  Except as may be otherwise expressly set
forth in the Loan Documents, Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender pursuant to this
Agreement); (ii) Lender’s ongoing performance of and

 

166

--------------------------------------------------------------------------------


 

compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iii) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
as required herein or under the other Loan Documents; (iv) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(v) the filing and recording fees and expenses, mortgage recording taxes, title
insurance and reasonable fees and expenses of counsel for providing to Lender
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Lien in favor of Lender pursuant to this Agreement and the other
Loan Documents; (vi) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Loan; (vii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a work-out or
of any insolvency or bankruptcy proceedings and (viii) procuring insurance
policies pursuant to Section 6.1.11; provided, however, that Borrower shall not
be liable for the payment of any such costs and expenses to the extent the same
arise (A) by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender or (B) in connection with any action taken under Article IV
or a Securitization, other than the Borrower’s internal administrative costs. 
Any cost and expenses due and payable to Lender may be paid from any amounts in
the Collection Account or the Holding Account if same are not paid by Borrower
within ten (10) Business Days after receipt of written notice from Lender.

 

(b)                                 Subject to the non-recourse provisions of
Section 18.1, Borrower shall protect, indemnify and save harmless Lender, and
all officers, directors, stockholders, members, partners, employees, agents,
successors and assigns thereof (collectively, the Indemnified Parties) from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including all reasonable attorneys’ fees and
expenses actually incurred) imposed upon or incurred by or asserted against the
Indemnified Parties or the Property or any part of its interest therein, by
reason of the occurrence or existence of any of the following (to the extent
Proceeds payable on account of the following shall be inadequate; it being
understood that in no event will the Indemnified Parties be required to actually
pay or incur any costs or expenses as a condition to the effectiveness of the
foregoing indemnity) prior to (i) the acceptance by Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (ii) an Indemnified
Party or its designee taking possession or control of the Property or (iii) the
foreclosure of the Security Instrument, except to the extent caused by the
willful misconduct or gross negligence of the Indemnified Parties (other than
such willful misconduct or gross negligence imputed to the Indemnified Parties
because of their interest in the Property):  (1) ownership of Borrower’s
interest in the Property, or any interest therein, or receipt of any Rents or
other sum therefrom, (2) any accident, injury to or death of any persons or loss
of or damage to property occurring on or about the Property or any Appurtenances
thereto, (3) any design,

 

167

--------------------------------------------------------------------------------


 

construction, operation, repair, maintenance, use, non-use or condition of the
Property or Appurtenances thereto, including claims or penalties arising from
violation of any Legal Requirement or Insurance Requirement, as well as any
claim based on any patent or latent defect, whether or not discoverable by
Lender, any claim the insurance as to which is inadequate, and any Environmental
Claim, (4) any Default under this Agreement or any of the other Loan Documents
or any failure on the part of Borrower to perform or comply with any of the
terms of any Lease within the applicable notice or grace periods, (5) any
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof, (6) any negligence or
tortious act or omission on the part of Borrower or any of its agents,
contractors, servants, employees, sublessees, licensees or invitees, (7) any
contest referred to in Section 7.3 hereof, (8) any obligation or undertaking
relating to the performance or discharge of any of the terms, covenants and
conditions of the landlord contained in the Leases, or (9) except as may be
expressly limited herein, the presence at, in or under the Property or the
Improvements of any Hazardous Materials in violation of any Environmental Law. 
Any amounts the Indemnified Parties are legally entitled to receive under this
Section which are not paid within fifteen (15) Business Days after written
demand therefor by the Indemnified Parties or Lender, setting forth in
reasonable detail the amount of such demand and the basis therefor, shall bear
interest from the date of demand at the Default Rate, and shall, together with
such interest, be part of the Indebtedness and secured by the Security
Instrument.  In case any action, suit or proceeding is brought against the
Indemnified Parties by reason of any such occurrence, Borrower shall at
Borrower’s expense resist and defend such action, suit or proceeding or will
cause the same to be resisted and defended by counsel at Borrower’s reasonable
expense for the insurer of the liability or by counsel designated by Borrower
(unless reasonably disapproved by Lender promptly after Lender has been notified
of such counsel); provided, however, that nothing herein shall compromise the
right of Lender (or any Indemnified Party) to appoint its own counsel at
Borrower’s expense for its defense with respect to any action which in its
reasonable opinion presents a conflict or potential conflict between Lender and
Borrower that would make such separate representation advisable; provided
further that if Lender shall have appointed separate counsel pursuant to the
foregoing, Borrower shall not be responsible for the expense of additional
separate counsel of any Indemnified Party unless in the reasonable opinion of
Lender a conflict or potential conflict exists between such Indemnified Party
and Lender.  So long as Borrower is resisting and defending such action, suit or
proceeding as provided above in a prudent and commercially reasonable manner,
Lender and the Indemnified Parties shall not be entitled to settle such action,
suit or proceeding without Borrower’s consent which shall not be unreasonably
withheld or delayed, and claim the benefit of this Section with respect to such
action, suit or proceeding and Lender agrees that it will not settle any such
action, suit or proceeding without the consent of Borrower; provided, however,
that if Borrower is not diligently defending such action, suit or proceeding in
a prudent and commercially reasonable manner as provided above, and Lender has
provided Borrower with thirty (30) days’ prior written notice, or shorter period
if mandated by the requirements of applicable law, and opportunity to correct
such determination, Lender may settle such action, suit or proceeding and claim
the benefit of this Section 19.12 with respect to settlement of such action,
suit or proceeding.  Any Indemnified Party will give Borrower prompt notice
after such Indemnified Party obtains actual

 

168

--------------------------------------------------------------------------------


 

knowledge of any potential claim by such Indemnified Party for indemnification
hereunder.  The Indemnified Parties shall not settle or compromise any action,
proceeding or claim as to which it is indemnified hereunder without notice to
Borrower.

 

XIX.13           Exhibits and Schedules Incorporated.  The Exhibits and
Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

XIX.14           Offsets, Counterclaims and Defenses.  Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

XIX.15           Liability of Assignees of Lender.  No assignee of Lender shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any other Loan Document or any amendment or amendments hereto
made at any time or times, heretofore or hereafter, any different than the
liability of Lender hereunder.  In addition, no assignee shall have at any time
or times hereafter any personal liability, directly or indirectly, under or in
connection with or secured by any agreement, lease, instrument, encumbrance,
claim or right affecting or relating to the Property or to which the Property is
now or hereafter subject any different than the liability of Lender hereunder. 
The limitation of liability provided in this Section 19.15 is (i) in addition
to, and not in limitation of, any limitation of liability applicable to the
assignee provided by law or by any other contract, agreement or instrument, and
(ii) shall not apply to any assignee’s gross negligence or willful misconduct.

 

XIX.16           No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a)                                  Borrower and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender.  Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.

 

(b)                                 This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein
provided, however, that it is hereby agreed by Lender and Borrower that the
provisions of Section 3.1.5 and the provisions of Sections 6.2.2 and 6.2.5 (to
the extent they relate to

 

169

--------------------------------------------------------------------------------


 

disbursement of funds to any Mezzanine Account and/or to pay amounts owed in
connection with the Mezzanine Loans) are intended to confer upon Mezzanine
Lenders the right to insist upon and enforce the performance and observance of
the obligation expressly set forth therein.  All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

XIX.17           Publicity.  All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, or any of its Affiliates shall be subject to the prior
written approval of Lender.

 

XIX.18           Waiver of Marshalling of Assets.  To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s shareholders
and others with interests in Borrower and of the Property, and agrees not to
assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Indebtedness out of
the net proceeds of the Property in preference to every other claimant
whatsoever.

 

XIX.19           Waiver of Counterclaim and other Actions.  Borrower hereby
expressly and unconditionally waives, in connection with any suit, action or
proceeding brought by Lender on this Agreement, the Note, the Security
Instrument or any Loan Document, any and every right it may have to (i)
interpose any counterclaim therein (other than a counterclaim which can only be
asserted in the suit, action or proceeding brought by Lender on this Agreement,
the Note, the Security Instrument or any Loan Document and cannot be maintained
in a separate action) and (ii) have any such suit, action or proceeding
consolidated with any other or separate suit, action or proceeding.

 

XIX.20           Conflict; Construction of Documents; Reliance.  In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control.  The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same.  Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or

 

170

--------------------------------------------------------------------------------


 

recommendations of Lender or any parent, subsidiary or Affiliate of Lender. 
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies.  Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.

 

XIX.21           Prior Agreements.  This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents and unless specifically set forth in
a writing contemporaneous herewith the terms, conditions and provisions of any
and all such prior agreements do not survive execution of this Agreement.

 

XIX.22           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

XIX.23           Disclosure.  Notwithstanding anything to the contrary contained
in Sections 14.4.1, 15.1 and 15.6, in connection with the transactions
contemplated by such Sections, in no event shall Lender deliver financial
information with respect to the Property or the Guarantor to the Persons listed
in Schedule III, without first obtaining Borrower’s prior written consent;
provided however, Borrower’s consent shall not be required with respect to
Morgan Stanley, Lehman Brothers, The Equitable Life Assurance Society of the
United States, Teachers Insurance and Annuity Association and the State of Ohio
Pension Fund if Lender delivers a confidentiality agreement from any of such
Persons reasonably acceptable to Borrower.

 

171

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

CNL DESERT RESORT, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CNL RESORT SPE GP, LLC,

 

 

a Delaware limited liability company,
its sole general partner

 

 

 

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CNL GRAND WAILEA RESORT, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CNL RESORT SPE GP, LLC,

 

 

a Delaware limited liability company,
its sole general partner

 

 

 

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CNL RESORT SILVER PROPERTIES, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CNL RESORT SPE GP, LLC,

 

 

a Delaware limited liability company,
its sole general partner

 

 

 

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CNL RESORT HOTEL, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CNL RESORT SPE GP, LLC,

 

 

a Delaware limited liability company,
its sole general partner

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

 

 

 

CNL BILTMORE RESORT, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CNL RESORT SPE GP, LLC,

 

 

a Delaware limited liability company,
its sole general partner

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

 

 

 

CNL CLAREMONT RESORT, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CNL RESORT SPE GP, LLC,

 

 

a Delaware limited liability company,
its sole general partner

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

By signing below, Affiliate Tenant agrees that in consideration of the
substantial benefit that it will receive from Lender making the Loan to
Borrower, to comply (or permit Borrower to take such action necessary to comply)
with all of the terms, conditions, obligations and  restrictions affecting
Affiliate Tenant set forth herein:

 

 

AFFILIATE TENANT:

 

 

 

CNL RESORT LODGING TENANT CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

Name:

Paul H. Williams

 

Title:

Senior Vice President

 

 

 

 

 

CNL RESORT ANCILLARY TENANT CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

Name:

Paul H. Williams

 

Title:

Senior Vice President

 

By signing below, Mortgage Borrower General Partner agrees that in consideration
of the substantial benefit that it will receive from Lender making the Loan to
Borrower, to comply with all of the terms, conditions, obligations and
restrictions affecting Mortgage Borrower General Partner set forth herein:

 

 

MORTGAGE BORROWER GENERAL
PARTNER:

 

 

 

CNL RESORT SPE GP, LLC,a Delaware limited
liability company

 

 

 

By:

   /s/ Paul H. Williams

 

Name:

Paul H. Williams

 

Title:

Senior Vice President

 

174

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation

 

 

 

 

 

By:

   /s/ Todd O. Sammann

 

Name:

Todd O. Sammann

 

Title:

Vice President

 

 

 

 

 

 

 

By:

   /s/ Donald S. Belanger

 

Name:

Donald S. Belanger

 

Title:

Vice President

 

--------------------------------------------------------------------------------